Exhibit 10.23

 
AMENDMENT NO. 3 TO THE
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
 


This AMENDMENT NO. 3 TO THE AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
June 28, 2011 (this “Amendment”), is entered into by and among BERRY PLASTICS
GROUP, INC., a Delaware corporation (“Holdings”), BERRY PLASTICS CORPORATION, a
Delaware corporation (the “Company”), certain domestic subsidiaries of the
Company party hereto as additional borrowers (together with the Company, the
“Borrowers”), certain other subsidiaries of the Company party hereto, the
financial institutions party hereto as lenders under the Unamended Credit
Agreement (as defined below) (the “Consenting Lenders”), the Designated Lenders
(as defined below), and BANK OF AMERICA, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and collateral agent (in such capacity,
the “Collateral Agent”).
 
PRELIMINARY STATEMENTS:
 
(1) Holdings, the Company, the Borrowers, the lenders from time to time party
thereto (the “Existing Lenders”), the Administrative Agent, the Collateral Agent
and the other agents party thereto, entered into that certain Amended and
Restated Revolving Credit Agreement, dated as of April 3, 2007 (as amended by
Amendment No. 1 to the Amended and Restated Revolving Credit Agreement, dated as
of December 14, 2007, Amendment No. 2 to the Amended and Restated Credit
Agreement, dated as of January 11, 2008, and the Incremental Assumption
Agreement, dated as of December 23, 2009, the “Unamended Credit Agreement”);
 
(2) The Borrower has requested that (i) the Existing Lenders approve certain
amendments to the Unamended Credit Agreement specified herein, (ii) the
Designated Lenders (as hereinafter defined), as designated by the Administrative
Agent pursuant to Section 9.04(g) of the Unamended Credit Agreement (as amended
as contemplated by preceding clause (i)), accept assignments of the Loans and
Commitments of each Existing Lender and in connection therewith, the
Administrative Agent shall prepay and terminate the Loans and Commitments of
each Defaulting Lender, and (iii) the Designated Lenders, which shall constitute
all of the Lenders at such time, subsequently amend the Unamended Credit
Agreement in the form of the Amended and Restated Revolving Credit Agreement
attached as Annex A hereto (the “Amended Credit Agreement”); and
 
(3) In accordance with Section 9.08 of the Unamended Credit Agreement, the
Administrative Agent, the Consenting Lenders, the Company, the Collateral Agent,
the Swingline Lender, the Issuing Bank, the Designated Lenders and the other
Loan Parties have each agreed, subject to the terms and conditions stated below,
to the transactions described in the preceding paragraph;
 
NOW, THEREFORE, in consideration of the premises and in order to induce the
parties hereto to enter into the transactions described herein and the lenders
under the Amended Credit Agreement to extend credit and other financial
accommodations to the Borrowers pursuant to the Amended Credit Agreement, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, each of the Administrative Agent, the Consenting
Lenders, the Designated Lenders, the Borrowers and the other Loan Parties hereby
covenant and agree as follows:
 
SECTION 1. Definitions.
 
  Each capitalized term used herein shall have the meaning provided below or in
the introduction hereto:
 
“Administrative Agent” has the meaning given to such term in the preamble
hereof.
 

NYDOCS01/1271105.12
 
 
-1-

--------------------------------------------------------------------------------

 

“ALTA Policy” has the meaning given to such term in Section 8(b) hereof.
 
“Amended Credit Agreement” has the meaning given to such term in the second
recital hereof.
 
“Amendment” has the meaning given to such term in the preamble hereof.
 
“Amendment Effective Date” has the meaning given to such term in Section 7
hereof.
 
“Borrowers” has the meaning given to such term in the preamble hereof.
 
“Collateral Agent” has the meaning given to such term in the preamble hereof.
 
“Company” has the meaning given to such term in the preamble hereof.
 
“Consenting Lenders” has the meaning given to such term in the preamble hereof.
 
“Designated Lenders” has the meaning given to such term in Section 4 hereof.
 
“Existing Defaulting Lender” means each person who is, as of the date hereof and
immediately prior to giving effect to this Amendment (other than Section 2(a)
hereof, which shall be given full force and effect for the purposes of this
definition), a “Lender” under, and as defined in, the Unamended Credit Agreement
and is also a “Defaulting Lender” under, and as defined in, the Unamended Credit
Agreement, as amended pursuant to Section 2(a) hereof.
 
“Existing Lender” has the meaning given to such term in the first recital
hereof.
 
“Flood Hazard Property” has the meaning given to such term in Section 8(c)
hereof.
 
“Holdings” has the meaning given to such term in the preamble hereof.
 
“Holdings Credit Agreement” shall mean the Term Loan Credit Agreement, dated as
of June 5, 2007, among Holdings (as borrower), the lenders and agents party
thereto and Credit Suisse, as administrative agent for such lenders, as amended,
restated, supplemented, waived, replaced, restructured, repaid, refunded,
refinanced or otherwise modified from time to time, including any agreement or
indenture extending the maturity thereof, refinancing, replacing or otherwise
restructuring all or any portion of the Indebtedness under such agreement or
agreements or indenture or indentures or increasing the amount loaned thereunder
or altering the maturity thereof.
 
“Modification Endorsements” has the meaning given to such term in Section 8(b)
hereof.
 
“Mortgage Amendment” has the meaning given to such term in Section 8(a) hereof.
 
“New York Courts” has the meaning given to such term in Section 13(a) hereof.
 
“Title Insurance” has the meaning given to such term in Section 8(b) hereof.
 
“Title Policies” has the meaning given to such term in Section 8(b) hereof.
 
“Unamended Credit Agreement” has the meaning given to such term in the first
recital hereof.
 

NYDOCS01/1271105.12
 
 
-2-

--------------------------------------------------------------------------------

 

All capitalized terms not otherwise defined herein shall have the meanings
attributed thereto in the Amended Credit Agreement.
 
SECTION 2. Amendments of Unamended Credit Agreement
 
.  The parties hereto hereby agree to amend the Unamended Credit Agreement as of
the Amendment Effective Date, with such amendments to occur in the order set
forth below, as follows:


(a) The definition of “Defaulting Lender” of the Unamended Credit Agreement is
hereby amended by deleting the definition in its entirety and inserting in its
place the following:
 


                              “Defaulting Lender” shall mean, subject to Section
2.23, any Lender that (a) has failed to (i) fund all or any portion of its Loans
within two Business Days of the date such Loans were required to be funded
hereunder unless such Lender notifies the Administrative Agent and the Company
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, any
Issuing Bank, the Swingline Lender or any other Lender any other amount required
to be paid by it hereunder (including in respect of its participation in Letters
of Credit or Swingline Loans) within two Business Days of the date when due, (b)
has notified the Company, the Administrative Agent or any Issuing Bank or
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Company,
to confirm in writing to the Administrative Agent and the Company that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Company), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided, that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent and the Company that a
Lender is a Defaulting Lender under clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.23) upon delivery of written notice
of such determination to the Company, each Issuing Bank, each Swingline Lender
and each Lender.”
 
(b) Section 9.04(g) of the Unamended Credit Agreement is hereby amended by
deleting it in its entirety and inserting in its place the following:
 
                                “(g)           If the Company wishes to replace
the Loans or Commitments under the Revolving Facility with ones having different
terms, it shall have the option, with the consent of the Administrative Agent,
and subject to at least three Business Days’ advance notice to the Lenders under
the Revolving Facility, instead of prepaying the Loans or reducing or
terminating the Commitments to be
 

NYDOCS01/1271105.12
 
 
-3-

--------------------------------------------------------------------------------

 

replaced, to (i) (A) with respect to all Loans and Commitments held by Lenders
who are not then Defaulting Lenders, require all such Lenders under the
Revolving Facility to assign all such Loans or Commitments to the Administrative
Agent or its designees and (B) with respect to all Loans and Commitments held by
Lenders who are then Defaulting Lenders, and notwithstanding anything to the
contrary in Section 2.08, 2.18 or otherwise in this Agreement, prepay all
amounts outstanding under any Loans held by such Defaulting Lenders, and
terminate and cancel the Commitments held by such Defaulting Lenders; and (ii)
amend the terms of all such Loans and Commitments so assigned pursuant to the
preceding clause (i)(A) in accordance with Section 9.08 (with such replacement,
if applicable, being deemed to have been made pursuant to Section
9.08(d)).  Pursuant to any such assignment, all Loans and Commitments to be
replaced, terminated, canceled and/or repaid pursuant to this Section 9.04(g)
shall be purchased or repaid at par (allocated among the Lenders under the
Revolving Facility in the same manner as would be required if such Loans were
being optionally prepaid or such Commitments were being optionally reduced or
terminated by the Borrowers), accompanied by payment of any accrued interest and
fees thereon and any other amounts owing pursuant to Section 9.05(b).  By
receiving such purchase price, the Lenders under the Revolving Facility shall
automatically be deemed to have assigned the Loans or Commitments under the
Revolving Facility pursuant to the terms of the form of Assignment and
Acceptance attached hereto as Exhibit A, and accordingly no other action by such
Lenders shall be required in connection therewith.  The provisions of this
paragraph (g) are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.”
 
(c) Section 2.18(c) of the Unamended Credit Agreement is hereby amended by
inserting after the last sentence thereof the following:
 
“For the avoidance of doubt, the provisions of this Section shall not be
construed to apply to the assignments and repayments described in Section
9.04(g).”
 
SECTION 3. Certain Waivers
 
.  Each Consenting Lender party hereto hereby waives its right under Section
9.04(g) of the Unamended Credit Agreement (as amended pursuant to Section 2
above) to receive three Business Days notice prior to the invocation of such
Section 9.04(g) by the Company and the Administrative Agent.
 
SECTION 4. Exercise of Section 9.04(g) of the Unamended Credit Agreement
 
.  Immediately upon the effectiveness of the amendments set forth in Section 2
above, the Administrative Agent and the Company shall exercise their rights
under Section 9.04(g) of the Unamended Credit Agreement (as amended pursuant to
Section 2 above), and pursuant thereto, shall immediately (a) cause all Loans
and Commitments then held by the Lenders to be assigned to the Administrative
Agent’s designees as set forth in Schedule 1 hereto in the Loan and Commitment
amounts set forth thereon (the “Designated Lenders”), and make all payments to
the Lenders required under the terms of Section 9.04(g) of the Unamended Credit
Agreement (as amended pursuant to Section 2 above), and (b) terminate and cancel
all Commitments and repay all Loans (each under the Unamended Credit Agreement)
then held by Defaulting Lenders (such term, as amended pursuant to Section 2
above), and make all payments to the Existing Defaulting Lenders required to be
made under the terms of Section 9.04(g) of the Unamended Credit Agreement (as
amended pursuant to Section 2 above).  Each Designated Lender acknowledges and
agrees that it shall be deemed to have received such assignments of the Loans
and Commitments under the Revolving Facility, and shall become a Lender,
pursuant to the terms of the form of Assignment and Acceptance attached to the
Unamended Credit Agreement as Exhibit A.
 
SECTION 5. Amendment of Unamended Credit Agreement
 
.  The Administrative Agent, each Designated Lender, the Collateral Agent, each
Issuing Bank, the Swingline Lender, Holdings, the Company and each other Loan
Party hereby agrees that, immediately upon, and subject to, (a) the Designated
Lenders becoming the Lenders, pursuant to Section 4 above, and (b) the
satisfaction or waiver in accordance with Section 9.08 of the Unamended Credit
Agreement of each of the conditions to effectiveness set forth in Section 7
below, the Unamended Credit Agreement is, effective as of the Amendment
Effective Date, hereby amended as set forth in the form of the Amended Credit
Agreement.
 
SECTION 6. Effect of Amendment
 
.  (a)  On and after the Amendment Effective Date, (i) each reference in the
Amended Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Amended Credit Agreement (including for purposes of
indemnification and reimbursement of fees) shall mean and be a reference to the
Amended Credit Agreement, (ii) each reference in the other Loan Documents to
“the Revolving Credit Agreement”, “therein”, “thereunder”, “thereof” or words of
like import referring to the Unamended Credit Agreement, shall mean and be a
reference to the Amended Credit Agreement, and (iii) all references to any
Section (or subsection) of the Unamended Credit Agreement in any Loan Document
(but not the Amended Credit Agreement) shall be amended to become, mutatis
mutandis, references to the corresponding provisions of the Amended Credit
Agreement.
 

NYDOCS01/1271105.12
 
 
-4-

--------------------------------------------------------------------------------

 

(b) The Unamended Credit Agreement and each of the other Loan Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.
 
(c) The parties hereto acknowledge and agree that (1) this Amendment and the
other Loan Documents, whether executed and delivered in connection herewith or
otherwise, do not constitute a novation or termination of the Obligations under
the Unamended Credit Agreement as in effect prior to the Amendment Effective
Date and which remain outstanding, (2) the Obligations are in all respects
continuing (as amended by the Amended Credit Agreement and which are hereafter
subject to the terms of the Amended Credit Agreement), (3) the security
interests as granted under the applicable Loan Documents (other than the
Mortgages) securing payment of such Obligations are in all respects continuing
and in full force and effect and are reaffirmed hereby with no change in the
priority applicable and such security interests are and continue to be, duly
perfected security interests, subject only to (i) the terms thereof, and (ii)
the Liens permitted under the Loan Documents, and (4) after giving effect to the
Mortgage Amendments, the security interests as granted under the Mortgages
securing payment of such Obligations are in all respects continuing and in full
force and effect and are reaffirmed hereby with no change in the priority
applicable and such security interests are and continue to be, duly perfected
security interests, subject only to (i) any limitations contained in the
Mortgages, including maximum indebtedness permitted to be secured thereby or
stated maturity, (ii) the terms thereof, and (iii) the Liens permitted under the
Loan Documents.
 
(d)       The amendment of the Unamended Credit Agreement pursuant to this
Amendment is limited as written and is not a consent to any other amendment,
restatement or waiver or other modification, whether or not similar and, except
as expressly provided herein or in any other Loan Document, all terms and
conditions of the Loan Documents remain in full force and effect unless
otherwise specifically amended hereby or by any other Loan Document.
 
(e) This Amendment shall be a Loan Document.
 
SECTION 7. Conditions of Effectiveness
 
.  This Amendment shall become effective in the order and in the manner herein
described, as of the first date upon which each of the conditions precedent set
forth below in this Section 7 shall be satisfied or waived in accordance with
Section 9.08 of the Unamended Credit Agreement (such date, the “Amendment
Effective Date”):


(a) The representations and warranties set forth in the Amended Credit Agreement
and the other Loan Documents shall be true and correct in all material respects
as of the Amendment Effective Date, with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date).
 
(b) Both on and as of the date hereof and on and as of the Amendment Effective
Date, both before and after giving effect to this Amendment, no event has
occurred and is continuing that constitutes a Default or an Event of Default
under the Unamended Credit Agreement, the Amended Credit Agreement and the other
Loan Documents
 
(c) The execution, delivery of, and the performance of this Amendment by
Holdings, the Company and the other Borrowers is permitted under the terms of
all Material Indebtedness.
 

NYDOCS01/1271105.12
 
 
-5-

--------------------------------------------------------------------------------

 

The Administrative Agent (or its counsel) shall have received from Holdings, the
Company, the other Borrowers and each Subsidiary Loan Party and from each other
party hereto (including (x) the Administrative Agent and each of the Consenting
Lenders constituting the “Required Lenders” (as defined in the Unamended Credit
Agreement) and (y) all Designated Lenders) either (i) a counterpart of this
Amendment signed on behalf of such party or (ii) written evidence satisfactory
to the Exiting Administrative Agent (which may include telecopy transmission of
a signed signature page of this Amendment) that such party has signed a
counterpart of this Agreement.
(d) The Administrative Agent shall have received, on behalf of itself and the
Lenders and each Issuing Bank on the Amendment Effective Date, a favorable
written opinion of (i) Wachtell, Lipton, Rosen & Katz, special counsel for the
Loan Parties, (ii) Jeff Thompson, in-house counsel for the Loan Parties, (iii)
VanCott, Bagley, Cornwall & McCarthy, Utah counsel for certain of the Loan
Parties, (iv) Richards, Layton & Finger, Delaware counsel for certain of the
Loan Parties, (v) Rudolph, Fine, Porter & Johnson, LLP, Indiana counsel for
certain of the Loan Parties, (vi) McDonald Hopkins LLC, Ohio counsel for certain
of the Loan Parties, (vii) Gentry, Locke, Rakes & Moore, Virginia counsel for
certain of the Loan Parties, and (viii) Venable LLP, Maryland counsel for
certain of the Loan Parties, in each case (A) dated the Amendment Effective
Date, (B) addressed to each Issuing Bank on the Amendment Effective Date, the
Administrative Agent and the Lenders, and (C) in form and substance reasonably
satisfactory to the Administrative Agent and covering such other matters
relating to the Loan Documents as the Administrative Agent shall reasonably
request.
 
(e) The Administrative Agent shall have received in the case of each Loan Party
each of the items referred to in clauses (i), (ii), (iii), (iv) and (v) below:
 
(i) only if such document or item has not previously been delivered, or shall
have changed since the latter of (x) its last date of its previous delivery to
the Administrative Agent pursuant to the Unamended Credit Agreement, and (y) the
Original Agreement Date, a copy of the certificate or articles of incorporation,
certificate of limited partnership or certificate of formation, as applicable,
including all amendments thereto, of each Loan Party, (A) in the case of a
corporation, certified as of a recent date of the Amendment Effective Date by
the Secretary of State (or other similar official) of the jurisdiction of its
organization, and a certificate as to the good standing (to the extent such
concept or a similar concept exists under the laws of such jurisdiction) of each
such Loan Party as of a recent date of the Amendment Effective Date (and if
available, accompanied by a “bring down” dated as of the Amendment Effective
Date) from such Secretary of State (or other similar official) or (B) in the
case of a partnership or limited liability company, certified by the Secretary
or Assistant Secretary of each such Loan Party;
 
(ii) a certificate of the Secretary or Assistant Secretary or similar officer of
each Loan Party dated the Amendment Effective Date and certifying:
 
(A) (1) that attached thereto is a true and complete copy of the by laws (or
partnership agreement, limited liability company agreement, operating agreement
or other equivalent governing documents) of such Loan Party as in effect on the
Amendment Effective Date and at all times since the date of the resolutions
described in clause (B) below, or (2) that the by-laws (or partnership
agreement, limited liability company agreement or other equivalent governing
documents) of such Loan Party, as in effect on the Amendment Effective Date,
have not been modified, rescinded or amended since the latter of (x) its last
date of delivery to the Administrative Agent pursuant to the Unamended Credit
Agreement and (y) the Original Agreement Date,
 

NYDOCS01/1271105.12
 
 
-6-

--------------------------------------------------------------------------------

 

that attached thereto is a true and complete copy of resolutions duly adopted by
the Board of Directors (or equivalent governing body) of such Loan Party (or its
managing general partner or managing member) authorizing the execution, delivery
and performance of the Loan Documents to which such person is a party and, in
the case of the Borrowers, the borrowings hereunder, and that such resolutions
have not been modified, rescinded or amended and are in full force and effect on
the Amendment Effective Date,
(B) that the certificate or articles of incorporation, certificate of limited
partnership or certificate of formation of such Loan Party has not been amended
since the date of the last amendment thereto disclosed or delivered pursuant to
clause (i) above,
 
(C) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party, and
 
(D) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party;
 
(iii) a certificate of a director or another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to clause (ii) above;
 
(iv) a Borrowing Base Certificate in the form attached to the Amended Credit
Agreement, dated as of the Amendment Effective Date; and
 
(v) such other documents as the Administrative Agent, the Lenders and any
Issuing Bank on the Closing Date may reasonably request (including without
limitation, tax identification numbers and addresses).
 
(f) The Loan Parties shall be in full compliance with all elements of the
Collateral and Guarantee Requirement required to be satisfied on the Amendment
Effective Date, and the Administrative Agent shall have received a completed
Perfection Certificate, dated the Amendment Effective Date and signed by a
Responsible Officer of the Company, together with all attachments contemplated
thereby.
 
(g) On the Amendment Effective Date, after giving effect to the transactions
contemplated hereby, Holdings shall have outstanding no Indebtedness other than
Indebtedness under the Holdings Credit Agreement, the Term Loan Credit Agreement
or the Amended Credit Agreement, and the Borrowers and the Subsidiaries shall
have outstanding no Indebtedness other than (i) the Loans and other extensions
of credit under the Amended Credit Agreement, (ii) the Senior Subordinated
Notes, (iii) the Second Lien Notes, (iv) the Term Loans, (v) the First Priority
Notes, and (vi) other Indebtedness permitted pursuant to Section 6.01 of the
Amended Credit Agreement.
 
(h) The Lenders shall have received a solvency certificate substantially in the
form attached to the Amended Credit Agreement and signed by the Chief Financial
Officer of the Company confirming the solvency of the Company and its
Subsidiaries on a consolidated basis on the Amendment Effective Date.
 
(i) The Administrative Agent shall have received from a Financial Officer of the
Company, an officer's certificate to the effect that the execution, delivery and
performance of this Amendment, the Amended Credit Agreement and the other Loan
Documents by the Loan Parties, and the incurrence of Indebtedness under the
Revolving Facility and the incurrence of the Liens pursuant to the Loan
Documents, will not conflict with, result in a breach of or constitute a default
under, or give rise to a right of, or result in, any cancellation or
acceleration under, any indenture, credit or loan agreement or other documents
or instruments to which any Loan Party is party with respect to any Material
Indebtedness, which certificate shall include reasonably detailed backup
calculations, in form and substance reasonably acceptable to the Administrative
Agent, demonstrating such absence of conflict.
 

NYDOCS01/1271105.12
 
 
-7-

--------------------------------------------------------------------------------

 

(j) The Agents shall have received all fees payable thereto or to any Lender on
or prior to the Amendment Effective Date and, to the extent invoiced at least 2
Business Days prior to the Amendment Effective Date, all other amounts due and
payable pursuant to the Loan Documents on or prior to the Amendment Effective
Date, including, to the extent invoiced, reimbursement or payment of all
reasonable out-of-pocket expenses (including reasonable fees, charges and
disbursements of Shearman & Sterling LLP and local counsel) required to be
reimbursed or paid by the Loan Parties hereunder or under any Loan Document.
 
For purposes of determining compliance with the conditions specified above, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Administrative Agent responsible for the transactions contemplated by the
Loan Documents shall have received notice from such Lender prior to the
Amendment Effective Date specifying its objection thereto and such Lender shall
not have made available to the Administrative Agent such Lender’s ratable
portion of the initial Borrowing, if any.


SECTION 8. Covenants
 
(a) Within 90 days after the Amendment Effective Date (which period may be
extended in the sole and absolute discretion of the Administrative Agent and the
Collateral Agent without any further consent from any Lender), the Loan Parties
shall deliver to the Collateral Agent:
 
(i) (A) counterparts of an amendment to each Mortgage (each such amendment, a
“Mortgage Amendment”) entered into with respect to each Mortgaged Property set
forth on Schedule 1.01(c) of the Amended Credit Agreement, duly executed,
acknowledged and delivered by the record owner of such Mortgaged Property,
suitable for recording or filing,  with all filing and recording taxes and fees
paid for by or on behalf of the Borrowers and (B) such other documents
including, but not limited to, any consents, agreements and confirmations of
third parties, as the Collateral Agent may have reasonably requested with
respect to any Mortgage Amendment or any Mortgaged Property;
 
(ii) (A) with respect to any Mortgaged Properties for which title insurance
policies were not previous issued in favor of Collateral Agent, a policy or
policies or marked up unconditional binder of American Land Title Association
Lender’s Extended Coverage title insurance (an “ALTA Policy”) or alternative
title insurance policies reasonably acceptable to Collateral Agent in states
where an ALTA Policy is unavailable or if a new property survey would be
required to be made in order to issue a ALTA Policy (“Title Policies”), and (B)
“datedown” and mortgage modification endorsements to the existing title
insurance policies with respect to the Mortgaged Properties (“Modification
Endorsements”; Title Policies and Modification Endorsements, to the extent
required, collectively, “Title Insurance”), such Title Insurance paid for by the
Borrowers, issued by a nationally recognized title insurance company insuring
the Lien of each Mortgage (as amended by the Mortgage Amendment), as a valid
first Lien on the Mortgaged Property described therein, free of any other Liens
except as permitted by Section 6.02 of the Amended Credit Agreement, such Title
Insurance in a form and substance reasonably acceptable to Collateral Agent and
together with such customary endorsements (including zoning endorsements where
reasonably appropriate and available, which, in the case of a Modification
Endorsement, shall not be required where a recent zoning report shows no
 

NYDOCS01/1271105.12
 
 
-8-

--------------------------------------------------------------------------------

 

changes in zoning since the date of the existing title policy or the last zoning
endorsement), coinsurance and reinsurance as the Collateral Agent may reasonably
request, and with respect to any such property located in a state in which a
zoning endorsement is not available, a zoning compliance letter from the
applicable municipality in a form reasonably acceptable to the Collateral Agent;
 
(iii) (A) a standard flood hazard determination form ordered by the Collateral
Agent evidencing whether each such Mortgaged Property is in an area designated
by the Federal Emergency Management Agency as having special flood or mud slide
hazards (a “Flood Hazard Property”) and whether the community in which such
Mortgaged Property is located is participating in the National Flood Insurance
Program, (B) for each Flood Hazard Property, the applicable Loan Party’s written
acknowledgment of receipt of written notification from the Collateral Agent as
to the fact that such Mortgaged Property is a Flood Hazard Property and as to
whether the community in which each such Flood Hazard Property is located is
participating in the National Flood Insurance Program, and (C) for each Flood
Hazard Property, copies of the applicable Loan Party’s application for a flood
insurance policy plus proof of premium payment, and a declaration page
confirming that flood insurance has been issued naming the Collateral Agent as
sole loss payee on behalf of the Secured Parties;
 
(iv) evidence of the insurance required by the terms of the Mortgages (as
amended by the Mortgage Amendments);
 
(v) payment in full of all costs, expenses and fees payable to the Agents in
connection with the deliverables set forth in this Section 8 in accordance with
the terms and provisions of Section 9.05(a) of the Amended Credit Agreement that
are invoiced and sent in writing to the Company not later than 3 Business Days
prior to the end of such 90-day period (or the end of any extended period, if
applicable); and
 
(vi) an amendment to or replacement of that certain Blocked Account Control
Agreement, dated as of June 1, 2007, made by and among Fifth Third Bank, Berry
and Bank of America, N.A., as collateral agent.
 
(b) Promptly after the consummation of the Specified Asset Sale, the Company
shall deliver to the Administrative Agent an officer's certificate from a
Financial Officer of the Company demonstrating the aggregate principal amount of
Indebtedness under the Revolving Facility that the Company can incur under the
First Priority Notes, the Term Loan Credit Agreement and the Second Lien Notes,
which certificate shall include reasonably detailed backup calculations, in form
and substance reasonably acceptable to the Administrative Agent.  In the event
that such certificate relates to an amount that is less than the principal
amount of the Revolving Facility Commitments at such time, then from time to
time thereafter the Company may deliver to the Administrative Agent a
supplemental certificate meeting the description in the previous sentence
demonstrating the ability to incur an amount greater than the amount stated in
such prior certificate up to the aggregate principal amount of Revolving
Facility Commitments.
 
SECTION 9. Confirmation of Representations and Warranties
 
(a) The Company hereby represents and warrants, both on and as of the date
hereof and on and as of the Amendment Effective Date, that all representations
and warranties set forth in the Loan Documents are true and correct in all
material respects, in each case, with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date.
 

NYDOCS01/1271105.12
 
 
-9-

--------------------------------------------------------------------------------

 

Each Loan Party represents and warrants, on and as of the date hereof, that (i)
the execution, delivery and performance by Holdings, each Borrower and each of
the Subsidiary Loan Parties of this Amendment and the transactions contemplated
hereby have been duly authorized by all corporate, stockholder, partnership or
limited liability company action required to be obtained by Holdings, such
Borrower and such Subsidiary Loan Parties, and (ii) this Amendment has been duly
executed and delivered by Holdings, each Borrower and each of the Subsidiary
Loan Parties and constitutes a legal, valid and binding obligation of such Loan
Party enforceable against each such Loan Party in accordance with its terms,
subject to (1) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (2) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and (3)
implied covenants of good faith and fair dealing.
 
(b) Each Loan Party hereby represents and warrants that, both on and as of the
date hereof and on and as of the Amendment Effective Date, both before and after
giving effect to this Amendment, no event has occurred and is continuing that
constitutes a Default or an Event of Default under the Unamended Credit
Agreement, the Amended Credit Agreement and the other Loan Documents.
 
SECTION 10. Execution in Counterparts
 
.  This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.  Delivery of an executed counterpart of a signature
page to this Amendment by telecopier or other electronic means shall be
effective as delivery of a manually executed counterpart of this Amendment.


SECTION 11. Governing Law
 
.  This Amendment shall be governed by, and construed in accordance with, the
laws of the state of New York.


SECTION 12. WAIVER OF JURY TRIAL
 
.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AMENDMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 12.
 
SECTION 13. Jurisdiction; Consent to Service of Process.
 
(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or federal court of the United States of America sitting in New York
City, and any appellate court from any thereof (collectively, “New York
Courts”), in any action or proceeding arising out of or relating to this
Amendment or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Amendment shall affect any right that any party may
otherwise have to bring any action or proceeding relating to this Amendment or
any of the other Loan Documents in the courts of any jurisdiction, except that
each of the Loan Parties agrees that (a) it will not bring any such action or
proceeding in any
 

NYDOCS01/1271105.12
 
 
-10-

--------------------------------------------------------------------------------

 

court other than New York Courts (it being acknowledged and agreed by the
parties hereto that any other forum would be inconvenient and inappropriate in
view of the fact that more of the Lenders who would be affected by any such
action or proceeding have contacts with the State of New York than any other
jurisdiction), and (b) in any such action or proceeding brought against any Loan
Party in any other court, it will not assert any cross-claim, counterclaim or
setoff, or seek any other affirmative relief, except to the extent that the
failure to assert the same will preclude such Loan Party from asserting or
seeking the same in the New York Courts.
 
(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Amendment or the other Loan
Documents in any New York State or federal court.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
 
[Remainder of Page Intentionally Left Blank]
 

NYDOCS01/1271105.12
 
 
-11-

--------------------------------------------------------------------------------

 

                      IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be duly executed by their respective authorized officers as of the
day and year first written above.


 
BERRY PLASTICS CORPORATION




 
By:__/s/ Jeffrey D. Thompson__________________________

 
Name: Jeffrey D. Thompson

 
Title: Executive Vice President and Assistant Secretary




NYDOCS01/1271105


 
 

--------------------------------------------------------------------------------

 



BERRY PLASTICS GROUP, INC.




 
By:__/s/ Jeffrey D. Thompson_____________________________

 
Name: Jeffrey D. Thompson

 
Title: Executive Vice President and Assistant Secretary


NYDOCS01/1271105.12
 
 
-2-

--------------------------------------------------------------------------------

 



BERRY PLASTICS TECHNICAL SERVICES, INC.
BERRY STERLING CORPORATION
CARDINAL PACKAGING, INC.
CPI HOLDING CORPORATION
PESCOR, INC.
VENTURE PACKAGING, INC.
VENTURE PACKAGING MIDWEST, INC.
BERRY PLASTICS ACQUISITION CORPORATION III
BERRY PLASTICS ACQUISITION CORPORATION V
BERRY PLASTICS OPCO, INC.
BERRY PLASTICS ACQUISITION CORPORATION VIII
BERRY PLASTICS ACQUISITION CORPORATION IX
BERRY PLASTICS ACQUISITION CORPORATION X
BERRY PLASTICS ACQUISITION CORPORATION XI
BERRY PLASTICS ACQUISITION CORPORATION XII
BERRY PLASTICS ACQUISITION CORPORATION XIII
BERRY PLASTICS SP, INC.
ROLLPAK CORPORATION
CAPLAS NEPTUNE, LLC
CAPLAS LLC




 
By:__/s/ Jeffrey D. Thompson____________________________

 
Name: Jeffrey D. Thompson

 
Title: Executive Vice President and Assistant Secretary


NYDOCS01/1271105.12
 
 
-3-

--------------------------------------------------------------------------------

 



AEROCON, LLC
 
BERRY IOWA, LLC

BERRY PLASTICS ACQUISITION CORPORATION XV, LLC
 
BERRY PLASTICS DESIGN, LLC

 
COVALENCE SPECIALTY COATINGS LLC

 
COVALENCE SPECIALTY ADHESIVES LLC

 
KERR GROUP, LLC

 
POLY-SEAL, LLC



 
By:  BERRY PLASTICS CORPORATION,

 
 its sole member





 
By:__/s/ Jeffrey D. Thompson____________________________

 
Name: Jeffrey D. Thompson

 
Title: Executive Vice President and Assistant Secretary


NYDOCS01/1271105.12
 
 
-4-

--------------------------------------------------------------------------------

 



 
PLIANT, LLC



 
By:__/s/ Jeffrey D. Thompson____________________________

 
Name: Jeffrey D. Thompson

 
Title: Executive Vice President and Assistant Secretary


NYDOCS01/1271105.12
 
 
-5-

--------------------------------------------------------------------------------

 



 
UNIPLAST HOLDINGS, LLC



 
By:__/s/ Jeffrey D. Thompson____________________________

 
Name: Jeffrey D. Thompson

 
Title: Executive Vice President and Assistant Secretary




NYDOCS01/1271105.12
 
 
-6-

--------------------------------------------------------------------------------

 



 
CAPTIVE PLASTICS, LLC



 
By:__/s/ Jeffrey D. Thompson____________________________

 
Name: Jeffrey D. Thompson

 
Title: Executive Vice President and Assistant Secretary


NYDOCS01/1271105.12
 
 
-7-

--------------------------------------------------------------------------------

 



 
CAPTIVE PLASTICS HOLDINGS, LLC



 
By:__/s/ Jeffrey D. Thompson____________________________

 
Name: Jeffrey D. Thompson

 
Title: Executive Vice President and Assistant Secretary


NYDOCS01/1271105.12
 
 
-8-

--------------------------------------------------------------------------------

 



 
KNIGHT PLASTICS, LLC



 
By:__/s/ Jeffrey D. Thompson____________________________

 
Name: Jeffrey D. Thompson

 
Title: Executive Vice President and Assistant Secretary


NYDOCS01/1271105.12
 
 
-9-

--------------------------------------------------------------------------------

 



 
PACKERWARE, LLC



 
By:__/s/ Jeffrey D. Thompson____________________________

 
Name: Jeffrey D. Thompson

 
Title: Executive Vice President and Assistant Secretary




NYDOCS01/1271105.12
 
 
-10-

--------------------------------------------------------------------------------

 





 
SAFFRON ACQUISITION, LLC



 
By:  KERR GROUP, LLC,

 
its sole member and manager



 
By:  BERRY PLASTICS CORPORATION,

 
         its sole member





 
By:__/s/ Jeffrey D. Thompson____________________________

 
Name: Jeffrey D. Thompson

 
Title: Executive Vice President and Assistant Secretary






NYDOCS01/1271105.12
 
 
-11-

--------------------------------------------------------------------------------

 

 
SUN COAST INDUSTRIES, LLC



 
By:  SAFFRON ACQUISITION, LLC,

 
its sole member and manager



 
By:  KERR GROUP, LLC,

 
 its sole member and manager



 
By:  BERRY PLASTICS CORPORATION,

 
its sole member and manager





 
By:__/s/ Jeffrey D. Thompson____________________________

 
Name: Jeffrey D. Thompson

 
Title: Executive Vice President and Assistant Secretary





 
SETCO, LLC



 
By:  KERR GROUP, LLC,

 
its sole member



By:  BERRY PLASTICS CORPORATION, its sole member and manager




 
By:__/s/ Jeffrey D. Thompson____________________________

 
Name: Jeffrey D. Thompson

 
Title: Executive Vice President and Assistant Secretary









 
GRAFCO INDUSTRIES LIMITED PARTNERSHIP



 
By:  Caplas Neptune, LLC,

 
its General Partner





 
By:__/s/ Jeffrey D. Thompson____________________________

 
Name: Jeffrey D. Thompson

 
Title: Executive Vice President and Assistant Secretary








NYDOCS01/1271105.12
 
 
-12-

--------------------------------------------------------------------------------

 



 
PLIANT CORPORATION INTERNATIONAL



 
By:__/s/ Jeffrey D. Thompson____________________________

 
Name: Jeffrey D. Thompson

 
Title: Executive Vice President and Assistant Secretary


NYDOCS01/1271105.12
 
 
-13-

--------------------------------------------------------------------------------

 



 
UNIPLAST U.S., INC.





 
By:__/s/ Jeffrey D. Thompson____________________________

 
Name: Jeffrey D. Thompson

 
Title: Executive Vice President and Assistant Secretary


NYDOCS01/1271105.12
 
 
-14-

--------------------------------------------------------------------------------

 

 
BANK OF AMERICA, N.A.,
 
as Administrative Agent and Collateral Agent, and as a Lender




 
By:__/s/ Robert Anchundia____________________________

 
Name: Robert Anchundia

 
Title: Vice President




NYDOCS01/1271105.12
 
 
-15-

--------------------------------------------------------------------------------

 

Wells Fargo Capital Finance, LLC
as Lender




By:____/s/ Brant Murdock________________________________
Name: Brant Murdock
Title: Vice President





NYDOCS01/1271105


 
 

--------------------------------------------------------------------------------

 

Barclays Bank, PLC,
as Lender




By:____/s/ Michael J. Mozer_____________________________
Name: Michael J. Mozer
Title: Vice President

NYDOCS01/1271105.12
 
 
-2-

--------------------------------------------------------------------------------

 

Citicorp North America, Inc.,
as Lender




By:____/s/Brendan Mackay_____________________________
Name: Brant Murdock
Title: Director



NYDOCS01/1271105.12
 
 
-3-

--------------------------------------------------------------------------------

 

Credit Suisse AG, Cayman Islands Branch,
as Lender




By:____/s/ Robert Hetu________________________________
Name: Robert Hetu
Title: Managing Director


By:____/s/ Kevin Buddhdew___________________________
Name: Kevin Buddhdew
Title: Associate



NYDOCS01/1271105.12
 
 
-4-

--------------------------------------------------------------------------------

 

Deutsche Bank Trust Company Americas,
as Lender




By:____/s/ Erin Morrissey________________________________
Name: Erin Morrissey
Title: Director


By:____/s/ Carin Keegan_­­_______________________________
Name: Carin Keegan
Title: Director

NYDOCS01/1271105.12
 
 
-5-

--------------------------------------------------------------------------------

 

U.S. Bank, National Association
as Lender




By:____/s/ Sandra Evans________________________________
Name: Sandra Evans
Title: Senior Vice President

NYDOCS01/1271105.12
 
 
-6-

--------------------------------------------------------------------------------

 

Siemens Financial Services, Inc.,
as Lender




By:____/s/ Anthony Casciano____________________________
Name: Anthony Casciano
Title: Senior Vice President


By:____/s/ Paul Ramseur_­­_______________________________
Name: Paul Ramseur
Title: Vice President

NYDOCS01/1271105.12
 
 
-7-

--------------------------------------------------------------------------------

 

Goldman Sachs Lending Partners LLC,
as Existing Lender




By:____/s/ Lauren Day________________________________
Name: Lauren Day
Title: Authorized Signatory

NYDOCS01/1271105.12
 
 
-8-

--------------------------------------------------------------------------------

 

Goldman Sachs Bank USA,
as Lender




By:____/s/ Mark Walton________________________________
Name: Mark Walton
Title: Authorized Signatory

NYDOCS01/1271105.12
 
 
-9-

--------------------------------------------------------------------------------

 

UBS Loan Finance LLC,  as Lender




By:____/s/ Irja R. Otsa____________________________
Name: Irja R. Otsa
Title: Associate Director


By:____/s/ Mary E. Evans_________________________
Name: Mary E. Evans
Title: Associate Director







NYDOCS01/1271105.12
 
 
-10-

--------------------------------------------------------------------------------

 

Annex A
 


 
CONSOLIDATED CONFORMED VERSION
 
 


 


$650,000,000
 
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
 
Dated as of April 3, 2007,
 
Among
 
BERRY PLASTICS CORPORATION,




BERRY PLASTICS GROUP, INC.


and
 
CERTAIN OF ITS SUBSIDIARIES PARTY HERETO
as Borrowers,
 
THE LENDERS PARTY HERETO,
 
BANK OF AMERICA, N.A.,
as Collateral Agent and Administrative Agent,
 
Citigroup Global Markets Inc. and Credit Suisse AG, Cayman Islands Branch,
as Co-Syndication Agents,
 
Barclays Bank PLC and Wells Fargo Capital Finance, LLC,
as Co-Documentation Agents,




Merrill Lynch, Pierce, Fenner & Smith Inc., Wells Fargo Capital Finance, LLC,
Barclays Capital
and Citigroup Global Markets Inc.,
as Joint Lead Arrangers
 
and
Merrill Lynch, Pierce, Fenner & Smith Inc., Wells Fargo Capital Finance, LLC and
Barclays Capital,
as Joint Bookrunners




 





NYDOCS01/1270096.12
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

 
Page
ARTICLE I
     
Definitions
  1
Section 1.01. Defined Terms
  39
Section 1.02. Terms Generally
  39
Section 1.03. Effectuation of Transactions
  39
Section 1.04. Exchange Rates; Currency Equivalents
  39
Section 1.05. Senior Debt
  39
ARTICLE II
     
The Credits
 
Section 2.01. Commitments
  40
Section 2.02. Loans and Borrowings
  40
Section 2.03. Requests for Borrowings
  41
Section 2.04. Swingline Loans and Agent Advances
  41
Section 2.05. Letters of Credit
  45
Section 2.06. Funding of Borrowings
  49
Section 2.07. Interest Elections
  50
Section 2.08. Termination and Reduction of Commitments
  51
Section 2.09. Repayment of Loans; Evidence of Debt
  52
Section 2.10. Repayment of Revolving Loans
  52
Section 2.11. Prepayment of Loans
  53
Section 2.12. Fees
  53
Section 2.13. Interest
  55
Section 2.14. Alternate Rate of Interest
  56

 
 
 
i

--------------------------------------------------------------------------------

 
 
Section 2.15. Increased Costs
  56
Section 2.16. Break Funding Payments
  57
Section 2.17. Taxes
  58
Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set‑offs
  60
Section 2.19. Mitigation Obligations; Replacement of Lenders
  61
Section 2.20. Illegality
  62
Section 2.21. Incremental Commitments
  62
Section 2.22. Cash Collateral for Defaulting Lenders
  63
Section 2.23. Defaulting Lenders
  64
ARTICLE III
     
Representations and Warranties
 
Section 3.01. Organization; Powers
  66
Section 3.02. Authorization
  66
Section 3.03. Enforceability
  66
Section 3.04. Governmental Approvals
  67
Section 3.05. Financial Statements
  67
Section 3.06. No Material Adverse Effect
  67
Section 3.07. Title to Properties; Possession Under Leases
  67
Section 3.08. Subsidiaries
  68
Section 3.09. Litigation; Compliance with Laws
  68
Section 3.10. Federal Reserve Regulations
  69
Section 3.11. Investment Company Act
  69
Section 3.12. Use of Proceeds
  69

 
 
 
ii

--------------------------------------------------------------------------------

 
 
Section 3.13. Tax Returns
  69
Section 3.14. No Material Misstatements
  70
Section 3.15. Employee Benefit Plans
  70
Section 3.16. Environmental Matters
  71
Section 3.17. Security Documents
  71
Section 3.18. Location of Real Property and Leased Premises
  72
Section 3.19. Solvency
  73
Section 3.20. Labor Matters
  73
Section 3.21. Insurance
  74
Section 3.22. No Default
  74
Section 3.23. Intellectual Property; Licenses, Etc.
  74
Section 3.24. Senior Debt
  74
Section 3.25. Common Enterprise
  74
Section 3.26. Sanctioned Persons; Anti-Money Laundering; Etc.
  74
ARTICLE IV
     
Conditions of Lending
 
Section 4.01. All Credit Events
  75
Section 4.02. Effectiveness of the Commitments
  75
ARTICLE V
     
Affirmative Covenants
 
Section 5.01. Existence; Businesses and Properties
  78
Section 5.02. Insurance
  79
Section 5.03. Taxes
  79
Section 5.04. Financial Statements, Reports, etc.
  80
Section 5.05. Litigation and Other Notices
  82

 
 
 
iii

--------------------------------------------------------------------------------

 
 
Section 5.06. Compliance with Laws
  82
Section 5.07. Maintaining Records; Access to Properties and Inspections
  83
Section 5.08. Use of Proceeds
  83
Section 5.09. Compliance with Environmental Laws
  83
Section 5.10. Further Assurances; Additional Security
  83
Section 5.11. Appraisals and Reports
  85
Section 5.12. Collateral Reporting
  86
Section 5.13. Accounts
  86
Section 5.14. Collection of Accounts; Payments
  87
Section 5.15. Inventory; Perpetual Inventory
  88
ARTICLE VI
     
Negative Covenants
 
Section 6.01. Indebtedness
  89
Section 6.02. Liens
  93
Section 6.03. Sale and Lease‑Back Transactions
  97
Section 6.04. Investments, Loans and Advances
  97
Section 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions
 100
Section 6.06. Dividends and Distributions
 103
Section 6.07. Transactions with Affiliates
 105
Section 6.08. Business of the Borrowers and the Subsidiaries
 107  Section 6.09. Limitation on Modifications of Indebtedness; Modifications
of Certificate of Incorporation, By‑Laws and Certain Other Agreements; etc.
 107
Section 6.10. Fiscal Year; Accounting
 109
Section 6.11. Availability Triggering Event
 110

 
 
 
iv

--------------------------------------------------------------------------------

 
 
Section 6.12. Qualified CFC Holding Companies
  110
ARTICLE VIA
     
Holing Covenants
 
ARTICLE VII
     
Events of Default
 
Section 7.01. Events of Default
  110
Section 7.02. Exclusion of Immaterial Subsidiaries
  113
Section 7.03. Holdings’ Right to Cure
  113
ARTICLE VIII
     
The Agents
 
Section 8.01. Appointment
  114
Section 8.02. Delegation of Duties
 116
Section 8.03. Exculpatory Provisions
  116
Section 8.04. Reliance by Administrative Agent
  117
Section 8.05. Notice of Default
  117
Section 8.06. Non-Reliance on Agents and Other Lenders
  118
Section 8.07. Indemnification
  118
Section 8.08. Agent in Its Individual Capacity
  119
Section 8.09. Successor Administrative Agent
  119
Section 8.10. Agents and Arrangers
  119
Section 8.11. Field Audit and Examination Reports; Disclaimer by Lenders
  119
ARTICLE IX
     
Miscellaneous
 
Section 9.01. Notices; Communications
  120
Section 9.02. Survival of Agreement
  121

 
 
 
v

--------------------------------------------------------------------------------

 
 
Section 9.03. Binding Effect
  122
Section 9.04. Successors and Assigns
  122
Section 9.05. Expenses; Indemnity
  126
Section 9.06. Right of Set‑off
  127
Section 9.07. Applicable Law
  128
Section 9.08. Waivers; Amendment
  128
Section 9.09. Interest Rate Limitation
  130
Section 9.10. Entire Agreement
  130
Section 9.11. WAIVER OF JURY TRIAL
  130
Section 9.12. Severability
  130
Section 9.13. Counterparts
  131
Section 9.14. Headings
  131
Section 9.15. Jurisdiction; Consent to Service of Process
  131
Section 9.16. Confidentiality
  131
Section 9.17. Platform; Borrower Materials
  132
Section 9.18. Release of Liens and Guarantees
  132
Section 9.19. Judgment Currency
  133
Section 9.20. USA PATRIOT Act Notice
  133
Section 9.21. Joint and Several Liability
  133
Section 9.22. Contribution and Indemnification among the Borrowers
  134
Section 9.23. Agency of Company for Each Other Borrower
  135
Section 9.24. Additional Borrowers
  135
Section 9.25. Express Waivers By Borrowers In Respect of Cross Guaranties and
Cross Collateralization
  135
Section 9.26. Intercreditor Agreements and Collateral Agreement
  136




NYDOCS01/1270096.12                                                                    Berry
– A&R Revolving Credit Agreement
 
vi

--------------------------------------------------------------------------------

 

Exhibits and Schedules
 
Exhibit A
Form of Assignment and Acceptance

Exhibit B
Form of Solvency Certificate

Exhibit C-1
Form of Borrowing Request

Exhibit C-2
Form of Swingline Borrowing Request

Exhibit D
Form of Collateral Agreement

Exhibit E
Form of Borrowing Base Certificate

Exhibit F
Form of Borrower Joinder Agreement



Schedule 1.01(a)
Certain U.S. Subsidiaries

Schedule 1.01(b)
Acceptable Appraisers

Schedule 1.01(c)
Mortgaged Properties

Schedule 1.01(d)
Immaterial Subsidiaries

Schedule 1.01(e)
Past Due Accounts

Schedule 1.01(f)
Existing Bankers’ Acceptances

Schedule 1.01(g)
Existing Letters of Credit

Schedule 1.01(i)
Unrestricted Subsidiaries

Schedule 2.01                        Commitments
Schedule 3.01
Organization and Good Standing

Schedule 3.04
Governmental Approvals

Schedule 3.07(b)
Possession under Leases

Schedule 3.08(a)
Subsidiaries

Schedule 3.08(b)
Subscriptions

Schedule 3.13
Taxes

Schedule 3.16
Environmental Matters

Schedule 3.21
Insurance

Schedule 3.23
Intellectual Property

Schedule 4.02
Borrowing Base Calculation on Closing Date

Schedule 4.02(c)
Borrowing Base Calculation on Amendment Effective Date

Schedule 4.02(d)
Post-Closing Interest Deliveries

Schedule 6.01
Indebtedness

Schedule 6.02(a)
Liens

Schedule 6.04
Investments

Schedule 6.05
Mergers, Consolidations, Sales of Assets and Acquisitions

Schedule 6.07
Transactions with Affiliates

Schedule 9.01
Notice Information






NYDOCS01/1270096.12                                                                    Berry
– A&R Revolving Credit Agreement
 
vii

--------------------------------------------------------------------------------

 

This AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT is entered into as of April
3, 2007 (this “Agreement”), among BERRY PLASTICS GROUP, INC., a Delaware
corporation (“Holdings”), COVALENCE SPECIALTY MATERIALS CORP., a Delaware
corporation (“Covalence”), which on the Closing Date was merged with and into
Berry Plastics Holding Corporation, a Delaware corporation (“Berry”), with Berry
surviving such merger (Berry together with its successor, the “Company”),
certain domestic Subsidiaries of the Company party hereto from time to time as
BORROWERS (as defined below), the LENDERS party hereto from time to time, BANK
OF AMERICA, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) and collateral agent for the Lenders, CITIGROUP GLOBAL MARKETS INC. and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as co-syndication agents (in such
capacities, the “Syndication Agents”), and BARCLAYS BANK PLC and WELLS FARGO
CAPITAL FINANCE, LLC. as co-documentation agents (in such capacities, the
“Documentation Agents”).
WHEREAS, this Agreement has been titled the “Amended and Restated Revolving
Credit Agreement” for convenience of reference only and is, and is intended to
be, a further amended revolving credit agreement;
WHEREAS, Covalence Holdings (as defined below), Covalence, the lenders and
agents named therein, and Bank of America, N.A., as administrative agent for
such lenders, entered into that certain Revolving  Credit Agreement dated as of
May 18, 2006 (“the “Existing Credit Agreement”);
WHEREAS, Holdings, the Company, certain of the other Borrowers, the
Administrative Agent, and the Collateral Agent (as defined below) have amended
and restated the Existing Credit Agreement by entering into that certain Amended
and Restated Revolving Credit Agreement, dated as of April 3, 2007 (as amended,
amended and restated, supplemented or otherwise modified through the date hereof
and in effect immediately prior to the effectiveness of the Amendment, the
“Unamended Credit Agreement”), with the lenders from time to time party thereto
and the other agents party and issuing banks thereto;
WHEREAS, the Company has requested from the Existing Lenders (as defined below)
and the Administrative Agent, certain modifications to the Unamended Credit
Agreement, including an extension of the maturity date, an increase in the
aggregate Revolving Facility Commitments (as defined below), and certain other
amendments as set forth in the Amendment;
WHEREAS, to effect such modifications, Holdings, the Company, the Borrowers, the
Lenders, the Administrative Agent, the Collateral Agent, and the other agents
and issuing banks party hereto have agreed to amend the Unamended Credit
Agreement as set forth in the Amendment;
NOW, THEREFORE, the Borrowers, the Lenders and the other parties hereto hereby
agree as follows:
 
                     SECTION 3.                    
 
Definitions
 
(a) Defined Terms.  As used in this Agreement, the following terms shall have
the meanings specified below:
 
“2011 Information Memorandum” shall mean the Confidential Information Memorandum
dated June 7, 2011, as modified or supplemented prior to the Amendment Effective
Date.
“2011 Projections” shall mean the projections of Holdings, the Company and the
Subsidiaries included in the 2011 Information Memorandum and any other
projections and any forward-looking statements (including statements with
respect to booked business) of such entities furnished to the Lenders or the
Administrative Agent by or on behalf of Holdings, the Company or any of the
Subsidiaries in connection with the transactions contemplated on or about the
Amendment Effective Date and delivered prior thereto.
“ABL Fixed Charge Coverage Ratio” shall mean the ratio of (a) EBITDA of the
Company for the most recent period of four consecutive fiscal quarters of the
Company for which financial statements are available minus the income taxes paid
in cash by the Company and included in the determination of Consolidated Net
Income during such period minus non-financed Capital Expenditures of the Company
and its Subsidiaries during such period to (b) the sum of (i) scheduled
principal payment required to be made during such period in respect of
Indebtedness for borrowed money plus (ii) the Consolidated Interest Expense
(excluding amortization of any original issue discount, interest paid in kind or
added to principal and other noncash interest) of the Company and its
Subsidiaries for such period plus (iii) Distributions pursuant to Sections
6.06(c) and (e) in each case to the extent paid by the Company in cash.
 
For fiscal periods ending prior to the first full fiscal quarter after the
Closing Date, the ratio shall be calculated on a Pro Forma Basis giving effect
to the Transactions.
 

NYDOCS01/1270096.12 Berry – A&R Revolving Credit Agreement
 
 

--------------------------------------------------------------------------------

 
“ABR"  shall mean, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Effective Rate plus 1/2 of 1% and (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate.”  The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above or below
such announced rate.  Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
“ABR Loan” shall mean any ABR Revolving Loan, Swingline Loan or Agent Advance.
“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.
“ABR Revolving Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the ABR in accordance with the provisions of
Article II.
“Acceptable Appraiser” shall mean (a) any person listed on Schedule 1.01(b), or
(b) any other experienced and reputable appraiser reasonably acceptable to the
Company and the Administrative Agent.
“Acceptance Credit” shall mean a commercial Letter of Credit in which the
applicable Issuing Bank engages with the beneficiary of such Letter of Credit to
accept a time draft.
“Acceptance Documents” shall mean such general acceptance agreements,
applications, certificates and other documents as the applicable Issuing Bank
may require in connection with the creation of Bankers’ Acceptances.
“Accommodation Payment” shall have the meaning assigned to such term in
Section 9.22.
“Account” shall mean, with respect to a person, any of such person’s now owned
and hereafter acquired or arising accounts, as defined in the UCC, including any
rights to payment for the sale or lease of goods or rendition of services,
whether or not they have been earned by performance, and “Accounts” shall mean,
with respect to any such person, all of the foregoing.
“Account Debtor” shall mean each person obligated on an Account.
“Acquisition Agreement” shall mean the Stock and Asset Purchase Agreement (as
amended by that certain Closing Agreement dated as of February 16, 2006) dated
as of December 20, 2005, among Tyco Group S.a.r.l., a Luxembourg company,
Covalence and, for purposes of Section 11.15 thereof only, Tyco International
Group S.A.
“Act” shall have the meaning assigned to such term in Section 9.20.
“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.10(c).
“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to (a) the LIBO Rate in
effect for such Interest Period divided by (b) (i) one minus (ii) the Statutory
Reserves applicable to such Eurocurrency Borrowing, if any.
“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(e).
“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.  For
purposes of clause (h) of the definition of Eligible Accounts, the term
“Affiliate”, however, with respect to any Loan Party or the Equity Investors,
shall exclude any Apollo Operating Company.
“Agent Advance Exposure” shall mean at any time the aggregate principal amount
of all outstanding Agent Advances at such time.  The Agent Advance Exposure of
any Revolving Lender at any time shall mean its Pro Rata Share of the aggregate
Agent Advance Exposure at such time.
“Agent Advances” shall have the meaning assigned to such term in
Section 2.04(d).
"Agents” shall mean the Administrative Agent and the Collateral Agent.
“Agreement” shall have the meaning assigned to such term in the Introductory
paragraph of this Agreement.
“Agreement Currency” shall have the meaning assigned to such term in
Section 9.19.
“Allocable Amount” shall have the meaning assigned to such term in Section 9.22.
“Alternate Currency” shall mean, with respect to any Letter of Credit, Canadian
Dollars or Euros and any other currency other than Dollars as may be acceptable
to the Administrative Agent and the Issuing Bank with respect thereto in their
sole discretion.
“Alternate Currency Letter of Credit” shall mean any Letter of Credit
denominated in an Alternate Currency.
“Amendment” shall mean that certain Amendment No. 3 to this Agreement, dated as
of the Amendment Effective Date, among Holdings, the Company, the other
Borrowers, certain other subsidiaries of the Company party thereto, the
Consenting Lenders (as defined therein), the Designated Lenders (as defined
therein), the Administrative Agent, the Collateral Agent, and the other agents
and issuing banks party thereto.

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-2-

--------------------------------------------------------------------------------

 

“Amendment Effective Date” shall mean the date on which the Amendment shall have
become effective in accordance with its terms.
“Apollo Operating Company” shall mean a person engaged in the business of
producing goods or providing services that but for the last sentence of the
definition of Affiliate would be an Affiliate of the Equity Investors.
“Applicable Margin” shall mean for any day prior to September 27, 2011, 2.00%
per annum in the case of any Eurocurrency Loan and 1.00% per annum in the case
of any ABR Loan and on and after September 27, 2011, the Applicable Margin will
be determined pursuant to the Pricing Grid.
“Applicable Period” shall mean an Excess Cash Flow Period or an Excess Cash Flow
Interim Period, as the case may be.
“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).
“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets
and any mortgage or lease of real property) to any person of any asset or assets
of the Company or any Subsidiary.
“Assignee” shall have the meaning assigned to such term in Section 9.04(b).
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Company (if required by such assignment and acceptance), in the form of
Exhibit A or such other form as shall be approved by the Administrative Agent.
“Availability” shall mean, at any time, (a) the Borrowing Base minus (b) the
Revolving Facility Credit Exposure.
“Availability Period” shall mean the period from and including the Amendment
Effective Date to but excluding the earlier of the Revolving Facility Maturity
Date and the date of termination of the Revolving Facility Commitments.
“Availability Triggering Event” shall mean that (a) except for purposes of
Sections 5.07, 5.11, 5.12 and 5.14, the Availability is less than the Threshold
Amount, or (b) for purposes of Section 5.07, 5.11, 5.12 and 5.14 only, the
Availability is less than the Threshold Amount for five consecutive Business
Days.  Once an Availability Triggering Event has occurred, it shall continue
until such time as the Availability is greater than the Threshold Amount for a
period of 10 consecutive days.
“Available Unused Commitment” shall mean, with respect to a Revolving Lender at
any time, an amount equal to the amount by which (a) the Revolving Facility
Commitment of such Revolving Lender at such time exceeds (b) the Revolving
Facility Credit Exposure of such Revolving Lender at such time minus such
Revolving Lender’s Pro Rata Share of the Swingline Exposure and the Agent
Advance Exposure.
“Bank of America” shall mean Bank of America, N.A. and its successors.
“Bankers’ Acceptance” or “BA” shall mean a time draft, drawn by the beneficiary
under an Acceptance Credit and accepted by the applicable Issuing Bank upon
presentation of documents by the beneficiary of an Acceptance Credit pursuant to
Section 2.05 hereof, in the standard form for bankers’ acceptances of such
Issuing Bank.
“Bankruptcy Code” shall mean Title 11 of the United States Code (11 U.S.C. § 101
et seq.).
“BBA LIBOR” shall have the meaning assigned to such term in the definition of
“LIBO Rate” in this Section 1.01.
“Below Threshold Asset Sale Proceeds” shall have the meaning assigned to such
term in the definition of “Cumulative Credit” in this Section 1.01.
“Berry” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Berry Holdings” shall mean Berry Plastics Group, Inc., which prior to the
Closing Date was merged with and into Covalence Holdings.
“Berry Senior Subordinated Note Documents” shall mean the Berry Senior
Subordinated Notes and the Berry Senior Subordinated Notes Indenture.
“Berry Senior Subordinated Notes” shall mean the 11% Senior Subordinated Notes
due 2016, issued pursuant to the Berry Senior Subordinated Notes Indenture and
any notes issued in exchange for, and as contemplated by, the Berry Senior
Subordinated Notes and the related registration rights agreement with
substantially identical terms as the Berry Senior Subordinated Notes.
“Berry Senior Subordinated Notes Indenture” shall mean the Indenture dated as of
September 20, 2006 under which the Berry Senior Subordinated Notes were issued,
among BPC Holding Corporation, a predecessor of Berry and certain of its
subsidiaries party thereto and the trustee named therein from time to time, as
in effect on the Closing Date and as amended, restated, supplemented or
otherwise modified from time to time in accordance with the requirements thereof
and of this Agreement.
 “Blocked Account Agreement” shall mean an agreement among one or more of the
Loan Parties, the Collateral Agent, and a Clearing Bank, in form and substance
reasonably satisfactory to the Collateral Agent, concerning the collection of
payments which represent the proceeds of Accounts and other Collateral of a Loan
Party.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“Board of Directors” shall mean as to any person, the board of directors or
other governing body of such person, or, if such person is owned or managed by a
single entity, the board of directors or other governing body of such person.
“Borrower” shall mean, the Company, those certain domestic subsidiaries of the
Company party hereto, and each Other Borrower who becomes a Borrower hereunder
in accordance with the terms of this Agreement, jointly, severally, and
collectively, and “Borrowers” shall mean more than one or all of the foregoing
persons, jointly, severally, and collectively, as the context requires.
“Borrower Joinder Agreement” shall mean a joinder agreement, in the form
attached hereto as Exhibit F.
“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17.
“Borrowing” shall mean all Revolving Loans of a single Type and made on a single
date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.  Unless the context indicates otherwise, the term
“Borrowing” shall also include any Swingline Borrowing and any Agent Advance.
“Borrowing Base” shall mean, at any time, an amount equal to the lesser of:
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-3-

--------------------------------------------------------------------------------

 

(a) the Revolving Facility Commitment; and
 
(b) the result of:
 
the sum of (A) eighty-five percent (85.0%) of the Net Amount of Eligible
Accounts, and (B) eighty-five percent (85.0%) of the Orderly Liquidation Value
of Eligible Inventory, minus
 
all Reserves, without duplication of any items that are otherwise addressed or
excluded through eligibility criteria, which the Administrative Agent deems
necessary in the exercise of its Reasonable Credit Judgment to maintain with
respect to any Loan Party, including Reserves for any amounts which the
Administrative Agent or any Lender may be obligated to pay in the future for the
account of any Loan Party.
 
The specified percentages set forth in this definition will not be reduced
without the consent of the Company.  Any determination by the Administrative
Agent in respect of the Borrowing Base shall be based on the Administrative
Agent’s Reasonable Credit Judgment.  The parties understand that the
exclusionary criteria in the definitions of Eligible Accounts and Eligible
Inventory, any Reserves that may be imposed as provided herein, and Net Amount
of Eligible Accounts and factors considered in the calculation of Orderly
Liquidation Value of Eligible Inventory have the effect of reducing the
Borrowing Base, and, accordingly, whether or not any provisions hereof so state,
all of the foregoing shall be determined without duplication so as not to result
in multiple reductions in the Borrowing Base for the same facts or
circumstances.
 
“Borrowing Base Certificate” shall mean a certificate by a Responsible Officer
of the Company, substantially in the form of Exhibit E (or another form
reasonably acceptable to the Administrative Agent, including, on the Amendment
Effective Date only, Schedule 4.02(c)) setting forth the calculation of the
Borrowing Base, including a calculation of each component thereof (including, to
the extent the Company has received notice of any such Reserve from the
Administrative Agent, any of the Reserves included in such calculation pursuant
to clause (b)(ii) of the definition of the Borrowing Base), all in such detail
as shall be reasonably satisfactory to the Administrative Agent.
“Borrowing Minimum” shall mean $5 million, except in the case of Swingline
Loans, $1 million.
“Borrowing Multiple” shall mean $1 million, except in the case of Swingline
Loans, $500,000.
“Borrowing Request” shall mean a request by a Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C-1.
“Budget” shall have the meaning assigned to such term in Section 5.04(e).
“Business Combination” shall mean the business combination pursuant to which (i)
immediately prior to the effectiveness of the Unamended Credit Agreement, Berry
Holdings merged with and into Covalence Holdings, and Covalence Holdings was
renamed Berry Plastics Group, Inc. (ii) substantially simultaneously with the
effectiveness of the Unamended Credit Agreement, Covalence Holdings contributed
all of the capital stock of Berry to Covalence, and (iii) immediately following
the effectiveness of the Unamended Credit Agreement, Covalence merged with and
into Berry, with Berry as the surviving corporation, pursuant to the Merger
Agreement.
“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the applicable currency in the London interbank
market.
 “Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person, provided, however, that Capital Expenditures for the Company and
the Subsidiaries shall not include:
expenditures to the extent they are made with proceeds of the issuance of Equity
Interests of Holdings after the Closing Date or funds that would have
constituted any Net Proceeds under clause (a) of the definition of the term “Net
Proceeds” (but for the application of the first proviso to such clause (a)),
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-4-

--------------------------------------------------------------------------------

 

expenditures with proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of the Company and the
Subsidiaries within 15 months of receipt of such proceeds (or, if not made
within such period of 15 months, are committed to be made during such period),
 
interest capitalized during such period,
 
expenditures that are accounted for as capital expenditures of such person and
that actually are paid for by a third party (excluding Holdings, the Company or
any Subsidiary thereof) and for which neither Holdings, the Company nor any
Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
person (whether before, during or after such period),
 
the book value of any asset owned by such person prior to or during such period
to the extent that such book value is included as a capital expenditure during
such period as a result of such person reusing or beginning to reuse such asset
during such period without a corresponding expenditure actually having been made
in such period; provided, that (i) any expenditure necessary in order to permit
such asset to be reused shall be included as a Capital Expenditure during the
period that such expenditure actually is made and (ii) such book value shall
have been included in Capital Expenditures when such asset was originally
acquired,
 
the purchase price of equipment purchased during such period to the extent the
consideration therefor consists of any combination of (i) used or surplus
equipment traded in at the time of such purchase and (ii) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business,
 
Investments in respect of a Permitted Business Acquisition,
 
the Business Combination, or
 
the purchase of property, plant or equipment made within 15 months of the sale
of any asset to the extent purchased with the proceeds of such sale (or, if not
made within such period of 15 months, to the extent committed to be made during
such period).
 
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.
“Cash Collateral” shall have the meaning assigned to such term in the definition
of “Cash Collateralize” in this Section 1.01.
“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, Issuing Bank
or Swingline Lender (as applicable) and the Lenders, as collateral for Revolving
L/C – BA Exposure, Obligations in respect of Swingline Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the Issuing Bank or Swingline
Lender benefiting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to (a) the Administrative Agent and (b) the Issuing Bank
or the Swingline Lender (as applicable).  
NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-5-

--------------------------------------------------------------------------------

 

“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.
“Cash Interest Expense” shall mean, with respect to the Company and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less the sum of, without duplication, (a) pay in kind Interest Expense
or other noncash Interest Expense (including as a result of the effects of
purchase accounting), (b) to the extent included in Interest Expense, the
amortization of any financing fees paid by, or on behalf of, the Company or any
Subsidiary, including such fees paid in connection with the Transactions or upon
entering into a Permitted Receivables Financing, (c) the amortization of debt
discounts, if any, or fees in respect of Swap Agreements and (d) cash interest
income of Company and its Subsidiaries for such period; provided, that Cash
Interest Expense shall exclude any one time financing fees, including those paid
in connection with the Transactions or upon entering into a Permitted
Receivables Financing, or upon entering into any amendment of this Agreement.
For fiscal periods ending prior to the first full fiscal quarter after the
Closing Date, Cash Interest Expense shall be calculated on a Pro Forma Basis
giving effect to the Transactions.
“CD” and “Canadian Dollars” each shall mean the lawful currency of Canada.
A “Change in Control” shall be deemed to occur if:
at any time, (i) Holdings shall fail to own, directly or indirectly,
beneficially and of record, 100% of the issued and outstanding Equity Interests
of the Company, (ii) a majority of the seats (other than vacant seats) on the
Board of Directors of Holdings shall at any time be occupied by persons who were
neither (A) nominated by the board of directors of Holdings or a Permitted
Holder, (B) appointed by directors so nominated nor (C) appointed by a Permitted
Holder or (iii) a “change of control” (or similar event) shall occur under any
Second Lien Notes Indenture, any Senior Subordinated Notes Indenture, any First
Priority Notes Indenture, any Material Indebtedness or any Permitted Refinancing
Indebtedness in respect of any of the foregoing or any Disqualified Stock (to
the extent the aggregate amount of the applicable Disqualified Stock exceeds
$35 million);
 
at any time prior to a Qualified IPO, any combination of Permitted Holders shall
fail to own beneficially (within the meaning of Rule 13d-5 of the Exchange Act
as in effect on the Closing Date), directly or indirectly, in the aggregate
Equity Interests representing at least a majority of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of
Holdings; or
 
at any time after a Qualified IPO, any person or “group” (within the meaning of
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934 as in effect on
the Closing Date), other than any combination of the Permitted Holders or any
“group” including any Permitted Holders, shall have acquired beneficial
ownership of 35% or more on a fully diluted basis of the voting interest in
Holdings’ Equity Interests and the Permitted Holders shall own, directly or
indirectly, less than such person or “group” on a fully diluted basis of the
voting interest in Holdings’ Equity Interests.
 
“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or Issuing Bank (or, for purposes
of Section 2.15(b), by any Lending Office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any written request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Closing Date.
“Charges” shall have the meaning assigned to such term in Section 9.09.
“Clearing Bank” shall mean either Bank of America or any other banking
institution with whom a Payment Account has been established pursuant to a
Blocked Account Agreement.
“Closing Date” shall mean April 3, 2007.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties and all other property that is
subject to any Lien in favor of the Collateral Agent or any Subagent for the
benefit of the Lenders pursuant to any Security Documents.
“Collateral Access Agreement” shall mean a landlord waiver, bailee letter or
similar acknowledgment, in form and substance reasonably satisfactory to the
Collateral Agent and containing such lien waivers, subordination provisions and
other agreements of

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-6-

--------------------------------------------------------------------------------

 

any lessor, landlord, warehouseman or processor in possession of Inventory, in
each case reasonably required by the Collateral Agent to preserve, protect and
maintain the security interest (and the priority of the security interest) of
the Collateral Agent in such Inventory and executed pursuant to the requirements
set forth in clause (j) of the definition of “Eligible Inventory”.
“Collateral Agent” shall mean the party acting as collateral agent for the
Secured Parties under the Security Documents.  On the Closing Date, the
Collateral Agent is the same person as the Administrative Agent. Unless the
context otherwise requires, the term “Administrative Agent” as used herein
shall, unless the context otherwise requires, include the Collateral Agent,
notwithstanding various specific references to the Collateral Agent herein.
“Collateral Agent’s Liens” shall mean the Liens in the Collateral granted to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to the
Collateral Agreement and the other Loan Documents.
“Collateral Agreement” shall mean the Second Amended and Restated First Lien
Guarantee and Collateral Agreement, dated as of the date hereof, as amended,
supplemented or otherwise modified from time to time, in the form of Exhibit D,
among Holdings, the Company, each Subsidiary Loan Party, the Collateral Agent
and Credit Suisse as collateral agent.
“Collateral and Guarantee Requirement” shall mean the requirement that:
on the Closing Date, the Collateral Agent shall have received (i) from Holdings,
the Company and each Subsidiary Loan Party, a counterpart of the Collateral
Agreement duly executed and delivered on behalf of such person and (ii) an
Acknowledgment and Consent in the form attached to the Collateral Agreement,
executed and delivered by each issuer of Pledged Collateral (as defined in the
Collateral Agreement), if any, that is not a Loan Party;
 
on or before the Closing Date, (i) the Collateral Agent shall have received
(A) a pledge of all the issued and outstanding Equity Interests of (x) the
Company and (y) each Domestic Subsidiary (other than Subsidiaries listed on
Schedule 1.01(a)) owned on the Closing Date directly by or on behalf of the
Company or any Subsidiary Loan Party and (B) a pledge of 65% of the outstanding
Equity Interests of (1) each “first tier” Foreign Subsidiary directly owned by
any Loan Party (except for NIM Holdings Limited, Berry Plastics Asia Pte. Ltd.,
Ociesse s.r.l., Berry Plastics Acquisition Corporation II, and Berry Plastics
Acquisition Corporation XIV, LLC), and (2) each “first tier” Qualified CFC
Holding Company directly owned by any Loan Party and (ii) a collateral agent
under the Collateral Agreement, shall have received all certificates or other
instruments (if any) representing such Equity Interests, together with stock
powers or other instruments of transfer with respect thereto endorsed in blank;
 
(i) all Indebtedness of the Company and each Subsidiary having, in the case of
each instance of Indebtedness, an aggregate principal amount in excess of
$5 million (other than (A) intercompany current liabilities incurred in the
ordinary course of business in connection with the cash management operations of
Holdings and its Subsidiaries or (B) to the extent that a pledge of such
promissory note or instrument would violate applicable law) that is owing to any
Loan Party shall be evidenced by a promissory note or an instrument and shall
have been pledged pursuant to the Collateral Agreement (or other applicable
Security Document as reasonably required by the Administrative Agent) (which
pledge, in the case of any intercompany note evidencing debt owed by a Foreign
Subsidiary to a Loan Party, shall be limited to 65% of the amount outstanding
thereunder), and (ii) Credit Suisse, as a collateral agent under the Collateral
Agreement shall have received all such promissory notes or instruments, together
with note powers or other instruments of transfer with respect thereto endorsed
in blank;
 
in the case of any person that becomes a Subsidiary Loan Party after the Closing
Date, the Collateral Agent shall have received a supplement to each of the
Collateral Agreement, the Intercreditor Agreement and the Senior Lender
Intercreditor Agreement, in
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-7-

--------------------------------------------------------------------------------

 

the form specified therein, duly executed and delivered on behalf of such
Subsidiary Loan Party;
 
in the case of any person that becomes a “first tier” Foreign Subsidiary
directly owned by the Company or a Subsidiary Loan Party after the Closing Date,
the Collateral Agent shall have received, as promptly as practicable following a
request by the Collateral Agent, a Foreign Pledge Agreement, duly executed and
delivered on behalf of such Foreign Subsidiary and the direct parent company of
such Foreign Subsidiary;
 
after the Closing Date, (i) all the outstanding Equity Interests of (A) any
person that becomes a Subsidiary Loan Party after the Closing Date and
(B) subject to Section 5.10(g), all the Equity Interests that are acquired by a
Loan Party after the Closing Date (including, without limitation, the Equity
Interests of any Special Purpose Receivables Subsidiary established after the
Closing Date), shall have been pledged pursuant to the Collateral Agreement;
provided, that in no event shall more than 65% of the issued and outstanding
Equity Interests of any “first tier” Foreign Subsidiary or any “first tier”
Qualified CFC Holding Company directly owned by such Loan Party be pledged to
secure Obligations, and in no event shall any of the issued and outstanding
Equity Interests of any Foreign Subsidiary that is not a “first tier” Foreign
Subsidiary of a Loan Party or any Qualified CFC Holding Company that is not a
“first tier” Subsidiary of a Loan Party be pledged to secure Obligations, and
(ii) a collateral agent under the Collateral Agreement shall have received all
certificates or other instruments (if any) representing such Equity Interests,
together with stock powers or other instruments of transfer with respect thereto
endorsed in blank;
 
except as otherwise contemplated by any Security Document, all documents and
instruments, including Uniform Commercial Code financing statements, required by
law or reasonably requested by the Collateral Agent to be filed, registered or
recorded to create the Liens intended to be created by the Security Documents
(in each case, including any supplements thereto) and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been filed, registered or recorded or delivered to the Collateral
Agent for filing, registration or the recording concurrently with, or promptly
following, the execution and delivery of each such Security Document;
 
within 90 days (or such longer period as the Administrative Agent may determine)
after the Closing Date, the Collateral Agent shall have received (i)
counterparts of each Mortgage to be entered into with respect to each Mortgaged
Property set forth on Schedule 1.01(c) duly executed and delivered by the record
owner of such Mortgaged Property and suitable for recording or filing and (ii)
such other documents including, but not limited to, any consents, agreements and
confirmations of third parties, as the Collateral Agent may reasonably request
with respect to any such Mortgage or Mortgaged Property;
 
within 90 days (or such longer period as the Administrative Agent may determine)
after the Closing Date, the Collateral Agent shall have received, except as
otherwise set forth in clause (l) below, a policy or policies or marked-up
unconditional binder of title insurance or foreign equivalent thereof, as
applicable, paid for by the Borrowers, issued by a nationally recognized title
insurance company insuring the Lien of each Mortgage to be entered into on or
after, the Closing Date, as a valid first Lien on the Mortgaged Property
described therein, free of any other Liens except as permitted by Section 6.02
and Liens arising by operation of law, together with such customary endorsements
(including zoning endorsements where reasonably appropriate and available),
coinsurance and reinsurance as the Collateral Agent may reasonably request, and
with respect to any such property located in a state in which a zoning
endorsement is not available, a zoning compliance letter from the applicable
municipality in a form reasonably acceptable to the Collateral Agent;
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-8-

--------------------------------------------------------------------------------

 

at or prior to delivery of any Mortgages, evidence of the insurance required by
the terms of the Mortgages;
 
except as otherwise contemplated by any Security Document, each Loan Party shall
have obtained all consents and approvals required to be obtained by it in
connection with (i) the execution and delivery of all Security Documents (or
supplements thereto) to which it is a party and the granting by it of the Liens
thereunder and (ii) the performance of its obligations thereunder; and
 
after the Closing Date, the Administrative Agent shall have received (i) such
other Security Documents as may be required to be delivered pursuant to
Section 5.10, and (ii) upon reasonable request by the Administrative Agent,
evidence of compliance with any other requirements of Section 5.10.
 
“Collateral Audit” shall have the meaning assigned to such term in Section 5.07.
“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(b).
“Commitments” shall mean (a) with respect to any Lender, such Lender’s Revolving
Facility Commitment (including any Incremental Revolving Facility Commitment),
and (b) with respect to any Swingline Lender, its Swingline Commitment.
“Company” shall have the meaning assigned to such term in the recitals hereto.
“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.15, 2.16, 2.17 or 9.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.
“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness consisting of Capital Lease Obligations, Indebtedness for borrowed
money (other than letters of credit to the extent undrawn but including all
Bankers’ Acceptances issued under Acceptance Credits), Disqualified Stock and
Indebtedness in respect of the deferred purchase price of property or services
of the Company and the Subsidiaries determined on a consolidated basis on such
date in accordance with GAAP.
“Consolidated Interest Expense” shall mean, with respect to any person for any
period, the sum, without duplication, of:
consolidated interest expense of such person for such period, to the extent such
expense was deducted in computing Consolidated Net Income (including
amortization of original issue discount, the interest component of Capital Lease
Obligations, and net payments and receipts (if any) pursuant to interest rate
Hedging Obligations and excluding amortization of deferred financing fees and
expensing of any bridge or other financing fees);
 
consolidated capitalized interest of such person for such period, whether paid
or accrued; and
 
less interest income for such period.
 
“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,
(i)           any net after-tax extraordinary, nonrecurring or unusual gains or
losses or income or expense or charge (less all fees and expenses relating
thereto) including, without
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-9-

--------------------------------------------------------------------------------

 

limitation, any severance, relocation or other restructuring expenses, any
expenses relating to any reconstruction, recommissioning or reconfiguration of
fixed assets for alternative uses and fees, expenses or charges relating to new
product lines, plant shutdown costs, acquisition integration costs, and fees,
expenses or charges related to any offering of Equity Interests of Holdings, any
Investment, acquisition or Indebtedness permitted to be incurred hereunder (in
each case, whether or not successful), including any such fees, expenses,
charges or change in control payments related to the Transactions (including any
transition-related expenses incurred before, on or after the Original Agreement
Date), in each case, shall be excluded,
 
(ii)           any net after-tax income or loss from discontinued operations and
any net after-tax gain or loss from disposed, abandoned, transferred, closed or
discontinued operations shall be excluded,
 
(iii)           any net after-tax gain or loss (less all fees and expenses or
charges relating thereto) attributable to business dispositions or asset
dispositions other than in the ordinary course of business (as determined in
good faith by the Board of Directors of the Company) shall be excluded,
 
(iv)           any net after-tax income or loss (less all fees and expenses or
charges relating thereto) attributable to the early extinguishment of
indebtedness shall be excluded,
 
(v)           (A) the Net Income for such period of any person that is not a
subsidiary of such person, or is an Unrestricted Subsidiary, or that is
accounted for by the equity method of accounting, shall be included only to the
extent of the amount of dividends or distributions or other payments paid in
cash (or to the extent converted into cash) to the referent person or a
subsidiary thereof in respect of such period and (B) the Net Income for such
period shall include any ordinary course dividend distribution or other payment
in cash received from any person in excess of the amounts included in
clause (A),
 
(vi)           Consolidated Net Income for such period shall not include the
cumulative effect of a change in accounting principles during such period,
 
(vii)           any increase in amortization or depreciation or any one-time
non-cash charges resulting from purchase accounting (or similar accounting, in
the case of the Transactions) in connection with the Transactions or any
acquisition that is consummated after the Original Agreement Date shall be
excluded,
 
(viii)           any non-cash impairment charges or asset write-off resulting
from the application of GAAP, and the amortization of intangibles arising
pursuant to GAAP, shall be excluded,
 
(ix)           any non-cash expenses realized or resulting from stock option
plans, employee benefit plans or post-employment benefit plans, grants of stock
appreciation or similar rights, stock options, restricted stock grants or other
rights to officers, directors and employees of such person or any of its
subsidiaries shall be excluded,
 
(x)           accruals and reserves that are established within twelve months
after the Closing Date and that are so required to be established in accordance
with GAAP shall be excluded,
 
(xi)           any expenses realized in respect of the obligations under
Sections 2.9 or 5.4 of the Acquisition Agreement, shall in each case be
excluded,
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-10-

--------------------------------------------------------------------------------

 

        (xii)           non-cash gains, losses, income and expenses resulting
from fair value accounting required by Statement of Financial Accounting
Standards No. 133 shall be excluded, and
                              (xiii)           non-cash charges for deferred tax
asset valuation allowances shall be excluded.
 
 “Consolidated Total Assets” shall mean, as of any date, the total assets of the
Company and the consolidated Subsidiaries, determined in accordance with GAAP,
as set forth on the consolidated balance sheet of the Company as of such date.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.
“Covalence” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Covalence Holdings” shall mean Covalence Specialty Materials Holding Corp.,
which immediately prior to the Closing Date was merged with Berry Holdings, with
Covalence Specialty Materials Holding Corp. surviving and being renamed Berry
Plastics Group, Inc.
“Covalence Senior Subordinated Note Documents” shall mean the Covalence Senior
Subordinated Notes and the Covalence Senior Subordinated Notes Indenture.
“Covalence Senior Subordinated Notes” shall mean the Company’s 10¼% Senior
Subordinated Notes due 2016, issued pursuant to the Covalence Senior
Subordinated Notes Indenture and any notes issued by the Company in exchange
for, and as contemplated by, the Covalence Senior Subordinated Notes and the
related registration rights agreement with substantially identical terms as the
Covalence Senior Subordinated Notes.
“Covalence Senior Subordinated Notes Indenture” shall mean the Indenture dated
as of February 16, 2006 among Covalence and certain of the Subsidiaries party
thereto and the trustee named therein from time to time, as in effect on the
Closing Date and as amended, restated, supplemented or otherwise modified from
time to time in accordance with the requirements thereof and of this Agreement.
“Credit Event” shall have the meaning assigned to such term in Article IV.
“Credit Suisse” shall mean Credit Suisse, Cayman Islands Branch (or its
successor entity, Credit Suisse AG, Cayman Islands Branch).
“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication:
(a) $100.0 million, plus:
(b) the Cumulative Retained Excess Cash Flow Amount at such time, plus
(c) the aggregate amount of proceeds received after the Original Agreement Date
and prior to such time that would have constituted Net Proceeds pursuant to
clause (a) of the definition thereof except for the operation of clause (A), (B)
or (C) of the second proviso thereof (the “Below Threshold Asset Sale
Proceeds”), plus
(d) the cumulative amount of proceeds (including cash and the fair market value
of property other than cash) from the sale of Equity Interests of Holdings or
any Parent Entity after the Original Agreement Date and on or prior to such time
(including  upon exercise of warrants or options) which proceeds have been
contributed as common equity to the capital of the Company and common Equity
Interests of the Company issued upon conversion of Indebtedness of the Company
or any Subsidiary owed to a person other than the Company or a Subsidiary not
previously applied for a purpose other than use in the Cumulative Credit;
provided, that this clause (d) shall exclude Permitted Cure Securities and the
proceeds thereof, sales of Equity Interests financed as contemplated by
Section 6.04(e) and any amounts used to finance the payments or distributions in
respect of any Junior Financing pursuant to Section 6.09(b), plus
(e) 100% of the aggregate amount of contributions to the common capital of the
Company received in cash (and the fair market value of property other than cash)
after the Original Agreement Date (subject to the same exclusions as are
applicable to clause (d) above); plus
(f) the principal amount of any Indebtedness (including the liquidation
preference or maximum fixed repurchase price, as the case may be, of any
Disqualified Stock) of the Company or any Subsidiary thereof issued after the
Original Agreement Date (other than Indebtedness issued to a Subsidiary), which
has been converted into or exchanged for Equity Interests (other than
Disqualified Stock) in Holdings or any Parent Entity, plus
(g) 100% of the aggregate amount received by the Company or any Subsidiary in
cash (and the fair market value of property other than cash received by the
Company or any Subsidiary) after the Original Agreement Date from:
(A)           the sale (other than to the Company or any Subsidiary) of the
Equity Interests of an Unrestricted Subsidiary, or
(B)           any dividend or other distribution by an Unrestricted Subsidiary,
plus
(h) in the event any Unrestricted Subsidiary has been redesignated as a
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, Holdings, the Company
or any Subsidiary, the fair market value of the Investments of Holdings, the
Company or any Subsidiary in such Unrestricted Subsidiary at the time of such
Subsidiary Redesignation, combination or transfer (or of the assets transferred
or conveyed, as applicable), plus
(i) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Company or any Subsidiary in respect
of any Investments made pursuant to

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-11-

--------------------------------------------------------------------------------

 

Section 6.04(j) (or the corresponding provision of the senior secured bank
credit facility then applicable to such entity) after the Original Agreement
Date, minus
(j) any amounts thereof used to make Investments pursuant to Section 6.04(b)(y)
(or the corresponding provision of the senior secured bank credit facility then
applicable to such entity) after the Original Agreement Date prior to such time,
minus
(k) any amounts thereof used to make Investments pursuant to
Section 6.04(j)(ii) (or the corresponding provision of the senior secured bank
credit facility then applicable to such entity) after the Original Agreement
Date prior to such time, minus
(l) the cumulative amount of dividends paid and distributions made pursuant to
Section 6.06(e) (or the corresponding provision of the senior secured bank
credit facility then applicable to such entity) after the Original Agreement
Date prior to such time, minus
(m) payments or distributions in respect of Junior Financings pursuant to
Section 6.09(b)(i) (or the corresponding provision of the senior secured bank
credit facility then applicable to such entity) (other than payments made with
proceeds from the issuance of Equity Interests that were excluded from the
calculation of the Cumulative Credit pursuant to clause (d) above) after the
Original Agreement Date;
provided, however, for purposes of Section 6.06(e), the calculation of the
Cumulative Credit shall not include any Below Threshold Asset Sale Proceeds
except to the extent they are used as contemplated in clauses (j) and (k) above.
For the avoidance of doubt, the amount resulting from calculation of Cumulative
Credit prior to the Amendment Effective Date is intended to be the same amount
as would be calculated under the Unamended Credit Agreement.
 
“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an
amount, not less than zero in the aggregate, determined on a cumulative basis
equal to:
(a)           the aggregate cumulative sum of the Retained Percentage of Excess
Cash Flow for all Excess Cash Flow Periods ending after the Original Agreement
Date and prior to such date, plus
(b)           for each Excess Cash Flow Interim Period ended prior to such date
but as to which the corresponding Excess Cash Flow Period has not ended, an
amount equal to the Retained Percentage of Excess Cash Flow for such Excess Cash
Flow Interim Period, minus
(c)           the cumulative amount of all Retained Excess Cash Flow
Overfundings as of such date.
“Cure Amount” shall have the meaning assigned to such term in Section 7.03(a).
“Cure Right” shall have the meaning assigned to such term in Section 7.03(a).
“Current Assets” shall mean, with respect to the Company and the Subsidiaries on
a consolidated basis at any date of determination, the sum of (a) all assets
(other than cash and Permitted Investments or other cash equivalents and amounts
receivable under Sections 2.9 and 5.4 of the Acquisition Agreement) that would,
in accordance with GAAP, be classified on a consolidated balance sheet of the
Company and the Subsidiaries as current assets at such date of determination,
other than amounts related to current or deferred Taxes based on income or
profits and (b) in the event that a Permitted Receivables Financing is accounted
for off balance sheet, (x) gross accounts receivable comprising part of the
Receivables Assets subject to such Permitted Receivables Financing less
(y) collections against the amounts sold pursuant to clause (x).
“Current Liabilities” shall mean, with respect to the Company and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Company and the Subsidiaries as current liabilities at such
date of determination, other than (a) the current portion of any Indebtedness,
(b) accruals of Interest Expense (excluding Interest Expense that is due and
unpaid), (c) accruals for current or deferred Taxes based on income or profits,
(d) accruals, if any, of transaction costs resulting from the Transactions,
(e) accruals, if any, of transaction costs resulting from  and obligations under
Sections 2.9 and 5.4 of the Acquisition Agreement, (f) accruals of any costs or
expenses related to (i) severance or termination of employees prior to the
Original Agreement Date or (ii) bonuses, pension and other post-retirement
benefit obligations, and (g) accruals for add-backs to EBITDA included in
clauses (a)(iv) through (a)(vi) of the definition of such term.
“Debt Service” shall mean, with respect to the Company and the Subsidiaries on a
consolidated basis for any period, Cash Interest Expense for such period plus
scheduled principal amortization of Consolidated Debt for such period.
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
 
“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.
“Defaulting Lender” shall mean, subject to Section 2.23, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Company, the Administrative Agent or any Issuing Bank or Swingline Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-12-

--------------------------------------------------------------------------------

 

made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Company, to confirm in writing to the
Administrative Agent and the Company that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Company), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided,
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent and the Company that a Lender is a Defaulting Lender under clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section 2.23)
upon delivery of written notice of such determination to the Company, each
Issuing Bank, each Swingline Lender and each Lender.
“Designated Non-Cash Consideration” mean the fair market value of non-cash
consideration received by the Company or one of its Subsidiaries in connection
with an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to a certificate of a Responsible Officer, setting forth the basis of
such valuation, less the amount of cash equivalents received in connection with
a subsequent sale of such Designated Non-Cash Consideration.
“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
redeemable or exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Stock, in each case, prior to the date that is ninety-one (91) days after the
Revolving Facility Maturity Date; provided, however, that only the portion of
the Equity Interests that so mature or are mandatorily redeemable, are so
convertible or exchangeable or are so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock; provided
further, however, that if such Equity Interests are issued to any employee or to
any plan for the benefit of employees of the Company or the Subsidiaries or by
any such plan to such employees, such Equity Interests shall not constitute
Disqualified Stock solely because they may be required to be repurchased by the
Company in order to satisfy applicable statutory or regulatory obligations or as
a result of such employee’s termination, death or disability.
“Distributions” shall have the meaning assigned to such term in Section 6.06.
“Documentation Agents” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
“Dollar” and “$” shall mean dollars in the lawful currency of the United States.
“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date or
other applicable date of determination) for the purchase of Dollars with such
currency.
“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign Subsidiary
or a Qualified CFC Holding Company or a subsidiary listed on Schedule 1.01(a).
“EBITDA” shall mean, with respect to the Company and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Company
and the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in
subclauses (i) through (vii) of this clause (a) reduced such Consolidated Net
Income (and were not excluded therefrom) for the respective period for which
EBITDA is being determined):
(i)           provision for Taxes based on income, profits or capital of the
Company and the Subsidiaries for such period, including, without limitation,
state, franchise, business activity and similar taxes,
 
(ii)           Interest Expense of the Company and the Subsidiaries for such
period (net of interest income of the Company and its Subsidiaries for such
period),
 
(iii)           depreciation and amortization expenses of the Company and the
Subsidiaries for such period,
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-13-

--------------------------------------------------------------------------------

 

                                (iv)           business optimization expenses
and other restructuring charges (which, for the avoidance of doubt, shall
include, without limitation, the effect of inventory optimization programs,
plant closure, retention, severance, systems establishment costs and excess
pension charges); provided, that with respect to each business optimization
expense or other restructuring charge, the Company shall have delivered to the
Administrative Agent an officers’ certificate specifying and quantifying such
expense or charge,
(v)           any other non-cash charges; provided, that, for purposes of this
subclause (v) of this clause (a), any non-cash charges or losses shall be
treated as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made,
 
(vi)           the amount of management, consulting, monitoring, transaction and
advisory fees and related expenses paid to any Fund or any Fund Affiliates (or
any accruals related to such fees and related expenses) during such period;
provided, that such amount shall not exceed in any four quarter period the sum
of (i) the greater of $7.5 million and 2.0% of EBITDA for such four quarter
period, plus (ii) the amount of deferred fees (to the extent such fees would
otherwise have been permitted to be included in clause (i) if paid, but were not
included in such clause (i)), plus (iii) 2.0% of the value of transactions
permitted hereunder and entered into by the Company or any of the Subsidiaries
with respect to which any Fund or any Fund Affiliate provides any of the
aforementioned types of services, and
 
(vii)           non-operating expenses.
 
minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of the Company and the Subsidiaries for such
period (but excluding any such items (A) in respect of which cash was received
in a prior period or will be received in a future period or (B) which represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges in
any prior period).
 
For purposes of determining EBITDA under this Agreement for any quarter ending
prior to the first full quarter ending after the Closing Date, EBITDA for such
fiscal quarter shall be calculated on a Pro Forma Basis, giving effect to the
Business Combination and the other Transactions occurring on the Closing Date.
“Eligible Accounts” shall mean all Accounts of the Borrowers reflected in the
most recent Borrowing Base Certificate, except any Account with respect to which
any of the exclusionary criteria set forth below applies (unless the
Administrative Agent in its reasonable discretion elects to include such
Account), such excluded Accounts being any Account or Accounts:
 
with respect to which more than 120 days have elapsed since the date of the
original invoice therefor or which is more than 60 days past due; provided that
Accounts listed on Schedule 1.01(e) (as updated from time to time by the Company
with the consent of the Administrative Agent (not to be unreasonably withheld or
delayed)) in an aggregate amount of not more than $5 million at any time shall
be ineligible pursuant to this clause (a) only if they are more than 60 days
past due or 180 days from the invoice date;
 
that do not represent a bona fide indebtedness incurred in the amount of the
Account for goods sold or services rendered to, and accepted by, the applicable
Account Debtor; or that are not for a liquidated amount payable by the Account
Debtor on the terms then in effect for such Account; or for which payment has
been or will be received or credit, discount or extension, or agreement
therefor, or compromise, compounding or settlement thereof, has been or will be
granted, or any party liable thereon has been released, in each case other than
in the ordinary course of business consistent with past practice; or for which
invoices have not been issued or copies of any invoice with respect to such
Account delivered to the Collateral Agent by any Loan Party do not represent
genuine copies of the original invoice sent to the Account Debtor named therein;
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-14-

--------------------------------------------------------------------------------

 

with respect to which Account (or any other Account due from such Account
Debtor), in whole or in part, a check, promissory note, draft, trade acceptance,
or other instrument for the payment of money has been received, presented for
payment, and returned uncollected for any reason;
 
which represents a progress billing; provided that for the purposes hereof,
“progress billing” shall mean any invoice for goods sold or leased or services
rendered under a contract or agreement pursuant to which the Account Debtor’s
obligation to pay such invoice is conditioned upon the applicable Borrower’s
completion of any further performance under the contract or agreement;
 
with respect to which any one or more of the following events has occurred to
the Account Debtor on such Account: (i) death or judicial declaration of
incompetency of an Account Debtor who is an individual; (ii) the filing by or
against the Account Debtor of a request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as a bankrupt,
winding-up, or other relief under the bankruptcy, insolvency, or similar laws of
the United States, any state or territory thereof, or any foreign jurisdiction,
now or hereafter in effect; (iii) the making of any general assignment by the
Account Debtor for the benefit of creditors; (iv) the appointment of a receiver
or trustee for the Account Debtor or for all or a substantial portion of the
assets of the Account Debtor, including, without limitation, the appointment of
or taking possession by a “custodian”, as defined in the Bankruptcy Code;
(v) the institution by or against the Account Debtor of any other type of
insolvency proceeding (under the Bankruptcy Code or otherwise) or of any formal
or informal proceeding for the dissolution or liquidation of, settlement of
claims against, or winding up of affairs of, the Account Debtor; (vi) the sale,
assignment, or transfer of all or substantially all of the assets of the Account
Debtor (unless the obligations under such Account are assumed by the successor);
(vii) the nonpayment generally by the Account Debtor of its debts as they become
due; or (viii) the cessation of the business of the Account Debtor as a going
concern;
 
if fifty percent (50.0%) or more of the aggregate Dollar amount of outstanding
Accounts owed at such time by the Account Debtor thereon is classified as
ineligible under clause (a) preceding;
 
owed by an Account Debtor which: (i) is not organized under the laws of the
United States or Canada or any political subdivision, state, or province
thereof; or (ii) is the government of any foreign country or sovereign state, or
of any state, province, municipality, or other political subdivision thereof, or
of any department, agency, public corporation, or other instrumentality thereof;
except to the extent that such Account is insured by the Export-Import Bank of
the United States or secured or payable by a letter of credit satisfactory to
the Administrative Agent in its reasonable discretion;
 
which are Intercompany Accounts or other Accounts owed by an Account Debtor
which is an Affiliate or employee of any Borrower (not including, for the
avoidance of doubt, any Apollo Operating Company);
 
except as agreed by the Administrative Agent as provided in clause (g) preceding
or clause (l) following regarding political subdivisions of the United States
but not the U.S. federal government, with respect to which either the
perfection, enforceability, or validity of the Collateral Agent’s Lien in such
Account, or the Collateral Agent’s right or ability to obtain direct payment to
the Collateral Agent of the proceeds of such Account, is governed by any
federal, state, or local statutory requirements other than those of the UCC;
except to the extent that such Account is insured by the Export-Import Bank of
the United States or secured or payable by a letter of credit satisfactory to
the Administrative Agent in its reasonable discretion;
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-15-

--------------------------------------------------------------------------------

 

owed by an Account Debtor to which a Loan Party or any of their respective
Subsidiaries is indebted in any way, or which is subject to any right of set-off
or recoupment by the Account Debtor (but only to the extent of such
indebtedness, right of set-off or recoupment), unless the Account Debtor has
entered into an agreement acceptable to the Administrative Agent to waive
set-off rights; or if the Account Debtor thereon has disputed liability on such
Account or made any claim with respect to any other Account due from such
Account Debtor (but only to the extent of such disputed liability or claim); but
in each such case only if the aggregate amount of all such indebtedness,
set-offs, recoupments, disputes and claims with respect to all Eligible Accounts
exceeds $2 million, and then only to the extent of such aggregate indebtedness,
set-offs, recoupments, disputes and claims in excess of $2 million;
 
with respect to which any Borrower at the time of determination deems such
Account as uncollectible;
 
owed by any state of the United States or any municipality, or other political
subdivision, department, agency, public corporation, or other instrumentality
thereof, and as to which the Collateral Agent determines that its Lien therein
is not or cannot be perfected; except to the extent that such Account is insured
by the Export-Import Bank of the United States or secured or payable by a letter
of credit satisfactory to the Administrative Agent in its reasonable discretion;
 
which represents a sale on a bill-and-hold, guaranteed sale, sale and return,
sale on approval, consignment, or other repurchase or return basis;
 
which is evidenced by a promissory note or other instrument or by chattel paper;
 
of any one Account Debtor or group of affiliated Account Debtors that are in
excess of (i) 35%, in the case of Wal-Mart Stores, Inc., its Affiliates and
subsidiaries, and (ii) 20% in the case of all other Account Debtors, of total
Eligible Accounts;
 
which arises out of a sale not made in the ordinary course of such Borrower’s
business except to the extent that the aggregate amount of such Accounts
outstanding does not exceed $2 million;
 
with respect to which the goods giving rise to such Account have not been
shipped and delivered to, or have been rejected by, the Account Debtor or the
services giving rise to such Account have not been performed by the applicable
Borrower, and, if applicable, accepted by the Account Debtor, or the Account
Debtor revokes its acceptance of such goods or services, but, in each case, only
to the extent of the portion of such Account applicable to goods or services in
question;
 
which arises out of an enforceable contract or order which, by its terms,
validly forbids, restricts, or makes void or unenforceable the granting of a
Lien by such Loan Party to the Collateral Agent with respect to such Account;
 
which is not subject to a first priority and perfected security interest in
favor of the Collateral Agent, for the benefit of the Collateral Agent and the
Lenders, or which is subject to any other Lien other than Liens securing the
Second Lien Obligations, the First Priority Obligations and/or Permitted Liens
arising by operation of law;
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-16-

--------------------------------------------------------------------------------

 

30% of the value of each Account which is owed to a Newly Obligated Party
acquired in a Permitted Business Acquisition under this Agreement, for which the
Administrative Agent has not been given the opportunity for a reasonable period
(which shall not be required to be longer than thirty (30) days (or, in the case
of acquisitions of less than $50 million, twenty (20) days) prior to and/or
after the closing of such acquisition to complete such due diligence as it
deems, in the exercise of Reasonable Credit Judgment, to be necessary in the
circumstances; and
any Account from the time it is sold to or financed by a Special Purpose
Receivables Subsidiary or otherwise sold pursuant to a Permitted Receivables
Financing or any Account from the time it is transferred to a third-party
financial institution pursuant to a Permitted Supplier Finance Facility.
 
If any Account at any time ceases to be an Eligible Account, then such Account
shall promptly be excluded from the calculation of the Borrowing Base; provided,
however, that if any Account ceases to be an Eligible Account because of the
adjustment of or imposition of new exclusionary criteria pursuant to the
succeeding paragraph, the Administrative Agent will not require exclusion of
such Account from the Borrowing Base until 20 days following the date on which
the Administrative Agent gives notice to the Company of such ineligibility.
 
The Administrative Agent and the Collateral Agent reserve the right, at any time
and from time to time after the Closing Date, or upon reasonable request of the
Company upon completion and delivery to the Administrative Agent of field
examinations and appraisals in accordance with Section 5.11 (including, without
limitation, the Post-Closing Reports), to adjust any of the exclusionary
criteria set forth above and to establish new criteria, in their Reasonable
Credit Judgment (based on an analysis of material facts or events first
occurring, or first discovered by such Agents, in connection with the
preparation and review of the Post-Closing Reports or thereafter), subject,
after any adjustments based on the Post-Closing Reports, to the approval of
Required Lenders in the case of adjustments or new criteria which have the
effect of making more credit available than would have been available based upon
the criteria in effect.
“Eligible Inventory” shall mean all Inventory of the Borrowers reflected in the
most recent Borrowing Base Certificate, except any Inventory with respect to
which any of the exclusionary criteria set forth below applies (unless the
Administrative Agent in its reasonable discretion elects to include any such
Inventory):
 
Inventory that is not owned by a Borrower;
 
Inventory that is not subject to the Collateral Agent’s Liens, or is subject to
any other Lien (other than Permitted Liens arising by operation of law, or the
Liens securing the Second Lien Obligations and the First Priority Obligations);
provided that (unless such Permitted Liens (A) are junior in priority to the
Collateral Agent’s Liens (other than statutory landlord’s Liens to the extent
provided otherwise by a Requirement of Law) and (B) do not impair directly or
indirectly the ability of the Collateral Agent to realize on or obtain the full
benefit of the Collateral), the Administrative Agent may, in the exercise of
Reasonable Credit Judgment, establish a Reserve against availability with
respect to any Inventory subject to such Permitted Liens in an amount not to
exceed (on an aggregate basis for all Inventory from time to time subject to
such Permitted Liens) (A) in the case of Inventory subject to Liens described in
Section 6.02(e), the greater of (x) an amount equal to the amount which would
have to be paid to such Lien claimant in order to obtain a release of such
Liens, or (y) an amount equal to thirty (30) days’ rent for the properties or
facilities on or at which the applicable Inventory is located and (B) in the
case of Inventory subject to Liens described in Section 6.02(d), the amount of
such taxes, fees, assessments or other charges;
 
Inventory that consists of packing and shipping materials (other than finished
goods inventory), or advertising or marketing materials (including samples);
 
Inventory that is unmerchantable, or the sale or other disposition of which
would contravene in any material respect any applicable laws or other
governmental rules or regulations,
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-17-

--------------------------------------------------------------------------------

 

but only if such contravention would have a material effect on the salability or
value of such Inventory;
Inventory that is not currently either usable or salable in the normal course of
the applicable Borrower’s business, as so identified according to the Company’s
accounting policy;
 
Inventory that is slow-moving, obsolete or defective, as so identified according
to the Company’s accounting policy;
 
Inventory that has been returned to a Borrower or a Subsidiary by a buyer or
held for return by a supplier (and is not held for resale);
 
Inventory that is subject to any Lien permitted under Section 6.02(p) or (bb) or
any other Inventory financed by letters of credit or bankers’ acceptances for
which the Collateral Agent does not have possession or control of the documents
of title;
 
 
Inventory that is not located within the United States or Canada (or is
in-transit from vendors or suppliers, except that in-transit Inventory will not
be deemed ineligible if (i) in the case of in-transit inventory not located
within the United States or Canada, it has been paid for in advance of shipment
and legal ownership thereof has passed to the applicable Borrower as evidenced
by customary documents of title, and (ii) in the case of in-transit Inventory
located within the United States or Canada, legal ownership thereof has passed
to the applicable Borrower as evidenced by customary documents of title);
 
Inventory that is (i) stored or located on property that is (A) leased to the
Borrower that owns such Inventory, or (B) owned or leased by a warehouseman that
has contracted with such Borrower to store such Inventory, or (ii) stored with
or otherwise in the possession of a bailee, provided that such Inventory shall
not be excluded if (1) the applicable Borrower shall have delivered to the
Collateral Agent a Collateral Access Agreement executed by such lessor or
warehouseman or bailee with respect to such property, (2) the Collateral Agent
has given its prior consent thereto, or (3) Reserves have been established with
respect thereto, in an amount (on an aggregate basis for all Inventory from time
to time so located or possessed) not to exceed (a) in the case of Inventory
located in a warehouse or leased facility, the greater of (x) an amount equal to
the amount which would have to be paid to such claimant in order to obtain a
release of any Permitted Lien held by such claimant, or (y) an amount equal to
thirty (30) days’ rent or storage fee for the warehouses or facilities on or at
which the applicable Inventory is located and (b) in the case of Inventory
otherwise in the possession of a bailee, the amount necessary to complete any
work being performed on such Inventory and/or to obtain a surrender of the
Inventory to the possession of the applicable Borrower or the Collateral Agent,
or, in any such case under this clause (3), such lesser amount as may be
approved by the Collateral Agent;
 
if such Inventory contains or bears any Proprietary Rights licensed to a
Borrower by any third party, and the Administrative Agent shall not be able to
sell or otherwise dispose of such Inventory pursuant to Article VII or the terms
of the Collateral Agreement subject to the same rights and obligations as the
applicable Borrower pursuant to the contract with such licensor without
infringing the rights of the licensor of such Proprietary Rights or violating
any contract with such licensor (and without payment of any royalties other than
any royalties due with respect to the sale or disposition of such Inventory
pursuant to the existing license agreement), and, if the Administrative Agent
deems it necessary, such Borrower shall deliver to the Administrative Agent a
consent or sublicense agreement from such licensor in form and substance
reasonably acceptable to the Administrative Agent; and
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-18-

--------------------------------------------------------------------------------

 

                20% of the total book value of Inventory that is owned by a
Newly Obligated Party acquired in a Permitted Business Acquisition under this
Agreement, for which the Administrative Agent has not been given the opportunity
for a reasonable period (which shall not be required to be longer than thirty
(30) days (or, in the case of acquisitions of less than $50 million, twenty (20)
days)) prior to and/or after the closing of such acquisition to complete such
due diligence as it deems, in the exercise of Reasonable Credit Judgment, to be
necessary in the circumstances.
 
If any Inventory at any time ceases to be Eligible Inventory, such Inventory
shall promptly be excluded from the calculation of the Borrowing Base; provided,
however, that if any Inventory ceases to be Eligible Inventory because of the
adjustment of or imposition of new exclusionary criteria pursuant to the
succeeding paragraph, the Agents will not require exclusion of such Inventory
from the Borrowing Base until 20 days following the date on which the
Administrative Agent gives notice to the Company of such ineligibility.
 
The Administrative Agent and the Collateral Agent reserve the right, at any time
and from time to time after the Closing Date, or upon reasonable request of the
Company upon completion and delivery to the Administrative Agent of field
examinations and appraisals in accordance with Section 5.11 (including, without
limitation, the Post-Closing Reports), to adjust any of the exclusionary
criteria set forth above and to establish new criteria, in their Reasonable
Credit Judgment (based on an analysis of material facts or events first
occurring, or first discovered by such Agents, in connection with the
preparation and review of the Post-Closing Reports or thereafter), subject,
after any adjustments based on the Post-Closing Reports, to the approval of
Required Lenders in the case of adjustments or new criteria which have the
effect of making more credit available than would have been available based upon
the criteria in effect.
“EMU” shall mean the economic and monetary union in accordance with the Treaty
of Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty
of 1992 and the Amsterdam Treaty of 1998.
“EMU Legislation” shall mean the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.
“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.
“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees or judgments, promulgated
or entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the generation,
management, Release or threatened Release of, or exposure to, any Hazardous
Material or to occupational health and safety matters (to the extent relating to
the environment or Hazardous Materials).
“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.
“Equity Investors” shall mean one or more investment funds advised, managed or
controlled by Apollo Management V, L.P. Apollo Management VI, L.P., their
Affiliates, and any group in which any such Equity  Investors are, in the
aggregate, a principal member.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings, the Company or a Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) a determination that
any Plan is in “at risk” status (within the meaning of Section 303 of ERISA);
(c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan, the failure to make by its due date a required installment under
Section 430(k) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (d) the incurrence by Holdings,
the Company, a Subsidiary or any ERISA Affiliate of any liability under Title IV
of ERISA with respect to the termination of any Plan or Multiemployer Plan;
(e) the receipt by Holdings, the Company, a Subsidiary or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or to appoint a trustee to administer any Plan under
Section 4042 of ERISA; (f) the incurrence by Holdings, the Company, a Subsidiary
or any ERISA Affiliate of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; (g) the receipt by
Holdings, the Company, a Subsidiary or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from Holdings, the Company, a Subsidiary or
any ERISA Affiliate of any notice, concerning the impending imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA; or (h) the conditions for imposition of a lien under Section 303(k) of
ERISA shall have been met with respect to any Plan.

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-19-

--------------------------------------------------------------------------------

 

“Euro” and “EUR” each shall mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.
 “Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency
Loans.
“Eurocurrency Loan” shall mean any Eurocurrency Revolving Loan.
“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.
“Eurocurrency Revolving Loan” shall mean any Revolving Loan bearing interest at
a rate determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.
“Event of Default” shall have the meaning assigned to such term in Section 7.01.
“Excess Cash Flow” shall mean, with respect to the Company and its Subsidiaries
on a consolidated basis for any Applicable Period, EBITDA of the Company and its
Subsidiaries on a consolidated basis for such Applicable Period, minus, without
duplication,
(a)           Debt Service for such Applicable Period,
 
(b)           the amount of any voluntary prepayment permitted hereunder (or, if
made prior to the Closing Date, permitted under the senior secured bank credit
facility then applicable to such entity) of term Indebtedness during such
Applicable Period (other than any voluntary prepayment of the Revolving Loans),
so long as the amount of such prepayment is not already reflected in Debt
Service,
 
(c)           (i) Capital Expenditures by the Company and the Subsidiaries on a
consolidated basis during such Applicable Period that are paid in cash (to the
extent permitted under this Agreement) and (ii) the aggregate consideration paid
in cash during the Applicable Period in respect of Permitted Business
Acquisitions and other Investments permitted hereunder less any amounts received
in respect thereof as a return of capital,
 
(d)           Capital Expenditures that the Company or any Subsidiary shall,
during such Applicable Period, become obligated to make but that are not made
during such Applicable Period (to the extent permitted under this Agreement or
if prior to the Closing Date, the senior secured bank credit facility then
applicable to such entity); provided, that (i) Holdings shall deliver a
certificate to the Administrative Agent not later than 90 days after the end of
such Applicable Period, signed by a Responsible Officer of the Company and
certifying that such Capital Expenditures and the delivery of the related
equipment will be made in the following Applicable Period, and (ii) any amount
so deducted shall not be deducted again in a subsequent Applicable Period,
 
(e)           Taxes paid in cash by Holdings and its Subsidiaries on a
consolidated basis during such Applicable Period or that will be paid within six
months after the close of such Applicable Period; provided, that with respect to
any such amounts to be paid after the close of such Applicable Period, (i) any
amount so deducted shall not be deducted again in a subsequent Applicable
Period, and (ii) appropriate reserves shall have been established in accordance
with GAAP,
 
(f)           an amount equal to any increase in Working Capital of the Company
and its Subsidiaries for such Applicable Period,
 
(g)           cash expenditures made in respect of Swap Agreements during such
Applicable Period, to the extent not reflected in the computation of EBITDA or
Interest Expense,
 
(h)           permitted dividends or distributions or repurchases of its Equity
Interests paid in cash by the Company during such Applicable Period and
permitted dividends paid
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-20-

--------------------------------------------------------------------------------

 

by any Subsidiary to any person other than Holdings, the Company or any of the
Subsidiaries during such Applicable Period, in each case in accordance with
Section 6.06 hereof (or the corresponding provision of the senior secured bank
credit facility then applicable to such entity) (other than Section 6.06(e) or
the corresponding provision of the senior secured bank credit facility then
applicable to such entity),
(i)           amounts paid in cash during such Applicable Period on account of
(A) items that were accounted for as noncash reductions of Net Income in
determining Consolidated Net Income or as noncash reductions of Consolidated Net
Income in determining EBITDA of the Company and its Subsidiaries in a prior
Applicable Period and (B) reserves or accruals established in purchase
accounting,
 
(j)           to the extent not deducted in the computation of Net Proceeds in
respect of any asset disposition or condemnation giving rise thereto, the amount
of any mandatory prepayment of Indebtedness (other than Indebtedness created
hereunder or under any other Loan Document), together with any interest, premium
or penalties required to be paid (and actually paid) in connection therewith,
 
(k)           the aggregate amount of items that were added to or not deducted
from Net Income in calculating Consolidated Net Income or were added to or not
deducted from Consolidated Net Income in calculating EBITDA to the extent such
items represented a cash payment (which had not reduced Excess Cash Flow upon
the accrual thereof in a prior Applicable Period), or an accrual for a cash
payment, by the Company and its Subsidiaries or did not represent cash received
by the Company and its Subsidiaries, in each case on a consolidated basis during
such Applicable Period, and
 
(l)           amounts paid in cash during such Applicable Period in respect of
obligations under Sections 2.9 and 5.4 of the Acquisition Agreement,
 
plus, without duplication,
 
(i)           an amount equal to any decrease in Working Capital for such
Applicable Period,
 
(ii)           all amounts referred to in clauses (b), (c), (d) and (h) above to
the extent funded with the proceeds of the issuance or the incurrence of
Indebtedness (including Capital Lease Obligations and purchase money
Indebtedness, but excluding, solely as relating to Capital Expenditures,
proceeds of Revolving Loans (or, if prior to the Closing Date, revolving loans
pursuant to the senior secured bank credit facility then applicable to such
entity)), the sale or issuance of any Equity Interests (including any capital
contributions) and any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets
and any mortgage or lease of Real Property) to any person of any asset or
assets, in each case to the extent there is a corresponding deduction from
Excess Cash Flow above,
 
(iii)           to the extent any permitted Capital Expenditures referred to in
clause (d) above and the delivery of the related equipment do not occur in the
following Applicable Period of the Company specified in the certificate of the
Company provided pursuant to clause (d) above, the amount of such Capital
Expenditures that were not so made in such following Applicable Period,
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-21-

--------------------------------------------------------------------------------

 

(iv)           cash payments received in respect of Swap Agreements during such
Applicable Period to the extent (i) not included in the computation of EBITDA or
(ii) such payments do not reduce Cash Interest Expense,
(v)           any extraordinary or nonrecurring gain realized in cash during
such Applicable Period,
 
(vi)           to the extent deducted in the computation of EBITDA, cash
interest income, and
 
(vii)           the aggregate amount of items that were deducted from or not
added to Net Income in connection with calculating Consolidated Net Income or
were deducted from or not added to Consolidated Net Income in calculating EBITDA
to the extent either (i) such items represented cash received by the Company or
any Subsidiary or (ii) such items do not represent cash paid by the Company or
any Subsidiary, in each case on a consolidated basis during such Applicable
Period.
 
For the avoidance of doubt, the amount resulting from calculation of Excess Cash
Flow prior to the Amendment Effective Date is intended to be the same amount as
would be calculated under the Unamended Credit Agreement.
 
“Excess Cash Flow Interim Period” shall mean, (x) during any Excess Cash Flow
Period, any one-, two-, or three-quarter period (a) commencing on the later of
(i) the end of the immediately preceding Excess Cash Flow Period and (ii) if
applicable, the end of any prior Excess Cash Flow Interim Period occurring
during the same Excess Cash Flow Period and (b) ending on the last day of the
most recently ended fiscal quarter (other than the last day of the Fiscal
Year) during such Excess Cash Flow Period for which financial statements are
available and (y) during the period from the Original Agreement Date until the
beginning of the first Excess Cash Flow Period, any period commencing on the
Original Agreement Date and ending on the last day of the most recently ended
fiscal quarter for which financial statements are available.
 
“Excess Cash Flow Period” shall mean (i) each fiscal year of the Company,
commencing with the first full fiscal year of the Company following the Closing
Date, and (ii) the period from January 1, 2007 through the day prior to the
initial fiscal year referred to in clause (i).
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Borrower hereunder, (a) any income taxes
imposed on (or measured by) its net income (or franchise taxes imposed in lieu
of net income taxes) by the United States of America (or any state or locality
thereof) or the jurisdiction under the laws of which such recipient is organized
or in which its principal office is located or, in the case of any Lender, in
which its applicable Lending Office is located or any other jurisdiction as a
result of such recipient engaging in a trade or business in such jurisdiction
for tax purposes, (b) any branch profits tax or any similar tax that is imposed
by any jurisdiction described in clause (a) above, (c) in the case of a Lender
making a Loan to any Borrower, any tax (including any backup withholding tax)
imposed by the United States (or the jurisdiction under the laws of which such
Lender is organized or in which its principal office is located or in which its
applicable Lending Office is located or any other jurisdiction as a result of
such Lender engaging in a trade or business or having a taxable presence in such
jurisdiction for tax purposes) that (x) is in effect and would apply to amounts
payable hereunder to such Lender at the time such Lender becomes a party to such
Loan to any Borrower (or designates a new Lending Office) except to the extent
that the assignor to such Lender in the case of an assignment or the Lender in
the case of a designation of a new Lending Office (for the absence of doubt,
other than the Lending Office at the time such Lender becomes a party to such
Loan) was entitled, at the time of such assignment or designation of a new
Lending Office, respectively, to receive additional amounts from a Loan Party
with respect to any withholding tax pursuant to Section 2.17(a) or
Section 2.17(c) or (y) is attributable to such Lender’s failure to comply with
Section 2.17(e) or (f) with respect to such Loan, (d) any United States Federal
withholding Taxes that are imposed on a Lender as a result of such Lender’s
failure to comply with the requirements under FATCA (including, without
limitation, the requirements of Sections 1471(b) and 1472(b) of the Code) or as
a result of a Lender’s election under Section 1471(b)(3) of the Code, and
(e) any taxes that are imposed as a result of any event occurring after the
Lender becomes a Lender (other than a Change in Law), and in the case of
clause (a), (b), (c), (d) and (r), together with any and all interest and
penalties related thereto.
“Existing Bankers’ Acceptance” shall mean each of the bankers’ acceptances set
forth on Schedule 1.01(f).

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-22-

--------------------------------------------------------------------------------

 

“Existing Credit Agreement” shall have the meaning set forth in the recitals
hereto.
“Existing Lender” shall mean each person who is, as of the date hereof and
immediately prior to giving effect to the Amendment, a “Lender” under, and as
defined in, the Unamended Credit Agreement, but excluding therefrom any
“Defaulting Lenders” under, and as defined in, the Unamended Credit Agreement.
“Existing Letter of Credit” shall mean each of the letters of credit set forth
on Schedule 1.01(g).
“Facility” shall mean the Revolving Facility.
“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date hereof
(or any amended or successor provisions that are substantively similar) and any
current or future regulations thereunder or official interpretation thereof.
“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to Bank of America on such day on such transactions as determined by
the Administrative Agent.
“Fee Letter” shall mean (i) that certain Fee Letter dated March 2, 2007 by and
among the Company, Bank of America, N.A., Banc of America Securities LLC,
Citigroup Global Markets Inc., Credit Suisse, Credit Suisse Securities (USA)
LLC, Deutsche Bank AG New York Branch, Deutsche Bank Securities Inc., Goldman
Sachs Credit Partners L.P., JPMorgan Chase Bank, N.A., J.P. Morgan Securities
Inc. and Lehman Brothers Inc., and (ii) that certain Engagement Letter dated
June 24, 2011 by and among Holdings, the Company, Bank of America, N.A. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated.
“Fees” shall mean the Commitment Fees, the L/C – BA Participation Fees, the
Issuing Bank Fees and the Administrative Agent Fees.
“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.
“First Lien Debt” at any date shall mean (i) the aggregate principal amount of
Consolidated Debt of the Company and its Subsidiaries outstanding at such date
that consists of, without duplication, Indebtedness that in each case is then
secured by first priority Liens on property or assets of the Company and its
Subsidiaries (other than property or assets held in a defeasance or similar
trust or arrangement for the benefit of the Indebtedness secured thereby), less
(ii) without duplication, the Unrestricted Cash and Permitted Investments of the
Company and its Subsidiaries on such date.
“First Priority Fixed Rate 2015 Notes” shall mean the 8¼% First Priority Senior
Secured Fixed Rate Notes due 2015, issued by the Company, via Berry Plastics
Escrow LLC and Berry Plastics Escrow Corporation, pursuant to the First Priority
Fixed Rate 2015 Notes Indenture and any notes issued in exchange for, and as
contemplated by, the First Priority Fixed Rate 2015 Notes and the related
registration rights agreement with substantially identical terms as the First
Priority Fixed Rate 2015 Notes.
“First Priority Floating Rate 2015 Notes” shall mean the First Priority Senior
Secured Floating Rate Notes due 2015 issued by the Company pursuant to the First
Priority Floating Rate 2015 Notes Indenture and any notes issued in exchange
for, and as contemplated by, the First Priority Floating Rate 2015 Notes and the
related registration rights agreement with substantially identical terms as the
First Priority Floating Rate 2015 Notes.
“First Priority Note Documents” shall mean, collectively, the First Priority
Notes, the First Priority Notes Indentures and the First Priority Security
Documents.
“First Priority Fixed Rate 2015 Notes Indenture” shall mean the Indenture dated
as of November 12, 2009 among, Berry Plastics Escrow LLC and Berry Plastics
Escrow (later assumed by the Company) and the trustee named therein from time to
time, as in effect on the Amendment Effective Date and as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
requirements thereof and of this Agreement.
“First Priority Floating Rate 2015 Notes Indenture” shall mean the Indenture
dated as of April 21, 2008 among, the Company, and certain of its subsidiaries
party thereto and the trustee named therein from time to time, as in effect on
the Amendment Effective Date and as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof and of
this Agreement.
“First Priority Notes” shall mean the First Priority Fixed Rate 2015 Notes and
the First Priority Floating Rate 2015 Notes.
“First Priority Notes Indentures” shall mean, collectively, the First Priority
Fixed Rate 2015 Notes Indenture and the First Priority Floating Rate 2015 Notes
Indenture.
“First Priority Obligations” shall mean, collectively, the obligations of the
respective borrowers and guarantors under the First Priority Note Documents and
the Term Loan Obligations, in all cases subject to the provisions of the Senior
Lender Intercreditor Agreement.
“First Priority Security Documents” shall mean the “Security Documents” as
defined in the First Priority Notes Indentures.
“Fiscal Period” shall mean Berry’s fiscal calendar month.
“Foreign Pledge Agreement” shall mean a pledge agreement with respect to the
Pledged Collateral that constitutes Equity Interests of a “first tier” Foreign
Subsidiary, in form and substance reasonably satisfactory to the Collateral
Agent; provided, that in no event shall more than 65% of the issued and
outstanding Equity Interests of such Foreign Subsidiary be pledged to secure
Obligations of the Borrowers.
“Foreign Subsidiary” shall mean (a) any Subsidiary that is incorporated or
organized under the laws of any jurisdiction other than the United States of
America, any State thereof or the District of Columbia, and (b) any Subsidiary
of any Subsidiary described in the foregoing clause (a).

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-23-

--------------------------------------------------------------------------------

 

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to the applicable Issuing Bank, such Defaulting Lender’s Pro
Rata Share of the outstanding Revolving L/C – BA Exposure other than Revolving
L/C – BA Exposure as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Pro Rata Share of Swingline Loans other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.
“Fund Affiliates” shall mean (i) each Affiliate of any Funds, (ii) any
individual who is a partner or employee of Apollo Management, L.P., Apollo
Management IV, L.P. or Apollo Management V, L.P., Apollo Management VI, L.P.,
and (iii) Graham BPC Investment Holdings, LP.
“Fund I” shall mean Apollo Management V, L.P. and other affiliated co-investment
partnerships.
“Fund II” shall mean affiliates of Apollo Management VI, L.P. and other
affiliated co-investment partnerships and Graham Partners Inc.
“Fund Termination Fee” shall have the meaning specified in Section 6.07(b)(xiv).
“Funds” shall mean Fund I and Fund II, collectively.
“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided that any reference to the application of
GAAP in Sections 3.13(b), 3.20, 5.03, 5.07 and 6.02(e) to a Foreign Subsidiary
(and not as a consolidated Subsidiary of the Company) shall mean generally
accepted accounting principles in effect from time to time in the jurisdiction
of organization of such Foreign Subsidiary.
“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.
“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay or otherwise) or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, (iv) entered into for the purpose of assuring in any other manner
the holders of such Indebtedness or other obligation of the payment thereof or
to protect such holders against loss in respect thereof (in whole or in part) or
(v) as an account party in respect of any letter of credit, bank guarantee,
bankers’ acceptance or other letter of guaranty issued to support such
Indebtedness or other obligation, or (b) any Lien on any assets of the guarantor
securing any Indebtedness (or any existing right, contingent or otherwise, of
the holder of Indebtedness to be secured by such a Lien) of any other person,
whether or not such Indebtedness or other obligation is assumed by the
guarantor; provided, however, the term “Guarantee” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or customary and reasonable indemnity obligations in effect on the
Closing Date or entered into in connection with any acquisition or disposition
of assets permitted by this Agreement (other than such obligations with respect
to Indebtedness).  The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the Indebtedness in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such person is
required to perform thereunder) as determined by such person in good faith.
“Guarantee”, if used as a verb, shall have a meaning correlative to the
foregoing.
“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”
“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature subject to regulation or which can give
rise to liability under any Environmental Law.
“Hedging Obligations” shall mean, with respect to any person, the obligations of
such person under (i) currency exchange, interest rate or commodity swap
agreements, currency exchange, interest rate or commodity cap agreements and
currency exchange, interest rate or commodity collar agreements, and (ii) other
agreements or arrangements designed to protect such person against fluctuations
in currency exchange, interest rates or commodity prices.
“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Immaterial Subsidiary” shall mean any Subsidiary that is not a Borrower and
that, as of the last day of the fiscal quarter of the Company most recently
ended, (a) did not have assets with a value in excess of 5.0% of the
Consolidated Total Assets or revenues representing in excess of 5.0% of total
revenues of the Company and the Subsidiaries on a consolidated basis as of such
date and (b) when taken together with all other Immaterial Subsidiaries as of
such date, did not have assets with a value in excess of 10.0% of the
Consolidated Total Assets or revenues representing in excess of 10.0% of total
revenues of the Company and the Subsidiaries on a consolidated basis as of such
date.  Each Immaterial Subsidiary as of the Amendment Effective Date shall be
set forth in Schedule 1.01(d).
“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.21(a).
“Incremental Amount” shall mean, at any time, the excess, if any, of
(a) $250 million over (b) the aggregate amount of all Incremental Revolving
Facility Commitments established prior to such time pursuant to Section 2.21.

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-24-

--------------------------------------------------------------------------------

 

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrowers, the Administrative Agent and one or more Incremental
Revolving Lenders.
“Incremental Revolving Facility Commitment” shall mean any increased or
incremental Revolving Facility Commitment provided pursuant to Section 2.21.
“Incremental Revolving Lender” shall mean a Lender with a Revolving Facility
Commitment or an outstanding Revolving Loan as a result of an Incremental
Revolving Facility Commitment.
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services, to the extent that the same would be required to be shown
as a long term liability on a balance sheet prepared in accordance with GAAP,
(e) all Capital Lease Obligations of such person, (f) all net payments that such
person would have to make in the event of an early termination, on the date
Indebtedness of such person is being determined, in respect of outstanding Swap
Agreements, (g) the principal component of all obligations, contingent or
otherwise, of such person as an account party in respect of letters of credit,
(h) the principal component of all obligations of such person in respect of
bankers’ acceptances, (i) all Guarantees by such person of Indebtedness
described in clauses (a) to (h) above) and (j) the amount of all obligations of
such person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock (excluding accrued dividends that have not increased the
liquidation preference of such Disqualified Stock); provided, that Indebtedness
shall not include (A) trade payables, accrued expenses and intercompany
liabilities arising in the ordinary course of business, (B) prepaid or deferred
revenue arising in the ordinary course of business, (C) purchase price holdbacks
arising in the ordinary course of business in respect of a portion of the
purchase prices of an asset to satisfy unperformed obligations of the seller of
such asset, (D) earn-out obligations until such obligations become a liability
on the balance sheet of such person in accordance with GAAP, or (E) obligations
under Section 2.9 and 5.4 of the Acquisition Agreement. The Indebtedness of any
person shall include the Indebtedness of any partnership in which such person is
a general partner, other than to the extent that the instrument or agreement
evidencing such Indebtedness expressly limits the liability of such person in
respect thereof.  To the extent not otherwise included, Indebtedness shall
include the amount of any Receivables Net Investment.
“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.
“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).
“Ineligible Institution” shall mean the persons identified in writing to the
Administrative Agent by the Company on the Closing Date, and as may be
identified in writing to the Administrative Agent by the Company from time to
time thereafter with the consent of the Administrative Agent (not to be
unreasonably withheld or delayed), by delivery of a notice thereof to the
Administrative Agent setting forth such person or persons (or the person or
persons previously identified to the Administrative Agent that are to be no
longer considered “Ineligible Institutions”).
“Information” shall have the meaning assigned to such term in Section 3.14(a).
“Information Memorandum” shall mean the Confidential Information Memorandum
dated March 13, 2007, as modified or supplemented prior to the Closing Date.
“Initial Pro Forma Adjustment” shall mean an amount equal to $2.75 million for
each quarterly period ending March 2006 and June 2006, $5.876 million for the
quarterly period ending September 2006, and $3.125 million for the quarterly
period ending December 2006.
“Intellectual Property Rights” shall have the meaning assigned to such term in
Section 3.23.
“Intercreditor Agreement” shall mean the Second Amended and Restated
Intercreditor Agreement, dated as of February 5, 2008, by and among Credit
Suisse and Bank of America, as first lien agents, Wells Fargo Bank, N.A., as
trustee, Holdings, the Company and the Subsidiary Loan Parties party thereto or
that shall become party thereto, as in effect on the Amendment Effective Date
and each Other First Priority Lien Obligations Collateral Agent (as defined
therein) from time to time party thereto.
“Intercreditor Agreements” shall mean, collectively, the Intercreditor
Agreement, Senior Fixed Collateral Intercreditor Agreement, and Senior Lender
Intercreditor Agreement.
“Intercompany Accounts” shall mean all assets and liabilities, however arising,
which are due to any Loan Party from, which are due from any Loan Party to, or
which otherwise arise from any transaction by any Loan Party with, any Affiliate
of such Loan Party.
“Interest Election Request” shall mean a request by a Borrower to convert or
continue a Revolving Facility Borrowing in accordance with Section 2.07.
“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense, (iii) the portion of any payments or accruals with respect
to Capital Lease Obligations allocable to interest expense and (iv) net payments
and receipts (if any) pursuant to interest rate Hedging Obligations,
(b) capitalized interest of such person, and (c) commissions, discounts, yield
and other fees and charges incurred in connection with any Permitted Receivables
Financing which are payable to any person other than the Company or a Subsidiary
Loan Party.  For purposes of the foregoing, gross interest expense shall be
determined after giving effect to any net payments made or received and costs
incurred by the Company and the Subsidiaries with respect to Swap Agreements.
“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
the last day of each Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-25-

--------------------------------------------------------------------------------

 

months’ duration, each day that would have been an Interest Payment Date had
successive Interest Periods of three months’ duration been applicable to such
Borrowing and, in addition, the date of any refinancing or conversion of such
Borrowing with or to a Borrowing of a different Type, (b) with respect to any
ABR Loan, the last Business Day of each calendar quarter and (c) with respect to
any Swingline Loan or Agent Advance, the last Business Day of each calendar
month and on the Revolving Facility Maturity Date or, if earlier, on the date on
which the Revolving Facility Commitments of all the Lenders shall be terminated
as provided herein.
“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 9 or 12 months, if at the time of the relevant Borrowing,
all Lenders make interest periods of such length available), as the Borrowers
may elect, or the date any Eurocurrency Borrowing is converted to an ABR
Borrowing in accordance with Section 2.07 or repaid or prepaid in accordance
with Section 2.09, 2.10 or 2.11; provided, however, that if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day.  Interest shall accrue from
and including the first day of an Interest Period to but excluding the last day
of such Interest Period.
“Inventory” shall mean, with respect to a person, all of such person’s now owned
and hereafter acquired inventory, as defined in the UCC, goods, and merchandise,
wherever located, in each case to be furnished under any contract of service or
held for sale or lease, all returned goods, raw materials, work-in-process,
finished goods (including embedded software), other materials, and supplies of
any kind, nature, or description which are used or consumed in such person’s
business or used in connection with the packing, shipping, advertising, selling,
or finishing of such goods, merchandise, and other property, and all documents
of title or other documents representing them.
“Investment” shall have the meaning assigned to such term in Section 6.04.
“Issuing Bank” shall mean (i) Bank of America, (ii) Credit Suisse, (iii)
Deutsche Bank AG New York Branch (solely with respect to the Letters of Credit
issued by Deutsche Bank AG New York Branch prior to the Amendment Effective
Date), and (iv) each other Issuing Bank designated pursuant to Section 2.05(k),
in each case in its capacity as an issuer of Letters of Credit hereunder, and
its successors in such capacity as provided in Section 2.05(i).  An Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.
“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(d).
“Joint Bookrunners” shall mean Merrill Lynch, Pierce, Fenner & Smith Inc.,
Barclays Capital, the investment banking division of Barclays Bank PLC, and
Wells Fargo Capital Finance, LLC, in their capacities as joint bookrunners.
“Joint Lead Arrangers” shall mean Merrill Lynch, Pierce, Fenner & Smith Inc.,
Wells Fargo Capital Finance, LLC, Barclays Capital, the investment banking
division of Barclays Bank PLC and Citigroup Global Markets Inc., in their
capacities as joint lead arrangers.
“Judgment Currency” shall have the meaning assigned to such term in
Section 9.19.
“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b)(i).
“L/C – BA Disbursement” shall mean (i) a payment or disbursement made by an
Issuing Bank pursuant to a Letter of Credit (other than an Acceptance Credit) or
(ii) a payment of a Bankers’ Acceptance upon presentation.
“L/C – BA Participation Fee” shall have the meaning assigned such term in
Section 2.12(d).
 “Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any person that becomes a “Lender” hereunder pursuant to Section 9.04.  For
the avoidance of doubt, the term “Lender” includes the Swingline Lender and,
with respect to any Agent Advances, the Administrative Agent.
“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.
“Letter of Credit” shall mean any letter of credit and any bank guarantee issued
pursuant to Section 2.05, including any Acceptance Credit and any Alternate
Currency Letter of Credit.  Each Existing Letter of Credit shall be deemed to
constitute a Letter of Credit issued hereunder on the Closing Date for all
purposes of the Loan Documents.
“Letter of Credit Commitment” shall mean, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit pursuant to
Section 2.05.
“Letter of Credit Sublimit” shall mean the aggregate Letter of Credit
Commitments of the Issuing Banks, in an amount not to exceed $130 million (or
the equivalent thereof in an Alternate Currency).
“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate per annum equal to the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; provided, that if such rate is not
available at such time for any reason, then the “LIBO Rate” for such Interest
Period shall be the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurocurrency
Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-26-

--------------------------------------------------------------------------------

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar encumbrance in
or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset, provided, that in no event shall an operating
lease or an agreement to sell be deemed to constitute a Lien.
“Loan Account” shall mean the loan account of the Borrowers, which account shall
be maintained by the Administrative Agent.
“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents, the Intercreditor Agreement, the Senior Lender Intercreditor
Agreement and any Note issued under Section 2.09(e), and solely for the purposes
of Sections 4.02 and 7.01 hereof, the Fee Letter.
“Loan Parties” shall mean Holdings, the Borrowers and the Subsidiary Loan
Parties.
“Loans” shall mean the Revolving Loans, the Swingline Loans and the Agent
Advances.
“Local Time” shall mean New York City time.
“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of the Company, Holdings and their
Subsidiaries, as the case may be, on the Closing Date together with (a) any new
directors whose election by such boards of directors or whose nomination for
election by the shareholders of the Company or Holdings, as the case may be, was
approved by a vote of a majority of the directors of the Company or Holdings, as
the case may be, then still in office who were either directors on the Closing
Date or whose election or nomination was previously so approved and
(b) executive officers and other management personnel of the Company or Holdings
and their Subsidiaries, as the case may be, hired at a time when the directors
on the Closing Date together with the directors so approved constituted a
majority of the directors of the Company or Holdings, as the case may be.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or condition of the Company and its Subsidiaries, taken as
a whole, or the validity or enforceability of any of the material Loan Documents
or the rights and remedies of the Administrative Agent and the Lenders
thereunder.
“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of the Company or any Subsidiary in an aggregate
principal amount exceeding $35 million.
“Material Subsidiary” shall mean any Subsidiary other than an Immaterial
Subsidiary.
“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.
“Merger Agreement” shall mean that certain Agreement and Plan of Merger and
Corporate Reorganization among Covalence, Holdings and Berry Holdings dated
March 9, 2007.
“Merger Documents” shall mean the collective reference to the Merger Agreement,
all material exhibits and schedules thereto and all agreements expressly
contemplated thereby.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgaged Properties” shall mean the Real Properties owned in fee by the Loan
Parties that are set forth on Schedule 1.01(c) and each additional Real Property
encumbered by a Mortgage pursuant to Section 5.10.
“Mortgages” shall mean the mortgages, trust deeds, deeds of trust, deeds to
secure debt, assignments of leases and rents, and other security documents
delivered with respect to Mortgaged Properties, each in form and substance
reasonably satisfactory to the Administrative Agent and the Company, as amended,
supplemented or otherwise modified from time to time.  For the avoidance of
doubt, Mortgages may include mortgages delivered under the Existing Credit
Agreement to the extent amended to be in a form otherwise satisfactory to the
Administrative Agent.
“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Company, Holdings or any Subsidiary or
any ERISA Affiliate (other than one considered an ERISA Affiliate only pursuant
to subsection (m) or (o) of Code Section 414) is making or accruing an
obligation to make contributions, or has within any of the preceding six plan
years made or accrued an obligation to make contributions.
“Net Amount of Eligible Accounts” shall mean, at any time, the gross amount of
Eligible Accounts less sales, excise, or similar taxes, and less returns,
discounts, claims, credits, and allowances of any nature at any time issued,
owing, granted, outstanding, available, or claimed (in each case without
duplication, whether of the exclusionary criteria set forth in the definition of
Eligible Accounts, of any Reserve, or otherwise).
“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.
“Net Proceeds” shall mean:
100% of the cash proceeds actually received by the Company or any Subsidiary
Loan Party (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise and including casualty insurance settlements
and condemnation awards, but only as and when received) from any Asset Sale
(other than those pursuant to Section 6.05(a), (b), (c), (d) (except as
contemplated by Section 6.03(b)), (e), (f), (h), (i) or (j)), net of
(i) attorneys’ fees, accountants’ fees, investment banking fees, survey costs,
title insurance premiums, and related search and recording charges, transfer
taxes, deed or mortgage recording taxes, required debt payments and required
payments of other obligations
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-27-

--------------------------------------------------------------------------------

 

relating to the applicable asset to the extent such debt or obligations are
secured by a Lien permitted hereunder (other than pursuant to the Loan Documents
or the Term Loan Documents) on such asset, other customary expenses and
brokerage, consultant and other customary fees actually incurred in connection
therewith, (ii) Taxes paid or payable as a result thereof, and (iii) the amount
of any reasonable reserve established in accordance with GAAP against any
adjustment to the sale price or any liabilities (other than any taxes deducted
pursuant to clause (i) above) (x) related to any of the applicable assets and
(y) retained by the Company or any of the Subsidiaries including, without
limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (however, the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be Net Proceeds of such Asset Sale occurring on the date of such
reduction); provided, that, if no Event of Default exists and the Company shall
deliver a certificate of a Responsible Officer of the Company to the
Administrative Agent promptly following receipt of any such proceeds setting
forth the Company’s intention to use any portion of such proceeds, to acquire,
maintain, develop, construct, improve, upgrade or repair assets useful in the
business of the Company and the Subsidiaries or to make investments in Permitted
Business Acquisitions, in each case within 15 months of such receipt, such
portion of such proceeds shall not constitute Net Proceeds except to the extent
not, within 15 months of such receipt, so used or contractually committed to be
so used (it being understood that if any portion of such proceeds are not so
used within such 15-month period but within such 15-month period are
contractually committed to be used, then upon the termination of such contract,
such remaining portion shall constitute Net Proceeds as of the date of such
termination or expiry without giving effect to this proviso); provided, further,
that (A) no proceeds realized in a single transaction or series of related
transactions shall constitute Net Proceeds unless such proceeds shall exceed
$5.0 million, (B) no proceeds shall constitute Net Proceeds in any fiscal year
until the aggregate amount of all such proceeds in such fiscal year shall exceed
$10.0 million, (C) at any time during the 15-month period contemplated by the
immediately preceding proviso above, if, on a Pro Forma Basis after giving
effect to the Asset Sale and the application of the proceeds thereof, the Total
Net First Lien Leverage Ratio is less than or equal to 2.00 to 1.00, up to $100
million of such proceeds shall not constitute Net Proceeds, and
 
(c) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrowers or any Subsidiary Loan Party of any Indebtedness (other than Excluded
Indebtedness), net of all taxes and fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
such issuance or sale.
 
For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Company or any Affiliate of the Company
shall be disregarded, except for financial advisory fees customary in type and
amount paid to Affiliates of the Funds and otherwise not prohibited from being
paid hereunder.
“New York Courts” shall have the meaning assigned to such term in
Section 9.15(a).
“Newly Obligated Party” shall mean each person, if any, who becomes party to
this Agreement as a Loan Party effective as of any date after the Closing Date.
“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).
“Note” shall have the meaning assigned to such term in Section 2.09(e).
“Obligations” shall mean all amounts owing to the Administrative Agent or any
Lender pursuant to the terms of this Agreement or any other Loan Document.
“Orderly Liquidation Value” shall mean an amount equal to the most recently
determined Orderly Liquidation Value Factor multiplied by the book value of all
Eligible Inventory of the Loan Parties.
“Orderly Liquidation Value Factor” shall mean, with respect to Eligible
Inventory of the Loan Parties, the net orderly liquidation value thereof
(expressed as a percentage) as determined by an Acceptable Appraiser in
accordance with Section 5.11; provided, that the Orderly Liquidation Value
Factor as of the Closing Date shall be 75% until otherwise determined in
accordance with Section 5.11.
“Original Agreement Date” shall mean February 16, 2006 in respect of the
subsidiaries of Covalence Holdings prior to the Closing Date, shall mean
September 20, 2006 in respect of subsidiaries of Holdings prior to the Closing
Date, and shall mean the Closing Date in respect of subsidiaries of Holdings
that were not subsidiaries of Covalence Holdings or Holdings prior to the
Closing Date.
“Original Second Lien Notes” shall mean the Second Lien Fixed Rate 2014 Notes
and the Second Lien Floating Rate 2014 Notes.
“Original Second Lien Notes Indenture” shall mean the Second Lien 2014 Notes
Indenture.
“Other Borrower” shall mean each domestic Subsidiary who shall from time to
time, pursuant to Section 9.24 hereof, become a “Borrower” hereunder pursuant to
a Borrower Joinder Agreement or other form satisfactory to the Administrative
Agent.“Other Taxes” shall mean any and all present or future stamp or
documentary taxes or any other excise, transfer, sales, property, intangible,
mortgage recording, or similar taxes, charges or levies arising from any payment
made hereunder or from the execution, delivery or enforcement of, or otherwise
with respect to, the Loan Documents, and any and all interest and penalties
related thereto (but not Excluded Taxes).

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-28-

--------------------------------------------------------------------------------

 

“Overdraft Line” shall have the meaning assigned to such term in
Section 6.01(w).
“Parent Entity” shall mean any direct or indirect parent of Holdings.
“Participant” shall have the meaning assigned to such term in
Section 9.04(c)(i).
“Participating Member State” shall mean each state so described in any EMU
Legislation.
“Payment Account” shall mean each bank account established or maintained
pursuant to Section 5.14, to which the funds of the Borrowers and their
Subsidiaries (including proceeds of Accounts and other Collateral) are deposited
or credited, and which is maintained in the name of the Collateral Agent or any
Loan Party, or any of them, as the Collateral Agent may determine, on terms
acceptable to the Collateral Agent.
“Pending Revolving Loans” shall mean, at any time, the aggregate principal
amount of all Revolving Loans, Swingline Loans and Agent Advances requested in
any Borrowing Request received by the Administrative Agent or otherwise which
have not yet been advanced.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“Perfection Certificate” shall mean the Perfection Certificate with respect to
Company and the other Loan Parties in a form reasonably satisfactory to the
Administrative Agent.
“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, or merger or consolidation with, a person or
division or line of business of a person (or any subsequent investment made in a
person, division or line of business previously acquired in a Permitted Business
Acquisition), if immediately after giving effect thereto:  (i) no Event of
Default shall have occurred and be continuing or would result therefrom;
(ii) all transactions related thereto shall be consummated in accordance with
applicable laws; (iii) with respect to any such acquisition or investment with a
fair market value in excess of $20.0 million, the Company and its Subsidiaries
shall be in Pro Forma Compliance after giving effect to such acquisition or
investment and any related transaction; (iv) any acquired or newly formed
Subsidiary shall not be liable for any Indebtedness except for Indebtedness
permitted by Section 6.01; (v) to the extent required by Section 5.10, any
person acquired in such acquisition, if acquired by a Borrower or a Domestic
Subsidiary, shall be merged into a Borrower or a Subsidiary Loan Party or become
upon consummation of such acquisition a Subsidiary Loan Party; and (vi) the
aggregate amount of such acquisitions and  investments in assets that are not
owned by the Borrowers or Subsidiary Loan Parties or in Equity Interests in
persons that are not Subsidiary Loan Parties or persons that do not become
Subsidiary Loan Parties upon consummation of such acquisition shall not exceed
the greater (x) 4.5% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such acquisition or investment for
which financial statements have been delivered pursuant to Section 5.04 and
(y) $150 million.
“Permitted Cure Securities” shall mean any equity securities of Holdings other
than Disqualified Stock and upon which all dividends or distributions (if any)
shall, prior to 91 days after the Revolving Facility Maturity Date, be payable
solely in additional shares of such equity security.
“Permitted Holder” shall mean each of (i) the Funds and the Fund Affiliates, and
(ii) the Management Group.
“Permitted Investments” shall mean:
(a)           direct obligations of the United States of America or any member
of the European Union or any agency thereof or obligations guaranteed by the
United States of America or any member of the European Union or any agency
thereof, in each case with maturities not exceeding two years;
 
(b)           time deposit accounts, certificates of deposit and money market
deposits maturing within 180 days of the date of acquisition thereof issued by a
bank or trust company that is organized under the laws of the United States of
America, any state thereof or any foreign country recognized by the United
States of America having capital, surplus and undivided profits in excess of
$250 million and whose long-term debt, or whose parent holding company’s
long-term debt, is rated A (or such similar equivalent rating or higher by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act));
 
(c)           repurchase obligations with a term of not more than 180 days for
underlying securities of the types described in clause (a) above entered into
with a bank meeting the qualifications described in clause (b) above;
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-29-

--------------------------------------------------------------------------------

 

                                (d)           commercial paper, maturing not
more than one year after the date of acquisition, issued by a corporation (other
than an Affiliate of any Borrower) organized and in existence under the laws of
the United States of America or any foreign country recognized by the United
States of America with a rating at the time as of which any investment therein
is made of P-1 (or higher) according to Moody’s, or A-1 (or higher) according to
S&P;
(e)           securities with maturities of two years or less from the date of
acquisition issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A by Moody’s;
 
(f)           shares of mutual funds whose investment guidelines restrict 95% of
such funds’ investments to those satisfying the provisions of clauses (a)
through (e) above;
 
(g)           money market funds that (i) comply with the criteria set forth in
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000.0 million;
and
 
(h)           time deposit accounts, certificates of deposit and money market
deposits in an aggregate face amount not in excess of 0.5% of the total assets
of the Company and the Subsidiaries, on a consolidated basis, as of the end of
the Company’s most recently completed fiscal year; and
 
(i)           instruments equivalent to those referred to in clauses (a) through
(h) above denominated in any foreign currency comparable in credit quality and
tenor to those referred to above and commonly used by corporations for cash
management purposes in any jurisdiction outside the United States to the extent
reasonably required in connection with any business conducted by any Subsidiary
organized in such jurisdiction.
 
“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.
“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.
“Permitted Receivables Financing” shall mean one or more transactions pursuant
to which (i) Receivables Assets or interests therein are sold to or financed by
one or more Special Purpose Receivables Subsidiaries, and (ii) such Special
Purpose Receivables Subsidiaries finance their acquisition of such Receivables
Assets or interests therein, or the financing thereof, by selling or borrowing
against Receivables Assets; provided that (A) recourse to the Company or any
Subsidiary (other than the Special Purpose Receivables Subsidiaries) in
connection with such transactions shall be limited to the extent customary for
similar transactions in the applicable jurisdictions (including, to the extent
applicable, in a manner consistent with the delivery of a “true sale”/“absolute
transfer” opinion with respect to any transfer by the Company or any Subsidiary
(other than a Special Purpose Receivables Subsidiary), (B) once sold or financed
in connection herewith, such Receivables Assets shall no longer be part of the
Borrowing Base, and (C) the aggregate Receivables Net Investment since the
Amendment Effective Date shall not exceed $100 million at any time.
“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon and underwriting
discounts, fees, commissions and expenses), (b) except with respect to
Section 6.01(i), the weighted average life to maturity of such Permitted
Refinancing Indebtedness is greater than or equal to the earlier of (i) the
weighted average life to maturity of the Indebtedness being Refinanced and
(ii) 90 days after the Revolving Facility Maturity Date, (c) if the Indebtedness
being Refinanced is subordinated in right of payment to the Obligations under
this Agreement, such Permitted Refinancing Indebtedness shall be subordinated in
right of payment to such Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
Refinanced, (d) no Permitted Refinancing Indebtedness shall have different
obligors, or greater guarantees or security, than the Indebtedness being
Refinanced and (e) if the Indebtedness being Refinanced is secured by any
collateral (whether equally and ratably with, or junior to, the Secured Parties
or otherwise), such Permitted Refinancing Indebtedness may be secured by such
collateral (including in respect of working capital facilities of Foreign
Subsidiaries otherwise permitted under this Agreement only, any collateral
pursuant to after-acquired property clauses to the extent any such collateral
secured the

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-30-

--------------------------------------------------------------------------------

 

Indebtedness being Refinanced) on terms no less favorable to the Secured Parties
than those contained in the documentation governing the Indebtedness being
Refinanced; provided further, that with respect to a refinancing of (x) the
Senior Subordinated Notes or other subordinated Indebtedness permitted to be
incurred herein, such Permitted Refinancing Indebtedness shall (i) be
subordinated to the guarantee by Holdings and the Subsidiary Loan Parties of the
Revolving Facility, and (ii) be otherwise on terms not materially less favorable
to the Lenders than those contained in the documentation governing the
Indebtedness being Refinanced; and (y) the Original Second Lien Notes, (i) the
Liens, if any, securing such Permitted Refinancing Indebtedness shall be subject
to an intercreditor agreement that is substantially consistent with and no less
favorable to the Lenders in all material respects than the Intercreditor
Agreement and (ii) such Permitted Refinancing Indebtedness shall be otherwise on
terms not materially less favorable to the Lenders than those contained in the
documentation governing the Indebtedness being Refinanced.
“Permitted Supplier Finance Facility” shall mean an arrangement entered into
with one or more third-party financial institutions for the purpose of
facilitating the processing of receivables such that receivables are purchased
directly by such third-party financial institutions from one or more of the
Borrowers at such discounted rates as may be agreed; provided that (i) no
third-party financial institution shall have any recourse to any Borrower in
connection with such arrangement and no Borrower shall Guarantee any liabilities
or obligations with respect to such arrangement (including, without limitation,
no Borrower shall provide any guarantee, surety or other credit support for any
of the obligations owed by any customer to such third-party financial
institution under any such financing arrangement), and (ii) such receivables
purchased by any such third party institutions shall no longer be part of the
Borrowing Base.
“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.
“Plan” shall mean any employee pension benefit plan, as such term is defined in
Section 3(2) of ERISA, (other than a Multiemployer Plan), (i) subject to the
provisions of Title IV of ERISA, and (ii) (x) sponsored or maintained (at the
time of determination or at any time within the five years prior thereto) by
Holdings, the Company or any ERISA Affiliate, or (y) in respect of which
Holdings, the Company, any Subsidiary or any ERISA Affiliate is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
“Platform” shall have the meaning assigned to such term in Section 9.17(b).
“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.
“Post-Closing Reports” shall mean field exam reports and appraisals with respect
to the Accounts and Inventory of the Loan Parties, in each case in form
customary for financings similar to this Agreement.
“Pricing Grid” shall mean, with respect to the Revolving Loans, the table set
forth below:
Level
Quarterly Average Daily Availability
(as a percentage of the Borrowing Base)
Applicable Margin for ABR Loans
Applicable Margin for Eurocurrency Loans
I
Less than or equal to 25%
1.25%
2.25%
II
More than 25% but less than or equal to 60%
1.00%
2.00%
III
More than 60%
0.75%
1.75%



For the purposes of the Pricing Grid, changes in the Applicable Margin shall
become effective on the first Business Day of each calendar quarter (to be
effective from such date until changed pursuant to the Pricing Grid), and shall
be determined in accordance with the Pricing Grid based on average daily
Availability during the immediately preceding fiscal quarter.
“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”
“Primary Payment Account” shall have the meaning assigned to such term in
Section 5.14(a).
“Pro Forma Adjusted EBITDA” shall have the meaning assigned to such term in
Section 3.05(a).
“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”):  (i) in making any determination of EBITDA,
effect shall be given to any Asset Sale, any acquisition (or any similar
transaction or transactions not otherwise permitted under Section 6.04 or 6.05
that require a waiver or consent of the Required Lenders and such waiver or
consent

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-31-

--------------------------------------------------------------------------------

 

has been obtained), any dividend, distribution or other similar payment, any
designation of any Subsidiary as an Unrestricted Subsidiary and any Subsidiary
Redesignation, the Initial Pro Forma Adjustment for the quarters ending March
2006, June 2006, September 2006, and December 2006, and any restructurings of
the business of the Company or any of its Subsidiaries that are expected to have
a continuing impact and are factually supportable, which would include cost
savings resulting from head count reduction, closure of facilities and similar
operational and other cost savings, which adjustments the Company determines are
reasonable as set forth in a certificate of a Financial Officer of the Company
(the foregoing, together with any transactions related thereto or in connection
therewith, the “relevant transactions”), in each case that occurred during the
Reference Period (or, in the case of determinations made pursuant to the
definition of the term “Permitted Business Acquisition”, or pursuant to
Sections, 6.01(r), 6.02(u) or 6.06(e), occurring during the Reference Period or
thereafter and through and including the date upon which the respective
Permitted Business Acquisition or incurrence of Indebtedness or Liens, Asset
Sale, or dividend is consummated), (ii) in making any determination on a Pro
Forma Basis, (x) all Indebtedness (including Indebtedness issued, incurred or
assumed as a result of, or to finance, any relevant transactions and for which
the financial effect is being calculated, whether incurred under this Agreement
or otherwise, but excluding normal fluctuations in revolving Indebtedness
incurred for working capital purposes and amounts outstanding under any
Permitted Receivables Financing, in each case not to finance any acquisition)
issued, incurred, assumed or permanently repaid during the Reference Period (or,
in the case of determinations made pursuant to the definition of the term
“Permitted Business Acquisition” or pursuant to Sections 6.01(r), 6.02(u) or
6.06(e), occurring during the Reference Period or thereafter and through and
including the date upon which the respective Permitted Business Acquisition or
incurrence of Indebtedness or Liens, Asset Sale, or dividend is consummated)
shall be deemed to have been issued, incurred, assumed or permanently repaid at
the beginning of such period and (y) Interest Expense of such person
attributable to interest on any Indebtedness, for which pro forma effect is
being given as provided in preceding clause (x) (A) bearing floating interest
rates shall be computed on a pro forma basis as if the rate in effect on the
date of such calculation had been the applicable rate for the entire period
(taking into account any Hedging Obligations applicable to such Indebtedness if
such Hedging Obligation has a remaining term in excess of 12 months), and (B) in
respect of a Capital Lease Obligation shall be deemed to accrue at an interest
rate reasonably determined by a responsible financial or accounting officer of
the Company to be the rate of interest implicit in such Capital Lease Obligation
in accordance with GAAP; and (iii) (A) any Subsidiary Redesignation then being
designated, effect shall be given to such Subsidiary Redesignation and all other
Subsidiary Redesignations after the first day of the relevant Reference Period
and on or prior to the date of the respective Subsidiary Redesignation then
being designated, collectively, and (B) any designation of a Subsidiary as an
Unrestricted Subsidiary, effect shall be given to such designation and all other
designations of Subsidiaries as Unrestricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of a Subsidiary as an Unrestricted Subsidiary, collectively.
Calculations made pursuant to the definition of the term “Pro Forma Basis” shall
be determined in good faith by a Responsible Officer of the Company and may
include adjustments to reflect (1) operating expense reductions and other
operating improvements or synergies reasonably expected to result from such
relevant transaction, which adjustments are reasonably anticipated by the
Company to be realizable in connection with such relevant transaction (or any
similar transaction or transactions made in compliance with this Agreement or
that require a waiver or consent of the Required Lenders), and are estimated on
a good faith basis by the Company, and (2) all adjustments reflected in the Pro
Forma Financial Statements and Pro Forma Adjusted EBITDA to the extent such
adjustments, without duplication, continue to be applicable.  The Company shall
deliver to the Administrative Agent a certificate of a Financial Officer of the
Company setting forth such demonstrable or additional operating expense
reductions and other operating improvements or synergies and information and
calculations supporting them in reasonable detail.
“Pro Forma Compliance” shall mean, at any date of determination, that (a) either
(i) the Availability is equal to or greater than 15.0% of the lesser of (A) the
then-current Borrowing Base and (B) the aggregate Revolving Facility
Commitments, immediately before and after giving effect on a Pro Forma Basis to
the relevant transactions (including the assumption, issuance, incurrence and
repayment of Indebtedness) at such time and during the 30 consecutive day period
immediately prior thereto, or (ii) (A) the Company and its Subsidiaries shall be
in compliance, on a Pro Forma Basis after giving effect on a Pro Forma Basis to
the relevant transactions, with an ABL Fixed Charge Coverage Ratio of at least
1:00 to 1:00 recomputed as at the last day of the most recently ended fiscal
quarter of the Company and its Subsidiaries for which the financial statements
and certificates required pursuant to Section 5.04 have been delivered, and
(B) the Availability is equal to or greater than 12.5% of the lesser of (x) the
then-current Borrowing Base and (y) the aggregate Revolving Facility
Commitments, immediately before and after giving effect on a Pro Forma Basis to
the relevant transactions (including the assumption, issuance, incurrence and
repayment of Indebtedness) at such time and during the 30 consecutive day period
immediately prior thereto; provided that, notwithstanding anything to the
contrary in the preceding clauses (i) and (ii), solely for the purpose of
determining Pro Forma Compliance to permit application of the Cumulative Credit
to the payment of dividends to Holdings under Section 6.06(e), “Pro Forma
Compliance” shall mean that (I) the Company and its Subsidiaries are in
compliance, on a Pro Forma Basis after giving effect on a Pro Forma Basis to the
relevant distribution, with an ABL Fixed Charge Coverage Ratio of at least 1:10
to 1:00 recomputed as at the last day of the most recently ended fiscal quarter
of the Company and its Subsidiaries for which the financial statements and
certificates required pursuant to Section 5.04 have been delivered and (II) the
Availability is equal to or greater than 15.0% of the lesser of (x) the
then-current Borrowing Base and (y) the aggregate Revolving Facility
Commitments, immediately before and after giving effect on a Pro Forma Basis to
the relevant payment of dividends at such time and during the 30 consecutive day
period immediately prior thereto; and (b) the Borrowers shall have delivered to
the Administrative Agent a certificate of a Responsible Officer of the Borrowers
to such effect, together with all relevant financial information.
“Pro Forma Financial Statements” shall have the meaning assigned to such term in
Section 3.05(a).

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-32-

--------------------------------------------------------------------------------

 

“Pro Rata Share” shall mean, with respect to a Lender, a fraction (expressed as
a percentage), the numerator of which is the amount of such Lender’s Revolving
Facility Commitment and the denominator of which is the sum of the amounts of
all of the Lenders’ Revolving Facility Commitments, or if no Revolving Facility
Commitments are outstanding, a fraction (expressed as a percentage), the
numerator of which is the principal amount of Obligations owed to such Lender
and the denominator of which is the aggregate principal amount of the
Obligations owed to the Lenders, in each case giving effect to a Lender’s
participation in Swingline Loans and Agent Advances.
“Projections” shall mean the projections of Holdings, the Company and the
Subsidiaries included in the Information Memorandum and any other projections
and any forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of Holdings, the Company or any of the Subsidiaries prior to the
Closing Date.
“Proprietary Rights” shall mean, with respect to a person, all of such person’s
now owned and hereafter arising or acquired licenses, franchises, permits,
patents, patent rights, copyrights, works which are the subject matter of
copyrights, trademarks, service marks, trade names, trade styles, patent,
trademark and service mark applications, and all licenses and rights related to
any of the foregoing, and all other rights under any of the foregoing, all
extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing, and all rights to sue for past,
present, and future infringement of any of the foregoing.
“Public Lender” shall have the meaning assigned to such term in Section 9.17.
“Qualified CFC Holding Company” shall mean a Wholly Owned Subsidiary of the
Company that is a limited liability company, that (a) is in compliance with
Section 6.12 and (b) the primary asset of which consists of Equity Interests in
either (i) a Foreign Subsidiary or (ii) a limited liability company that is in
compliance with Section 6.12 and the primary asset of which consists of Equity
Interests in a Foreign Subsidiary.
“Qualified Equity Interests” shall mean any Equity Interest other than
Disqualified Stock.
“Qualified IPO” shall mean an underwritten public offering of the Equity
Interests of Holdings (or any Parent Entity) which generates cash proceeds of at
least $50 million.
“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, together with, in
each case, all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures incidental to the ownership or lease
thereof.
“Reasonable Credit Judgment” shall mean reasonable credit judgment in accordance
with customary business practices for comparable asset-based lending
transactions and as it relates to the establishment of Reserves or the
adjustment or imposition of exclusionary criteria shall require that, (x) such
establishment, adjustment or imposition after the Closing Date be based on the
analysis of facts or events relating to the Accounts, Inventory or other
components of the Borrowing Base first occurring or first discovered by the
Administrative Agent after the Closing Date or that are materially different
from facts or events occurring or known to the Administrative Agent on the
Closing Date, (y) the contributing factors to the imposition of any Reserve
shall not duplicate (i) the exclusionary criteria set forth in definitions of
“Eligible Accounts” and “Eligible Inventory”, as applicable (and vice versa) or
(ii) any reserves deducted in computing book value and (z) the amount of any
such Reserve so established or the effect of any adjustment or imposition of
exclusionary criteria be a reasonable quantification of the incremental dilution
of the Borrowing Base attributable to such contributing factors.
“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Company or any Subsidiary.
“Receivables Net Investment” shall mean the aggregate cash amount paid by the
lenders or purchasers under any Permitted Receivables Financing in connection
with their purchase of, or the making of loans secured by, Receivables Assets or
interests therein, as the same may be reduced from time to time by collections
with respect to such Receivables Assets or otherwise in accordance with the
terms of the Permitted Receivables Documents (but excluding any such collections
used to make payments of items included in clause (c) of the definition of
Interest Expense); provided, however, that if all or any part of such
Receivables Net Investment shall have been reduced by application of any
distribution and thereafter such distribution is rescinded or must otherwise be
returned for any reason, such Receivables Net Investment shall be increased by
the amount of such distribution, all as though such distribution had not been
made.
“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”
“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.
“Refinancing” shall mean the refinancing of (x) the “Revolving Loans” (as
defined in the Credit Agreement, dated as of September 20, 2006, by and between
Holdings, the Company, Credit Suisse, Cayman Islands Branch, as administrative
agent and collateral agent and the other parties thereto), and (y) the “Loans”
(as defined in the Revolving Credit Agreement, dated as of May 18, 2006, by and
between Covalence Specialty Materials Corp., Covalence Specialty Materials
Holding Corp., Bank of America, N.A., as administrative agent, and the other
parties thereto), in each case that was consummated on or about April 3, 2007.

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-33-

--------------------------------------------------------------------------------

 

“Register” shall have the meaning assigned to such term in Section 9.04(b).
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.
“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.
“Related Sections” shall have the meaning assigned to such term in Section 6.04.
“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.
“relevant transactions” shall have the meaning assigned to such term in the
definition of “Pro Forma Basis” in this Section 1.01.
“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.
“Report” shall have the meaning assigned to such term in Section 8.11(a).
“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).
“Required Lenders” shall mean, at any time, Lenders whose Pro Rata Shares
aggregate more than fifty percent (50%).  The Pro Rata Share of any Defaulting
Lender shall be disregarded in determining the Required Lenders at any time.
“Required Percentage” shall mean, with respect to an Excess Cash Flow Period (or
Excess Cash Flow Interim Period), 50%; provided, that (a) if the Total Net First
Lien Leverage Ratio at the end of the Applicable Period (or Excess Cash Flow
Interim Period) is greater than 1.50 to 1.00 but less than or equal to 2.00 to
1.00, such percentage shall be 25%, and (b) if the Total Net First Lien Leverage
Ratio at the end of the Applicable Period (or Excess Cash Flow Interim Period)
is less than or equal to 1.50 to 1.00, such percentage shall be 0%.
“Requirement of Law” shall mean, as to any person, any law (statutory or
common), treaty, rule, or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the person or
any of its property or to which the person or any of its property is subject.
“Reserves” shall mean such reserves against the Borrowing Base that the
Administrative Agent has, in the exercise of its Reasonable Credit Judgment,
established from time to time upon at least seven Business Days’ notice to the
Company.
“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.
“Retained Excess Cash Flow Overfunding” shall mean, at any time, in respect of
any Excess Cash Flow Interim Period as to which the corresponding Excess Cash
Flow Period has ended at such time, a portion of the cumulative Excess Cash Flow
for such Excess Cash Flow Interim Period equal to the amount, if any, by which
the Retained Percentage of Excess Cash Flow for such Excess Cash Flow Interim
Period exceeds the Retained Percentage of Excess Cash Flow for such
corresponding Excess Cash Flow Period.
“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period
(or Excess Cash Flow Interim Period), (a) 100% minus (b) the Required Percentage
with respect to such Excess Cash Flow Period (or Excess Cash Flow Interim
Period).
“Revaluation Date” shall mean, with respect to any Alternate Currency Letter of
Credit, each of the following:  (i) each date of issuance of an Alternate
Currency Letter of Credit, (ii) each date of an amendment of an Alternate
Currency Letter of Credit having the effect of increasing the amount thereof,
(iii) each date of any payment by the Issuing Bank under an Alternate Currency
Letter of Credit, and (iv) such additional dates as the Administrative Agent or
the Issuing Bank shall determine or the Required Lenders shall require.
“Revolving Facility” shall mean the Revolving Facility Commitments (including
any Incremental Revolving Facility Commitments) and the extensions of credit
made hereunder by the Revolving Lenders.
“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Loans.
“Revolving Facility Commitment” shall mean, with respect to each Revolving
Lender, the commitment of such Revolving Lender to make Revolving Loans pursuant
to Section 2.01, expressed as an amount representing the maximum aggregate
permitted amount of such Revolving Lender’s Revolving Facility Credit Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08, (b) reduced or increased from time to time pursuant to assignments
by or to such Lender under Section 9.04, and (c) increased or provided under
Section 2.21.  The initial amount of each Lender’s Revolving Facility Commitment
is set forth on Schedule 2.01, or in the Assignment and Acceptance or
Incremental Assumption Agreement pursuant

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-34-

--------------------------------------------------------------------------------

 

to which such Lender shall have assumed its Revolving Facility Commitment (or
Incremental Revolving Facility Commitment), as applicable.  The initial
aggregate amount of the Lenders’ Revolving Facility Commitments prior to any
Incremental Revolving Facility Commitments) is $650 million.
“Revolving Facility Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of the Revolving Loans outstanding at such time,
(b) the aggregate amount of Pending Revolving Loans, (c) the Swingline Exposure
and Agent Advance Exposure at such time and (d) the Revolving L/C – BA Exposure
at such time.  The Revolving Facility Credit Exposure of any Revolving Lender at
any time shall be the product of (x) such Revolving Lender’s Pro Rata Share and
(y) the aggregate Revolving Facility Credit Exposure of all Revolving Lenders,
collectively, at such time.
“Revolving Facility Maturity Date” shall mean the earlier to occur of (a) June
28, 2016, and (b) the date that is 45 days prior to the earliest scheduled
maturity of any of the Company’s or its Subsidiaries’ First Priority Notes, Term
Loan Credit Agreement or Second Lien Notes, except to the extent that such
Indebtedness is refinanced or otherwise extended to a maturity date that is more
than five years and 45 days after the Amendment Effective Date, or is repaid or
defeased prior to such scheduled maturity date; provided, that the earlier
maturity of the Revolving Facility described in the preceding clause (b) shall
not be triggered by the impending maturity of the Second Lien Floating Rate 2014
Notes, so long as no later than the 45th day prior to such maturity (i) the
Company maintains on deposit in a segregated deposit account, subject to a
Blocked Account Agreement, under the sole dominion and control of the
Administrative Agent pursuant to documentation reasonably satisfactory to the
Administrative Agent, unrestricted (other than security interests pursuant to
the Loan Documents and Permitted Liens under clauses (b), (u), (ee) and (hh) of
Section 6.02 and all involuntary Liens that are Permitted Liens and subject to
the Intercreditor Agreements) domestic cash and cash equivalents in an amount at
least equal to the then-outstanding aggregate principal balance of the Second
Lien Floating Rate 2014 Notes, together with accrued and unpaid interest to the
stated maturity date thereof, along with irrevocable instructions to use such
cash to repay such Second Lien Floating 2014 Rate Notes on their maturity date
in the event the Company has not done so as of such date or (ii) has made such
other arrangements for the repayment of such notes as are satisfactory to the
Administrative Agent.
“Revolving Lender” shall mean a Lender (including an Incremental Revolving
Lender) with a Revolving Facility Commitment or with outstanding Revolving
Loans.
“Revolving Loan” shall mean a Loan made by a Revolving Lender pursuant to
Section 2.01.
“Revolving L/C – BA Exposure” shall mean at any time the sum of (a) the
aggregate undrawn amount of all Letters of Credit outstanding at such time
(calculated, in the case of Alternate Currency Letters of Credit, based on the
Dollar Equivalent thereof), (b) the sum of the maximum aggregate amount that is,
or at any time thereafter may become, payable by the Issuing Banks under all
then outstanding Bankers’ Acceptances (calculated, in the case of Alternate
Currency Letters of Credit, based on the Dollar Equivalent thereof) and (c) the
aggregate principal amount of all L/C – BA Disbursements that have not yet been
reimbursed at such time (calculated, in the case of Alternate Currency Letters
of Credit, based on the Dollar Equivalent thereof).  The Revolving L/C – BA
Exposure of any Revolving Lender at any time shall mean its Pro Rata Share  of
the aggregate Revolving L/C – BA Exposure at such time.  For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the International Standby Practices (ISP98), such
Letter of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.  Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, that with respect to any
Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
“S&P” shall mean Standard & Poor’s Financial Services LLC, a wholly-owned
subsidiary of The McGraw-Hill Companies, Inc.
“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“Second Lien Fixed Rate 2014 Notes” shall mean the 8⅞% Second Priority Senior
Secured Fixed Rate Notes due 2014, issued by the Company pursuant to the Second
Lien 2014 Notes Indenture and any notes issued in exchange for, and as
contemplated by, the Second Lien Fixed Rate 2014 Notes and the related
registration rights agreement with substantially identical terms as the Second
Lien Fixed Rate 2014 Notes.
“Second Lien Fixed Rate 2018 Notes” shall mean the 9½% Second Priority Senior
Secured Fixed Rate Notes due 2018, issued by the Company pursuant to the Second
Lien 2018 Notes Indenture and any notes issued in exchange for, and as
contemplated by, the Second Lien Fixed Rate 2018 Notes and the related
registration rights agreement with substantially identical terms as the Second
Lien Fixed Rate 2018 Notes.
“Second Lien Fixed Rate 2021 Notes” shall mean the 9.75% Second Priority Senior
Secured Fixed Rate Notes due 2021, issued by the Company pursuant to the Second
Lien 2021 Notes Indenture and any notes issued in exchange for, and as
contemplated by, the Second Lien Fixed Rate 2021 Notes and the related
registration rights agreement with substantially identical terms as the Second
Lien Fixed Rate 2021 Notes.
 “Second Lien Floating Rate 2014 Notes” shall mean the floating rate Second
Priority Senior Secured Floating Rate Notes due 2014, issued pursuant to the
Second Lien Notes Indenture and any notes issued by the Company or another
Borrower in exchange for, and as contemplated by, the Second Lien Floating Rate
2014 Notes and the related registration rights agreement with substantially
identical terms as the Second Lien Floating Rate 2014 Notes.
“Second Lien Note Documents” shall mean, collectively, the Second Lien Notes,
the Second Lien Notes Indentures and the Second Lien Security Documents.

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-35-

--------------------------------------------------------------------------------

 

“Second Lien Notes” shall mean the Second Lien Fixed Rate 2014 Notes, the Second
Lien Floating Rate 2014 Notes, Second Lien Fixed Rate 2018 Notes and Second Lien
Fixed Rate 2021 Notes.
“Second Lien 2014 Notes Indenture” shall mean the Indenture dated as of
September 20, 2006 among BPC Acquisition Corp., as predecessor of Berry, and
certain of its subsidiaries party thereto and the trustee named therein from
time to time, as in effect on the Closing Date and as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
requirements thereof and of this Agreement.
“Second Lien 2018 Notes Indenture” shall mean the Indenture dated as of April
30, 2010 among the Company, and certain of its subsidiaries party thereto and
the trustee named therein from time to time, as in effect on the Amendment
Effective Date and as amended, restated, supplemented or otherwise modified from
time to time in accordance with the requirements thereof and of this Agreement.
“Second Lien 2021 Notes Indenture” shall mean the Indenture dated as of November
19, 2010 among the Company, and certain of its subsidiaries party thereto and
the trustee named therein from time to time, as in effect on the Amendment
Effective Date and as amended, restated, supplemented or otherwise modified from
time to time in accordance with the requirements thereof and of this Agreement.
“Second Lien Notes Indentures” shall mean, collectively, the Second Lien 2014
Notes Indenture, the Second Lien 2018 Notes Indenture and the Second Lien 2021
Notes Indenture.
“Second Lien Obligations” shall mean the obligations of the respective borrowers
and guarantors under the Second Lien Note Documents.
“Second Lien Security Documents” shall mean the “Security Documents” as defined
in the Second Lien Notes Indentures.
“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreement.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Security Documents” shall mean the Mortgages, the Collateral Agreement, the
Foreign Pledge Agreements and each of the security agreements and other
instruments and documents executed and delivered pursuant to any of the
foregoing or pursuant to Section 5.10.
“Senior Fixed Collateral Intercreditor Agreement” shall mean the Senior Fixed
Collateral Priority and Intercreditor Agreement, dated as of February 5, 2008,
as amended, supplemented or otherwise modified from time to time, among Credit
Suisse, Bank of America, Holdings, the Company and certain of the Company’s
Subsidiaries.
“Senior Lender Intercreditor Agreement” shall mean the Second Amended and
Restated Senior Lender Priority and Intercreditor Agreement, dated as of
February 5, 2008, as amended, supplemented or otherwise modified from time to
time, among Holdings, the Company, the Borrowers, each Subsidiary that became or
becomes a party thereto after February 5, 2008, the Collateral Agent, the
Administrative Agent, the “Administrative Agent” under the Term Loan Credit
Agreement, the “Collateral Agent” under the Term Loan Credit Agreement, each
other First Priority Lien Obligations Administrative Agent (as defined therein)
and each Other First Priority Lien Obligations Collateral Agent (as defined
therein) from time to time party thereto.
“Senior Subordinated Note Documents” shall mean the Covalence Senior
Subordinated Note Documents and the Berry Senior Subordinated Note Documents.
“Senior Subordinated Notes” shall mean the Covalence Senior Subordinated Notes
and the Berry Senior Subordinated Notes.
“Senior Subordinated Notes Indentures” shall mean the Covalence Senior
Subordinated Notes Indenture and the Berry Senior Subordinated Notes Indenture.
“Settlement” and “Settlement Date” have the meanings specified in
Section 2.04(e)(i).
“Special Purpose Receivables Subsidiary” shall mean a direct or indirect
Subsidiary of the Company established in connection with a Permitted Receivables
Financing for the acquisition of Receivables Assets or interests therein, and
which is organized in a manner intended to reduce the  likelihood that it would
be substantively consolidated with Holdings, the Company or any of the
Subsidiaries (other than Special Purpose Receivables Subsidiaries) in the event
Holdings, the Company or any such Subsidiary becomes subject to a proceeding
under the U.S. Bankruptcy Code (or other insolvency law).
“Specified Asset Sale” shall mean that certain anticipated sale of a certain
division or line of business (which was identified to the Agents and the Joint
Bookrunners prior to the Amendment Effective Date), to be made by one or more of
the Borrowers.
“Specified Default” shall mean the occurrence of any Event of Default specified
in Sections 7.01(b), (c), (h) or (i).
“Specified Stock Purchases” shall mean the acquisition by one or more of the
Borrowers of all of the outstanding Equity Interests in those certain business
entities which were identified to the Agents and the Joint Bookrunners prior to
the Amendment Effective Date as being acquisition targets, if immediately after
giving effect thereto: (i) no Event of Default shall have occurred and be
continuing or would result therefrom, (ii) all transactions related thereto
shall be consummated in accordance with applicable laws, (iii) any acquired or
newly formed Subsidiary shall not be liable for any Indebtedness except for
Indebtedness permitted by Section 6.01, and (iv) to the extent required by
Section 5.10, any person acquired in such acquisition, if acquired by a Borrower
or a Domestic Subsidiary, shall be merged into a Borrower or a Subsidiary Loan
Party or become upon consummation of such acquisition a Subsidiary Loan Party.
“Spot Rate” for a currency shall mean the rate determined by the Administrative
Agent or the Issuing Bank, as applicable, to be the rate quoted by the person
acting in such capacity as the spot rate for the purchase by such person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date three Business Days prior to the
date as of which the foreign exchange computation is made or if such rate cannot
be computed as of such date such other rate as the Administrative Agent or the
Issuing Bank shall reasonably determine is appropriate under the circumstances;
provided that the Administrative Agent or the Issuing Bank may obtain such spot
rate from another financial institution designated by the Administrative Agent
or the Issuing Bank if the person acting in such capacity does not have as of
the date of determination a spot

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-36-

--------------------------------------------------------------------------------

 

buying rate for any such currency; and provided further that the Issuing Bank
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternate Currency.
“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any Governmental Authority
of the United States of America or of the jurisdiction of such currency or any
jurisdiction in which Loans in such currency are made to which banks in such
jurisdiction are subject for any category of deposits or liabilities customarily
used to fund loans in such currency or by reference to which interest rates
applicable to Loans in such currency are determined.
“Subagent” shall have the meaning assigned to such term in Section 8.02.
“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).
“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.
“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Company.  Notwithstanding the foregoing (and except for purposes of Sections
3.09, 3.13, 3.15, 3.16, 5.03, 5.09 and 7.01(k), and the definition of
Unrestricted Subsidiary contained herein), an Unrestricted Subsidiary shall be
deemed not to be a Subsidiary of the Company or any of its Subsidiaries for
purposes of this Agreement.
“Subsidiary Loan Party” shall mean (a) each Domestic Subsidiary of the Company
on the Closing Date and (b) each Domestic Subsidiary of the Company that
becomes, or is required to become, a party to the Collateral Agreement, the
Intercreditor Agreement and the Senior Lender Intercreditor Agreement after the
Closing Date.
“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.
“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities (including,
for the avoidance of doubt, resin), equity or debt instruments or securities, or
economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions; provided, that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of Holdings, the Company or any of the
Subsidiaries shall be a Swap Agreement.
“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.
“Swingline Borrowing Request” shall mean a request by a Borrower substantially
in the form of Exhibit C-2.
 “Swingline Commitment” shall mean, with respect to the Swingline Lender, the
commitment of the Swingline Lender to make Swingline Loans pursuant to
Section 2.04.  The aggregate amount of the Swingline Commitments on the
Amendment Effective Date is $32.5 million; provided, that the Swingline Lender
may at any time and from time to time, at its sole discretion, reduce such
aggregate commitment amount by the aggregate amount of all Swingline Commitments
then held by or attributed to Lenders who are then Defaulting Lenders.
“Swingline Exposure” shall mean at any time the aggregate principal amount of
all outstanding Swingline Borrowings at such time.  The Swingline Exposure of
any Revolving Lender at any time shall mean its Pro Rata Share of the aggregate
Swingline Exposure at such time.
“Swingline Lender” shall mean Bank of America in its capacity as a lender of
Swingline Loans.
“Swingline Loans” shall mean the swingline loans made to the Borrowers pursuant
to Section 2.04.
“Syndication Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, withholdings or similar charges (including
ad valorem charges) imposed by any Governmental Authority and any and all
interest and penalties related thereto.
“Term Facility Collateral Agent” shall have the meaning assigned to such term in
the Senior Lender Intercreditor Agreement.
“Term Loans” shall mean loans made pursuant to and in accordance with the Term
Loan Credit Agreement.
“Term Loan Credit Agreement” shall mean the Second Amended and Restated Term
Loan Credit Agreement, dated as of April 3, 2007, among Holdings, the Company,
the lenders and agents party thereto and Credit Suisse, as administrative agent
and collateral agent for such lenders, as amended, restated, supplemented,
waived, replaced, restructured, repaid, refunded, refinanced or otherwise
modified from time to time, including any agreement or indenture extending the
maturity thereof, refinancing, replacing or otherwise restructuring all or any
portion of the Indebtedness under such agreement or agreements or indenture or
indentures or increasing the amount loaned thereunder or altering the maturity
thereof.
“Term Loan Documents” shall mean the “Loan Documents” as defined in the Term
Loan Credit Agreement.
“Term Loan Obligations” shall mean the “Obligations” as defined in the Term Loan
Credit Agreement.
“Term Loan Secured Parties” shall have the meaning assigned to such term in the
Senior Lender Intercreditor Agreement.
“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Company then most recently ended (taken as
one accounting period).
“Threshold Amount” shall mean (except as noted in Section 6.11) 12.5% of the
lesser of (i) the Revolving Facility Commitments and (ii) the Borrowing Base,
but notwithstanding the foregoing, in no event shall such amount be less than
$45,000,000, in each case as of any date of determination.

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-37-

--------------------------------------------------------------------------------

 

“Total Net First Lien Leverage Ratio” shall mean, on any date, the ratio of
(a) First Lien Debt as of such date to (b) EBITDA for the period of four
consecutive fiscal quarters of the Company most recently ended as of such date,
all determined on a consolidated basis in accordance with GAAP; provided, that
EBITDA shall be determined for the relevant Test Period on a Pro Forma Basis.
“Transaction Documents” shall mean the Loan Documents, the Term Loan Credit
Agreement and the “Loan Documents” as defined therein and the Merger Documents.
“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Funds or Fund Affiliates, Holdings, the Company (or any direct or indirect
parent of the Company) or any of its Subsidiaries in connection with the
Transactions, this Agreement and the other Loan Documents (including expenses in
connection with Swap Agreements) and the transactions contemplated hereby and
thereby.
“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Transaction Documents, including (a) the consummation of the Business
Combination; (b) the execution and delivery of the Loan Documents, the creation
or continuation of the Liens pursuant to the Security Documents, and the initial
borrowings hereunder; (c) the Refinancing; and (d) the payment of all
Transaction Expenses.
“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.
“UFCA” shall have the meaning assigned to such term in Section 9.22.
“UFTA” shall have the meaning assigned to such term in Section 9.22.
“Unamended Credit Agreement” shall have the meaning set forth in the recitals
hereto.
“Unfunded Pension Liability” shall mean the excess of a Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan’s assets, determined in accordance with the assumptions used for funding
the Plan pursuant to Section 412 of the Code for the applicable plan year.
“Uniform Commercial Code” or  “UCC” shall mean the Uniform Commercial Code as
the same may from time to time be in effect in the State of New York or the
Uniform Commercial Code (or similar code or statute) of another jurisdiction, to
the extent it may be required to apply to any item or items of Collateral.
“Unrestricted Cash” shall mean domestic cash or cash equivalents of the Company
or any of its Subsidiaries that would not appear as “restricted” on a
consolidated balance sheet of the Company or any of its Subsidiaries.
“Unrestricted Subsidiary” shall mean (i) any subsidiary of the Company
identified on Schedule 1.01(i) and (ii) any subsidiary of the Company that is
acquired or created after the Closing Date and designated by the Company as an
Unrestricted Subsidiary hereunder by written notice to the Administrative Agent;
provided, that the Company shall only be permitted to so designate a new
Unrestricted Subsidiary after the Closing Date and so long as (a) no Default or
Event of Default has occurred and is continuing or would result therefrom,
(b) such Unrestricted Subsidiary shall be capitalized (to the extent capitalized
by the Company or any of its Subsidiaries) through Investments as permitted by,
and in compliance with, Section 6.04(j), and any prior or concurrent Investments
in such Subsidiary by the Company or any of its Subsidiaries shall be deemed to
have been made under Section 6.04(j), (c) without duplication of clause (b), any
assets owned by such Unrestricted Subsidiary at the time of the initial
designation thereof shall be treated as Investments pursuant to Section 6.04(j),
and (d) such Subsidiary shall have been designated an “unrestricted subsidiary”
(or otherwise not be subject to the covenants and defaults) under the Second
Lien Notes Indentures, the Senior Subordinated Notes Indentures, the First
Priority Notes Indentures, any other Indebtedness permitted to be incurred
hereby and all Permitted Refinancing Indebtedness in respect of any of the
foregoing and all Disqualified Stock; provided, further, that at the time of the
initial Investment by the Company or any of its Subsidiaries in such Subsidiary,
the Company shall designate such entity as an Unrestricted Subsidiary in a
written notice to the Administrative Agent.  The Company may designate any
Unrestricted Subsidiary to be a Subsidiary for purposes of this Agreement (each,
a “Subsidiary Redesignation”); provided, that (i) such Unrestricted Subsidiary,
both before and after giving effect to such designation, shall be a Wholly Owned
Subsidiary of the Company, (ii) no Default or Event of Default has occurred and
is continuing or would result therefrom, (iii) all representations and
warranties contained herein and in the other Loan Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Subsidiary Redesignation (both before and after giving effect thereto), unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date, and (iv) the Company shall have delivered to the Administrative
Agent an officer’s certificate executed by a Responsible Officer of the Company,
certifying to the best of such officer’s knowledge, compliance with the
requirements of preceding clauses (i) through (iii), inclusive.
“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
“Working Capital” shall mean, with respect to the Company and the Subsidiaries
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of
determination; provided, that, for purposes of calculating Excess Cash Flow,
increases or decreases in Working Capital shall be calculated without regard to
any changes in Current Assets or Current Liabilities as a result of (a) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent or (b) the effects of purchase
accounting.

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-38-

--------------------------------------------------------------------------------

 

                               (b) Terms Generally.
The definitions set forth or referred to in Section 1.01 shall apply equally to
both the singular and plural forms of the terms defined.  Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  All references herein to
Articles, Sections, Exhibits and Schedules shall be deemed references to
Articles and Sections of, and Exhibits and Schedules to, this Agreement unless
the context shall otherwise require.  Except as otherwise expressly provided
herein, any reference in this Agreement to any Loan Document shall mean such
document as amended, restated, supplemented or otherwise modified from time to
time.  Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time; provided, that, if the Company notifies the Administrative
Agent that the Company requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the  Closing Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Company that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.
 
(c) Effectuation of Transactions.
 
  Each of the representations and warranties of Holdings and the Borrowers
contained in this Agreement (and all corresponding definitions) are made after
giving effect to the Transactions, unless the context otherwise requires.
 
(d) Exchange Rates; Currency Equivalents
 
(a)  The Administrative Agent shall determine the Spot Rate as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of
Alternate Currency Letters of Credit.  Such Spot Rate shall become effective as
of such Revaluation Date and shall be the Spot Rate employed in converting any
amounts between the Dollars and each Alternate Currency until the next
Revaluation Date to occur.  Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent.  No Default or
Event of Default shall arise as a result of any limitation or threshold set
forth in U.S. Dollars in Article VI or paragraph (f) or (j) of Section 7.01
being exceeded solely as a result of changes in currency exchange rates from
those rates applicable on the first day of the fiscal quarter in which such
determination occurs or in respect of which such determination is being made.
 
(b) Wherever in this Agreement in connection with an Alternate Currency Letter
of Credit, an amount, such as a required minimum or multiple amount, is
expressed in Dollars, such amount shall be the Dollar Equivalent of such Dollar
amount (rounded to the nearest unit of such Alternate Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent.
 
(e) Senior Debt. The Obligations constitute (a) “First-Lien Indebtedness”
pursuant to, and as defined in, the Intercreditor Agreement, (b) “Senior Debt”
and “Designated Senior Debt” pursuant to, and as defined in, each Senior
Subordinated Notes Indenture, (c) “First-Priority Lien Obligations” pursuant to,
and as defined in, each Second Lien Notes Indenture, and (d) “Revolving Facility
Obligations” as defined in the Senior Lender Intercreditor Agreement.  This
Agreement is a “Credit Agreement” for purposes of the Subordinated Indentures,
the First Priority Notes Indentures and the Second Lien Notes Indentures.
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-39-

--------------------------------------------------------------------------------

 

 
                     SECTION 4.                      
 
 
The Credits
 
(a) Commitments.
 
Subject to the terms and conditions set forth herein, each Lender agrees to make
Revolving Loans to the Borrowers from time to time during the Availability
Period in an aggregate principal amount that will not result in (i) such
Lender’s Revolving Facility Credit Exposure (except for the Administrative Agent
with respect to Agent Advances) exceeding such Lender’s Revolving Facility
Commitment (or, if less, prior to delivery to the Administrative Agent of the
Post-Closing Reports, such Lender’s Pro Rata Share of $340 million), or (ii) the
Revolving Facility Credit Exposure exceeding the total Revolving Facility
Commitments or, until delivery of the Post-Closing Reports to the Administrative
Agent, $340 million, or (iii) such Lender’s Revolving Facility Credit Exposure
exceeding such Lender’s Pro Rata Share of the Borrowing Base.  The Lenders,
however, in their unanimous discretion, may elect to make Revolving Loans or
issue or arrange to have issued Letters of Credit in excess of the Availability
on one or more occasions, but if they do so, neither the Administrative Agent
nor the Lenders shall be deemed thereby to have changed the limits of the
Borrowing Base or to be obligated to exceed such limits on any other
occasion.  If the Revolving Facility Credit Exposure exceeds the Borrowing Base,
the Lenders may refuse to make or otherwise restrict the making of Revolving
Loans and the issuance of Letters of Credit as the Lenders determine until such
excess has been eliminated, subject to the Administrative Agent’s authority, in
its sole discretion, to make Agent Advances pursuant to the terms of
Section 2.04(d).  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans.
 
(b) Loans and Borrowings.
 
(a)  Each Revolving Loan shall be made as part of a Borrowing consisting of
Loans under the Revolving Facility and of the same Type made by the Lenders
ratably in accordance with their respective Commitments under the Revolving
Facility (or, in the case of Swingline Loans, in accordance with their
respective Swingline Commitments); provided, however, that Revolving Loans shall
be made by the Revolving Lenders ratably in accordance with their respective Pro
Rata Shares on the date such Loans are made hereunder.  The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided, that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
 
(b) Subject to Section 2.14, each Borrowing (other than a Swingline Borrowing
and excluding Agent Advances) shall be comprised entirely of ABR Loans or
Eurocurrency Loans as the Borrowers may request in accordance herewith.  Each
Swingline Borrowing shall be an ABR Borrowing.  Each Lender at its option may
make any ABR Loan or Eurocurrency Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided, that any exercise of
such option shall not affect the obligation of the Borrowers to repay such Loan
in accordance with the terms of this Agreement and such Lender shall not be
entitled to any amounts payable under Section 2.15 or 2.17 solely in respect of
increased costs resulting from such exercise and existing at the time of such
exercise.
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-40-

--------------------------------------------------------------------------------

 

                               (c)  At the commencement of each Interest Period
for any Eurocurrency Revolving Facility Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum.  At the time that each ABR Revolving Facility
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum; provided, that an ABR Revolving Facility Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the Revolving
Facility Commitments or that is required to finance the reimbursement of an L/C
– BA Disbursement as contemplated by Section 2.05(e).  Each Swingline Borrowing
shall be in an amount that is an integral multiple of the Borrowing Multiple and
not less than the Borrowing Minimum.  Borrowings of more than one Type and under
more than one Facility may be outstanding at the same time; provided, that there
shall not at any time be more than a total of 10 Eurocurrency Borrowings
outstanding under the Revolving Facility.
 
(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Revolving
Facility Maturity Date.
 
(c) Requests for Borrowings.
 
To request a Revolving Facility Borrowing, a Borrower shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurocurrency Borrowing, not later than 12:00 p.m., Local Time, three Business
Days before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 12:00 noon, Local Time, one Business Day before the
date of the proposed Borrowing; provided, that any such notice of an ABR
Revolving Facility Borrowing to finance the reimbursement of an L/C – BA
Disbursement as contemplated by Section 2.05(e) may be given not later than
10:00 a.m., Local Time, on the date of the proposed Borrowing.  Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
such Borrower.  Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:
 
the aggregate amount of the requested Borrowing;
 
the date of such Borrowing, which shall be a Business Day;
 
whether such Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;
 
in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
 
the location and number of the Borrower’s account to which funds are to be
disbursed.
 
If no election as to the Type of Revolving Facility Borrowing is specified, then
the requested Revolving Facility Borrowing shall be an ABR Borrowing.  If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the applicable Borrower shall be deemed to have selected an
Interest Period of one month’s duration.  Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
 
(d) Swingline Loans and Agent Advances
 
.
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-41-

--------------------------------------------------------------------------------

 

                                (a)  Subject to the terms and conditions set
forth herein, the Swingline Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, agrees to make Swingline Loans to the
Borrowers from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Commitment or (ii) the Revolving Facility Credit Exposure exceeding
the Borrowing Base; provided, that the Swingline Lender shall not be required to
make a Swingline Loan to refinance an outstanding Swingline Borrowing.  Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrowers may borrow, prepay and reborrow Swingline Loans.
 
(b) To request a Swingline Borrowing, the Borrowers shall notify the
Administrative Agent and the Swingline Lender of such request by telephone
(confirmed by a Swingline Borrowing Request by telecopy), not later than 1:00
p.m., Local Time, on the day of a proposed Swingline Borrowing.  Each such
notice and Swingline Borrowing Request shall be irrevocable and shall specify
(i) the requested date (which shall be a Business Day) and (ii) the amount of
the requested Swingline Borrowing.  The Swingline Lender shall consult with the
Administrative Agent as to whether the making of the Swingline Loan is in
accordance with the terms of this Agreement prior to the Swingline Lender
funding such Swingline Loan.  The Swingline Lender shall make each Swingline
Loan in accordance with Section 2.02(a) on the proposed date thereof by wire
transfer of immediately available funds by 3:00 p.m., Local Time, to the account
of such Borrower (or, in the case of a Swingline Borrowing made to finance the
reimbursement of an L/C – BA Disbursement as provided in Section 2.05(e), by
remittance to the applicable Issuing Bank).
 
(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., Local Time, on any Business Day require the Revolving
Lenders to acquire participations on such Business Day in all or a portion of
the outstanding Swingline Loans made by it.  Such notice shall specify the
aggregate amount of such Swingline Loans in which the Revolving Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each such Lender, specifying in such notice such
Lender’s Revolving Lender’s Pro Rata Share of such Swingline Loan or
Loans.  Each Revolving Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent for the
account of the Swingline Lender, such Revolving Lender’s Pro Rata Share of such
Swingline Loan or Loans.  Each Revolving Lender acknowledges and agrees that its
respective obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction
whatsoever.  Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swingline Loan), in the same manner as provided in Section 2.06 with
respect to Loans made by such Revolving Lender (and Section 2.06 shall apply,
mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Lenders.  The Administrative Agent shall
notify the Borrowers of any participations in any Swingline Loan acquired
pursuant to this paragraph (c), and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender.  Any amounts received by the Swingline Lender from the
Borrowers (or other party on behalf of such Borrowers) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-42-

--------------------------------------------------------------------------------

 

promptly remitted by the Administrative Agent to the Revolving Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided, that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the applicable Borrower for any reason.  The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrowers of any
default in the payment thereof.
 
(d) Subject to the limitations set forth in the provisos contained in this
Section 2.04(d), the Administrative Agent is hereby authorized by the Borrowers
and the Lenders, from time to time in the Administrative Agent’s sole
discretion, (i) after the occurrence of a Default or an Event of Default, or
(ii) at any time that any of the other applicable conditions precedent set forth
in Article IV have not been satisfied, to make advances to or for the account of
any Borrower on behalf of the Lenders which the Administrative Agent, in its
reasonable business judgment, deems necessary or desirable (A) to preserve or
protect the Collateral, or any portion thereof, (B) to enhance the likelihood
of, or maximize the amount of, repayment of the Revolving Loans and other
Obligations, or (C) to pay any other amount chargeable to the Borrowers pursuant
to the terms of this Agreement, including costs, fees, and expenses as described
in Section 9.05(a) (any of the advances described in this Section 2.04(d) being
hereinafter referred to as “Agent Advances”); provided that (1) the Revolving
Facility Credit Exposure after giving effect to any Agent Advance shall not
exceed the Revolving Facility Commitments and (2) Agent Advances outstanding and
unpaid at no time will exceed $30 million in the aggregate, and provided further
that the Required Lenders may at any time revoke the Administrative Agent’s
authorization contained in this Section 2.04(d) to make Agent Advances, any such
revocation to be in writing and to become effective prospectively upon the
Administrative Agent’s receipt thereof.  The Agent Advances shall be repayable
on demand and secured by the Collateral Agent’s Liens in and to the Collateral,
shall constitute Obligations hereunder, and shall bear interest at the rate
applicable to Revolving Loans from time to time.  The Administrative Agent shall
notify each Lender in writing of each Agent Advance; provided that any delay or
failure of the Administrative Agent in providing any such notice to any Lender
shall not result in any liability or constitute the breach of any duty or
obligation of the Administrative Agent hereunder.
 
(e) The Administrative Agent, the Swingline Lender and the Lenders agree (which
agreement shall not be for the benefit of or enforceable by the Borrowers) that
in order to facilitate the administration of this Agreement and the other Loan
Documents, settlement among them as to the Revolving Loans and the Swingline
Loans and the Agent Advances shall take place on a periodic basis in accordance
with the following provisions:
 
The Administrative Agent shall request settlement (a “Settlement”) with the
Lenders on at least a weekly basis, or on a more frequent basis if so determined
by the Administrative Agent, (A) on behalf of the Swingline Lender, with respect
to each outstanding Swingline Loan, (B) for itself, with respect to each Agent
Advance, and (C) with respect to collections received, in each case, by
notifying the Lenders of such requested Settlement by telecopy, telephone, or
other similar form of transmission, of such requested Settlement, no later than
12:00 noon, Local Time, on the date of such requested Settlement (the
“Settlement Date”).  Each Lender (other than the Swingline Lender, in the case
of Swingline Loans, and the Administrative Agent, in the case of Agent
Advances) shall make the amount of such Lender’s Pro Rata Share of the
outstanding principal amount of the Swingline Loans and Agent Advances with
respect to which Settlement is requested available to the Administrative Agent,
to such account of the Administrative Agent as the Administrative Agent may
designate, not later than 3:00 p.m.,
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-43-

--------------------------------------------------------------------------------

 

Local Time, on the Settlement Date applicable thereto, which may occur before or
after the occurrence or during the continuation of a Default or an Event of
Default and whether or not the applicable conditions precedent set forth in
Article IV have then been satisfied.  Such amounts made available to the
Administrative Agent shall be applied against the amounts of the applicable
Swingline Loan or Agent Advance and, together with the portion of such Swingline
Loan or Agent Advance representing the Swingline Lender’s or Administrative
Agent’s Pro Rata Share thereof, shall constitute Revolving Loans of the
Revolving Lenders.  If any such amount is not made available to the
Administrative Agent by any Revolving Lender on the Settlement Date applicable
thereto, the Administrative Agent shall, on behalf of the Swingline Lender with
respect to each outstanding Swingline Loan and for itself with respect to each
Agent Advance, be entitled to recover such amount on demand from such Revolving
Lender together with interest thereon at the Federal Funds Effective Rate for
the first three days from and after the Settlement Date and thereafter at the
interest rate then applicable to ABR Revolving Loans.
 
Notwithstanding the foregoing, not more than one Business Day after demand is
made by the Administrative Agent (whether before or after the occurrence of a
Default or an Event of Default and regardless of whether the Administrative
Agent has requested a Settlement with respect to a Swingline Loan or Agent
Advance), each Revolving Lender (A) shall irrevocably and unconditionally
purchase and receive from the Swingline Lender or the Administrative Agent, as
the case may be, without recourse or warranty, an undivided interest and
participation in such Swingline Loan or Agent Advance equal to such Revolving
Lender’s Pro Rata Share of such Swingline Loan  or Agent Advance and (B) if
Settlement has not previously occurred with respect to such Swingline Loans or
Agent Advances, upon demand by the Swingline Lender or the Administrative Agent,
as the case may be, shall pay to the Swingline Lender or Administrative Agent,
as applicable, as the purchase price of such participation an amount equal to
one-hundred percent (100%) of such Revolving Lender’s Pro Rata Share of such
Swingline Loans or Agent Advances. If such amount is not in fact made available
to the Administrative Agent by any Lender, the Administrative Agent shall be
entitled to recover such amount on demand from such Lender together with
interest thereon at the Federal Funds Effective Rate for the first three days
from and after such demand and thereafter at the Interest Rate then applicable
to ABR Revolving Loans.
 
From and after the date, if any, on which any Lender purchases an undivided
interest and participation in any Swingline Loan or Agent Advance pursuant to
clause (ii) preceding, the Administrative Agent shall promptly distribute to
such Revolving Lender such Revolving Lender’s Pro Rata Share of all payments of
principal and interest and all proceeds of Collateral received by the
Administrative Agent in respect of such Swingline Loan or Agent Advance.
 
Between Settlement Dates, to the extent no Agent Advances are outstanding, the
Administrative Agent may pay over to the Swingline Lender any payments received
by the Administrative Agent, which in accordance with the terms of this
Agreement would be applied to the reduction of the Revolving Loans, for
application to the Swingline Lender’s Revolving Loans or Swingline Loans.  If,
as of any Settlement Date, collections received since the then immediately
preceding Settlement Date have been applied to the Swingline Lender’s Revolving
Loans, the Swingline Lender shall pay to the Administrative Agent for the
accounts of the Lenders, to be applied to the outstanding Revolving Loans of
such Lenders, an amount such that each Lender shall, upon receipt of such
amount, have, as of such Settlement Date, its Pro Rata Share of the Revolving
Loans.  During the period between Settlement Dates, the Swingline Lender with
respect to Swingline Loans, the Administrative Agent with respect to Agent
Advances, and each Revolving Lender with respect to the Revolving Loans, shall
be entitled to interest at the applicable rate or rates
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-44-

--------------------------------------------------------------------------------

 

payable under this Agreement on the actual average daily amount of funds
employed by the Swingline Lender, the Administrative Agent and the Revolving
Lenders.
 
(e) Letters of Credit. (a)  General.  Subject to the terms and conditions set
forth herein, any Borrower may request the issuance of Letters of Credit for its
own account in a form reasonably acceptable to the applicable Issuing Bank, at
any time and from time to time during the Availability Period and prior to the
date that is five Business Days prior to the Revolving Facility Maturity
Date.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement (including any Acceptance Documents) submitted by
a Borrower to, or entered into by a Borrower with, an Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall
control.  Each Existing Letter of Credit and Existing Bankers’ Acceptance shall
be deemed to be a Letter of Credit or Bankers’ Acceptance, as applicable, under
this Facility and each Lender that is an issuer of an Existing Letter of Credit
or Existing Bankers’ Acceptance shall be deemed to be an Issuing Bank with
respect to such Existing Letter of Credit or Existing Bankers’ Acceptance, as
applicable, and shall have all rights of an Issuing Bank hereunder (but shall
have no obligation extend or renew any Existing Letter of Credit or Existing
Bankers’ Acceptance or to issue additional Letters of Credit or Bankers’
Acceptances) until such Existing Letter of Credit or Existing Bankers’
Acceptance, as applicable, has been terminated.  No Issuing Bank shall be under
any obligation to issue any Letter of Credit if any Lender is at that time a
Defaulting Lender, unless the Issuing Bank has entered into customary cash
collateral arrangements with the Company or such Lender to eliminate the Issuing
Bank’s actual or potential Fronting Exposure (after giving effect to
Section 2.23(a)(iv)) with respect to the Defaulting Lender arising from the
Letter of Credit then proposed to be issued.
 
(b) Notice of Issuance, Amendment, Renewal, Extension:  Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal (other
than an automatic extension in accordance with paragraph (c) of this Section) or
extension of an outstanding Letter of Credit), a Borrower shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (three Business Days in advance of the
requested date of issuance, amendment or extension or such shorter period as the
Administrative Agent and the Issuing Bank in their sole discretion may agree) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended or extended, and specifying the date of issuance,
amendment or extension (which shall be a Business Day), the date on which such
Letter of Credit and, in the case of an Acceptance Credit, all Bankers’
Acceptances created thereunder are to expire (which shall comply with
paragraph (c) of this Section), the amount and currency (which may be Dollars or
an Alternate Currency) of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to issue,
amend or extend such Letter of Credit (including whether such Letter of Credit
is an Acceptance Credit).  If requested by the applicable Issuing Bank, such
Borrower also shall submit a letter of credit application on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit.  A Letter
of Credit shall be issued, amended or extended only if (and upon issuance,
amendment or extension of each Letter of Credit such Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment or
extension (i) the Revolving L/C – BA Exposure shall not exceed the Letter of
Credit Sublimit, (ii) the Revolving Facility Credit Exposure shall not exceed
the Borrowing Base and (iii) in the case of any Acceptance Credit, the creation
of any related Bankers’ Acceptances would not cause the applicable Issuing Bank
to exceed the maximum amount of outstanding bankers’ acceptances permitted by
applicable law.
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-45-

--------------------------------------------------------------------------------

 

(c) Expiration Date.  Each Letter of Credit shall expire (and in the case of an
Acceptance Credit, shall provide that all Bankers’ Acceptances created
thereunder (which shall in no event have a maturity of less than 30 or more than
120 days after creation thereof) shall expire) at or prior to the close of
business on the earlier of (i) the date one year (unless otherwise agreed upon
by the Administrative Agent and the Issuing Bank in their sole discretion) after
the date of the issuance of such Letter of Credit (or, in the case of any
extension thereof, one year (unless otherwise agreed upon by the Administrative
Agent and the Issuing Bank in their sole discretion) after such renewal or
extension) and (ii) the date that is three Business Days prior to the Revolving
Facility Maturity Date; provided, that any Letter of Credit with one year tenor
may provide for automatic extension thereof for additional one year periods
(which, in no event, shall extend beyond the date referred to in clause (ii) of
this paragraph (c)) so long as such Letter of Credit permits the Issuing Bank to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than five days in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued; provided,
further, that if the Issuing Bank and the Administrative Agent each consent in
their sole discretion, the expiration date on any Letter of Credit (or, in the
case of an Acceptance Credit, any Bankers’ Acceptances thereunder) may extend
beyond the date referred to in clause (ii) above, provided that, if any such
Letter of Credit is outstanding or is issued after the date that is 30 days
prior to the Revolving Facility Maturity Date the Borrowers shall provide cash
collateral pursuant to documentation reasonably satisfactory to the
Administrative Agent and the relevant Issuing Bank in an amount equal to 105% of
the face amount of each such Letter of Credit on or prior to the date that is 30
days prior to the Revolving Facility Maturity Date or, if later, such date of
issuance.
 
(d) Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) or the creation of a Bankers’
Acceptance in respect of an Acceptance Credit, and without any further action on
the part of the applicable Issuing Bank or the Revolving Lenders, such Issuing
Bank hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit or
Bankers’ Acceptance equal to such Revolving Lender’s Pro Rata Share of the
aggregate amount available to be drawn under such Letter of Credit or the
aggregate amount of such Bankers’ Acceptance (calculated, in the case of
Alternate Currency Letters of Credit, based on the Dollar Equivalent
thereof).  In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the applicable Issuing Bank, in Dollars, such
Revolving Lender’s Pro Rata Share of each L/C – BA Disbursement made by such
Issuing Bank and not reimbursed by the Borrowers on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrowers for any reason (calculated, in the case of any
Alternate Currency Letter of Credit, based on the Dollar Equivalent
thereof).  Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-46-

--------------------------------------------------------------------------------

 

Reimbursement.  If the applicable Issuing Bank shall make any L/C – BA
Disbursement in respect of a Letter of Credit or Bankers’ Acceptance, the
Borrowers shall reimburse such L/C – BA Disbursement by paying to the
Administrative Agent an amount in Dollars equal to such L/C – BA Disbursement
(or, in the case of an Alternate Currency Letter of Credit, the Dollar
Equivalent thereof) not later than 2:00 p.m., Local Time, on the third Business
Day after the Borrowers receives notice under paragraph (g) of this Section of
such L/C – BA Disbursement, together with accrued interest thereon from the date
of such L/C – BA Disbursement at the rate applicable to ABR Loans; provided,
that the Borrowers may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.04 that such payment be financed
with an ABR Revolving Facility Borrowing or a Swingline Borrowing, as
applicable, in an equivalent amount and, to the extent so financed, the
Borrowers’ obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Facility Borrowing or Swingline Borrowing.  If the
Borrowers fail to reimburse any L/C – BA Disbursement when due, then the
Administrative Agent shall promptly notify the applicable Issuing Bank and each
other Revolving Lender of the applicable L/C – BA Disbursement, the payment then
due from the Borrowers in respect thereof and, in the case of a Revolving
Lender, such Lender’s Pro Rata Share thereof.  Promptly following receipt of
such notice, each Revolving Lender shall pay to the Administrative Agent in
Dollars its Pro Rata Share of the payment then due from the Borrowers in the
same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
the Revolving Lenders.  Promptly following receipt by the Administrative Agent
of any payment from the Borrowers pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the applicable Issuing Bank or, to the
extent that Revolving Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear.  Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse an Issuing Bank for any L/C – BA Disbursement (other than
the funding of an ABR Revolving Loan or a Swingline Borrowing as contemplated
above) shall not constitute a Loan and shall not relieve the Borrowers of their
obligation to reimburse such L/C – BA Disbursement.
 
(e) Obligations Absolute.  The obligation of the Borrowers to reimburse L/C – BA
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, any Bankers’ Acceptance or this Agreement, or any term or provision
therein, (ii) any draft or other document presented under a Letter of Credit or
Bankers’ Acceptance  proving to be forged, fraudulent or invalid in any respect
or any statement therein being untrue or inaccurate in any respect,
(iii) payment by the applicable Issuing Bank under a Letter of Credit or
Bankers’ Acceptance against presentation of a draft or other document that does
not comply with the terms of such Letter of Credit or Bankers’ Acceptance or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrowers’ obligations hereunder.  Neither the Administrative Agent, the Lenders
nor any Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or Bankers’ Acceptance or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit or Bankers’ Acceptance (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of such Issuing
Bank, or any of the circumstances referred to in clauses (i), (ii) or (iii) of
the first sentence; provided, that the foregoing shall not be construed to
excuse the applicable Issuing Bank from liability to the Borrowers to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Borrowers to the extent permitted by applicable
law) suffered by the Borrowers that are determined by a court of competent
jurisdiction to have been caused by such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit or Bankers’ Acceptance comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the applicable Issuing Bank, such Issuing Bank shall be deemed to
have exercised care in each such determination.  In furtherance of the
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-47-

--------------------------------------------------------------------------------

 

foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit or Bankers’
Acceptance, the applicable Issuing Bank may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary.
 
(f) Disbursement Procedures.  The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment or creation of a Bankers’ Acceptance under a Letter of Credit
or any presentation for payment of a Bankers’ Acceptance.  Such Issuing Bank
shall promptly notify the Administrative Agent and the applicable Borrower by
telephone (confirmed by telecopy) of any such demand for payment or Bankers’
Acceptance and whether such Issuing Bank has made or will make a L/C – BA
Disbursement thereunder; provided, that any failure to give or delay in giving
such notice shall not relieve the Borrowers of their obligation to reimburse
such Issuing Bank and the Revolving Lenders with respect to any such L/C – BA
Disbursement.
 
(g) Interim Interest.  If an Issuing Bank shall make any L/C – BA Disbursement,
then, unless the Borrowers shall reimburse such L/C – BA Disbursement in full on
the date such L/C – BA Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such L/C – BA
Disbursement is made to but excluding the date that the Borrowers reimburse such
L/C – BA Disbursement, at the rate per annum then applicable to ABR Revolving
Loans; provided, that, if such L/C – BA Disbursement is not reimbursed by the
Borrowers when due pursuant to paragraph (e) of this Section, then
Section 2.13(c) shall apply.  Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Bank, except that interest accrued
on and after the date of payment by any Revolving Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Revolving Lender to the extent of such payment.
 
(h) Replacement of an Issuing Bank.  An Issuing Bank may be replaced at any time
by written agreement among the Company, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank.  The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank.  At the time any
such replacement shall become effective, the Borrowers shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12.  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require.  After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of such Issuing Bank under this Agreement with respect to Letters of Credit or
Bankers’ Acceptances issued by it prior to such replacement but shall not be
required to issue additional Letters of Credit.
 
(i) Cash Collateralization on Event of Default.  If any Event of Default shall
occur and be continuing, (i) in the case of an Event of Default described in
Section 7.01(h) or (i), on the Business Day or (ii) in the case of any other
Event of Default, on the third Business Day, in each case, following the date on
which the Company receives notice from the Administrative Agent (or, if the
maturity of the Loans has been accelerated, Revolving Lenders with Revolving L/C
– BA Exposure representing greater than 50% of the total Revolving L/C – BA
Exposure) demanding the deposit of cash collateral pursuant to this paragraph,
the Borrowers shall deposit in
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-48-

--------------------------------------------------------------------------------

 

an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Lenders, an amount in cash equal to the
Revolving L/C – BA Exposure as of such date plus any accrued and unpaid interest
thereon; provided, that upon the occurrence of any Event of Default with respect
to any Borrower described in clause (h) or (i) of Section 7.01, the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind.  Each such deposit pursuant to this paragraph shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrowers under this Agreement.  The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of (i) for so long as an Event of Default shall be continuing, the
Administrative Agent and (ii) at any other time, the Borrowers, in each case, in
Permitted Investments and at the risk and expense of the Borrowers, such
deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse each Issuing Bank for L/C – BA
Disbursements for which such Issuing Bank has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrowers for the Revolving L/C – BA Exposure at such time
or, if the maturity of the Loans has been accelerated (but subject to the
consent of Revolving Lenders with Revolving L/C – BA Exposure representing
greater than 50% of the total Revolving L/C – BA Exposure), be applied to
satisfy other obligations of the Borrowers under this Agreement.  If the
Borrowers are required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrowers within three Business
Days after all Events of Default have been cured or waived.
(j) Additional Issuing Banks.  From time to time, the Borrowers may by notice to
the Administrative Agent designate one or more Lenders (in addition to Bank of
America, Credit Suisse and Deutsche Bank AG New York Branch) each of which
agrees (in its sole discretion) to act in such capacity and is reasonably
satisfactory to the Administrative Agent as an Issuing Bank.  Each such
additional Issuing Bank shall execute a counterpart of this Agreement upon the
approval of the Administrative Agent (which approval shall not be unreasonably
withheld) and shall thereafter be an Issuing Bank hereunder for all purposes.
 
(k) Reporting.  Unless otherwise requested by the Administrative Agent, each
Issuing Bank shall (i) provide to the Administrative Agent copies of any notice
received from the Borrowers pursuant to Section 2.05(b) no later than the next
Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) on or prior to each Business Day on which such Issuing
Bank expects to issue, amend or extend any Letter of Credit, the date of such
issuance, amendment or extension, and the aggregate face amount of the Letters
of Credit to be issued, amended or extended by it and outstanding after giving
effect to such issuance, amendment or extension occurred (and whether the amount
thereof changed), and the Issuing Bank shall be permitted to issue, amend or
extend such Letter of Credit if the Administrative Agent shall not have advised
the Issuing Bank that such issuance, amendment or extension would not be in
conformity with the requirements of this Agreement, (B) on each Business Day on
which such Issuing Bank makes any L/C – BA Disbursement or creates any Bankers’
Acceptance, the date of such L/C – BA Disbursement or Bankers’ Acceptance and
the amount of such L/C – BA Disbursement or Bankers’ Acceptance and (C) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request, including but not limited to prompt verification of such
information as may be requested by the Administrative Agent.
 
(f) Funding of Borrowings.  (a)  Each Lender shall make each Loan to be made by
it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 12:00 noon, Local Time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders;
provided, that Swingline Loans and Agent Advances shall be made as provided in
Section 2.04.  The Administrative Agent will make such Loans available to the
Borrowers by promptly crediting the amounts so received, in like funds, to an
account of the Borrowers maintained with the Administrative Agent in New York
City; provided, that ABR Revolving Loans and Swingline Borrowings made to
finance the reimbursement of a L/C – BA Disbursement and reimbursements as
provided in Section 2.05(e) shall be remitted by the Administrative Agent to the
applicable Issuing Bank.
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-49-

--------------------------------------------------------------------------------

 

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrowers to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrowers, the interest rate applicable to ABR Loans at such time.  If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.
 
(g) Interest Elections.  (a)  Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurocurrency
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, any Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this
Section.  Any Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.  This Section shall not apply to Swingline Borrowings or Agent
Advances, which may not be converted or continued.
 
(b) To make an election pursuant to this Section, the applicable Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the applicable Borrower.
 
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
 
the Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);
 
the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-50-

--------------------------------------------------------------------------------

 

whether the resulting Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and
 
if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by clause (a) of the definition of the term “Interest
Period.”
 
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
 
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.
 
(e) If any Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
written request (including a request through electronic means) of the Required
Lenders, so notifies the applicable Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
 
(h) Termination and Reduction of Commitments.  (a)  Unless previously
terminated, the Revolving Facility Commitments shall terminate on the Revolving
Facility Maturity Date.
 
(b) The Borrowers may at any time terminate, or from time to time reduce, the
Revolving Facility Commitments; provided, that (i) each reduction of the
Revolving Facility Commitments shall be in an amount that is an integral
multiple of $1 million and not less than $5 million (or, if less, the remaining
amount of the Revolving Facility Commitments), and (ii) the Borrowers shall not
terminate or reduce the Revolving Facility Commitments if, after giving effect
to any concurrent prepayment of the Revolving Loans in accordance with
Section 2.11, the Revolving Facility Credit Exposure would exceed the Borrowing
Base.
 
(c) The Borrowers shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Facility Commitments under paragraph (b) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof.  Each notice
delivered by the Borrowers pursuant to this Section shall be irrevocable;
provided, that a notice of termination of the Revolving Facility Commitments
delivered by the Borrowers may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrowers (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Revolving Facility Commitments shall be
permanent.  Each reduction of the Revolving Facility
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-51-

--------------------------------------------------------------------------------

 

Commitments shall be made ratably among the Lenders in accordance with their
respective Revolving Facility Commitments.
 
(i) Repayment of Loans; Evidence of Debt.  (a)  The Borrowers hereby
unconditionally promise to pay (i) to the Administrative Agent for the account
of each Revolving Lender the then unpaid principal amount of each Revolving Loan
to the Borrowers on the Revolving Facility Maturity Date, (ii) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the Revolving
Facility Maturity Date, and (iii) to the Administrative Agent the then unpaid
principal amount of each Agent Advance on the Revolving Facility Maturity
Date; provided, that on each date that a Revolving Facility Borrowing is made by
any Borrower, the Borrowers shall repay all Swingline Loans and Agent Advances
then outstanding.
 
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 
(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period (if any) applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) any amount received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
 
(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided, that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.
 
(e) Any Lender may request that Loans made by it be evidenced by a promissory
note (a “Note”).  In such event, the Borrowers shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent and reasonably acceptable to the
Borrowers.  Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).
 
(j) Repayment of Revolving Loans.  (a)  To the extent not previously paid,
outstanding Revolving Loans shall be due and payable on the Revolving Facility
Maturity Date.
 
(b) Prior to any repayment of any Loan hereunder, the Borrowers shall select the
Borrowing or Borrowings to be repaid and shall notify the Administrative Agent
by telephone (confirmed by telecopy) of such selection not later than 1:00 p.m.,
Local Time, (i) in the case of an ABR Borrowing, one Business Day before the
scheduled date of such repayment and (ii) in the case of a Eurocurrency
Borrowing, three Business Days before the scheduled date of such
repayment.  Each repayment of a Borrowing shall be applied to the Revolving
Loans included in the repaid Borrowing such that each Revolving Lender receives
its ratable share of such repayment
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-52-

--------------------------------------------------------------------------------

 

(based upon the respective Revolving Facility Credit Exposures of the Revolving
Lenders at the time of such repayment).  Notwithstanding anything to the
contrary in the immediately preceding sentence, prior to any repayment of a
Swingline Loan hereunder, the Borrowers shall select the Borrowing or Borrowings
to be repaid and shall notify the Administrative Agent by telephone (confirmed
by telecopy) of such selection not later than 1:00 p.m., Local Time, on the
scheduled date of such repayment.  Repayments of Loans shall be accompanied by
accrued interest on the amount repaid.
 
(c) All payments of interest, fees and reimbursement for expenses pursuant to
Section 9.05(a) may, if not paid by the due date, at the option of the
Administrative Agent, be paid from the proceeds of Revolving Loans made
hereunder, whether made following a request by the Borrowers pursuant to
Section 2.03 or a deemed request as provided in this Section 2.10 (c).  Upon the
occurrence and during the continuance of any Event of Default, the Borrowers
hereby irrevocably authorize the Administrative Agent to charge the Loan Account
on the due date for the purpose of paying interest, fees and reimbursing
expenses pursuant to Section 9.05(a) and agree that all such accounts charged
shall constitute Revolving Loans (including Swingline Loans and Agent Advances)
and that all such Revolving Loans so made shall be deemed to have been requested
pursuant to Section 2.03 (except the Borrowers shall not be deemed to make any
representation or warranty pursuant to Section 4.01(b) with respect to such
Revolving Loans).
 
(k) Prepayment of Loans.  (a)  The Borrowers shall have the right at any time
and from time to time to prepay any Loan in whole or in part, without premium or
penalty (but subject to Section 2.16), in an aggregate principal amount that is
an integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum or, if less, the amount outstanding, subject to prior notice in
accordance with Section 2.10(b).
 
(b) In the event and on such occasion that the total Revolving Facility Credit
Exposure exceeds the Borrowing Base (including any reduction in the Borrowing
Base as a result of a sale or other disposition pursuant to any Permitted
Receivables Financing or any Permitted Supplier Finance Facilities or a sale or
other disposition of Eligible Inventory or Eligible Accounts outside the
ordinary course of business), the Borrowers shall prepay Revolving Facility
Borrowings, Swingline Borrowings or Agent Advances (or, if no such Borrowings or
Agent Advances are outstanding, deposit cash collateral in an account with the
Administrative Agent pursuant to Section 2.05(j)) in an aggregate amount equal
to such excess.
 
(c) In the event and on such occasion as the Revolving L/C-BA Exposure exceeds
(i) the Letter of Credit Sublimit or (ii) the Borrowing Base, the Borrowers
shall deposit cash collateral in an account with the Administrative Agent
pursuant to Section 2.05(j) in an amount equal to such excess.
 
(l) Fees.  (a)  The Borrowers agree to pay to each Lender (other than any
Defaulting Lender), through the Administrative Agent, on the Amendment Effective
Date, all accrued and unpaid fees payable in accordance with the applicable Fee
Letter, this Agreement and the other Loan Documents. All Commitment Fees shall
be computed on the basis of the actual number of days elapsed in a year of 360
days.  For the purpose of calculating any Lender’s
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-53-

--------------------------------------------------------------------------------

 

Commitment Fee, the outstanding Swingline Loans during the period for which such
Lender’s Commitment Fee is calculated shall be deemed to be zero.
(b) Prior to the Amendment Effective Date, the Borrowers agree to pay to each
Lender (other than any Defaulting Lender), through the Administrative Agent on
the fifth Business Day of each calendar quarter and on the Revolving Facility
Maturity Date and, if earlier, on the date on which the Revolving Facility
Commitments of all the Lenders shall be terminated as provided herein, a
commitment fee (a “Commitment Fee”) on the daily amount of the Available Unused
Commitment of such Lender during the preceding quarter (or other period
commencing with the Closing Date or ending with the date on which the last of
the Commitments of such Lender shall be terminated), at a rate equal to (i) if
the average daily amount of the aggregate Available Unused Commitments of all
Lenders during such period is less than 50% of Revolving Facility Commitments,
0.25% per annum, and (ii) otherwise, 0.30% per annum.  The Commitment Fee due to
each Lender under this Section 2.12(b) shall commence to accrue on the Closing
Date and shall cease to accrue on the Amendment Effective Date.
 
(c) On and after the Amendment Effective Date, the Borrowers agree to pay to
each Lender (other than any Defaulting Lender), through the Administrative Agent
on the fifth Business Day of each calendar quarter and on the Revolving Facility
Maturity Date and, if earlier, on the date on which the Revolving Facility
Commitments of all the Lenders shall be terminated as provided herein, a
Commitment Fee on the daily amount of the Available Unused Commitment of such
Lender (or other period ending with the date on which the last of the
Commitments of such Lender shall be terminated), in each case, at a rate equal
to (i) if the average daily amount of the aggregate Available Unused Commitments
of all Lenders during such period is less than 60% of Revolving Facility
Commitments, 0.375% per annum, and (ii) otherwise, 0.50% per annum  The
Commitment Fee due to each Lender under this Section 2.12(c) shall commence to
accrue on the Amendment Effective Date and shall cease to accrue on the date on
which the last of the Commitments of such Lender shall be terminated as provided
herein.
 
(d) The Borrowers from time to time agree to pay (i) to each Revolving Lender
(other than any Defaulting Lender), through the Administrative Agent, on the
fifth Business Day of each calendar quarter and on the Revolving Facility
Maturity Date and, if earlier, on the date on which the Revolving Facility
Commitments of all the Lenders shall be terminated as provided herein, a fee (an
“L/C – BA Participation Fee”) on such Lender’s Pro Rata Share of the daily
aggregate Revolving L/C – BA Exposure (excluding the portion thereof
attributable to unreimbursed L/C – BA Disbursements) during the preceding
quarter (or shorter period commencing with the Closing Date or ending with the
Revolving Facility Maturity Date or the date on which the Revolving Facility
Commitments shall be terminated) at the rate per annum equal to the Applicable
Margin for Eurocurrency Revolving Facility Borrowings on such payment date, and
(ii) to the Issuing Bank, on the fifth Business Day of  each calendar quarter
and on the Revolving Facility Maturity Date and, if earlier, on the date on
which the Revolving Facility Commitments of all the Lenders shall be terminated
as provided herein, a fronting fee in respect of each Letter of Credit issued by
such Issuing Bank and outstanding during the preceding quarter (or shorter
period commencing with the Closing Date or ending with the Revolving Facility
Maturity Date or the date on which the Revolving Facility Commitments shall be
terminated) at a rate per annum equal to 1/8 of 1% per annum of the stated
amount of such Letter of Credit, plus (y) in connection with the issuance,
amendment or transfer of any such Letter of Credit or any L/C – BA Disbursement
thereunder, such Issuing Bank’s customary documentary and processing fees and
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-54-

--------------------------------------------------------------------------------

 

charges (collectively, “Issuing Bank Fees”).  All L/C Participation Fees and
Issuing Bank Fees that are payable on a per annum basis shall be computed on the
basis of the actual number of days elapsed in a year of 360 days.
 
(e) The Borrowers agree to pay to the Administrative Agent and the Joint  Lead
Arrangers, for the account of the Administrative Agent and the Joint Lead
Arrangers, as the case may be, the fees set forth in the Fee Letter, as amended,
restated, supplemented or otherwise modified from time to time, at the times
specified therein (the “Administrative Agent Fees”).
 
(f) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that Issuing Bank Fees shall be paid directly to the applicable
Issuing Banks.  Once paid, none of the Fees shall be refundable under any
circumstances.
 
(m) Interest.  (a)  The Loans comprising each ABR Borrowing (including each
Swingline Loan and each Agent Advance) shall bear interest at the ABR plus the
Applicable Margin.
 
(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.
 
(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrowers hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section; provided,
that this paragraph (c) shall not apply to any Event of Default that has been
waived by the Lenders pursuant to Section 9.08.
 
(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, and (ii) upon termination of the Revolving
Facility Commitments; provided, that (A) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (B) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, and (C) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
 
(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the ABR at times when the ABR is
based on the “prime rate” shall be computed on the basis of a year of 365 days
(or 366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last
day).  The applicable ABR, Adjusted LIBO Rate or LIBO Rate shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-55-

--------------------------------------------------------------------------------

 

(n) Alternate Rate of Interest.  If prior to the commencement of any Interest
Period for a Eurocurrency Borrowing:
 
the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or
 
the Administrative Agent is advised by the Required Lenders that the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in such
currency shall be ineffective and such Borrowing shall be converted to or
continued as on the last day of the Interest Period applicable thereto an ABR
Borrowing, and (ii) if any Borrowing Request requests a Eurocurrency Borrowing,
such Borrowing shall be made as an ABR Borrowing.
 
(o) Increased Costs.  (a)  If any Change in Law shall:
 
impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or Issuing Bank; or
 
impose on any Lender or Issuing Bank or the London interbank market any other
condition affecting this Agreement or Eurocurrency Loans made by such Lender or
any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrowers
will pay to such Lender or Issuing Bank, as applicable, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as applicable, for
such additional costs incurred or reduction suffered.
 
(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit or Swingline Loans
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-56-

--------------------------------------------------------------------------------

 

consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrowers shall pay to such Lender or such
Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.
(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this
Section 2.15 shall be delivered to the Company and shall be conclusive absent
manifest error.  The Borrowers shall pay such Lender or Issuing Bank, as
applicable, the amount shown as due on any such certificate within 10 days after
receipt thereof.
 
(d) Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.15, such
Lender or Issuing Bank shall notify the Company thereof.  Failure or delay on
the part of any Lender or Issuing Bank to demand compensation pursuant to this
Section 2.15 shall not constitute a waiver of such Lender’s or Issuing Bank’s
right to demand such compensation; provided, that the Borrowers shall not be
required to compensate a Lender or an Issuing Bank pursuant to this Section 2.15
for any increased costs or reductions incurred more than 180 days prior to the
date that such Lender or Issuing Bank, as applicable, notifies the Company of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or Issuing Bank’s intention to claim compensation therefor; provided,
further, that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
 
(e) The foregoing provisions of this Section 2.15 shall not apply in the case of
any Change in Law in respect of Taxes, which shall instead be governed by
Section 2.17.
 
(p) Break Funding Payments.  In the event of (a) the payment of any principal of
any Eurocurrency Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by a
Borrower pursuant to Section 2.19, then, in any such event, the Borrowers shall
compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to be the amount determined by such Lender (it being
understood that the deemed amount shall not exceed the actual amount) to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue a Eurocurrency Loan, for
the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in dollars of a comparable amount and
period from other banks in the Eurodollar market.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.16 shall be
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-57-

--------------------------------------------------------------------------------

 

delivered to the Company and shall be conclusive absent manifest error.  The
Borrowers shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
(q) Taxes.  (a)  Any and all payments by or on account of any obligation of any
Loan Party hereunder shall be made free and clear of and without deduction for
any Indemnified Taxes or Other Taxes; provided, that if a Loan Party shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, any Lender or any Issuing Bank, as
applicable, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Loan Party shall make such deductions and
(iii) such Loan Party shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
 
(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c) Each Loan Party shall indemnify the Administrative Agent, each Lender and
each Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or such Issuing Bank, as applicable, on or with respect to any
payment by or on account of any obligation of such Loan Party hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to such Loan Party by a Lender or an Issuing Bank, or by the
Administrative Agent on its own behalf, on behalf of another Agent or on behalf
of a Lender or an Issuing Bank, shall be conclusive absent manifest error.
 
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e) Any Lender that is entitled to an exemption from or reduction of withholding
Tax under the law of the jurisdiction in which any Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to the Company (with a copy to the Administrative
Agent), to the extent such Lender is legally entitled to do so, at the time or
times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law as may reasonably be requested by the
Company to permit such payments to be made without such withholding Tax or at a
reduced rate; provided, that no Lender shall have any obligation under this
paragraph (e) with respect to any withholding Tax imposed by any jurisdiction
other than the United States if in the reasonable judgment of such Lender such
compliance would subject such Lender to any material unreimbursed cost or
expense or would otherwise be disadvantageous to such Lender in any material
respect.
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-58-

--------------------------------------------------------------------------------

 

Each Lender shall deliver to the Company and the Administrative Agent on the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Company or the
Administrative Agent), two original copies of whichever of the following is
applicable:  (i) duly completed copies of Internal Revenue Service Form W-8BEN
(or any subsequent versions thereof or successors thereto), claiming eligibility
for benefits of an income tax treaty to which the United States of America is a
party, (ii) duly completed copies of Internal Revenue Service Form W-8ECI (or
any subsequent versions thereof or successors thereto), (iii) in the case of a
Lender claiming the benefits of the exemption for portfolio interest under
Section 871(h) or 881(c) of the Code, (x) a certificate to the effect that, for
United States federal income tax purposes, such Lender is not (A) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of any Borrower within the meaning of Section 871(h)(3) or
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and that, accordingly, such Lender qualifies
for such exemption and (y) duly completed copies of  Internal Revenue Service
Form W-8BEN (or any subsequent versions thereof or successors thereto),
(iv) duly completed copies of Internal Revenue Service Form W-8IMY, together
with forms and certificates described in clauses (i) through (iii) above (and
additional Form W-8IMYs) as may be required or (v) any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in United
States federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrowers to
determine the withholding or deduction required to be made.  In addition, in
each of the foregoing circumstances, each Lender shall deliver such forms, if
legally entitled to deliver such forms, promptly upon the obsolescence,
expiration or invalidity of any form previously delivered by such Lender.  Each
Lender shall promptly notify the Company at any time it determines that it is no
longer in a position to provide any previously delivered certificate to
the  Company (or any other form of certification adopted by the United States of
America or other taxing authorities for such purpose).  In addition, each Lender
that is a “United States person” (as defined in Section 770(a)(30) of the Code)
shall deliver to the Company and the Administrative Agent two copies of Internal
Revenue Service Form W-9 (or any subsequent versions thereof or successors
thereto) on or before the date such Lender becomes a party and upon the
expiration of any form previously delivered by such Lender.  Notwithstanding any
other provision of this paragraph, a Lender shall not be required to deliver any
form pursuant to this paragraph that such Lender is not legally able to deliver.
 
(f) If the Administrative Agent or a Lender receives a refund of any Indemnified
Taxes or Other Taxes as to which it has been indemnified by a Loan Party or with
respect to which such Loan Party has paid additional amounts pursuant to this
Section 2.17, it shall pay over such refund to such Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 2.17 with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender (including any Taxes imposed with respect to such refund)
as is determined by the Administrative Agent or such Lender, as applicable, in
good faith and in its sole discretion, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that such Loan Party, upon the request of the Administrative
Agent or such Lender, agrees to repay as soon as reasonably practicable the
amount paid over to such Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent or such Lender in the event the Administrative Agent or such Lender is
required to repay such refund to such Governmental Authority.  This
Section 2.17(g) shall not be construed to require the Administrative Agent or
any Lender to make available its Tax returns (or any other information relating
to its Taxes which it deems confidential) to the Loan Parties or any other
person.
 
(g) If a payment made by the Company hereunder or under any other Loan Document
would be subject to United States federal withholding tax imposed pursuant to
FATCA if any Lender or any Issuing Bank fails to comply with applicable
reporting and other requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender or such
Issuing Bank shall use commercially reasonable efforts to deliver to the Company
and the Administrative Agent, at the time or times prescribed by applicable law
or as reasonably requested by the Company or the Administrative Agent, any
documentation reasonably requested by the Company or the Administrative Agent
reasonably satisfactory to the Company or the Administrative Agent for the
Company and the Administrative Agent to comply with their obligations under
FATCA to determine the amount to withhold or deduct from such payment and to
determine that such Lender or such Issuing Bank has complied with such
applicable reporting
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-59-

--------------------------------------------------------------------------------

 

and other requirements of FATCA, provided, that, notwithstanding any other
provision of this subsection, no Lender or Issuing Bank shall be required to
deliver any document pursuant to this subsection that such Lender or Issuing
Bank, as the case may be, is not legally able to deliver or, if in the
reasonable judgment of such Lender or Issuing Bank, such compliance would
subject such Lender or Issuing Bank to any material unreimbursed cost or expense
or would otherwise be disadvantageous to such Lender or Issuing Bank in any
material respect, provided, further, that in the event a Lender or Issuing Bank
does not comply with the requirements of this subsection 2.17(h) as a result of
the application of the first proviso of this subsection 2.17(h), then such
Lender or Issuing Bank shall be deemed for purposes of this Agreement to have
failed to comply with the requirements under FATCA.
 
(r) Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a) Unless otherwise specified, each Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of L/C – BA Disbursements, or of amounts payable under
Section 2.15, 2.16, or 2.17, or otherwise) prior to 2:00 p.m., Local Time, on
the date when due, in immediately available funds, without condition or
deduction for any defense, recoupment, set-off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Borrowers by the Administrative Agent, except payments to be made
directly to the applicable Issuing Bank or the Swingline Lender as expressly
provided herein and except that payments pursuant to Sections 2.15, 2.16, 2.17
and 9.05 shall be made directly to the persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments under
the Loan Documents shall be made in Dollars.  Any payment required to be made by
the Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.
 
(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrowers to pay fully all amounts of principal,
unreimbursed L/C – BA Disbursements, interest and fees then due from the
Borrowers hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due from the Borrowers hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal and
unreimbursed L/C – BA Disbursements then due from the Borrowers hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed L/C – BA Disbursements then due to such parties.
 
(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in L/C – BA Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in L/C – BA
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in L/C – BA Disbursements and Swingline Loans
of other Lenders to the extent necessary so that the
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-60-

--------------------------------------------------------------------------------

 

benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in L/C – BA Disbursements
and Swingline Loans; provided, that (i) if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this
paragraph (c) shall not be construed to apply to any payment made by the
Borrowers pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in L/C – BA
Disbursements to any assignee or participant, other than to the Borrowers or any
Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph (c) shall apply).  Each Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.  For the avoidance of doubt, the provisions
of this Section shall not be construed to apply to the application of Cash
Collateral provided for in Section 2.23 or to the assignments and repayments
described in Section 9.04(g).
(d) Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the applicable Issuing Bank hereunder
that the Borrowers will not make such payment, the Administrative Agent may
assume that the Borrowers have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable Issuing Bank, as applicable, the amount due.  In such event, if
the Borrowers have not in fact made such payment, then each of the Lenders or
the applicable Issuing Bank, as applicable, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
 
(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(b) or 2.18(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.
 
(s) Mitigation Obligations; Replacement of Lenders.
 
(a) If any Lender requests compensation under Section 2.15, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect.  The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b) If any Lender requests compensation under Section 2.15, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or is a
Defaulting Lender, then the Borrowers may, at their sole expense and effort,
upon notice to such Lender and the
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-61-

--------------------------------------------------------------------------------

 

Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided, that (i) the Borrowers
shall have received the prior written consent of the Administrative Agent (and,
if in respect of any Revolving Facility Commitment or Revolving Loan, the
Swingline Lender and the Issuing Bank), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C – BA Disbursements
and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments.  Nothing in this Section 2.19 shall be deemed
to prejudice any rights that the Borrowers may have against any Lender that is a
Defaulting Lender.
 
(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then the Borrowers shall have the right (unless such Non-Consenting Lender
grants such consent) to replace such Non-Consenting Lender by deeming such
Non-Consenting Lender to have assigned its Loans, and its Commitments hereunder
to one or more Assignees reasonably acceptable to (i) the Administrative Agent
and (ii) if in respect of any Revolving Facility Commitment or Revolving Loan,
the Swingline Lender and the Issuing Bank; provided, that:  (a) all Obligations
of the Borrowers owing to such Non-Consenting Lender being replaced shall be
paid in full to such Non-Consenting Lender concurrently with such assignment,
and (b) the replacement Lender shall purchase the foregoing by paying to such
Non-Consenting Lender a price equal to the principal amount thereof plus accrued
and unpaid interest thereon.  No action by or consent of the Non-Consenting
Lender shall be necessary in connection with such assignment, which shall be
immediately and automatically effective upon payment of such purchase price.  In
connection with any such assignment, the Borrowers, Administrative Agent, such
Non-Consenting Lender and the replacement Lender shall otherwise comply with
Section 9.04; provided, that if such Non-Consenting Lender does not comply with
Section 9.04 within three Business Days after Borrowers’ request, compliance
with Section 9.04 shall not be required to effect such assignment.
 
(t) Illegality.  If any Lender reasonably determines that any Change in Law has
made it unlawful, or that any Governmental Authority has asserted after the
Closing Date that it is unlawful, for any Lender or its applicable Lending
Office to make or maintain any Eurocurrency Loans, then, on notice thereof by
such Lender to the Company through the Administrative Agent, any obligations of
such Lender to make or continue Eurocurrency Loans or to convert ABR Borrowings
to Eurocurrency Borrowings shall be suspended until such Lender notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, the Borrowers shall
upon demand from such Lender (with a copy to the Administrative Agent), either
convert all Eurocurrency Borrowings of such Lender to ABR Borrowings, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Borrowings to such day, or immediately,
if such Lender may not lawfully continue to maintain such Loans.  Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted.
 
(u) Incremental Commitments.  (a)  The Borrowers may, by written notice to the
Administrative Agent from time to time, request Incremental Revolving Facility
Commitments in an amount not to exceed the Incremental Amount from one or more
Incremental Revolving Lenders (which may include any existing Lender) willing to
provide such Incremental Revolving
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-62-

--------------------------------------------------------------------------------

 

Facility Commitments, as the case may be, in their own discretion; provided,
that (i) each Incremental Revolving Lender shall be subject to the approval of
the Administrative Agent (which approval shall not be unreasonably withheld)
unless such Incremental Revolving Lender is a Lender, and (ii) each Incremental
Revolving Facility Commitment shall be on the same terms as the existing
Revolving Facility Commitments and in all respects shall become a part of the
Revolving Facility hereunder on such terms; provided that the Applicable Margin
(including the Pricing Grid) and the Commitment Fee applicable to the existing
Revolving Facility Commitments shall automatically be increased (but in no event
decreased) to the extent necessary to cause any Incremental Revolving Facility
to comply with this clause (ii).  Such notice shall set forth (i) the amount of
the Incremental Revolving Facility Commitments being requested (which shall be
in minimum increments of $5 million and a minimum amount of $25 million or equal
to the remaining Incremental Amount), (ii) the aggregate amount of Incremental
Revolving Facility Commitments, which shall not exceed the Incremental Amount,
and (iii) the date on which such Incremental Revolving Facility Commitments are
requested to become effective (the “Increased Amount Date”).
 
The Borrowers and each Incremental Revolving Lender shall execute and deliver to
the Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Incremental Revolving Facility Commitment of such Incremental Revolving
Lender.  Each of the parties hereto hereby agrees that upon the effectiveness of
any Incremental Assumption Agreement, this Agreement shall be deemed amended to
the extent (but only to the extent) necessary to increase the Revolving Facility
by the amount of the Incremental Revolving Loan Commitments evidenced
thereby.  Any such deemed amendment may be memorialized in writing by the
Administrative Agent with the Borrowers’ consent (not to be unreasonably
withheld) and furnished to the other parties hereto.
 
(a) Notwithstanding the foregoing, no Incremental Revolving Facility Commitment
shall become effective under this Section 2.21 unless (i) on the date of such
effectiveness, the conditions set forth in paragraphs (b) and (c) of
Section 4.01 shall be satisfied, and the Administrative Agent shall have
received a certificate to that effect dated such date and executed by a
Responsible Officer of the Company,  and (ii) the Administrative Agent shall
have received legal opinions, board resolutions and other closing certificates
and documentation as required by the relevant Incremental Assumption Agreement
and, to the extent required by the Administrative Agent, consistent with those
delivered on the Closing Date under Section 4.02 and such additional documents
and filings (including amendments to the Mortgages and other Security Documents
and title endorsement bringdowns) as the Administrative Agent may reasonably
require to assure that the Revolving Loans in respect of Incremental Revolving
Facility Commitments are secured by the Collateral ratably with all other
Revolving Loans.
 
(b) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure all Revolving
Loans in respect of Incremental Revolving Facility Commitments, when originally
made, are included in each Borrowing of outstanding Revolving Loans on a pro
rata basis.  The Borrowers agree that Section 2.16 shall apply to any conversion
of Eurocurrency Loans to ABR Loans reasonably required by the Administrative
Agent to effect the foregoing.
 
(v) Cash Collateral for Defaulting Lenders.
 
(a) At any time that there shall exist a Defaulting Lender, within three
Business Days following notice by the Administrative Agent, the Issuing Bank or
the Swingline Lender, the Company shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover the Company’s obligations
corresponding to the Fronting Exposure related to such Defaulting Lender (after
giving effect to Section 2.23(a)(iv) and any Cash Collateral provided by the
Defaulting Lender) for so long as the Fronting Exposure remains outstanding.
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-63-

--------------------------------------------------------------------------------

 

All Cash Collateral (other than credit support not constituting funds subject to
deposit) shall be maintained in blocked, non-interest bearing deposit accounts
at Bank of America.  The Borrower, and to the extent provided by any Lender,
such Lender, shall maintain (pursuant to, if necessary in order to create such a
security interest, a customary pledge agreement reasonably acceptable to the
Administrative Agent) a first priority security interest, subject (in the case
of a grant by the Borrower) to the Intercreditor Agreements, in all such cash,
deposit accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.22(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any prior right or claim of any Person other
than the Collateral Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure, the Company or
the relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.
 
(b) (i) If no Event of Default shall have occurred and be continuing, Cash
Collateral provided by the Company to reduce such obligations corresponding to
such Fronting Exposure shall be released promptly to the Company as and to the
extent that, after giving effect to such return, the applicable Fronting
Exposure is eliminated, and (ii) if an Event of Default shall have occurred and
be continuing, Cash Collateral provided by the Company to reduce such
obligations corresponding to such Fronting Exposure shall be applied as provided
in this Section 2.22 and otherwise in accordance with Section 5.02 of the
Collateral Agreement and the other Loan Documents (subject to the Intercreditor
Agreements), and then shall be released promptly to the Company following such
application.
 
(w) Defaulting Lenders.
 
(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Law:
 
That Defaulting Lender’s right to approve or disapprove any amendment, waiver or
consent with respect to this Agreement shall be restricted as set forth in
Sections 1.01 and 9.08.
 
Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, and including any amounts made available to
the Administrative Agent by that Defaulting Lender pursuant to Section 9.06),
shall, in lieu of being distributed to such defaulting Lender, be retained by
the Administrative Agent in a blocked, non-interest bearing deposit account at
Bank of America and, subject to any applicable requirements of law, be applied
at such time or times as may be determined by the Administrative Agent as
follows:  first, to the payment of any amounts owing by that Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by that Defaulting Lender to the Issuing Bank or
Swingline Lender hereunder; third, if so determined by the Administrative Agent
or requested by the Issuing Bank or Swingline Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swingline Loan or Letter of Credit; fourth, as the Company
may request (so long as no Default or Event of Default exists), to the funding
of any Revolving Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Revolving
Loans under this
 
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-64-

--------------------------------------------------------------------------------

 

Agreement; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Bank or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Bank or Swingline
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, to the payment of any
amounts owing to the Company as a result of any judgment of a court of competent
jurisdiction obtained by the Company against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 4.01 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.23(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.  Notwithstanding anything
to the contrary in this Agreement, provisions relating to Defaulting Lenders
shall be subject to the Intercreditor Agreements.
 
That Defaulting Lender (x) shall not be entitled to receive any commitment fee
pursuant to Section 2.12(b) or (c) for any period during which that Lender is a
Defaulting Lender (and the Company shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender) and (y) shall be limited in its right to receive Letter of Credit Fees
as provided in Section 2.05.
 
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swingline Loans
pursuant to Sections 2.04 and 2.05, the “Pro Rata Share” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swingline Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the Revolving Credit
Facility Exposure of that Lender.
 
(b) If the Company, the Administrative Agent, Swingline Lender and each Issuing
Bank agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may reasonably
determine to be necessary to cause the Committed Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their Pro Rata Shares (without giving
effect to Section 2.23(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Company while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-65-

--------------------------------------------------------------------------------

 



SECTION 5.

Representations and Warranties
 
On the date of each Credit Event as provided in Section 4.01, each of Holdings
and each of the Borrowers represent and warrant to each of the Lenders that:
 
(a) Organization; Powers.  Except as set forth on Schedule 3.01, each of
Holdings, each Borrower and the Material Subsidiaries (a) is a partnership,
limited liability company or corporation duly organized, validly existing and in
good standing (or, if applicable in a foreign jurisdiction, enjoys the
equivalent status under the laws of any jurisdiction of organization outside the
United States) under the laws of the jurisdiction of its organization, (b) has
all requisite power and authority to own its property and assets and to carry on
its business as now conducted, (c) is qualified to do business in each
jurisdiction where such qualification is required, except where the failure so
to qualify would not reasonably be expected to have a Material Adverse Effect,
and (d) has the power and authority to execute, deliver and perform its
obligations under each of the Loan Documents and each other agreement or
instrument contemplated thereby to which it is or will be a party and, in the
case of the Borrowers, to borrow and otherwise obtain credit hereunder.
 
(b) Authorization.  The execution, delivery and performance by Holdings, each
Borrower and each of the Subsidiary Loan Parties of each of the Loan Documents
to which it is a party, and the borrowings hereunder and the transactions
forming a part of the Transactions (a) have been duly authorized by all
corporate, stockholder, partnership or limited liability company action required
to be obtained by Holdings, such Borrower and such Subsidiary Loan Parties and
(b) will not (i) violate (A) any provision of law, statute, rule or regulation,
or of the certificate or articles of incorporation or other constitutive
documents (including any partnership, limited liability company or operating
agreements) or by-laws of Holdings, any such Borrower or any such Subsidiary
Loan Party, (B) any applicable order of any court or any rule, regulation or
order of any Governmental Authority or (C) any provision of any indenture,
certificate of designation for preferred stock, agreement or other instrument to
which Holdings, any such Borrower or any such Subsidiary Loan Party is a party
or by which any of them or any of their property is or may be bound, (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, give rise to a right of or result in any
cancellation or acceleration of any right or obligation (including any payment)
or to a loss of a material benefit under any such indenture, certificate of
designation for preferred stock, agreement or other instrument, where any such
conflict, violation, breach or default referred to in clause (i) or (ii) of this
Section 3.02(b), would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by Holdings, any such Borrower or any such Subsidiary Loan
Party, other than the Liens created by the Loan Documents and Permitted Liens.
 
(c) Enforceability.  This Agreement has been duly executed and delivered by
Holdings and the Borrowers and constitutes, and each other Loan Document when
executed and delivered by each Loan Party that is party thereto will constitute,
a legal, valid and binding obligation of such Loan Party enforceable against
each such Loan Party in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-66-

--------------------------------------------------------------------------------

 

equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law) and (iii) implied covenants of good faith and fair dealing.
 
(d) Governmental Approvals.  No action, consent or approval of, registration or
filing with or any other action by any Governmental Authority is or will be
required in connection with the Transactions, the perfection or maintenance of
the Liens created under the Security Documents or the exercise by any Agent or
any Lender of its rights under the Loan Documents or the remedies in respect of
the Collateral, except for (a) the filing of Uniform Commercial Code financing
statements and/or continuation statements, (b) filings with the United States
Patent and Trademark Office and the United States Copyright Office and
comparable offices in foreign jurisdictions and equivalent filings in foreign
jurisdictions, (c) recordation of the Mortgages, (d) such as have been made or
obtained and are in full force and effect, (e) such actions, consents and
approvals the failure of which to be obtained or made would not reasonably be
expected to have a Material Adverse Effect and (f) filings or other actions
listed on Schedule 3.04.
 
(e) Financial Statements.  (a)  The unaudited pro forma consolidated financial
information, (the “Pro Forma Financial Statements”) and pro forma adjusted
EBITDA (the “Pro Forma Adjusted EBITDA”), for the twelve months ended on or
about December 30, 2006, copies of which have heretofore been furnished to each
Lender (via inclusion on page 38 the Information Memorandum), have been prepared
giving effect (as if such events had occurred on such date) to the
Transactions.  Each of the Pro Forma Financial Statements and the Pro Forma
Adjusted EBITDA has been prepared in good faith based on assumptions believed by
the Borrower to have been reasonable as of the date of delivery thereof (it
being understood that such assumptions are based on good faith estimates of
certain items and that the actual amount of such items on the Closing Date is
subject to change), and presents fairly in all material respects on a Pro Forma
Basis the estimated financial position of the Borrower and its consolidated
Subsidiaries as at December 30, 2006, assuming that the Transactions had
actually occurred at such date, and the results of operations of Borrower and
its consolidated subsidiaries for the twelve-month period ended December 30,
2006, assuming that the Transactions had actually occurred on the first day of
such twelve-month period.
 
(b) The audited combined balance sheets of each of Covalence (or its
predecessor) and Berry (or its predecessor) as at the end of 2006, 2005 and 2004
fiscal years, and the related audited combined statements of income,
stockholders’ equity and cash flows for such fiscal years, reported on by and
accompanied by a report from Deloitte & Touche LLP, and Ernst & Young LLP,
respectively, copies of which have heretofore been furnished to each Lender,
present fairly in all material respects the combined financial position of
Covalence or Berry, as applicable, as at such date and the combined results of
operations, shareholders’ equity and cash flows of Covalence or Berry, as
applicable, for the years then ended.
 
(f) No Material Adverse Effect.  Since October 2, 2010, there has been no event,
development or circumstance that has or would reasonably be expected to have a
Material Adverse Effect.
 
(g) Title to Properties; Possession Under Leases.
 
(a) Each of Holdings, the Borrowers and the Subsidiaries has valid fee simple
title to, or valid leasehold interests in, or easements or other limited
property interests in, all its Real Properties (including all Mortgaged
Properties) and has valid title to its personal property and
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-67-

--------------------------------------------------------------------------------

 

assets, in each case, except for Permitted Liens and except for defects in title
that do not materially interfere with its ability to conduct its business as
currently conducted or to utilize such properties and assets for their intended
purposes and except where the failure to have such title would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse
Effect.  All such properties and assets are free and clear of Liens, other than
Permitted Liens.
(b) Each of the Borrowers and the Subsidiaries has complied with all obligations
under all leases to which it is a party, except where the failure to comply
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and all such leases are in full force and effect,
except leases in respect of which the failure to be in full force and effect
would not reasonably be expected to have a Material Adverse Effect.  Except as
set forth on Schedule 3.07(b), each of the Borrowers and each of the
Subsidiaries enjoys peaceful and undisturbed possession under all such leases,
other than leases in respect of which the failure to enjoy peaceful and
undisturbed possession would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.
 
(c) As of the Amendment Effective Date, none of the Borrowers or the
Subsidiaries has received any notice of any pending or contemplated condemnation
proceeding affecting any material portion of the Mortgaged Properties or any
sale or disposition thereof in lieu of condemnation that remains unresolved as
of the Amendment Effective Date.
 
(d) None of the Borrowers or the Subsidiaries is obligated on the Amendment
Effective Date under any right of first refusal, option or other contractual
right to sell, assign or otherwise dispose of any Mortgaged Property or any
interest therein, except as permitted under Section 6.02 or 6.05.
 
(h) Subsidiaries.
 
(a) Schedule 3.08(a) sets forth as of the Amendment Effective Date the name and
jurisdiction of incorporation, formation or organization of each subsidiary of
Holdings and, as to each such subsidiary, the percentage of each class of Equity
Interests owned by Holdings or by any such subsidiary.
 
(b) As of the Amendment Effective Date, there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
stock options and stock appreciation rights granted to employees or directors
and directors’ qualifying shares) of any nature relating to any Equity Interests
of Holdings, the Borrowers or any of the Subsidiaries, except rights of current
or former employees, officers or directors to purchase Equity Interests of
Holdings or as set forth on Schedule 3.08(b).
 
(i) Litigation; Compliance with Laws.
 
(a) There are no actions, suits or proceedings at law or in equity or, to the
knowledge of the Borrowers, investigations by or on behalf of any Governmental
Authority or in arbitration now pending, or, to the knowledge of Holdings or the
Borrowers, threatened in writing against or affecting Holdings or the Borrowers
or any of the Subsidiaries or any business, property or rights of any such
person which would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
 
(b) None of Holdings, the Borrowers, the Subsidiaries and their respective
properties or assets is in violation of (nor will the continued operation of
their material properties
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-68-

--------------------------------------------------------------------------------

 

and assets as currently conducted violate) any law, rule or regulation
(including any zoning, building, ordinance, code or approval or any building
permit, but excluding any Environmental Laws, which are subject to Section 3.16)
or any restriction of record or agreement affecting any Mortgaged Property, or
is in default with respect to any judgment, writ, injunction or decree of any
Governmental Authority, where such violation or default would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
 
(j) Federal Reserve Regulations.
 
(a) None of Holdings, the Borrowers or the Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying Margin Stock.
 
(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.
 
(k) Investment Company Act.  None of Holdings, the Borrowers and the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.
 
(l) Use of Proceeds.  The Borrowers will use the proceeds of the Revolving
Loans, together with other cash, to consummate the Refinancing, for general
corporate purposes and to pay the Transaction Expenses.
 
(m) Tax Returns.  Except as set forth on Schedule 3.13:
 
except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (i) each of Holdings, the Borrowers and the
Subsidiaries has filed or caused to be filed all federal, state, local and
non-U.S. Tax returns required to have been filed by it and (ii) taken as a
whole, and each such Tax return is true and correct;
 
each of Holdings, the Borrowers and the Subsidiaries has timely paid or caused
to be timely paid all Taxes shown to be due and payable by it on the returns
referred to in clause (a) and all other Taxes or assessments (or made adequate
provision (in accordance with GAAP) for the payment of all Taxes due) with
respect to all periods or portions thereof ending on or before the Amendment
Effective Date (except Taxes or assessments that are being contested in good
faith by appropriate proceedings in accordance with Section 5.03 and for which
Holdings, the Borrowers or any of the Subsidiaries (as the case may be) has set
aside on its books adequate reserves in accordance with GAAP), which Taxes, if
not paid or adequately provided for, would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and
 
other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect:  as of the Amendment Effective Date,
with respect to each of Holdings, the Borrowers and the Subsidiaries, there are
no claims being asserted in writing with respect to any Taxes.
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-69-

--------------------------------------------------------------------------------

 

(n)  No Material Misstatements.
 
(a) All written information (other than the Projections, estimates and
information on Schedule 4.02 or estimates and information of a general economic
nature or general industry nature) (the “Information”) concerning Holdings, the
Borrowers, the Subsidiaries, the Transactions and any other transactions
contemplated hereby included in the Information Memorandum or otherwise prepared
by or on behalf of the foregoing or their representatives and made available to
any Lenders or the Administrative Agent in connection with the Transactions or
the other transactions contemplated hereby, when taken as a whole, was true and
correct in all material respects, as of the date such Information was furnished
to the Lenders and as of the Closing Date and did not, taken as a whole, contain
any untrue statement of a material fact as of any such date or omit to state a
material fact necessary in order to make the statements contained therein, taken
as a whole, not materially misleading in light of the circumstances under which
such statements were made.
 
(b) The Projections and estimates and information of a general economic nature
prepared by or on behalf of the Borrowers or any of their representatives and
that have been made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby
(i) have been prepared in good faith based upon assumptions believed by the
Borrowers to be reasonable as of the date thereof (it being understood that
actual results may vary materially from the Projections), as of the date such
Projections and estimates were furnished to the Lenders and as of the Closing
Date, and (ii) as of the Closing Date, have not been modified in any material
respect by the Borrowers.
 
(c) All written information (other than the projections, estimates and
information on Schedule 4.02(c) or estimates and information of a general
economic nature or general industry nature) concerning Holdings, the Borrowers,
the Subsidiaries, and any transactions contemplated hereby included in the 2011
Information Memorandum or otherwise prepared by or on behalf of the foregoing or
their representatives and made available to any Lenders or the Administrative
Agent in connection with any of the transactions contemplated hereby, when taken
as a whole, was true and correct in all material respects, as of the date such
information was furnished to the Lenders and as of the Amendment Effective Date
and did not, taken as a whole, contain any untrue statement of a material fact
as of any such date or omit to state a material fact necessary in order to make
the statements contained therein, taken as a whole, not materially misleading in
light of the circumstances under which such statements were made.
 
(d) The 2011 Projections and estimates and information of a general economic
nature prepared by or on behalf of the Borrowers or any of their representatives
and that have been made available to any Lenders or the Administrative Agent in
connection with the transactions contemplated hereby (i) have been prepared in
good faith based upon assumptions believed by the Borrowers to be reasonable as
of the date thereof (it being understood that actual results may vary materially
from the 2011 Projections), as of the date such 2011 Projections and estimates
were furnished to the Lenders and as of the Amendment Effective Date, and
(ii) as of the Amendment Effective Date, have not been modified in any material
respect by the Borrowers.
 
(o) Employee Benefit Plans.
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-70-

--------------------------------------------------------------------------------

 

                                (a) Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect:  (i) each
Plan is in compliance in all material respects with the applicable provisions of
ERISA and the Code; (ii) no Reportable Event has occurred during the past five
years as to which the Borrowers, Holdings, any of their Subsidiaries or any
ERISA Affiliate was required to file a report with the PBGC, other than reports
that have been filed; (iii) no Plan has any Unfunded Pension Liability in excess
of $50 million; (iv) no ERISA Event has occurred or is reasonably expected to
occur; and (v) none of the Borrowers, Holdings, the Subsidiaries and the ERISA
Affiliates (A) has received any written notification that any Multiemployer Plan
is in reorganization or has been terminated within the meaning of Title IV of
ERISA, or has knowledge that any Multiemployer Plan is reasonably expected to be
in reorganization or to be terminated or (B) has incurred or is reasonably
expected to incur any Withdrawal Liability to any Multiemployer Plan.
(b) Each of Holdings, the Borrowers and the Subsidiaries is in compliance
(i) with all applicable provisions of law and all applicable regulations and
published interpretations thereunder with respect to any employee pension
benefit plan or other employee benefit plan governed by the laws of a
jurisdiction other than the United States and (ii) with the terms of any such
plan, except, in each case, for such noncompliance that would not reasonably be
expected to have a Material Adverse Effect.
 
(p) Environmental Matters.  Except as set forth in Schedule 3.16 and except as
to matters that would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect:  (i) no written notice, request for
information, order, complaint or penalty has been received by the Borrowers or
any of their Subsidiaries, and there are no judicial, administrative or other
actions, suits or proceedings pending or, to such Borrower’s knowledge,
threatened which allege a violation of or liability under any Environmental
Laws, in each case relating to the Borrowers or any of their Subsidiaries,
(ii) each of the Borrowers and their Subsidiaries has all environmental permits,
licenses and other approvals necessary for its operations to comply with all
applicable Environmental Laws and is, and during the term of all applicable
statutes of limitation, has been, in compliance with the terms of such permits,
licenses and other approvals and with all other applicable Environmental Laws,
(iii) to the Borrowers’ knowledge, no Hazardous Material is located at, on or
under any property currently owned, operated or leased by the Borrowers or any
of their Subsidiaries that would reasonably be expected to give rise to any
cost, liability or obligation of the Borrowers or any of their Subsidiaries
under any Environmental Laws, and no Hazardous Material has been generated,
owned, treated, stored, handled or controlled by the Borrowers or any of their
Subsidiaries and transported to or Released at any location in a manner that
would reasonably be expected to give rise to any cost, liability or obligation
of the Borrowers or any of their Subsidiaries under any Environmental Laws, and
(iv) there are no agreements in which the Borrowers or any of their Subsidiaries
have expressly assumed or undertaken responsibility for any known or reasonably
likely liability or obligation of any other person arising under or relating to
Environmental Laws, which in any such case has not been made available to the
Administrative Agent prior to the date hereof.
 
(q) Security Documents.
 
(a) The Collateral Agreement is effective to create in favor of the Collateral
Agent (for the benefit of the Secured Parties) a legal, valid and enforceable
security interest in the Collateral described therein and proceeds thereof.  In
the case of the Pledged Collateral described in the Collateral Agreement, when
certificates or promissory notes, as applicable, representing such Pledged
Collateral are delivered to the Collateral Agent, and in the case of the other
Collateral described in the Collateral Agreement (other than the Intellectual
Property (as defined in the Collateral Agreement)), when financing statements
and other filings specified in the Perfection Certificate are filed in the
offices specified in the Perfection Certificate, the Collateral Agent (for
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-71-

--------------------------------------------------------------------------------

 

the benefit of the Secured Parties) shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral and, subject to Section 9-315 of the New York Uniform Commercial
Code, the proceeds thereof, as security for the Obligations to the extent
perfection can be obtained by filing Uniform Commercial Code financing
statements, in each case prior and superior in right to any other person (except
Permitted Liens).
(b) When the Collateral Agreement or a summary thereof is properly filed in the
United States Patent and Trademark Office and the United States Copyright
Office, and, with respect to Collateral in which a security interest cannot be
perfected by such filings, upon the proper filing of the financing statements
referred to in paragraph (a) above, the Collateral Agent (for the benefit of the
Secured Parties) shall have a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties thereunder in all domestic
Intellectual Property, in each case prior and superior in right to any other
person (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a lien on registered trademarks and patents, trademark and
patent applications and registered copyrights acquired by the grantors after the
Closing Date) (except Permitted Liens).
 
(c) Each Foreign Pledge Agreement, if any, shall be effective to create in favor
of the Collateral Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral described therein and
proceeds thereof to the fullest extent permissible under applicable law.  In the
case of the Pledged Collateral described in a Foreign Pledge Agreement, when
certificates representing such Pledged Collateral (if any) are delivered to the
Collateral Agent, the Collateral Agent (for the benefit of the Secured Parties)
shall have a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations, in each case prior and superior in right to any
other person.
 
(d) The Mortgages (if any) executed and delivered on or before the Amendment
Effective Date are, and the Mortgages to be executed and delivered after the
Amendment Effective Date pursuant to Section 5.10 shall be, effective to create
in favor of the Collateral Agent (for the benefit of the Secured Parties) a
valid Lien on all of the Loan Parties’ right, title and interest in and to the
Mortgaged Property thereunder and the proceeds thereof, and when such Mortgages
are filed or recorded in the proper real estate filing or recording offices, the
Collateral Agent (for the benefit of the Secured Parties) shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Mortgaged Property and, to the extent applicable,
subject to Section 9-315 of the Uniform Commercial Code, the proceeds thereof,
in each case prior and superior in right to any other person, other than with
respect to the rights of a person pursuant to Permitted Liens.
 
(e) Notwithstanding anything herein (including this Section 3.17) or in any
other Loan Document to the contrary, other than to the extent set forth in the
applicable Foreign Pledge Agreements, no Borrower or any other Loan Party makes
any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary that is not a Loan
Party, or as to the rights and remedies of the Agents or any Lender with respect
thereto, under foreign law.
 
(r) Location of Real Property and Leased Premises.  (a)  The Perfection
Certificate lists completely and correctly, in all material respects, as of the
Amendment Effective Date all material Real Property owned by Holdings, the
Borrowers and the Subsidiary Loan Parties
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-72-

--------------------------------------------------------------------------------

 

and the addresses thereof.  As of the Amendment Effective Date, Holdings, the
Borrowers and the Subsidiary Loan Parties own in fee all the Real Property set
forth as being owned by them on the Perfection Certificate.
(b) The Perfection Certificate lists completely and correctly in all material
respects, as of the Amendment Effective Date, all material real property leased
by Holdings, the Borrowers and the Subsidiary Loan Parties and the addresses
thereof.  As of the Amendment Effective Date, Holdings, the Borrowers and the
Subsidiary Loan Parties have in all material respects valid leases in all the
real property set forth as being leased by them on the Perfection Certificate.
 
(s) Solvency.  (a)  Immediately after the Amendment Effective Date, (i) the fair
value of the assets of the Company (individually) and Holdings, the Company and
its Subsidiaries on a consolidated basis, at a fair valuation, will exceed the
debts and liabilities, direct, subordinated, contingent or otherwise, of the
Company (individually) and Holdings, the Company and its Subsidiaries on a
consolidated basis, respectively; (ii) the present fair saleable value of the
property of the Company (individually) and Holdings, the Company and its
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of the Company (individually) and
Holdings, the Company and its Subsidiaries on a consolidated basis,
respectively, on their debts and other liabilities, direct, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) the Company (individually) and Holdings, the Company and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Company (individually) and
Holdings, the Company and its Subsidiaries on a consolidated basis will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted following the Amendment Effective Date.
 
(b) On the Amendment Effective Date, neither Holdings nor any Borrower intends
to, and neither Holdings nor any Borrower believes that it or any of its
subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing and amounts of cash to be received by it
or any such subsidiary and the timing and amounts of cash to be payable on or in
respect of its Indebtedness or the Indebtedness of any such subsidiary.
 
(t) Labor Matters.  Except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect:  (a) there are no
strikes or other labor disputes pending or threatened against Holdings, the
Borrowers or any of the Subsidiaries; (b) the hours worked and payments made to
employees of Holdings, the Borrowers and the Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable law dealing
with such matters; and (c) all payments due from Holdings, the Borrowers or any
of the Subsidiaries or for which any claim may be made against Holdings, the
Borrowers or any of the Subsidiaries, on account of wages and employee health
and welfare insurance and other benefits have been paid or accrued as a
liability on the books of Holdings, the Borrowers or such Subsidiary to the
extent required by GAAP.  Except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, the consummation of
the Transactions will not give rise to a right of termination or right of
renegotiation on the part of any union under any material collective bargaining
agreement to which Holdings, the Borrowers or any of the Subsidiaries (or any
predecessor) is a party or by which Holdings, the Borrowers or any of the
Subsidiaries (or any predecessor) is bound.
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-73-

--------------------------------------------------------------------------------

 

(u)  Insurance.  Schedule 3.21 sets forth a true, complete and correct
description of all material insurance maintained by or on behalf of Holdings,
the Borrowers or the Subsidiaries as of the Amendment Effective Date.  As of
such date, such insurance is in full force and effect.
 
(v) No Default.  No Default or Event of Default has occurred and is continuing
or would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.
 
(w) Intellectual Property; Licenses, Etc.  Except as would not reasonably be
expected to have a Material Adverse Effect and as set forth in Schedule 3.23,
(a) the Borrowers and each of their Subsidiaries own, or possess the right to
use, all of the patents, patent rights, trademarks, service marks, trade names,
copyrights and any and all applications or registrations for any of the
foregoing (collectively, “Intellectual Property Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other person, (b) to the best knowledge of the Borrowers,
no  intellectual property right, proprietary right, product, process, method,
substance, part, or other material now employed, sold or offered by or
contemplated to be employed, sold or offered by the Borrowers or their
Subsidiaries infringes upon any rights held by any other person, and (c) no
claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Borrowers, threatened.
 
(x) Senior Debt.  The Obligations constitute “Senior Debt” (or the equivalent
thereof) and “Designated Senior Debt” (or the equivalent thereof) under the
Senior Subordinated Notes Indentures or any Permitted Refinancing Indebtedness
in respect of the Senior Subordinated Notes or such other Indebtedness permitted
to be incurred hereunder constituting subordinated Indebtedness.
 
(y) Common Enterprise.  The successful operation and condition of each of the
Loan Parties is enhanced by the continued successful performance of the
functions of the group of Loan Parties as a whole.  Each of the Loan Parties
expects to derive benefit (and its board of directors or other governing body
has determined that it may reasonably be expected to derive benefit), directly
and indirectly, from successful operations of Holdings and each of the other
Loan Parties.  Each Loan Party expects to derive benefit (and the boards of
directors or other governing body of each such Loan Party have determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
the credit extended by the Lenders to the Loan Parties hereunder, both in their
separate capacities and as members of the group of companies.  Each Loan Party
has determined that execution, delivery, and performance of this Agreement and
any other Loan Documents to be executed by such Loan Party are within its
corporate purpose, will be of direct and indirect benefit to such Loan Party,
and are in its best interest.
 
(z) Sanctioned Persons; Anti-Money Laundering; Etc.  Neither Holdings, the
Company  nor any of the Subsidiaries, nor, to the knowledge of any Responsible
Officer of the Company, any director, officer, agent or employee of Holdings,
the Company or any of the Subsidiaries is currently subject to any United States
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and no Borrower will directly or indirectly use
the proceeds of the Loans, or otherwise make available such proceeds to any
Person, for the purpose of financing the activities of any Person currently
subject to any U.S. sanctions administered by OFAC.  To the extent applicable,
Holdings, the Company and the
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-74-

--------------------------------------------------------------------------------

 

Subsidiaries are in compliance, in all material respects, with the Trading with
the Enemy Act, as amended, and each of the foreign assets control regulations of
the United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as
amended) and any other enabling legislation or executive order relating
thereto.  No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
 
             SECTION 6.               
 
Conditions of Lending
 
The obligations of (a) the Lenders (including the Swingline Lender) to make
Loans and (b) any Issuing Bank to issue Letters of Credit or increase the stated
amounts of Letters of Credit hereunder (each, a “Credit Event”) are subject to
the satisfaction of the following conditions:
 
(a) All Credit Events.  On the date of each Credit Event:
 
The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03) or, in
the case of the issuance of a Letter of Credit, the applicable Issuing Bank and
the Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit as required by Section 2.05(b).
 
The representations and warranties set forth in the Loan Documents shall be true
and correct in all material respects as of such date (other than an amendment,
extension or renewal of a Letter of Credit without any increase in the stated
amount of such Letter of Credit), in each case, with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).
 
In the case of each Credit Event that occurs after the Closing Date, at the time
of and immediately after such Credit Event, no Event of Default or Default shall
have occurred and be continuing or would result therefrom.
 
(d)           Such Credit Event is permitted under the terms of all Material
Indebtedness.
 
Each such Borrowing and each issuance, amendment, extension or renewal of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrowers on the date of such Borrowing, issuance, amendment, extension or
renewal as applicable, (i) as to the matters specified in paragraphs (b),
(c) and (d) of this Section 4.01, and (b) that the aggregate amount of the
Revolving Facility Credit Exposure for which any Borrower is the borrower (in
the case of Loans) or the account party (in the case of Letters of Credit) does
not exceed the portion of the Borrowing Base attributable to such Borrower’s
Accounts and Inventory.
(b) Effectiveness of the Commitments.  On the Closing Date:
 
The Administrative Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement.
 
The Administrative Agent shall have received, on behalf of itself and the
Lenders and each Issuing Bank on the Closing Date, a favorable written opinion
of (i) Wachtell,
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-75-

--------------------------------------------------------------------------------

 

Lipton, Rosen & Katz, special counsel for the Loan Parties, in form and
substance reasonably satisfactory to the Administrative Agent, (ii) Jeff
Thompson, in-house counsel for certain of the Loan Parties, in form and
substance reasonably satisfactory to the Administrative Agent, and (iii) Gail
Lehman, in-house counsel for certain of the Loan Parties, in form and substance
reasonably satisfactory to the Administrative Agent, in each case (A) dated the
Closing Date, (B) addressed to each Issuing Bank on the Closing Date, the
Administrative Agent and the Lenders and (C) in form and substance reasonably
satisfactory to the Administrative Agent and covering such other matters
relating to the Loan Documents as the Administrative Agent shall reasonably
request.
 
The Administrative Agent shall have received in the case of each Loan Party each
of the items referred to in clauses (i), (ii), (iii), (iv) and (v) below:
 
only if such document or item shall have changed since September 20, 2006 in
respect of Berry and any Loan Party that was a subsidiary of Berry Holdings
immediately prior to Closing Date, or May 18, 2006 in respect of Covalence
Holdings or any Loan Party that was a subsidiary of Covalence Holdings
immediately prior to the Closing Date, a copy of the certificate or articles of
incorporation, certificate of limited partnership or certificate of formation,
including all amendments thereto, of each Loan Party, (A) in the case of a
corporation, certified as of a recent date by the Secretary of State (or other
similar official) of the jurisdiction of its organization, and a certificate as
to the good standing (to the extent such concept or a similar concept exists
under the laws of such jurisdiction) of each such Loan Party as of a recent date
from such Secretary of State (or other similar official) or (B) in the case of a
partnership or limited liability company, certified by the Secretary or
Assistant Secretary of each such Loan Party;
 
a certificate of the Secretary or Assistant Secretary or similar officer of each
Loan Party dated the Closing Date and certifying
 
(1) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Loan Party as in effect on the Closing Date and at
all times since the date of the resolutions described in clause (B) below, or
(2) that the by-laws (or partnership agreement, limited liability company
agreement or other equivalent governing documents) of such Loan Party, as in
effect on the Closing Date, have not been modified, rescinded or amended since
September 20, 2006 in respect of Berry and any Loan Party that was a subsidiary
of Berry Holdings immediately prior to Closing Date, or May 18, 2006 in respect
of Covalence Holdings or any Loan Party that was a subsidiary of Covalence
Holdings immediately prior to the Closing Date,
 
that attached thereto is a true and complete copy of resolutions duly adopted by
the Board of Directors (or equivalent governing body) of such Loan Party (or its
managing general partner or managing member) authorizing the execution, delivery
and performance of the Loan Documents to which such person is a party and, in
the case of the Borrowers, the borrowings hereunder, and that such resolutions
have not been modified, rescinded or amended and are in full force and effect on
the Closing Date,
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-76-

--------------------------------------------------------------------------------

 

that the certificate or articles of incorporation, certificate of limited
partnership or certificate of formation of such Loan Party has not been amended
since the date of the last amendment thereto disclosed pursuant to clause (i)
above,
 
as to the incumbency and specimen signature of each officer executing any Loan
Document or any other document delivered in connection herewith on behalf of
such Loan Party, and
 
as to the absence of any pending proceeding for the dissolution or liquidation
of such Loan Party or, to the knowledge of such person, threatening the
existence of such Loan Party;
 
a certificate of a director or another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary or similar officer executing
the certificate pursuant to clause (ii) above;
 
a calculation of the Borrowing Base as of the Closing Date in the form of
Schedule 4.02 reasonably satisfactory to the Administrative Agent; and
 
such other documents as the Administrative Agent, the Lenders and any Issuing
Bank on the Closing Date may reasonably request (including without limitation,
tax identification numbers and addresses).
 
The elements of the Collateral and Guarantee Requirement required to be
satisfied on the Closing Date shall have been satisfied (other than in the case
of any security interest in the intended Collateral or any deliverable related
to the perfection of security interests in the intended Collateral (other than
any Collateral the security interest in which may be perfected by the filing of
a UCC financing statement or the delivery of stock certificates and the security
agreement giving rise to the security interest therein) that is not provided on
the Closing Date after the Company’s use of commercially reasonable efforts to
do so, which such security interest or deliverable shall be delivered within the
time periods specified with respect thereto in Schedule 4.02(d)), and the
Administrative Agent shall have received a completed Perfection Certificate,
dated the Closing Date and signed by a Responsible Officer of the Company,
together with all attachments contemplated thereby.
 
The Business Combination shall have been consummated or shall be consummated
simultaneously with or immediately following the closing under this Agreement in
accordance with the terms and conditions of the Business Combination as set
forth in the Merger Documents, without material amendment, supplement,
modification or waiver thereof which is materially adverse to the Lenders
without the prior written consent of the Joint Lead Arrangers.
 
The Lenders shall have received the financial statements referred to in
Section 3.05.
 
On the Closing Date, after giving effect to the Transactions and the other
transactions contemplated hereby, Holdings shall have outstanding no
Indebtedness and the Borrowers and the Subsidiaries shall have outstanding no
Indebtedness other than (i) the Loans and other extensions of credit under this
Agreement, (ii) the Senior Subordinated Notes, (iii) the Original Second Lien
Notes, (iv) the Term Loans, and (v) other Indebtedness permitted pursuant to
Section 6.01.
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-77-

--------------------------------------------------------------------------------

 

The Lenders shall have received a solvency certificate substantially in the form
of Exhibit B and signed by the Chief Financial Officer of the Company confirming
the solvency of the Company and its Subsidiaries on a consolidated basis after
giving effect to the Transactions on the Closing Date.
 
The Agents shall have received all fees payable thereto or to any Lender on or
prior to the Closing Date and, to the extent invoiced, all other amounts due and
payable pursuant to the Loan Documents on or prior to the Closing Date,
including, to the extent invoiced, reimbursement or payment of all reasonable
out-of-pocket expenses (including reasonable fees, charges and disbursements of
Shearman & Sterling LLP and local counsel) required to be reimbursed or paid by
the Loan Parties hereunder or under any Loan Document.
 
Each of (i) the Collateral Agreement, (ii) the Senior Lender Intercreditor
Agreement, (iii) Intercreditor Agreement and (iv) the Term Loan Credit Agreement
shall have been executed and delivered by the respective parties thereto and
shall have become effective, and the Administrative Agent shall have received
evidence satisfactory to it of such execution and delivery and effectiveness.
 
For purposes of determining compliance with the conditions specified in this
Section 4.02, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying its objection thereto and such
Lender shall not have made available to the Administrative Agent such Lender’s
ratable portion of the initial Borrowing.
 
                           SECTION 7.                      
 
Affirmative Covenants
 
The Borrowers covenant and agree with each Lender that from and after the
Amendment Effective Date, so long as this Agreement shall remain in effect
(other than in respect of contingent indemnification obligations for which no
claim has been made) and until the Commitments have been terminated and the
Obligations (including principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document) shall have been paid
in full and all Letters of Credit and Bankers’ Acceptances have been canceled or
fully cash collateralized (in a manner reasonably acceptable to the
Administrative Agent and the Issuing Banks) or have expired and all amounts
drawn or paid thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, the Borrowers will, and will cause
each of the Material Subsidiaries to:
 
(a) Existence; Businesses and Properties.
 
(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except, in the case of a Subsidiary
of the Company, where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, and except as otherwise expressly permitted
under Section 6.05, and except for the liquidation or dissolution of
Subsidiaries if the assets of such Subsidiaries to the extent they exceed
estimated liabilities are acquired by the Company or a Wholly Owned Subsidiary
of the Company in such liquidation or dissolution; provided, that Subsidiary
Loan Parties may not be liquidated into Subsidiaries that are not Loan Parties
and Domestic Subsidiaries may not be liquidated into Foreign Subsidiaries.
 
Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to (i)
lawfully obtain, preserve,
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-78-

--------------------------------------------------------------------------------

 

renew, extend and keep in full force and effect the permits, franchises,
authorizations, patents, trademarks, service marks, trade names, copyrights,
licenses and rights with respect thereto necessary to the normal conduct of its
business and (ii) at all times maintain and preserve all property necessary to
the normal conduct of its business and keep such property in good repair,
working order and condition and from time to time make, or cause to be made, all
needful and proper repairs, renewals, additions, improvements and replacements
thereto necessary in order that the business carried on in connection therewith,
if any, may be properly conducted at all times (in each case except as expressly
permitted by this Agreement).
 
(b) Insurance.
 
(a) Maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by similarly situated companies engaged in the same or similar businesses
operating in the same or similar locations and cause the Administrative Agent to
be listed as a co-loss payee on property and casualty policies and as an
additional insured on liability policies.
 
(b) With respect to any Mortgaged Properties, if at any time the area in which
the Premises (as defined in the Mortgages) are located is designated a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), obtain flood insurance in such
reasonable total amount as the Administrative Agent may from time to time
reasonably require, and otherwise comply with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as it may be
amended from time to time.
 
(c) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:
 
none of the Administrative Agent, the Issuing Banks, the Lenders, and their
respective agents or employees shall be liable for any loss or damage insured by
the insurance policies required to be maintained under this Section 5.02, it
being understood that (A) the Loan Parties shall look solely to their insurance
companies or any other parties other than the aforesaid parties for the recovery
of such loss or damage and (B) such insurance companies shall have no rights of
subrogation against the Administrative Agent, the Lenders, any Issuing Bank or
their agents or employees.  If, however, the insurance policies, as a matter of
the internal policy of such insurer, do not provide waiver of subrogation rights
against such parties, as required above, then each of Holdings and the
Borrowers, on behalf of itself and behalf of each of its subsidiaries, hereby
agrees, to the extent permitted by law, to waive, and further agrees to cause
each of their Subsidiaries to waive, its right of recovery, if any, against the
Administrative Agent, the Lenders, any Issuing Bank and their agents and
employees; and
 
the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of Holdings,
the Borrowers and the Subsidiaries or the protection of their properties.
 
(c) Taxes.  Pay and discharge promptly when due all material Taxes, imposed upon
it or upon its income or profits or in respect of its property, before the same
shall become delinquent or in default, as well as all lawful claims which, if
unpaid, might give rise to a Lien upon such properties or any part thereof;
provided, however, that such payment and discharge
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-79-

--------------------------------------------------------------------------------

 

shall not be required with respect to any such Tax or claim so long as the
validity or amount thereof shall be contested in good faith by appropriate
proceedings, and Holdings, the Company or the affected Subsidiary, as
applicable, shall have set aside on its books reserves in accordance with GAAP
with respect thereto.
 
(d) Financial Statements, Reports, etc.  Furnish to the Administrative Agent
(which will promptly furnish such information to the Lenders):
 
within 90 days (or, if applicable, such shorter period as the SEC shall specify
for the filing of annual reports on Form 10-K) after the end of each fiscal
year, a consolidated balance sheet and related statements of operations, cash
flows and owners’ equity showing the financial position of the Company and its
Subsidiaries as of the close of such fiscal year and the consolidated results of
its operations during such year and, beginning with the financials delivered
pursuant to this clause (a) in respect of the 2008 fiscal year, setting forth in
comparative form the corresponding figures for the prior fiscal year, which
consolidated balance sheet and related statements of operations, cash flows and
owners’ equity shall be audited by independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which
opinion shall not be qualified as to scope of audit or as to the status of the
Company or any Material Subsidiary as a going concern) to the effect that such
consolidated financial statements fairly present, in all material respects, the
financial position and results of operations of the Company and its Subsidiaries
on a consolidated basis in accordance with GAAP (it being understood that the
delivery by the Company of annual reports on Form 10-K of the Company and its
consolidated Subsidiaries shall satisfy the requirements of this Section 5.04(a)
to the extent such annual reports include the information specified herein);
 
within 45 days (or, if applicable, such shorter period as the SEC shall specify
for the filing of quarterly reports on Form 10-Q) after the end of each of the
first three fiscal quarters of each fiscal year beginning with the fiscal
quarter ending June 30, 2007, for each of the first three fiscal quarters of
each fiscal year, (i) a consolidated balance sheet and related statements of
operations and cash flows showing the financial position of the Company and its
Subsidiaries as of the close of such fiscal quarter and the consolidated results
of its operations during such fiscal quarter and the then-elapsed portion of the
fiscal year and setting forth in comparative form the corresponding figures for
the corresponding periods of the prior fiscal year, and (ii) management’s
discussion and analysis of significant operational and financial developments
during such quarterly period, all of which shall be in reasonable detail and
which consolidated balance sheet and related statements of operations and cash
flows shall be certified by a Financial Officer of the Company on behalf of the
Company as fairly presenting, in all material respects, the financial position
and results of operations of the Company and its Subsidiaries on a consolidated
basis in accordance with GAAP (subject to normal year-end audit adjustments and
the absence of footnotes) (it being understood that the delivery by the Company
of quarterly reports on Form 10-Q of the Company and its consolidated
Subsidiaries shall satisfy the requirements of this Section 5.04(b) to the
extent such quarterly reports include the information specified herein);
 
(x) concurrently with any delivery of financial statements under
paragraph (a) or (b) above, a certificate of a Financial Officer of the
Company  certifying (i) that no Event of Default or Default has occurred or, if
such an Event of Default or Default has occurred, specifying the nature and
extent thereof and any corrective action taken or proposed to be
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-80-

--------------------------------------------------------------------------------

 

taken with respect thereto, (ii) whether an Availability Triggering Event has
occurred during the applicable period covered by such financial statements,
(iii) the calculation of the ABL Fixed Charge Coverage Ratio as of the last day
of the applicable period covered by such financial statements, and (iv) that the
aggregate amount of the Revolving Facility Credit Exposure for which any
Borrower is the borrower (in the case of Loans) or the account party (in the
case of Letters of Credit) does not exceed the portion of the Borrowing Base
attributable to such Borrower’s Accounts and Inventory, together with, if
requested by the Administrative Agent, calculations evidencing and supporting
such certification, (v) the calculation and uses of the Cumulative Credit for
the fiscal period then ended if the Company shall have used the Cumulative
Credit for any purpose during such fiscal period, (vi) a list of names of all
Immaterial Subsidiaries for the following fiscal quarter, that each Subsidiary
set forth on such list individually qualifies as an Immaterial Subsidiary and
that all such Subsidiaries in the aggregate (together with all Unrestricted
Subsidiaries) do not exceed the limitation set forth in clause (b) of the
definition of the term Immaterial Subsidiary, and (vii) a list of names of all
Unrestricted Subsidiaries, that each Subsidiary set forth on such list
individually qualifies as an Unrestricted Subsidiary, and (y) concurrently with
any delivery of financial statements under paragraph (a) above, if the
accounting firm is not restricted from providing such a certificate by its
policies of its national office, a certificate of the accounting firm opining on
or certifying such statements stating whether they obtained knowledge during the
course of their examination of such statements of any Default or Event of
Default (which certificate may be limited to accounting matters and disclaim
responsibility for legal interpretations);
 
promptly after the same become publicly available, copies of all periodic and
other publicly available reports, proxy statements and, to the extent requested
by the Administrative Agent, other materials filed by Holdings, the Company or
any of the Subsidiaries with the SEC, or after an initial public offering,
distributed to its stockholders generally, as applicable; provided, however,
that such reports, proxy statements, filings and other materials required to be
delivered pursuant to this clause (d) shall be deemed delivered for purposes of
this Agreement when posted to the website of the Company;
 
within 90 days after the beginning of each fiscal year, a reasonably detailed
consolidated quarterly budget for such fiscal year (including a projected
consolidated balance sheet of the Company and its Subsidiaries as of the end of
the following fiscal year, and the related consolidated statements of projected
cash flow and projected income), including a description of underlying
assumptions with respect thereto (collectively, the “Budget”), which Budget
shall in each case be accompanied by the statement of a Financial Officer of the
Company to the effect that the Budget is based on assumptions believed by such
Financial Officer to be reasonable as of the date of delivery thereof;
 
upon the reasonable request of the Administrative Agent, an updated Perfection
Certificate (or, to the extent such request relates to specified information
contained in the Perfection Certificate, such information) reflecting all
changes since the date of the information most recently received pursuant to
this paragraph (f) or Section 5.10(g);
 
promptly, from time to time, such other information regarding the operations,
business affairs and financial condition of Holdings, the Company or any of the
Subsidiaries, or compliance with the terms of any Loan Document, or such
consolidating financial statements as in each case the Administrative Agent may
reasonably request (for itself or on behalf of any Lender);
 
in the event that (i) in respect of the Second Lien Notes, the First Priority
Notes or the Senior Subordinated Notes, and any Refinancing Indebtedness with
respect thereto, the rules and regulations of the SEC permit the Company,
Holdings or any Parent Entity to report at Holdings’ or such Parent Entity’s
level on a consolidated basis and (ii) Holdings or such Parent Entity, as the
case may be, is not engaged in any business or activity, and does not own any
assets or have other liabilities, other than those incidental to its ownership
directly or indirectly of the capital stock of the Company and the incurrence of
Indebtedness for borrowed money (and, without limitation on the foregoing, does
not have any subsidiaries other than the Company and the Company’s Subsidiaries
and any direct or indirect parent companies of the Company that are not engaged
in any other business or activity and do not hold any other assets or have any
liabilities except as indicated above) such consolidated reporting at such
Parent Entity’s level in a manner consistent with that described in paragraphs
(a) and (b) of this Section 5.04 for the Company (together with a reconciliation
showing the adjustments necessary to determine the ABL Fixed Charge Coverage
Ratio) will satisfy the requirements of such paragraphs;
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-81-

--------------------------------------------------------------------------------

 

promptly upon request by the Administrative Agent, copies of: (i) each
Schedule SB (Actuarial Information) to the most recent annual report (Form 5500
Series) filed with the U.S. Department of Labor with respect to a Plan; (ii) the
most recent actuarial valuation report for any Plan; (iii) all notices received
from a Multiemployer Plan sponsor, a plan administrator or any governmental
agency, or provided to any Multiemployer Plan by Holdings, the Company, a
Subsidiary or any ERISA Affiliate, concerning an ERISA Event; and (iv) such
other documents or governmental reports or filings relating to any Plan or
Multiemployer Plan as the Administrative Agent shall reasonably request; and
 
promptly upon Holdings, the Company or the Subsidiaries becoming aware of any
fact or condition which would reasonably be expected to result in an ERISA
Event, the Company shall deliver to Administrative Agent a summary of such facts
and circumstances and any action it or Holdings or the Subsidiaries intend to
take regarding such facts or conditions.
 
(e) Litigation and Other Notices.  Furnish to the Administrative Agent (which
will promptly thereafter furnish to the Lenders) written notice of the following
promptly after any Responsible Officer of Holdings or the Company obtains actual
knowledge thereof:
 
any Event of Default or Default, specifying the nature and extent thereof and
the corrective action (if any) proposed to be taken with respect thereto;
 
the filing or commencement of, or any written threat or notice of intention of
any person to file or commence, any action, suit or proceeding, whether at law
or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, the Company or any of the Subsidiaries as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;
 
any other development specific to Holdings, the Company or any of the
Subsidiaries that is not a matter of general public knowledge and that has had,
or would reasonably be expected to have, a Material Adverse Effect;
 
the development of any ERISA Event that, together with all other ERISA Events
that have developed or occurred, would reasonably be expected to have a Material
Adverse Effect; and
 
any default or event of default under any lease of Real Property if the fair
market value of the Inventory of the Borrowers stored, maintained or otherwise
located on such leased Real Property exceeds $5,000,000.
 
(f) Compliance with Laws.  Comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect; provided, that this
Section 5.06 shall not apply to Environmental Laws, which are the subject of
Section 5.09, or to laws related to Taxes, which are the subject of
Section 5.03.
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-82-

--------------------------------------------------------------------------------

 
 
(g) Maintaining Records; Access to Properties and Inspections.  Maintain all
financial records in accordance with GAAP and, upon five Business Days’ notice
(or, if an Event of Default has occurred and is continuing, one Business Day’s
notice), permit any authorized representatives of the Administrative Agent and
the Collateral Agent to visit, audit and inspect any of the properties of such
Borrower and its Subsidiaries, including its and their financial and accounting
records, and to make copies and take extracts therefrom, and to discuss its and
their affairs, finances and business with its and their officers and certified
public accountants (so long as such Borrower has the opportunity to participate
in any discussions with such certified public accountants), at such reasonable
times during normal business hours and without undue disruption to the business
of the Borrowers as often as may be reasonably requested, in each case at the
expense of the Borrowers (a “Collateral Audit”); provided, that so long as no
Availability Triggering Event or Event of Default has occurred and is
continuing, the Administrative Agent shall not conduct more than one Collateral
Audit per year unless the Availability is less than $100 million for five
consecutive days, in which case the Administrative Agent may, but shall not be
required to, conduct two Collateral Audits per year.  If an Availability
Triggering Event or Event of Default has occurred and is continuing,
representatives of each Lender (at such Lender’s expense) will be permitted to
accompany representatives of the Administrative Agent during each visit,
inspection and discussion conducted during the existence of such Availability
Triggering Event or Event of Default.
 
(h) Use of Proceeds.  Use the proceeds of the Revolving Loans and the Swingline
Loans and request the issuance of Letters of Credit, together with other cash,
to consummate the Refinancing and the other Transactions and for general
corporate purposes including to support payment obligations incurred in the
ordinary course of business of the Borrowers and their Subsidiaries.
 
(i) Compliance with Environmental Laws.  Comply, and make reasonable efforts to
cause all lessees and other persons occupying its properties to comply, with all
Environmental Laws applicable to its operations and properties; and obtain and
renew all material authorizations and permits required pursuant to Environmental
Law for its operations and properties, in each case in accordance with
Environmental Laws, except, in each case with respect to this Section 5.09, to
the extent the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
 
(j) Further Assurances; Additional Security.
 
(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents and recordings of Liens in stock registries), that may be required
under any applicable law, or that the Collateral Agent may reasonably request,
to satisfy the Collateral and Guarantee Requirement and to cause the Collateral
and Guarantee Requirement to be and remain satisfied, all at the expense of the
Loan Parties and provide to the Collateral Agent, from time to time upon
reasonable request, evidence reasonably satisfactory to the Collateral Agent as
to the perfection and priority of the Liens created or intended to be created by
the Security Documents.
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-83-

--------------------------------------------------------------------------------

 

If any asset (including any Real Property (other than Real Property covered by
paragraph (c) below) or improvements thereto or any interest therein) that has
an individual fair market value in an amount greater than $5 million is acquired
by the Company or any other Loan Party after the Closing Date or owned by an
entity at the time it becomes a Subsidiary Loan Party (in each case other than
(x) assets constituting Collateral under a Security Document that become subject
to the Lien of such Security Document upon acquisition thereof and (y) assets
that are not required to become subject to Liens in favor of the Collateral
Agent pursuant to Section 5.10(g) or the Security Documents) (i) notify the
Collateral Agent thereof, (ii) if such asset is comprised of Real Property,
deliver to Collateral Agent an updated Schedule 1.01(c) reflecting the addition
of such asset, and (iii) cause such asset to be subjected to a Lien securing the
Obligations and take, and cause the Subsidiary Loan Parties to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens, including actions described in
paragraph (a) of this Section, all at the expense of the Loan Parties, subject
to paragraph (g) below.
 
(b) Promptly notify the Collateral Agent of the acquisition of and grant and
cause each of the Subsidiary Loan Parties to grant to the Collateral Agent
security interests and mortgages in such Real Property of the Company or any
such Subsidiary Loan Parties as are not covered by the original Mortgages, to
the extent acquired after the Closing Date and having a value at the time of
acquisition in excess of $5 million pursuant to documentation substantially in
the form of the Mortgages delivered to the Collateral Agent on the Closing Date
or in such other form as is reasonably satisfactory to the Administrative Agent
(each, an “Additional Mortgage”) and constituting valid and enforceable Liens
subject to no other Liens except Permitted Liens, at the time of perfection
thereof, record or file, and cause each such Subsidiary to record or file, the
Additional Mortgage or instruments related thereto in such manner and in such
places as is required by law to establish, perfect, preserve and protect the
Liens in favor of the Collateral Agent required to be granted pursuant to the
Additional Mortgages and pay, and cause each such Subsidiary to pay, in full,
all Taxes, fees and other charges payable in connection therewith, in each case
subject to paragraph (g) below.  Unless otherwise waived by the Collateral
Agent, with respect to each such Additional Mortgage, the Company shall deliver
to the Collateral Agent contemporaneously therewith a title insurance policy,
and a survey.
 
(c) If any additional direct or indirect Subsidiary of the Company is formed or
acquired after the Closing Date (with any Subsidiary Redesignation resulting in
an Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary is a Subsidiary Loan Party,
within five Business Days after the date such Subsidiary is formed or acquired,
notify the Collateral Agent and the Lenders thereof and, within 20 Business Days
after the date such Subsidiary is formed or acquired or such longer period as
the Collateral Agent shall agree, cause the Collateral and Guarantee Requirement
to be satisfied with respect to such Subsidiary and with respect to any Equity
Interest in or Indebtedness of such Subsidiary owned by or on behalf of any Loan
Party, subject to paragraph (g) below.
 
(d) If any additional Foreign Subsidiary of the Company is formed or acquired
after the Closing Date (with any Subsidiary Redesignation resulting in an
Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary is a “first tier” Foreign
Subsidiary, within five Business Days after the date such Foreign Subsidiary is
formed or acquired, notify the Collateral Agent and the Lenders thereof and,
within 20 Business Days after the date such Foreign Subsidiary is formed or
acquired or such longer period as the Collateral Agent shall agree, cause the
Collateral and Guarantee Requirement to be satisfied with respect to any Equity
Interest in such Foreign Subsidiary owned by or on behalf of any Loan Party,
subject to paragraph (g) below.
 
(e) (i) Furnish to the Collateral Agent prompt written notice of any change
(A) in any Loan Party’s corporate or organization name, (B) in any Loan Party’s
identity or
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-84-

--------------------------------------------------------------------------------

 

organizational structure or (C) in any Loan Party’s organizational
identification number; provided, that the Borrowers shall not effect or permit
any such change unless all filings have been made, or will have been made within
any statutory period, under the Uniform Commercial Code or otherwise that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral for the benefit of the Secured Parties and (ii) promptly notify the
Administrative Agent if any material portion of the Collateral is damaged or
destroyed.
 
(f) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 need not be satisfied with respect to (i) any Real Property held by
the Borrowers or any of their Subsidiaries as a lessee under a lease, (ii) any
vehicle, (iii) except as required pursuant to Section 5.14, cash, deposit
account and security accounts (provided that this clause (iii) shall not affect
the Collateral Agent’s right to claim a security interest in proceeds of
Accounts and Inventory), (iv) any Equity Interests acquired after the Closing
Date (other than Equity Interests in the Company or, in the case of any person
which is a Subsidiary, Equity Interests in such person issued or acquired after
such person became a Subsidiary) in accordance with this Agreement if, and to
the extent that, and for so long as (A) such Equity Interests constitute less
than 100% of all applicable Equity Interests of such person and the person
holding the remainder of such Equity Interests are not Affiliates, (B) doing so
would violate applicable law or a contractual obligation binding on such Equity
Interests and (C) with respect to such contractual obligations, such obligation
existed at the time of the acquisition thereof and was not created or made
binding on such Equity Interests in contemplation of or in connection with the
acquisition of such Subsidiary, (v) any assets acquired after the Closing Date,
to the extent that, and for so long as, taking such actions would violate an
enforceable contractual obligation binding on such assets that existed at the
time of the acquisition thereof and was not created or made binding on such
assets in contemplation or in connection with the acquisition of such assets
(except in the case of assets acquired with Indebtedness permitted pursuant to
Section 6.01(i) that is secured by a Permitted Lien) or (vi) those assets as to
which the Collateral Agent shall reasonably determine that the costs of
obtaining or perfecting such a security interest are excessive in relation to
the value of the security to be afforded thereby; provided, that, upon the
reasonable request of the Collateral Agent, the Company shall, and shall cause
any applicable Subsidiary to, use commercially reasonable efforts to have waived
or eliminated any contractual obligation of the types described in clauses (iv)
and (v) above.
 
(k) Appraisals and Reports.  The Company shall use commercially reasonable
efforts to facilitate the completion of Post-Closing Reports within 90 days
after the Closing Date.  In addition, the Borrowers shall provide to the
Collateral Agent, upon request of the Collateral Agent and at the expense of the
Borrowers, (a) so long as no Availability Triggering Event or Event of Default
has occurred and is continuing, once in each calendar year (in coordination with
the Company’s annual financial statement audit), or (b) if the Availability is
less than $100 million for five consecutive days, twice per calendar year, and
(c) if any Availability Triggering Event or Event of Default has occurred and is
continuing, one additional time during any calendar year, appraisals or updates
thereof of any or all of the Collateral from one or more Acceptable Appraisers
(as selected by the Borrowers), and prepared in a form and on a basis reasonably
satisfactory to the Collateral Agent, such appraisals and updates to include,
without limitation, information required by Requirements of Law and by the
internal policies of the Lenders.  In addition, the Borrowers shall have the
right (but not the obligation), at their expense, at any time and from time to
time (but not more than twice per year) to provide the Collateral Agent with
additional appraisals or updates thereof of any or all of the Collateral from
one or more Acceptable Appraisers (as selected by the Borrowers), and prepared
in a form and on a basis reasonably satisfactory to the Collateral Agent, in
which case such appraisals or updates shall be used in
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-85-

--------------------------------------------------------------------------------

 

connection with the determination of the Orderly Liquidation Value and the
calculation of the Borrowing Base hereunder.  In connection with any appraisal
requested by the Collateral Agent pursuant to this Section 5.11, the Borrowers
shall be given 20 days following such request by the Collateral Agent to choose
and engage the Acceptable Appraiser prior to the commencement of such
appraisal.  With respect to each appraisal made pursuant to this Section 5.11
after the Closing Date, (i) the Collateral Agent and the Borrowers shall each be
given a reasonable amount of time to review and comment on a draft form of the
appraisal prior to its finalization and (ii) any adjustments to the Orderly
Liquidation Value or the Borrowing Base hereunder as a result of such appraisal
shall become effective 20 days following the finalization of such appraisal.
 
(l) Collateral Reporting.  Provide, or cause to be provided, to the Collateral
Agent, a Borrowing Base Certificate on or before the 20th Business Day of each
Fiscal Period, or, during the continuance of an Availability Triggering Event or
Event of Default, more frequently if requested by the Collateral Agent (but in
no event more frequently than once in any seven consecutive day period), for the
preceding Fiscal Period end (or such shorter period during the continuance of an
Availability Triggering Event or Event of Default), substantially in the form of
Exhibit E.  If the Borrowers’ records or reports of the Collateral required to
be delivered pursuant to this Agreement are prepared by an accounting service or
other agent, the Borrowers hereby authorize such service or agent to deliver
such records or reports to the Collateral Agent, for distribution to the
Lenders.
 
(m) Accounts.
 
(a) Not re-date any invoice or sale or make sales on extended dating or extend
or modify any Account outside the ordinary course of business.
 
(b) Not, without the Collateral Agent’s prior written consent, accept any note
or other instrument (except a check or other instrument for the immediate
payment of money) with respect to any Account other than Accounts which (i) do
not exceed $1 million individually and (ii) at the time of accepting such note
or other instrument are not less than 90 days past due from the date of the
original invoice therefor or in settlement of a bankrupt or disputed
account.  If the Collateral Agent consents to the acceptance of any such
instrument, such Loan Party will promptly deliver such instrument to the
Collateral Agent, endorsed to the Collateral Agent in a manner satisfactory in
form and substance to the Collateral Agent.
 
(c) Take commercially reasonable steps to settle, contest, or adjust any dispute
or claim in excess of $1 million at no expense to the Secured Parties.  No
discount, credit, or allowance shall be granted to any Account Debtor without
the Collateral Agent’s prior written consent, except for discounts, credits, and
allowances made or given in the ordinary course of business of the Borrowers
(unless an Event of Default has occurred and is continuing and the Collateral
Agent has notified the Borrowers that such exception is withdrawn).
 
(d) If an Account Debtor returns any Inventory to any Borrower then, unless an
Event of Default exists and the Collateral Agent has given notice to the
Borrowers not to do so, such Borrower shall promptly determine the reason for
such return and if such return has a valid reason shall issue a credit
memorandum to the Account Debtor in the appropriate amount.  All returned
Inventory of the Borrowers or its Subsidiaries shall be subject to the
Collateral Agent’s Liens thereon.  Whenever any Inventory is returned, the
related Account shall be deemed ineligible (without duplication of any other
exclusion) to the extent of the amount owing by the Account Debtor with respect
to such returned Inventory.
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-86-

--------------------------------------------------------------------------------

 

(n) Collection of Accounts; Payments.
 
(a) Within 120 days after the Closing Date, establish a Payment Account (the
“Primary Payment Account”) subject to a Blocked Account Agreement and other
documentation reasonably acceptable to the Administrative Agent, into which all
Account collections and proceeds of Revolving Facility Senior Collateral (as
defined in the Senior Lender Intercreditor Agreement) will be deposited, and the
Borrowers hereby agree that, if an Availability Triggering Event or Specified
Default has occurred and is continuing, the Collateral Agent will have exclusive
dominion and control over the Primary Payment Account.  In the absence of an
Availability Triggering Event or Specified Default, the Borrowers will be
entitled to direct the application of funds in the Primary Payment Account,
including directing the Administrative Agent (or other depository bank, if
applicable) to apply funds to the repayment of the outstanding Loans and other
amounts payable under the Loan Documents and to otherwise withdraw funds from
the Primary Payment Account; provided that all funds withdrawn from the Primary
Payment Account will be applied to repay operating expenses of the Borrowers and
their Subsidiaries in the ordinary course of business or for other purposes
permitted hereunder other than transfers of funds to a deposit account that is
not subject to a Blocked Account Agreement (an “Unblocked Account”) or
investments in Permitted Investments unless (i) the Collateral Agent has a first
priority perfected security interest in such Permitted Investment or Unblocked
Account or (ii) the amount of such Permitted Investments and funds in Unblocked
Accounts so transferred for which the Collateral Agent does not have a first
priority perfected security interest does not exceed $40 million at any one
time; provided, further, that no such transfers of funds to Unblocked Accounts
or Permitted Investments may be made pursuant to this clause (ii) if the
Availability is less than $100 million on such date immediately before and after
giving effect to such transfer or Permitted Investment.  If an Availability
Triggering Event or Specified Default has occurred and is continuing, (i) the
Collateral Agent shall have the right to apply collections received into the
Primary Payment Account to the outstanding Loans as provided in Section 5.02 of
the Collateral Agreement and the Borrowers shall have the right, subject to the
terms and conditions of this Agreement, to request Borrowings hereunder and
direct the disposition of Revolving Loan proceeds, and (ii) the Borrowers shall
not be entitled to present items drawn on or otherwise to withdraw or direct the
dispositions of funds from the Primary Payment Account nor shall any Borrower be
entitled to close the Primary Payment Account until all obligations under this
Agreement are paid and performed in full.  Notwithstanding any other agreements
the Borrowers may have with any Secured Party, the Collateral Agent shall be
entitled, during the continuance of any Event of Default, for purposes of this
Agreement to give instructions as to the withdrawal or disposition of funds from
time to time credited to any deposit account with the Collateral Agent, any
Payment Account, or the Primary Payment Account, or as to any other matters
relating to any of the forgoing without further consent of the Borrowers.  The
Collateral Agent’s power under this Agreement to give instructions as to the
withdrawal or disposition of any funds from time to time credited to the Primary
Payment Account, any other Payment Account or deposit account with the
Collateral Agent or as to any other matters relating to the foregoing includes,
without limitation, during an Event of Default, the power to give stop payment
orders for any items being presented to such accounts for payment.
 
(b) No later than 120 days after the Closing Date or such later time as the
Administrative Agent shall agree, establish a lock-box service for collections
of Accounts at Clearing Banks reasonably acceptable to the Administrative Agent
and, with respect to bank
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-87-

--------------------------------------------------------------------------------

 

accounts with Clearing Banks other than the Collateral Agent, if requested by
the Administrative Agent, subject to Blocked Account Agreements and other
documentation reasonably acceptable to the Administrative Agent (provided, that
Blocked Account Agreements and other documentation consistent in form and
substance with the Blocked Account Agreements and documentation established in
connection with the Existing Credit Agreement shall be acceptable to the
Administrative Agent).  The Borrowers shall instruct all new Account Debtors
with respect to Accounts to make all payments directly to the address
established for each such lock-box service or electronically into such lockbox
accounts.  If, notwithstanding such instructions, any Borrower receives any
proceeds of Accounts, it shall deliver such payments to the Collateral Agent or
deposit them into the Primary Payment Account of another Payment Account
established pursuant to this Section 5.14(b).  All funds received in any Payment
Account other than the Primary Payment Account shall be promptly transferred to
the Primary Payment Account.  During an Availability Triggering Event or
Specified Default, all collections received in any lock-box or Payment Account
or directly by the Borrowers or the Collateral Agent, and all funds in any
Payment Account or other account to which such collections are deposited, shall
be subject to the Collateral Agent’s exclusive dominion and control and
withdrawals by the Borrowers shall not be permitted; provided, however, that, in
the absence of an Availability Triggering Event or Specified Default, all
collections received in any lock-box or Payment Account, and all funds in any
Payment Account or other account to which such collections are deposited shall
be subject to direction as to application thereof and withdrawal by the
Borrowers in the same manner as provided in Section 5.14(a) for the Primary
Payment Account.  The Collateral Agent or its designee may, at any time after
the occurrence and during the continuation of an Event of Default, upon notice
to the Borrowers, notify Account Debtors that the Accounts have been assigned to
the Collateral Agent and of the Collateral Agent’s security interest therein,
and may collect them directly and charge the collection costs and expenses to
the Loan Account as a Revolving Loan.  So long as an Event of Default exists,
the Borrowers, at the Collateral Agent’s request, shall execute and deliver to
the Collateral Agent such documents as the Collateral Agent shall reasonably
request to grant the Collateral Agent access to any post office box in which
collections of Accounts are received.
 
(c) If sales of Inventory are made or services are rendered by any of the
Borrowers for cash, such Borrowers shall promptly deposit such cash into a
Payment Account.
 
(d) Except as otherwise provided in this Section 5.14, all payments received by
the Collateral Agent in a bank account, an account separate from the Primary
Payment Account, a Payment Account or a lock-box account, designated by the
Borrowers and the Collateral Agent will be credited to the Loan Account
(conditional upon final collection) on the same day received (if received prior
to 3:00 p.m., Local Time); provided that the Borrowers shall compensate the
Collateral Agent for the cost of collection and clearance of remittances applied
to the Loan Account, including interest for one day, on all uncollected funds
credited to the Loan Account as provided by this Section 5.14(d).
 
(e) In the event all of the Obligations (other than contingent indemnification
and expense reimbursement obligations for which no claim has been made) are
repaid upon the termination of this Agreement or upon acceleration of the
Obligations, other than through the Collateral Agent’s receipt of payments on
account of the Accounts or proceeds of the other Collateral, such payment will
be credited (conditional upon final collection) to the Loan Account (i) on the
date of the Collateral Agent’s receipt of such funds if such funds are collected
funds or other immediately available funds if received by 3:00 p.m. (New York,
New York time) or (ii) one Business Day after the Collateral Agent’s receipt of
such funds if such funds are uncollected funds or collected or immediately
available funds received after such time.
 
(o) Inventory; Perpetual Inventory.
 
(a) Keep its Inventory (other than returned or obsolete Inventory) in good and
marketable condition, except for damaged or defective goods arising in the
ordinary course of its business.  The Borrowers will not, without the prior
written consent of the Collateral Agent, acquire or maintain any Inventory in
excess of $5 million at any time on consignment or approval unless such
Inventory is disclosed to the Collateral Agent pursuant to Section 5.12 and the
Borrowers take appropriate steps to insure that all of such Inventory meets the
criteria of Eligible Inventory, including delivery of appropriate subordination
agreements, if necessary.  The
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-88-

--------------------------------------------------------------------------------

 

Borrowers will conduct a physical count of their Inventory at least once per its
fiscal year, and during the existence of an Event of Default, at such other
times as the Collateral Agent may reasonably request.  Without the Collateral
Agent’s written consent, the Borrowers will not sell, through a single
transaction or a series of related transactions, Inventory on a bill-and-hold,
guaranteed sale, sale and return, sale on approval, consignment, or other
repurchase or return basis in excess of $5 million.
 
(b) In connection with all Inventory financed by letters of credit, the
Borrowers will, when an Event of Default is continuing, at the Collateral
Agent’s request, instruct all suppliers, carriers, forwarders, customs brokers,
warehouses or other persons receiving or holding cash, checks, Inventory,
documents or instruments in which the Collateral Agent holds a security interest
to deliver them to the Collateral Agent and/or subject to the Collateral Agent’s
order, and if they shall come into the Borrowers’ or their Subsidiaries’
possession, to deliver them, upon request, to the Collateral Agent in their
original form.  The Borrowers shall also, when an Event of Default is
continuing, at the Collateral Agent’s request, designate the Collateral Agent as
the consignee on all bills of lading and other negotiable and non-negotiable
documents.
 
 
                  SECTION 8.                      
 
Negative Covenants
 
The Borrowers covenant and agree with each Lender that, from and after the
Amendment Effective Date, and so long as this Agreement shall remain in effect
(other than in respect of contingent indemnification obligations for which no
claim has been made) and until the Commitments have been terminated and the
Obligations (including principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document) have been paid in
full and all Letters of Credit and Bankers’ Acceptances have been canceled or
fully cash collateralized (in a manner reasonably acceptable to the
Administrative Agent and the Issuing Banks) or have expired and all amounts
drawn or paid thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, the Borrowers will not, and will not
permit any of the Material Subsidiaries to:
 
(a) Indebtedness.  Incur, create, assume or permit to exist any Indebtedness,
except:
 
Indebtedness existing on the Amendment Effective Date and set forth on
Schedule 6.01 and any Permitted Refinancing Indebtedness incurred to Refinance
such Indebtedness (other than intercompany indebtedness Refinanced with
Indebtedness owed to a person not affiliated with the Company or any
Subsidiary);
 
Indebtedness created hereunder and under the other Loan Documents;
 
Indebtedness pursuant to Swap Agreements;
 
Indebtedness owed to (including obligations in respect of letters of credit or
bank guarantees or similar instruments for the benefit of) any person providing
workers’ compensation, health, disability or other employee benefits or
property, casualty or liability insurance to the Company or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business; provided, that upon the incurrence of
Indebtedness with respect to reimbursement obligations regarding workers’
compensation claims, such obligations are reimbursed not later than 30 days
following such incurrence;
 
Indebtedness of the Company to Holdings or any Subsidiary and of any Subsidiary
to Holdings, the Company or any other Subsidiary; provided, that
(i) Indebtedness of any Subsidiary that is not a Subsidiary Loan Party owing to
the Loan Parties shall be subject to Section 6.04(b) and (ii) Indebtedness of
the Company to Holdings or any Subsidiary and
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-89-

--------------------------------------------------------------------------------

 

Indebtedness of any other Loan Party to Holdings or any Subsidiary that is not a
Subsidiary Loan Party (the “Subordinated Intercompany Debt”) shall be
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent;
 
Indebtedness in respect of performance bonds, bid bonds, appeal bonds, surety
bonds and completion guarantees and similar obligations, in each case provided
in the ordinary course of business, including those incurred to secure health,
safety and environmental obligations in the ordinary course of business;
 
Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business or other cash management services in the ordinary
course of business; provided, that (x) such Indebtedness (other than credit or
purchase cards) is extinguished within ten Business Days of notification to the
applicable Borrower of its incurrence and (y) such Indebtedness in respect of
credit or purchase cards is extinguished within 60 days from its incurrence;
 
(i) Indebtedness of a Subsidiary acquired after the Closing Date or an entity
merged into or consolidated with the Company or any Subsidiary after the Closing
Date and Indebtedness assumed in connection with the acquisition of assets,
which Indebtedness in each case exists at the time of such acquisition, merger
or consolidation and is not created in contemplation of such event and where
such acquisition, merger or consolidation is permitted by this Agreement and
(ii) any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness; provided, no Default or Event of Default shall have occurred and
be continuing or would result therefrom;
 
Capital Lease Obligations, mortgage financings and purchase money Indebtedness
incurred by the Company or any Subsidiary prior to or within 270 days after the
acquisition, lease or improvement of the respective asset permitted under this
Agreement in order to finance such acquisition or improvement, and any Permitted
Refinancing Indebtedness in respect thereof; provided, that, if immediately
after giving effect to such transaction, the Total Net First Lien Leverage Ratio
of the Company on a Pro Forma Basis would be greater than 4.00 to 1.00, then the
amount of Indebtedness incurred pursuant to this paragraph (i), when combined
with the Remaining Present Value of outstanding leases permitted under
Section 6.03, shall not exceed the greater of $150 million and 4.5% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which financial statements have been
delivered pursuant to Section 5.04;
 
Capital Lease Obligations incurred by the Company or any Subsidiary in respect
of any Sale and Lease-Back Transaction that is permitted under Section 6.03 and
any Permitted Refinancing Indebtedness in respect thereof;
 
other Indebtedness of the Company or any Subsidiary, in an aggregate principal
amount that at the time of, and after giving effect to, the incurrence thereof,
would not exceed the greater of $175 million and 5.0% of Consolidated Total
Assets as of the end of the fiscal quarter immediately prior to the date of such
incurrence for which financial statements have been delivered pursuant to
Section 5.04;
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-90-

--------------------------------------------------------------------------------

 

Indebtedness of the Company and/or its Subsidiaries pursuant to (i) the Second
Lien Notes in an aggregate principal amount that is not in excess of
$1,525.0 million, (ii) the Berry Senior Subordinated Notes in an aggregate
principal amount that is not in excess of $454.6 million, (iii) the Covalence
Senior Subordinated Notes in an aggregate principal amount that is not in excess
of $265 million, (iv) the extensions of Term Loans under the Term Loan Credit
Agreement, (v) the First Priority Notes in an aggregate principal amount that is
not in excess of $1,050.6 million, and (vi) any Permitted Refinancing
Indebtedness incurred to Refinance any such Indebtedness;
 
Guarantees (i) by the Subsidiary Loan Parties of the Indebtedness of the Company
and its Subsidiaries described in paragraph (1) of this Section 6.01, so long as
the Guarantee of the Senior Subordinated Notes or any Permitted Refinancing
Indebtedness in respect thereof is subordinated substantially on terms as set
forth in the Senior Subordinated Notes Indentures with respect to the Senior
Subordinated Notes, and so long as any Liens securing the Guarantee of the
Original Second Lien Notes or any Permitted Refinancing Indebtedness in respect
thereof are subject to the Intercreditor Agreement, (ii) by the Company or any
Subsidiary Loan Party of any Indebtedness of any Borrower or any Subsidiary Loan
Party expressly permitted to be incurred under this Agreement, (iii) by the
Company or any Subsidiary Loan Party of Indebtedness otherwise permitted
hereunder of Holdings or any Subsidiary that is not a Subsidiary Loan Party to
the extent such Guarantees are permitted by Section 6.04 (other than
Section 6.04(v)), (iv) by any Foreign Subsidiary of Indebtedness of another
Foreign Subsidiary, and (v) by the Company of Indebtedness of Foreign
Subsidiaries incurred for working capital purposes in the ordinary course of
business on ordinary business terms so long as such Indebtedness is permitted to
be incurred under Section 6.01(s) to the extent such Guarantees are permitted by
6.04 (other than Section 6.04(v)); provided, that Guarantees by the Company or
any Subsidiary Loan Party under this Section 6.01(m) of any other Indebtedness
of a person that is subordinated to other Indebtedness of such person shall be
expressly subordinated to the Obligations to at least the same extent as the
Guarantee of the Senior Subordinated Notes is under the Senior Subordinated
Notes Indentures;
 
Indebtedness arising from agreements of the Company or any Subsidiary providing
for indemnification, adjustment of purchase or acquisition price or similar
obligations, in each case, incurred or assumed in connection with the
Transactions, Specified Stock Purchases and any Permitted Business Acquisition
or the disposition of any business, assets or a Subsidiary not prohibited by
this Agreement, other than Guarantees of Indebtedness incurred by any person
acquiring all or any portion of such business, assets or a Subsidiary for the
purpose of financing such acquisition;
 
Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business;
 
Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;
 
Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;
 
 (i) other Indebtedness incurred by the Company or any Subsidiary Loan Party;
provided that (A) at the time of the incurrence of such Indebtedness and after
giving effect
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-91-

--------------------------------------------------------------------------------

 

thereto, no Default or Event of Default shall have occurred and be continuing or
would result therefrom, (B) the Company and its Subsidiaries shall be in Pro
Forma Compliance after giving effect to the issuance incurrence or assumption of
such Indebtedness and (C) in the case of any such Indebtedness that is secured,
immediately after giving effect to the issuance, incurrence or assumption of
such Indebtedness, the Total Net First Lien Leverage Ratio on a Pro Forma Basis
shall not be greater than 3.75 to 1.00 and (ii) Permitted Refinancing
Indebtedness in respect thereof;
 
Indebtedness of Foreign Subsidiaries; provided that the aggregate amount of
Indebtedness incurred under this clause (s), when aggregated with all other
Indebtedness incurred and outstanding pursuant to this clause (s), shall not
exceed the greater of $100 million and 10.0% of the consolidated assets of the
Foreign Subsidiaries at the time of such incurrence;
 
unsecured Indebtedness in respect of obligations of the Company or any
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided, that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms (which require that all such payments be made within 60
days after the incurrence of the related obligations) in the ordinary course of
business and not in connection with the borrowing of money or any Swap
Agreements;
 
Indebtedness representing deferred compensation to employees of the Company or
any Subsidiary incurred in the ordinary course of business;
 
Indebtedness in connection with Permitted Receivables Financings; provided that,
after giving effect to such Indebtedness, the Borrowers shall be in compliance
with Section 2.11(b);
 
Indebtedness of Foreign Subsidiaries incurred under lines of credit or overdraft
facilities (including, but not limited to, intraday, ACH and purchasing card/T&E
services) extended by one or more financial institutions reasonably acceptable
to the Administrative Agent or one or more of the Lenders and (in each case)
established for such Foreign Subsidiaries’ ordinary course of operations (such
Indebtedness, the “Overdraft Line”), which Indebtedness may be secured as, but
only to the extent, provided in Section 6.02(b) and in the Security Documents;
 
Indebtedness incurred on behalf of, or representing Guarantees of Indebtedness
of, joint ventures not in excess, at any one time outstanding, of the greater of
$175 million or 5.0% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such incurrence for which financial
statements have been delivered pursuant to Section 5.04;
 
Indebtedness consisting of promissory notes issued by the Company or any
Subsidiary to current or former officers, directors and employees, their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of Holdings or any Parent Entity permitted by
Section 6.06;
 
Indebtedness consisting of obligations of the Company or any Subsidiary under
deferred compensation or other similar arrangements incurred by such Person in
connection with the Transactions, Specified Stock Purchases, Permitted Business
Acquisitions or any other Investment expressly permitted hereunder; and
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-92-

--------------------------------------------------------------------------------

 

all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in paragraphs (a) through (z) above.
 
(b) Liens.  Create, incur, assume or permit to exist any Lien on any property or
assets (including stock or other securities of any person, including the Company
and any Subsidiary) at the time owned by it or on any income or revenues or
rights in respect of any thereof, except the following (collectively, “Permitted
Liens”):
 
Liens on property or assets of the Company and the Subsidiaries existing on the
Amendment Effective Date and set forth on Schedule 6.02(a) or, to the extent not
listed in such Schedule, where such property or assets have a fair market value
that does not exceed $10 million in the aggregate and $5 million in respect of
Accounts and Inventory, and any modifications, replacements, renewals or
extensions thereof; provided, that such Liens shall secure only those
obligations that they secure on the Closing Date (and any Permitted Refinancing
Indebtedness in respect of such obligations permitted by Section 6.01(a)) and
shall not subsequently apply to any other property or assets of the Company or
any Subsidiary other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien, and (B) proceeds and
products thereof;
 
any Lien created under the Loan Documents (including, without limitation, Liens
created under the Security Documents securing obligations in respect of Swap
Agreements owed to a person that is a Lender or an Affiliate of a Lender at the
time of entry into such Swap Agreements) or permitted in respect of any
Mortgaged Property by the terms of the applicable Mortgage and, provided that
such Liens are subject to the terms of the Senior Lender Intercreditor
Agreement, any Lien securing the Term Loan Credit Agreement or any Indebtedness
or obligations under the Term Loan Credit Agreement or any “Loan Documents”
thereunder; provided, however, in no event shall the holders of the Indebtedness
under the Overdraft Line have the right to receive proceeds in respect of a
claim in excess of $20 million in the aggregate (plus (i) any accrued and unpaid
interest in respect of Indebtedness incurred by the Company and the Subsidiaries
under the Overdraft Line and (ii) any accrued and unpaid fees and expenses owing
by the Company and the Subsidiaries under the Overdraft Line) from the
enforcement of any remedies available to the Secured Parties under all of the
Loan Documents;
 
any Lien on any property or asset (other than Accounts and Inventory unless such
Accounts and Inventory are held by a Subsidiary that is not a Borrower and such
Accounts and Inventory are not commingled with the Accounts and Inventory of any
other Borrower) of the Company or any Subsidiary securing Indebtedness or
Permitted Refinancing Indebtedness permitted by Section 6.01(h); provided, that
such Lien (i) does not apply to any other property or assets of the Company or
any of the Subsidiaries not securing such Indebtedness at the date of the
acquisition of such property or asset (other than after acquired property
subjected to a Lien securing Indebtedness and other obligations incurred prior
to such date and which Indebtedness and other obligations are permitted
hereunder that require a pledge of after acquired property, it being understood
that such requirement shall not be permitted to apply to any property to which
such requirement would not have applied but for such acquisition), (ii) such
Lien is not created in contemplation of or in connection with such acquisition
and (iii) in the case of a Lien securing Permitted Refinancing Indebtedness, any
such Lien is permitted, subject to compliance with clause (e) of the definition
of the term “Permitted Refinancing Indebtedness”;
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-93-

--------------------------------------------------------------------------------

 

Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;
 
Liens imposed by law, such as landlord’s, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, construction or other like Liens arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or that are being contested in good faith by appropriate
proceedings and in respect of which, if applicable, the Company or any
Subsidiary shall have set aside on its books reserves in accordance with GAAP;
 
(i) pledges and deposits and other Liens with respect to property other than
Accounts and Inventory made in the ordinary course of business in compliance
with the Federal Employers Liability Act or any other workers’ compensation,
unemployment insurance and other social security laws or regulations and
deposits securing liability to insurance carriers under insurance or
self-insurance arrangements in respect of such obligations and (ii) pledges and
deposits and other Liens with respect to property other than Accounts and
Inventory securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Company or any Subsidiary;
 
deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance and return of money bonds,
bids, leases, government contracts, trade contracts, agreements with utilities,
and other obligations of a like nature (including letters of credit in lieu of
any such bonds or to support the issuance thereof) incurred in the ordinary
course of business, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business;
 
zoning restrictions, survey exceptions and such matters as an accurate survey
would disclose, easements, trackage rights, leases (other than Capital Lease
Obligations), licenses, special assessments, rights-of-way, covenants,
conditions, restrictions and declaration on or with respect to the use of Real
Property, servicing agreements, development agreements, site plan agreements and
other similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that are of a minor nature and that, in the aggregate,
do not interfere in any material respect with the ordinary conduct of the
business of the Company or any Subsidiary;
 
Liens securing Indebtedness permitted by Section 6.01(i) (limited to the assets
subject to such Indebtedness);
 
Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds thereof and
related property;
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-94-

--------------------------------------------------------------------------------

 

Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);
 
Liens disclosed by the title insurance policies delivered on or subsequent to
the Closing Date and pursuant to Section 5.10 and any replacement, extension or
renewal of any such Lien; provided, that such replacement, extension or renewal
Lien shall not cover any property other than the property that was subject to
such Lien prior to such replacement, extension or renewal; provided, further,
that the Indebtedness and other obligations secured by such replacement,
extension or renewal Lien are permitted by this Agreement;
 
any interest or title of a lessor or sublessor under any leases or subleases
entered into by the Company or any Subsidiary in the ordinary course of
business;
 
Liens that are contractual rights of set-off (i) relating to the establishment
of depository relations with banks not given in connection with the issuance of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of the Company
or any Subsidiary to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of the Company or any Subsidiary or
(iii) relating to purchase orders and other agreements entered into with
customers of the Company or any Subsidiary in the ordinary course of business;
 
Liens arising solely by virtue of any statutory or common law provision relating
to banker’s liens, rights of set-off or similar rights;
 
Liens securing obligations in respect of trade-related letters of credit,
banker’s acceptances or bank guarantees permitted under Section 6.01(f), (k) or
(o) and covering the goods (or the documents of title in respect of such goods)
financed by such letters of credit, bankers’ acceptances or bank guarantees and
the proceeds and products thereof;
 
leases or subleases, licenses or sublicenses (including with respect to
intellectual property and software) granted to others in the ordinary course of
business not interfering in any material respect with the business of the
Company and its Subsidiaries, taken as a whole;
 
Liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods;
 
Liens solely on any cash earnest money deposits made by the Company or any of
the Subsidiaries in connection with any letter of intent or purchase agreement
in respect of any Investment permitted hereunder;
 
Liens with respect to property or assets of any Foreign Subsidiary securing
Indebtedness of a Foreign Subsidiary permitted under Section 6.01;
 
other Liens with respect to property or assets of the Company or any Subsidiary;
provided that (i) after giving effect to any such Lien and the incurrence of
Indebtedness, if any, secured by such Lien is created, incurred, acquired or
assumed (or any prior Indebtedness becomes so secured) on a Pro Forma Basis, the
Total Net First Lien Leverage Ratio on the last day of the Company’s then most
recently completed fiscal quarter for which financial statements are available
shall be less than or equal to 3.75 to 1.00, (ii) at the time of the incurrence
of such Lien and after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing or would result therefrom, (iii) the
Indebtedness or other obligations secured by such Lien are otherwise permitted
by this Agreement, and (iv) an intercreditor agreement on customary terms that
is reasonably satisfactory to the Administrative Agent shall be entered into
providing for the treatment of such Liens and the additional Indebtedness and
other obligations secured by such Liens in relation to the Obligations and the
Liens securing the Obligations in a manner that is the same as, or no less
favorable to the Lenders than, the treatment under the Senior Lender
Intercreditor Agreement of the “Term Loan Obligations” (as defined in the Senior
Lender Intercreditor Agreement) and the security therefor (including with regard
to each class of collateral);
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-95-

--------------------------------------------------------------------------------

 

the prior rights of consignees and their lenders under consignment arrangements
entered into in the ordinary course of business;
 
agreements to subordinate any interest of the Company or any Subsidiary in any
accounts receivable or other proceeds arising from inventory consigned by the
Company or any of its Subsidiaries pursuant to an agreement entered into in the
ordinary course of business;
 
Liens arising from precautionary Uniform Commercial Code financing statements or
consignments entered into in connection with any transaction otherwise permitted
under this Agreement;
 
Liens on Equity Interests in joint ventures securing obligations of such joint
venture;
 
Liens on securities that are the subject of repurchase agreements constituting
Permitted Investments under clause (c) of the definition thereof;
 
[Reserved];
 
Liens on goods or inventory the purchase, shipment or storage price of which is
financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of a Borrower or any Subsidiary in
the ordinary course of business; provided, that such Lien secures only the
obligations of such Borrower or such Subsidiaries in respect of such letter of
credit, bankers’ acceptance or bank guarantee to the extent permitted under
Section 6.01;
 
Liens securing insurance premiums financing arrangements, provided, that such
Liens are limited to the applicable unearned insurance premiums;
 
Liens in favor of the Company or any Subsidiary Loan Party; provided that if any
such Lien shall cover any Collateral, the holder of such Lien shall execute and
deliver to the Administrative Agent a subordination agreement in form and
substance reasonably satisfactory to the Administrative Agent;
 
Liens securing obligations under the Second Lien Note Documents and any
Permitted Refinancing Indebtedness in respect thereof, to the extent such Liens
are subject to the Intercreditor Agreement;
 
Liens on not more than $30 million of deposits securing Swap Agreements;
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-96-

--------------------------------------------------------------------------------

 

Liens in respect of Permitted Receivables Financings and Permitted Supplier
Finance Facilities that extend only to the receivables subject thereto, provided
that, after giving effect to such Liens, the Borrowers shall be in compliance
with Section 2.11(b);
 
Liens securing obligations under the First Priority Note Documents and any
Permitted Refinancing Indebtedness in respect thereof, to the extent such Liens
are subject to the Senior Fixed Collateral Intercreditor Agreement; and
 
other Liens with respect to property or assets of the Company or any Subsidiary
securing obligations in an aggregate principal amount outstanding at any time
not to exceed $30 million.
 
(c) Sale and Lease-Back Transactions.  Enter into any arrangement, directly or
indirectly, with any person whereby it shall sell or transfer any property, real
or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred (a “Sale and Lease-Back Transaction”); provided, that
a Sale and Lease-Back Transaction shall be permitted (A) with respect to
property (i) owned by the Company or any Domestic Subsidiary that is acquired
after the Closing Date so long as such Sale and Lease Back Transaction is
consummated within 180 days of the acquisition of such property or (ii) by any
Foreign Subsidiary regardless of when such property was acquired, and (B) with
respect to any property owned by the Company or any Domestic Subsidiary, if at
the time the lease in connection therewith is entered into, and after giving
effect to the entering into of such lease, (a) the Total Net First Lien Leverage
Ratio is equal to or less than 4.00 to 1.00, or (b) if the Total Net First Lien
Leverage Ratio is greater than 4.00 to 1.00, the Remaining Present Value of such
lease, together with Indebtedness outstanding pursuant to Section 6.01(i) and
the Remaining Present Value of outstanding leases entered into under this
Section 6.03(b) on or after the Amendment Effective Date, shall not exceed the
greater of $150 million and 4.5% of Consolidated Total Assets as of the end of
the fiscal quarter immediately prior to the date the lease was entered into for
which financial statements have been delivered pursuant to Section 5.04.
 
(d) Investments, Loans and Advances.  Purchase, hold or acquire (including
pursuant to any merger with a person that is not a Wholly Owned Subsidiary
immediately prior to such merger) any Equity Interests, evidences of
Indebtedness or other securities of, make or permit to exist any loans or
advances to or Guarantees of the obligations of, or make or permit to exist any
investment or any other interest in (each, an “Investment”), any other person,
except:
 
the Transactions and Investments arising as a result of one or more Permitted
Supplier Finance Facilities;
 
(i) Investments by the Company or any Subsidiary in the Equity Interests of the
Company or any Subsidiary; (ii) intercompany loans from the Company or any
Subsidiary to the Company or any Subsidiary; and (iii) Guarantees by the Company
or any Subsidiary Loan Party of Indebtedness otherwise expressly permitted
hereunder of the Company or any Subsidiary; provided, that the sum of
(A) Investments (valued at the time of the making thereof and without giving
effect to any write-downs or write-offs thereof) made after the Closing Date by
the Loan Parties pursuant to clause (i) in Subsidiaries that are not Subsidiary
Loan Parties, plus (B) net intercompany loans made after the Closing Date to
Subsidiaries that are not Subsidiary Loan Parties pursuant to clause (ii), plus
(C) Guarantees of Indebtedness after the Amendment Effective Date of
Subsidiaries that
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-97-

--------------------------------------------------------------------------------

 

are not Subsidiary Loan Parties pursuant to clause (iii), shall not exceed an
aggregate net amount equal to (x) the greater of (1) $100 million and (2) 4.5%
of Consolidated Total Assets as of the end of the fiscal quarter immediately
prior to the date of such Investment for which financial statements have been
delivered pursuant to Section 5.04 (plus any return of capital actually received
by the respective investors in respect of Investments theretofore made by them
pursuant to this paragraph (b)); plus (y) the portion, if any, of the Cumulative
Credit on the date of such election that the Company elects to apply to this
Section 6.04(b)(y), such election to be specified in a written notice of a
Responsible Officer of the Company calculating in reasonable detail the amount
of Cumulative Credit immediately prior to such election and the amount thereof
elected to be so applied; provided, further, that intercompany current
liabilities incurred in the ordinary course of business in connection with the
cash management operations of the Company and the Subsidiaries shall not be
included in calculating the limitation in this paragraph at any time.
 
Permitted Investments and Investments that were Permitted Investments when made;
 
Investments arising out of the receipt by the Company or any Subsidiary of
noncash consideration for the sale of assets permitted under Section 6.05;
 
loans and advances to officers, directors, employees or consultants of the
Company or any Subsidiary (i) in the ordinary course of business not to exceed
the greater of $25 million and 1.0% of Consolidated Total Assets as of the end
of the fiscal quarter immediately prior to the date of such loan or advance for
which financial statements have been delivered pursuant to Section 5.04, in the
aggregate at any time outstanding (calculated without regard to write downs or
write offs thereof), (ii) in respect of payroll payments and expenses in the
ordinary course of business and (iii) in connection with such person’s purchase
of Equity Interests of Holdings (or any Parent Entity) solely to the extent that
the amount of such loans and advances shall be contributed to the Company in
cash as common equity;
 
accounts receivable, security deposits and prepayments arising and trade credit
granted in the ordinary course of business and any assets or securities received
in satisfaction or partial satisfaction thereof from financially troubled
account debtors to the extent reasonably necessary in order to prevent or limit
loss and any prepayments and other credits to suppliers made in the ordinary
course of business;
 
Swap Agreements;
 
Investments existing on, or contractually committed as of, the Amendment
Effective Date and set forth on Schedule 6.04 and any extensions, renewals or
reinvestments thereof, so long as the aggregate amount of all Investments
pursuant to this clause (h) is not increased at any time above the amount of
such Investment existing on the Amendment Effective Date;
 
Investments resulting from pledges and deposits under Sections 6.02(f), (g),
(k), (r), (s), and (u);
 
other Investments by the Company or any Subsidiary in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write-downs or write-offs thereof) not to exceed (i) the greater of $225 million
and 6.5% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such incurrence for which financial statements
have been delivered pursuant to Section 5.04 (plus any returns of capital
actually received by the respective investor in respect of investments
theretofore made by it pursuant to this paragraph (j)) plus (ii) the portion, if
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-98-

--------------------------------------------------------------------------------

 

any, of the Cumulative Credit on the date of such election that the Company
elects to apply to this Section 6.04(j)(ii), such election to be specified in a
written notice of a Responsible Officer of the Company calculating in reasonable
detail the amount of Cumulative Credit immediately prior to such election and
the amount thereof elected to be so applied;
 
Investments constituting Permitted Business Acquisitions and Investments
constituting the Specified Stock Purchases;
 
intercompany loans between Foreign Subsidiaries and Guarantees by Foreign
Subsidiaries permitted by Section 6.01(m);
 
Investments received in connection with the bankruptcy or reorganization of, or
settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Company as a result of a foreclosure by the Company
or any of the Subsidiaries with respect to any secured Investments or other
transfer of title with respect to any secured Investment in default;
 
Investments of a Subsidiary acquired after the Closing Date or of an entity
merged into the Company or merged into or consolidated with a Subsidiary after
the Closing Date, in each case, to the extent permitted under this Section 6.04
and, in the case of any merger or consolidation, in accordance with Section 6.05
to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;
 
acquisitions by the Company of obligations of one or more officers or other
employees of Holdings, any Parent Entity, the Company or its Subsidiaries in
connection with such officer’s or employee’s acquisition of Equity Interests of
Holdings or any Parent Entity, so long as no cash is actually advanced by the
Company or any of the Subsidiaries to such officers or employees in connection
with the acquisition of any such obligations;
 
Guarantees by the Company or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by the Company or any Subsidiary in the
ordinary course of business;
 
Investments to the extent that payment for such Investments is made with Equity
Interests of Holdings (or any Parent Entity);
 
Investments in the equity interests of one or more newly formed persons that are
received in consideration of the contribution by Holdings, the Company or the
applicable Subsidiary of assets (including Equity Interests and cash) to such
person or persons; provided, that (i) the fair market value of such assets,
determined on an arms’-length basis, so contributed pursuant to this
paragraph (r) shall not in the aggregate exceed $30 million and (ii) in respect
of each such contribution, a Responsible Officer of the Company shall certify,
in a form to be agreed upon by the Company and the Administrative Agent
(x) after giving effect to such contribution, no Default or Event of Default
shall have occurred and be continuing, (y) the fair market value of the assets
so contributed and (z) that the requirements of paragraph (i) of this proviso
remain satisfied;
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-99-

--------------------------------------------------------------------------------

 

Investments consisting of the redemption, purchase, repurchase or retirement of
any Equity Interests permitted under Section 6.06;
 
Investments in the ordinary course of business consisting of Uniform Commercial
Code Article 3 endorsements for collection or deposit and Uniform Commercial
Code Article 4 customary trade arrangements with customers consistent with past
practices;
 
Investments in Foreign Subsidiaries not to exceed the greater of $75 million and
2.0% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such Investment for which financial statements
have been delivered pursuant to Section 5.04, in the aggregate, as valued at the
fair market value of such Investment at the time such Investment is made;
 
Guarantees permitted under Section 6.01 (except to the extent such Guarantee is
expressly subject to Section 6.04);
 
advances in the form of a prepayment of expenses, so long as such expenses are
being paid in accordance with customary trade terms of the Company or such
Subsidiary;
 
Investments by the Company and its Subsidiaries, including loans to any direct
or indirect parent of the Company, if such Borrower or any other Subsidiary
would otherwise be permitted to make a dividend or distribution in such amount
(provided that the amount of any such investment shall also be deemed to be a
distribution under the appropriate clause of Section 6.06 for all purposes of
this Agreement);
 
Investments arising as a result of Permitted Receivables Financings;
 
Investments received substantially contemporaneously in exchange for Equity
Interests of any Parent Entity; provided that such Investments are not included
in any determination of the Cumulative Credit; and
 
Investments in joint ventures not in excess of  the greater of $75 million and
2.0% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such Investment for which financial statements
have been delivered pursuant to Section 5.04, in the aggregate.
 
The amount of Investments that may be made at any time pursuant to clause (C) of
the proviso of Section 6.04(b) or 6.04(j) (such Sections, the “Related
Sections”) may, at the election of the Company, be increased by the amount of
Investments that could be made at such time under the other Related Section;
provided that the amount of each such increase in respect of one Related
Section shall be treated as having been used under the other Related Section.
 
(e) Mergers, Consolidations, Sales of Assets and Acquisitions.  Merge into or
consolidate with any other person, or permit any other person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or any part of its assets
(whether now owned or hereafter acquired), or issue, sell, transfer or otherwise
dispose of any Equity Interests of the Company or any Subsidiary, or purchase,
lease or otherwise acquire (in one transaction or a series of transactions) all
or any substantial part of the assets of any other person or any division, unit
or business of any person, except that this Section shall not prohibit:
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-100-

--------------------------------------------------------------------------------

 

               (i) the purchase and sale of inventory in the ordinary course of
business by the Company or any Subsidiary and the sale of receivables by any
Foreign Subsidiary pursuant to non-recourse factoring arrangements in the
ordinary course of business of such Foreign Subsidiary, (ii) the acquisition or
lease (pursuant to an operating lease) of any other asset in the ordinary course
of business by the Company or any Subsidiary, (iii) the sale of surplus,
obsolete or worn out equipment or other property in the ordinary course of
business by the Company or any Subsidiary or (iv) the sale of Permitted
Investments in the ordinary course of business;
 
if at the time thereof and immediately after giving effect thereto no Default or
Event of Default shall have occurred and be continuing or would result
therefrom, (i) the merger of any Subsidiary into the Company in a transaction in
which the Company is the survivor, (ii) the merger or consolidation of any
Subsidiary into or with any Subsidiary Loan Party in a transaction in which the
surviving or resulting entity is a Subsidiary Loan Party and, in the case of
each of clauses (i) and (ii), no person other than the Company or Subsidiary
Loan Party receives any consideration, (iii) the merger or consolidation of any
Subsidiary that is not a Subsidiary Loan Party into or with any other Subsidiary
that is not a Subsidiary Loan Party, (iv) the liquidation or dissolution or
change in form of entity of any Subsidiary (other than the Company) if the
Company determines in good faith that such liquidation, dissolution or change in
form is in the best interests of the Company and is not materially
disadvantageous to the Lenders or (v) any Subsidiary may merge with any other
person in order to effect an Investment permitted pursuant to Section 6.04 so
long as the continuing or surviving person shall be a Subsidiary, which shall be
a Loan Party if the merging Subsidiary was a Loan Party and which together with
each of its Subsidiaries shall have complied with the requirements of
Section 5.10;
 
sales, transfers, leases or other dispositions to the Company or a Subsidiary
(upon voluntary liquidation or otherwise); provided, that any sales, transfers,
leases or other dispositions by a Loan Party to a Subsidiary that is not a
Subsidiary Loan Party in reliance on this paragraph (c) shall be made in
compliance with Section 6.07 and shall be included in Section 6.05(g);
 
Sale and Lease-Back Transactions permitted by Section 6.03;
 
Investments permitted by Section 6.04, Permitted Liens, Dividends permitted by
Section 6.06 and capital expenditures;
 
the sale of defaulted receivables in the ordinary course of business and not as
part of an accounts receivables financing transaction;
 
sales, transfers, leases or other dispositions of assets not otherwise permitted
by this Section 6.05 (or required to be included in this clause (g) pursuant to
Section 6.05(c)); provided, that (i) the aggregate gross proceeds (including
noncash proceeds) of any or all assets sold, transferred, leased or otherwise
disposed of in reliance upon this paragraph (g) shall not exceed, in any fiscal
year of the Company, the greater of (x) $200 million and (y) 6.5% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which financial statements have been
delivered pursuant to Section 5.04, (ii) no Default or Event of Default exists
or would result therefrom; (iii) immediately after giving effect thereto, the
Revolving Facility Credit Exposure shall not exceed the Borrowing Base
calculated on a Pro Forma Basis after giving effect to such sale, transfer,
lease or other disposition, and (iv) immediately after giving effect to any such
sale, lease, transfer, lease or other disposition of Accounts or inventory not
undertaken in the ordinary course of business, the Revolving Facility Credit
Exposure shall not exceed the Borrowing Base;
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-101-

--------------------------------------------------------------------------------

 

 
Permitted Business Acquisitions (including any merger or consolidation in order
to effect a Permitted Business Acquisition); provided, that following any such
merger or consolidation (i) involving the Company, the Company is the surviving
corporation, (ii) involving a Domestic Subsidiary, the surviving or resulting
entity shall be a Subsidiary Loan Party that is a Wholly Owned Subsidiary and
(iii) involving a Foreign Subsidiary, the surviving or resulting entity shall be
a Wholly Owned Subsidiary;
 
leases, licenses (on a non-exclusive basis with respect to intellectual
property), or subleases or sublicenses (on a non-exclusive basis with respect to
intellectual property) of any real or personal property in the ordinary course
of business;
 
sales, leases or other dispositions of inventory of the Company and its
Subsidiaries determined by the management of the Company to be no longer useful
or necessary in the operation of the business of the Company or any of the
Subsidiaries;
 
acquisitions and purchases made with the proceeds of any Asset Sale pursuant to
the first proviso of paragraph (a) of the definition of “Net Proceeds”;
 
the purchase and sale or other transfer (including by capital contribution) of
Receivables Assets pursuant to Permitted Receivables Financings; provided, that,
after giving effect to each such purchase and sale or other transfer, the
Borrower shall be in compliance with Section 2.11(b);
 
any exchange of assets for services and/or other assets of comparable or greater
value; provided, that (i) at least 90% of the consideration received by the
transferor consists of assets that will be used in a business or business
activity permitted hereunder, (ii) in the event of a swap with a fair market
value in excess of $10.0 million, the Administrative Agent shall have received a
certificate from a Responsible Officer of the Company with respect to such fair
market value and (iii) in the event of a swap with a fair market value in excess
of $20.0 million, such exchange shall have been approved by at least a majority
of the Board of Directors of Holdings or the Company; provided, that (A) the
aggregate gross consideration (including exchange assets, other noncash
consideration and cash proceeds) of any or all assets exchanged in reliance upon
this paragraph (m) shall not exceed, in any fiscal year of the Company, the
greater of $200 million and 6.5% of Consolidated Total Assets as of the end of
the fiscal quarter immediately prior to the date of such incurrence for which
financial statements have been delivered pursuant to Section 5.04, (B) no
Default or Event of Default exists or would result therefrom and (C) immediately
after giving effect to such exchange, the Revolving Facility Credit Exposure
shall not exceed the Borrowing Base calculated on a Pro Forma Basis after giving
effect to such exchange;
 
the sale of assets described on Schedule 6.05;
 
the sale of assets as part of the Specified Asset Sale; and
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-102-

--------------------------------------------------------------------------------

 

the purchase and sale or other transfer of Receivables Assets in connection with
a Permitted Supplier Finance Facility; provided, that, after giving effect to
each such purchase and sale or other transfer, the Borrower shall be in
compliance with Section 2.11(b).
 
Notwithstanding anything to the contrary contained in Section 6.05 above, (i) no
sale, transfer or other disposition of assets shall be permitted by this
Section 6.05 (other than sales, transfers, leases, licenses or other
dispositions to Loan Parties pursuant to paragraph (c) of this
Section 6.05) unless such disposition is for fair market value and (ii) no sale,
transfer or other disposition of assets in excess of $15 million shall be
permitted by paragraph (g) of this Section 6.05 unless such disposition is for
at least 75% cash consideration; provided, that for purposes of clause (ii),
(a) the amount of any liabilities (as shown on the Company’s or any Subsidiary’s
most recent balance sheet or in the notes thereto) of the Company or any
Subsidiary of the Company (other than liabilities that are by their terms
subordinated to the Obligations) that are assumed by the transferee of any such
assets, (b) any notes or other obligations or other securities or assets
received by the Company or such Subsidiary of the Company from such transferee
that are converted by the Company or such Subsidiary of the Company into cash
within 180 days of the receipt thereof (to the extent of the cash received) and
(c) any Designated Non-Cash Consideration received by the Company or any of its
Subsidiaries in such Asset Sale having an aggregate fair market value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (c) that is at that time outstanding, not to exceed the greater of
3.0% of Consolidated Total Assets and $100 million at the time of the receipt of
such Designated Non-Cash Consideration (with the fair market value of each item
of Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value) shall be deemed to be
cash.  To the extent any Collateral is disposed of in a transaction expressly
permitted by this Section 6.05 to any Person other than Holdings, the Company or
any Subsidiary, such Collateral shall be sold free and clear of the Liens
created by the Loan Documents, and the Administrative Agent shall take, and
shall be authorized by each Lender to take, any actions reasonably requested by
the Company in order to evidence the foregoing.  Anything contained herein to
the contrary notwithstanding, (A) neither the Company nor any other Loan Party
shall sell or otherwise dispose of any Inventory or Accounts (other than sales
of Inventory in the ordinary course of business and sales of Accounts for
collection) if, as a result of such sale or other disposition, the Revolving
Facility Credit Exposure would exceed the Borrowing Base, in each case
determined as of the time of such sale or other disposition, and (B) none of the
capital stock of any Borrower shall be sold or transferred, nor shall any
Borrower enter into any merger or similar transaction in which such Borrower is
not the surviving entity, unless in any such case (1) the obligations of such
Borrower are assumed by another Borrower on terms reasonably acceptable to the
Administrative Agent, (2) such event would not result in a Default or an Event
of Default, and (3) the portion of the Revolving Facility Credit Exposure of the
assuming Borrower does not exceed the portion of the Borrowing Base attributable
to the Accounts and Inventory of the assuming Borrower.
 
(f) Dividends and Distributions.  Declare or pay any dividend or make any other
distribution (by reduction of capital or otherwise), whether in cash, property,
securities or a combination thereof, with respect to any of its Equity Interests
(other than dividends and distributions on Equity Interests payable solely by
the issuance of additional Equity Interests (other than Disqualified Stock) of
the person paying such dividends or distributions) or directly or indirectly
redeem, purchase, retire or otherwise acquire for value (or permit any
Subsidiary to purchase or acquire) any of its Equity Interests or set aside any
amount for any such purpose (other than through the issuance of additional
Equity Interests (other than Disqualified Stock) of the person redeeming,
purchasing, retiring or acquiring such shares) (collectively, the
“Distributions”); provided, however, that:
 
any Subsidiary of the Company may declare and pay dividends to, repurchase its
Equity Interests from or make other distributions to the Company or to any
Wholly Owned Subsidiary of the Company (or, in the case of non-Wholly Owned
Subsidiaries, to the Company or any Subsidiary that is a direct or indirect
shareholder of such Subsidiary and to each other owner of Equity Interests of
such Subsidiary on a pro rata basis (or more favorable basis from the
perspective of the Company or such Subsidiary) based on their relative ownership
interests so long as any repurchase of its Equity Interests from a person that
is not the Company or a Subsidiary is permitted under Section 6.04);
 
the Company may declare and pay dividends or make other distributions to
Holdings in respect of (i) overhead, legal, accounting and other professional
fees and expenses of Holdings or any Parent Entity, (ii) fees and expenses
related to any public offering or private placement of debt or equity securities
of Holdings or any Parent Entity whether or not consummated, (iii) franchise
taxes and other fees, taxes and expenses in connection with the maintenance of
its existence and its (or any Parent Entity’s indirect) ownership of the
Company, (iv) payments permitted by Section 6.07(b), (v) the tax liability to
each relevant jurisdiction in respect of consolidated, combined, unitary or
affiliated returns for the relevant jurisdiction of Holdings (or any Parent
Entity) attributable to Holdings, the Company or its Subsidiaries and
(vi) customary salary, bonus and other benefits payable to, and indemnities
provided on behalf of, officers and employees of Holdings or any Parent Entity,
in each case in order to permit Holdings or any Parent Entity to make such
payments; provided, that in the case of clauses (i), (ii) and (iii), the amount
of such dividends and distributions shall not exceed the portion of any amounts
referred to in such clauses (i), (ii) and (iii) that are allocable to the
Company and its Subsidiaries (which shall be 100% for so long as Holdings or
such Parent Entity, as the case may be, owns no assets other than the Equity
Interests in the Company, Holdings or another Parent Entity);
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-103-

--------------------------------------------------------------------------------

 

the Company may declare and pay dividends or make other distributions to
Holdings the proceeds of which are used to purchase or redeem the Equity
Interests of Holdings or any Parent Entity (including related stock appreciation
rights or similar securities) held by then present or former directors,
consultants, officers or employees of Holdings, the Company or any of the
Subsidiaries or by any Plan or shareholders’ agreement then in effect upon such
person’s death, disability, retirement or termination of employment or under the
terms of any such Plan or any other agreement under which such shares of stock
or related rights were issued; provided, that the aggregate amount of such
purchases or redemptions under this paragraph (c) shall not exceed in any fiscal
year $20 million (plus the amount of net proceeds contributed to the Company
that were (x) received by Holdings or any Parent Entity during such calendar
year from sales of Equity Interests of Holdings or any Parent Entity of Holdings
to directors, consultants, officers or employees of Holdings, any Parent Entity,
the Company or any Subsidiary in connection with permitted employee compensation
and incentive arrangements and (y) of any key-man life insurance policies
received during such calendar year), which, if not used in any year, may be
carried forward to any subsequent calendar year;
 
noncash repurchases of Equity Interests deemed to occur upon exercise of stock
options if such Equity Interests represent a portion of the exercise price of
such options;
 
the Company may pay dividends to Holdings in an aggregate amount equal to the
portion, if any, of the Cumulative Credit on such date that the Company elects
to apply to this Section 6.06(e), such election to be specified in a written
notice of a Responsible Officer of the Company calculating in reasonable detail
the amount of Cumulative Credit immediately prior to such election and the
amount thereof elected to be so applied; provided, that no Default or Event of
Default has occurred and is continuing or would result therefrom and, after
giving effect thereto, that the Company and its Subsidiaries shall be in Pro
Forma Compliance;
 
the Company may pay dividends on the Closing Date to consummate the
Transactions;
 
the Company may pay dividends or distributions to allow Holdings or any Parent
Entity to make payments in cash, in lieu of the issuance of fractional shares,
upon the exercise of warrants or upon the conversion or exchange of Equity
Interests of any such person;
 
after a Qualified IPO, the Company may pay dividends and make distributions to,
or repurchase or redeem shares from, its equity holders in an amount equal to
6.0% per annum of the net proceeds received by the Company from any public
offering of Equity Interests of the Company or any direct or indirect parent of
the Company;
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-104-

--------------------------------------------------------------------------------

 

                    the Company may make distributions to Holdings or any Parent
Entity to finance any Investment permitted to be made pursuant to Section 6.04;
provided, that (A) such distribution shall be made substantially concurrently
with the closing of such Investment and (B) such parent shall, immediately
following the closing thereof, cause (1) all property acquired (whether assets
or Equity Interests) to be contributed to the Company or a Subsidiary or (2) the
merger (to the extent permitted in Section 6.05) of the Person formed or
acquired into the Company or a Subsidiary in order to consummate such Permitted
Business Acquisition or Investment; and
the Company may pay dividends after the Closing Date to permit Holdings to make
payments required under the Acquisition Agreement (including Sections 2.9 and
5.4 thereof).
 
(g) Transactions with Affiliates.
 
(a) Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates or any known direct or indirect holder of 10% or more of any
class of capital stock of Holdings or the Company in a transaction involving
aggregate consideration in excess of $5 million, unless such transaction is (i)
otherwise permitted (or required) under this Agreement or (ii) upon terms no
less favorable to the Company or such Subsidiary, as applicable, than would be
obtained in a comparable arm’s-length transaction with a person that is not an
Affiliate.
 
(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,
 
any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the Board of Directors of Holdings or of the Company,
 
loans or advances to employees or consultants of Holdings (or any Parent
Entity), the Company or any of the Subsidiaries in accordance with
Section 6.04(e),
 
transactions among the Company or any Subsidiary or any entity that becomes a
Subsidiary as a result of such transaction (including via merger or
consolidation in which a Subsidiary is the surviving entity) not prohibited by
this Agreement,
 
the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of Holdings, any Parent Entity,
the Company and the Subsidiaries in the ordinary course of business (limited, in
the case of any Parent Entity, to the portion of such fees and expenses that are
allocable to the Company and its Subsidiaries (which shall be 100% for so long
as Holdings or such Parent Entity, as the case may be, owns no assets other than
the Equity Interests in the Company, Holdings or another Parent Entity and
assets incidental to the ownership of the Company and its Subsidiaries)),
 
subject to the limitations set forth in Section 6.07(b)(xiv), if applicable,
transactions pursuant to the Transaction Documents and permitted agreements in
existence on the Closing Date and set forth on Schedule 6.07 or any amendment
thereto to the extent such amendment is not adverse to the Lenders in any
material respect and other transactions, agreements and arrangements described
on Schedule 6.07 and any amendment thereto to the extent such amendment is not
adverse to the Lenders in any material respect or similar transactions,
agreements or arrangements entered into by the Company or any of its
Subsidiaries.
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-105-

--------------------------------------------------------------------------------

 

(A) any employment agreements entered into by the Company or any of the
Subsidiaries in the ordinary course of business, (B) any subscription agreement
or similar agreement pertaining to the repurchase of Equity Interests pursuant
to put/call rights or similar rights with employees, officers or directors, and
(C) any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract and transactions pursuant thereto,
 
dividends, redemptions and repurchases permitted under Section 6.06, including
payments to Holdings (and any Parent Entity),
 
any purchase by Holdings of the equity capital of the Company; provided, that
any Equity Interests of the Company purchased by Holdings shall be pledged to
the Administrative Agent on behalf of the Lenders pursuant to the Collateral
Agreement,
 
payments by the Company or any of the Subsidiaries to any Fund or any Fund
Affiliate made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including in
connection with acquisitions or divestitures, which payments are approved by the
majority of the Board of Directors of the Company, or a majority of
disinterested members of the Board of Directors of the Company, in good faith,
 
transactions with Wholly Owned Subsidiaries for the purchase or sale of goods,
products, parts and services entered into in the ordinary course of business in
a manner consistent with past practice,
 
any transaction in respect of which the Company delivers to the Administrative
Agent (for delivery to the Lenders) a letter addressed to the Board of Directors
of the Company from an accounting, appraisal or investment banking firm, in each
case of nationally recognized standing that is (A) in the good faith
determination of the Company qualified to render such letter and (B) reasonably
satisfactory to the Administrative Agent, which letter states that such
transaction is on terms that are no less favorable to the Company or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s-length
transaction with a person that is not an Affiliate,
 
subject to paragraph (xiv) below, the payment of all fees, expenses, bonuses and
awards related to the Transactions contemplated by the Information Memorandum,
including fees to any Fund or any Fund Affiliates and as set forth on
Schedule 6.07,
 
transactions with joint ventures for the purchase or sale of goods, equipment
and services entered into in the ordinary course of business and in a manner
consistent with past practice,
 
any agreement to pay, and the payment of, monitoring, management, transaction,
advisory or similar fees payable to any Fund or any Fund Affiliate (A) in an
aggregate amount in any fiscal year not to exceed the sum of (1) the greater of
$7.5 million and 2.0% of EBITDA for such fiscal year, plus reasonable out of
pocket costs and expenses in connection therewith and unpaid amounts accrued for
prior periods; plus (2) any deferred
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-106-

--------------------------------------------------------------------------------

 

fees (to the extent such fees were within such amount in clause (A) (1) above
originally), plus (B) 2.0% of the value of transactions with respect to which
any Fund or any Fund Affiliate provides any transaction, advisory or other
services, plus (C) so long as no Availability Triggering Event or Event of
Default has occurred and is continuing, in the event of a Qualified IPO, the
present value of all future amounts payable pursuant to any agreement referred
to in clause (A) (1) above in connection with the termination of such agreement
with the Funds and Fund Affiliates (the “Fund Termination Fee”); provided, that
if any such payment pursuant to clause (C) is not permitted to be paid as a
result of an Availability Triggering Event or Event of Default, such payment
shall accrue and may be payable when no Availability Triggering Event or Events
of Default are continuing to the extent that no further Availability Triggering
Event or Event of Default would result therefrom,
the issuance, sale, transfer of Equity Interests of Company to Holdings and
capital contributions by Holdings to Company,
 
the Business Combination and all transactions in connection therewith,
 
without duplication of any amounts otherwise paid with respect to taxes,
payments by Holdings (and any Parent Entity), the Company and the Subsidiaries
pursuant to tax sharing agreements among Holdings (and any such Parent Entity),
the Company and the Subsidiaries on customary terms that require each party to
make payments when such taxes are due or refunds received of amounts equal to
the income tax liabilities and refunds generated by each such party calculated
on a separate return basis and payments to the party generating tax benefits and
credits of amounts equal to the value of such tax benefits and credits made
available to the group by such party, or
 
transactions pursuant to any Permitted Receivables Financing.
 
(h) Business of the Borrowers and the Subsidiaries.  Notwithstanding any other
provisions hereof, engage at any time in any business or business activity other
than any business or business activity conducted by any of them on the Closing
Date and any business or business activities incidental or related thereto, or
any business or activity that is reasonably similar or complementary thereto or
a reasonable extension, development or expansion thereof or ancillary thereto,
and in the case of a Special Purpose Receivables Subsidiary, Permitted
Receivables Financing.
 
(i)  
 
 
(a) Amend or modify in any manner materially adverse to the Lenders, or grant
any waiver or release under or terminate in any manner (if such granting or
termination shall be materially adverse to the Lenders), the articles or
certificate of incorporation, by-laws, limited liability company operating
agreement, partnership agreement or other organizational documents of the
Company or any of the Subsidiaries or the Merger Agreement.
 
(b) (i)  Make, or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on the loans under the Senior
Subordinated Notes or any Permitted Refinancing Indebtedness in respect of the
Senior Subordinated Notes or any preferred Equity Interests or any Disqualified
Stock (“Junior Financing”), or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination in respect of any Junior Financing except for
(A) refinancings permitted by Section 6.01(l) or (r), (B) payments of regularly
scheduled interest, and, to the extent this Agreement is then in effect,
principal on the scheduled maturity date of any Junior Financing, (C) payments
or distributions in respect of all or any portion of the Junior Financing with
the proceeds contributed to the Company by Holdings from the issuance, sale or
exchange by Holdings (or any Parent Entity) of Equity Interests made within
eighteen months prior thereto, (D) the conversion of any Junior Financing to
Equity Interests of Holdings or any Parent Entity; and (E) so long as no Default
or Event of Default has occurred and is continuing or would result therefrom and
after giving effect to such payment or distribution the Company would be in Pro
Forma Compliance, payments or distributions in respect of Junior Financings
prior to their scheduled maturity made, in an aggregate amount, not to exceed
the sum of (x) $60 million and (y) the Cumulative Credit; or
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-107-

--------------------------------------------------------------------------------

 

(ii)           Amend or modify, or permit the amendment or modification of, any
provision of Junior Financing, or any agreement, document or instrument
evidencing or relating thereto, other than amendments or modifications that
(A) are not in any manner materially adverse to Lenders and that do not affect
the subordination or payment provisions thereof (if any) in a manner adverse to
the Lenders and (B) otherwise comply with the definition of “Permitted
Refinancing Indebtedness”.
 
(c) Permit any Material Subsidiary to enter into any agreement or instrument
that by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances to the Company or any Subsidiary that is a direct or
indirect shareholder of such Subsidiary or (ii) the granting of Liens by the
Company or such Material Subsidiary pursuant to the Security Documents, in each
case other than those arising under any Loan Document, except, in each case,
restrictions existing by reason of:
 
(i)           restrictions imposed by applicable law;
 
(ii)           contractual encumbrances or restrictions in effect on the
Amendment Effective Date under Indebtedness existing on the Amendment Effective
Date and set forth on Schedule 6.01, the Term Loan Credit Agreement, the Second
Lien Notes, the Senior Subordinated Notes, the First Priority Notes or any
agreements related to any Permitted Refinancing Indebtedness in respect of any
such Indebtedness that does not expand the scope of any such encumbrance or
restriction;
 
(iii)           any restriction on a Subsidiary imposed pursuant to an agreement
entered into for the sale or disposition of the Equity Interests or assets of a
Subsidiary pending the closing of such sale or disposition;
 
(iv)           customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures entered into in the ordinary
course of business;
 
(v)           any restrictions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement to the extent that such restrictions
apply only to the property or assets securing such Indebtedness;
 
(vi)           any restrictions imposed by any agreement relating to
Indebtedness incurred pursuant to Section 6.01(r), to the extent such
restrictions are not more restrictive, taken as a whole, than the restrictions
contained in the Senior Subordinated Note Documents and Second Lien Note
Documents;
 
(vii)           customary provisions contained in leases or licenses of
intellectual property and other similar agreements entered into in the ordinary
course of business;
 
(viii)           customary provisions restricting subletting or assignment of
any lease governing a leasehold interest;
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-108-

--------------------------------------------------------------------------------

 

(ix)           customary provisions restricting assignment of any agreement
entered into in the ordinary course of business;
 
(x)           customary restrictions and conditions contained in any agreement
relating to the sale, transfer, lease or other disposition of any asset
permitted under Section 6.05 pending the consummation of such sale, transfer,
lease or other disposition;
 
(xi)           customary restrictions and conditions contained in the document
relating to any Lien, so long as (1) such Lien is a Permitted Lien and such
restrictions or conditions relate only to the specific asset subject to such
Lien, and (2) such restrictions and conditions are not created for the purpose
of avoiding the restrictions imposed by this Section 6.09;
 
(xii)           customary net worth provisions contained in Real Property leases
entered into by Subsidiaries of the Company, so long as the Company has
determined in good faith that such net worth provisions would not reasonably be
expected to impair the ability of the Company and its Subsidiaries to meet their
ongoing obligations;
 
(xiii)           any agreement in effect at the time such subsidiary becomes a
Subsidiary, so long as such agreement was not entered into in contemplation of
such person becoming a Subsidiary other than Subsidiaries of such new
Subsidiary;
 
(xiv)           restrictions in agreements representing Indebtedness permitted
under Section 6.01 of a Subsidiary of the Company that is not a Subsidiary Loan
Party;
 
(xv)           customary restrictions on leases, subleases, licenses or Equity
Interests or asset sale agreements otherwise permitted hereby as long as such
restrictions relate to the Equity Interests and assets subject thereto;
 
(xvi)           restrictions on cash or other deposits imposed by customers
under contracts entered into in the ordinary course of business;
 
(xvii)           restrictions contained in any Permitted Receivables Document
with respect to any Special Purpose Receivables Subsidiary; or
 
(R)           any encumbrances or restrictions of the type referred to in
Sections 6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (A) through (Q) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Company, no
more restrictive with respect to such dividend and other payment restrictions
than those contained in the dividend or other payment restrictions prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.
 
(j) Fiscal Year; Accounting.  Permit its fiscal year to end on any date other
than (a) September 30 or December 30 during the 2007 fiscal year, or (b) the
Saturday nearest September 30, without prior notice to the Administrative Agent
given concurrently with any required notice to the SEC.

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-109-

--------------------------------------------------------------------------------

 

(k) Availability Triggering Event.  If an Availability Triggering Event or Event
of Default shall have occurred and shall be continuing, permit the ABL Fixed
Charge Coverage Ratio, calculated as of the last day of the preceding fiscal
quarter for which financial statements have been delivered to the Administrative
Agent pursuant to Section 5.04(b), to be less than 1.00 to 1.00 (which
calculation shall be made on a Pro Forma Basis to take into account any events
described in the definition of “Pro Forma Basis” occurring during the period of
four fiscal quarters ending on the last day of such preceding fiscal quarter);
provided, that solely for the purpose of determining the occurrence of an
Availability Triggering Event under this Section 6.11, the term “Threshold
Amount” shall mean 10.0% of the lesser of (i) the Revolving Facility Commitments
and (ii) the Borrowing Base, but notwithstanding the foregoing, in no event
shall such amount be less than $45,000,000, in each case as of any date of
determination.
 
(l) Qualified CFC Holding Companies.  Permit any Qualified CFC Holding Company
to (a) create, incur or assume any Indebtedness or other liability, or create,
incur, assume or suffer to exist any Lien on, or sell, transfer or otherwise
dispose of, other than in a transaction permitted under Section 6.05, any of the
Equity Interests of a Foreign Subsidiary held by such Qualified CFC Holding
Company, or any other assets, or (b) engage in any business or activity or
acquire or hold any assets other than the Equity Interests of one or more
Foreign Subsidiaries of the Company and/or one or more other Qualified CFC
Holding Companies and the receipt and distribution of dividends and
distributions in respect thereof.
 
ARTICLE VIA
 
Holdings Covenants
 
Holdings covenants and agrees with each Lender that, so long as this Agreement
shall remain in effect (other than in respect of contingent indemnification
obligations for which no claim has been made) and until the Commitments have
been terminated and the Obligations (including principal of and interest on each
Loan, all Fees and all other expenses or amounts payable under any Loan
Document) have been paid in full and all Letters of Credit and Bankers’
Acceptances have been canceled or fully cash collateralized (in a manner
reasonably acceptable to the Administrative Agent and the Issuing Banks) or have
expired and all amounts drawn or paid thereunder have been reimbursed in full,
unless the Required Lenders shall otherwise consent in writing, (a) Holdings
will not create, incur, assume or permit to exist any Lien (other than Liens of
a type described in Section 6.02(d), (e) or (k)) on any of the Equity Interests
issued by the Company other than the Liens created under the Loan Documents,
(b) Holdings shall do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence; provided, that so
long as no Default or Event of Default exists or would result therefrom,
Holdings may merge with any other person, and (c) Holdings shall at all times
own directly 100% of the Equity Interests of the Company and shall not sell,
transfer or otherwise dispose of the Equity Interests in the Company.
 
                         SECTION 9.                    
 
Events of Default
 
(a) Events of Default.  In case of the happening of any of the following events
(each, an “Event of Default”):
 
any representation or warranty made or deemed made by Holdings, any Borrower or
any other Loan Party herein or in any other Loan Document or any certificate or
document delivered pursuant hereto or thereto shall prove to have been false or
misleading in any material respect when so made or deemed made;
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-110-

--------------------------------------------------------------------------------

 

default shall be made in the payment of any principal of any Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or by acceleration thereof or otherwise;
default shall be made in the payment of any interest on any Loan or the
reimbursement with respect to any L/C Disbursement or in the payment of any Fee
or any other amount (other than an amount referred to in (b) above) due under
any Loan Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of five Business Days;
 
default shall be made in the due observance or performance by Holdings, any
Borrower or any of the Subsidiaries of any covenant, condition or agreement
contained in Section 5.01(a), 5.05(a) or 5.08 or in Article VI or VIA;
 
default shall be made in the due observance or performance by Holdings, any
Borrower or any of the Subsidiaries of any covenant, condition or agreement
contained in (i) Section 5.07 or  Sections 5.11 through 5.15 and such default
shall continue unremedied for a period of seven days after notice thereof from
the Administrative Agent to the Borrowers, or (ii) any Loan Document (other than
those specified in paragraphs (b), (c) and (d) above) and such default shall
continue unremedied for a period of 30 days (or 60 days if such default results
solely from a Foreign Subsidiary’s failure to duly observe or perform any such
covenant, condition or agreement) after notice thereof from the Administrative
Agent to the Company;
 
(i) any event or condition occurs that (A) results in any Material Indebtedness
becoming due prior to its scheduled maturity or (B) enables or permits (with all
applicable grace periods having expired) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity or (ii)
Holdings, any Borrower or any of the Subsidiaries shall fail to pay the
principal of any Material Indebtedness at the stated final maturity thereof;
provided, that this clause (f) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness;
 
there shall have occurred a Change in Control;
 
an involuntary proceeding shall be commenced or an involuntary petition shall be
filed in a court of competent jurisdiction seeking (i) relief in respect of
Holdings, any Borrower or any of the Subsidiaries, or of a substantial part of
the property or assets of Holdings, any Borrower or any Subsidiary, under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other federal, state or foreign bankruptcy, insolvency, receivership or
similar law, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Holdings, any Borrower or any
of the Subsidiaries or for a substantial part of the property or assets of
Holdings, any Borrower or any of the Subsidiaries or (iii) the winding-up or
liquidation of Holdings, any Borrower or any Subsidiary (except, in the case of
any Subsidiary, in a transaction permitted by Section 6.05); and such proceeding
or petition shall continue undismissed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-111-

--------------------------------------------------------------------------------

 

Holdings, any Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, any Borrower or any of the Subsidiaries or for a substantial part of
the property or assets of Holdings, any Borrower or any Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) become unable or admit in writing its inability or fail generally to pay
its debts as they become due;
 
the failure by Holdings, any Borrower or any Subsidiary to pay one or more final
judgments aggregating in excess of $35 million (to the extent not covered by
insurance), which judgments are not discharged or effectively waived or stayed
for a period of 45 consecutive days;
 
(i)  a trustee shall be appointed by a United States district court to
administer any Plan, (ii) an ERISA Event or ERISA Events shall have occurred
with respect to any Plan or Multiemployer Plan, (iii) the PBGC shall institute
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans, (iv) Holdings, any Borrower or any Subsidiary or any ERISA Affiliate
shall have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, or (v) Holdings, any Borrower or any Subsidiary
shall engage in any “prohibited transaction” (as defined in Section 406 of ERISA
or Section 4975 of the Code) involving any Plan; and in each case in
clauses (i) through (v) above, such event or condition, together with all other
such events or conditions, if any, would reasonably be expected to have a
Material Adverse Effect;
 
(i) any Loan Document shall for any reason be asserted in writing by Holdings,
any Borrower or any Subsidiary not to be a legal, valid and binding obligation
of any party thereto, (ii) any security interest purported to be created by any
Security Document and to extend to assets that are not immaterial to Holdings,
the Borrowers and the Subsidiaries on a consolidated basis, shall cease to be,
or shall be asserted in writing by any Borrower or any other Loan Party not to
be, a valid and perfected security interest (perfected as or having the priority
required by this Agreement or the relevant Security Document and subject to such
limitations and restrictions as are set forth herein and therein) in the
securities, assets or properties covered thereby, except to the extent that any
such loss of perfection or priority results from the limitations of foreign
laws, rules and regulations as they apply to pledges of Equity Interests in
Foreign Subsidiaries or the application thereof, or from the failure of the
Administrative Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Collateral Agreement or to file
Uniform Commercial Code continuation statements or take the actions described on
Schedule 3.04 and except to the extent that such loss is covered by a Lender’s
title insurance policy and the Administrative Agent shall be reasonably
satisfied with the credit of such insurer, or (iii) the Guarantees pursuant to
the Security Documents by Holdings, any Borrower or the Subsidiary Loan Parties
of any of the Obligations shall cease to be in full force and effect (other than
in accordance with the terms thereof), or shall be asserted in writing by
Holdings or any Borrower or any Subsidiary Loan Party not to be in effect or not
to be legal, valid and binding obligations;
 
(i) the Obligations shall fail to constitute “Senior Debt” (or the equivalent
thereof) and “Designated Senior Debt” (or the equivalent thereof) under the
Senior Subordinated
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-112-

--------------------------------------------------------------------------------

 

Notes Indentures and under the documentation governing any Indebtedness incurred
pursuant to Section 6.01(r) constituting subordinated Indebtedness or any
Permitted Refinancing Indebtedness in respect of the Senior Subordinated Notes
or such Indebtedness incurred pursuant to Section 6.01(r) constituting
subordinated Indebtedness, or (ii) the subordination provisions thereunder shall
be invalidated or otherwise cease, or shall be asserted in writing by Holdings,
the Borrowers or any Subsidiary Loan Party to be invalid or to cease to be
legal, valid and binding obligations of the parties thereto, enforceable in
accordance with their terms; or
 
there shall occur and be continuing an “Event of Default” under and as defined
in the Term Loan Credit Agreement.
 
then, and in every such event (other than an event with respect to any Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Company, take any or all of the
following actions, at the same or different times:  (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrowers accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrowers, anything contained herein or in any
other Loan Document to the contrary notwithstanding and (iii) if the Loans have
been declared due and payable pursuant to clause (ii) above, demand cash
collateral pursuant to Section 2.05(j); and in any event with respect to any
Borrower described in paragraph (h) or (i) above, the Commitments shall
automatically terminate, the principal of the Loans then outstanding, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall automatically become due and payable and the Administrative
Agent shall be deemed to have made a demand for cash collateral to the full
extent permitted under Section 2.05(j), without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrowers, anything contained herein or in any other Loan Document to the
contrary notwithstanding.
 
(b) Exclusion of Immaterial Subsidiaries.  Solely for the purposes of
determining whether an Event of Default has occurred under clause (h), (i) or
(l) of Section 7.01, any reference in any such clause to any Subsidiary shall be
deemed not to include any Immaterial Subsidiary affected by any event or
circumstance referred to in any such clause.
 
(c) Holdings’ Right to Cure.  (i)  Notwithstanding anything to the contrary
contained in Section 7.01, in the event that the Borrowers fail to comply with
the requirements of the ABL Fixed Charge Coverage Ratio set forth in
Section 6.11 hereof, until the expiration of the 10th day subsequent to the date
that the certificate calculating such ABL Fixed Charge Coverage Ratio is
required to be delivered pursuant to Section 5.04(c), Holdings shall have the
right to issue Permitted Cure Securities for cash or otherwise receive cash
contributions to the capital of Holdings, and, in each case, to contribute any
such cash to the capital of the Company (collectively, the “Cure Right”), and
upon the receipt by the Company of such cash (the “Cure Amount”) pursuant to the
exercise by Holdings of such Cure Right, such ABL Fixed Charge Coverage Ratio
shall be recalculated giving effect to the following pro forma adjustment:
 
EBITDA shall be increased with respect to such applicable quarter and any
four-quarter period that contains such quarter, solely for the purpose of
measuring the ABL Fixed Charge Coverage Ratio and not for any other purpose
under this Agreement, by an amount equal to the Cure Amount; and
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-113-

--------------------------------------------------------------------------------

 

If, after giving effect to the foregoing pro forma adjustment, the Borrowers
shall then be in compliance with the requirements of the ABL Fixed Charge
Coverage Ratio set forth in Section 6.11 hereof, the Borrowers shall be deemed
to have satisfied the requirements of such Section 6.11 as of the relevant date
of determination with the same effect as though there had been no failure to
comply therewith at such date, and the applicable breach or default of such
Section 6.11 that had occurred shall be deemed cured for this purposes of the
Agreement.
 
(b) Notwithstanding anything herein to the contrary, (i) in each
four-fiscal-quarter period there shall be at least one fiscal quarter in which
the Cure Right is not exercised, (ii) in each eight-fiscal-quarter period, there
shall be a period of at least four consecutive fiscal quarters during which the
Cure Right is not exercised, and (iii) for purposes of this Section 7.03, the
Cure Amount shall be no greater than the amount required for purposes of
complying with Section 6.11.
 
 
SECTION 10. 
 
The Agents
 
(a) Appointment.
 
(a) Each Lender (in its capacities as a Lender and the Swingline Lender (if
applicable) and on behalf of itself and its Affiliates as potential
counterparties to Swap Agreements) and each Issuing Bank (in such capacities and
on behalf of itself and its Affiliates as potential counterparties to Swap
Agreements) hereby irrevocably designates and appoints (A) the Administrative
Agent as the agent of such Lender under this Agreement and the other Loan
Documents, including as a Collateral Agent for such Lender and the other Secured
Parties (including the Term Loan Secured Parties) under the Security Documents,
and each such Lender irrevocably authorizes the Administrative Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto and (B) the Term Facility Collateral Agent
as collateral agent for such lender for purposes of the Security Documents.  In
addition, to the extent required under the laws of any jurisdiction other than
the United States, each of the Lenders and the Issuing Banks hereby grants to
the Administrative Agent any required powers of attorney to execute any Security
Document governed by the laws of such jurisdiction on such Lender’s or Issuing
Bank’s behalf.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Except as expressly otherwise provided in this Agreement,
the Administrative Agent shall have and may use its sole discretion with respect
to exercising or refraining from exercising any discretionary rights or taking
or refraining from taking any actions which such Agent is expressly entitled to
take or assert under this Agreement and the other Loan Documents, including
(a) the determination of the applicability of ineligibility
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-114-

--------------------------------------------------------------------------------

 

criteria and other determinations with respect to the calculation of the
Borrowing Base, (b) the making of Agent Advances pursuant to Section 2.04(d),
and (c) the exercise of remedies pursuant to Section 7.01, and any action so
taken or not taken shall be deemed consented to by the Lenders.
 
In furtherance of the foregoing, each Lender (in its capacities as a Lender and
the Swingline Lender (if applicable) and on behalf of itself and its Affiliates
as potential counterparties to Swap Agreements) and each Issuing Bank (in such
capacities and on behalf of itself and its Affiliates as potential
counterparties to Swap Agreements) hereby appoints and authorizes the Collateral
Agent to act as the agent of such Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto and to enter into and take such action on its
behalf under the provisions of the Intercreditor Agreement and the Senior Lender
Intercreditor Agreement  and to exercise such powers and perform such duties as
are expressly delegated to the Collateral Agent by the terms of the
Intercreditor Agreement and the Senior Lender Intercreditor Agreement, together
with such other powers as are reasonably incidental thereto.  In this
connection, the Collateral Agent (and any Subagents appointed by the Collateral
Agent pursuant to Section 8.02 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Security Documents, or
for exercising any rights or remedies thereunder at the direction of the
Collateral Agent) shall be entitled to the benefits of this Article VIII
(including, without limitation, Section 8.07) as though the Collateral Agent
(and any such Subagents) were an “Agent” under the Loan Documents, as if set
forth in full herein with respect thereto.
 
Each Lender (in its capacities as a Lender and the Swingline Lender (if
applicable) and on behalf of itself and its Affiliates as potential
counterparties to Swap Agreements) and each Issuing Bank (in such capacities and
on behalf of itself and its Affiliates as potential counterparties to Swap
Agreements) irrevocably authorizes each of the Administrative Agent and the
Collateral Agent, at its option and in its discretion, (i) to release any Lien
on any property granted to or held by the Collateral Agent under any Loan
Document (A) upon termination of the Commitments and payment in full of all
Obligations (other than contingent indemnification obligations) and the
expiration, termination or cash collateralization of all Letters of Credit and
Bankers’ Acceptances, (B) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or (C) if
approved, authorized or ratified in writing in accordance with Section 9.08
hereof, (ii) to release any Guarantor from its obligations under the Loan
Documents if such person ceases to be a Subsidiary as a result of a transaction
permitted hereunder; and (iii) to subordinate any Lien on any property granted
to or held by the Collateral Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(i) and (j).  Upon
request by the Collateral Agent at any time, the Required Lenders will confirm
in writing the Collateral Agent’s authority to release its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Loan Documents.
 
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, (i) the Administrative Agent
(irrespective of whether the principal of any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Company)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(A) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of any or all of the
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-115-

--------------------------------------------------------------------------------

 

Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent and any Subagents allowed in such judicial
proceeding, and (B) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same, and (ii) any
custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and Issuing Bank to make such payments to the Administrative Agent and,
if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the Issuing Banks, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under the Loan Documents.  Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank in any such proceeding.
 
(b) Delegation of Duties.  The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents (including for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof) by
or through agents, employees or attorneys-in-fact and shall be entitled to
advice of counsel and other consultants or experts concerning all matters
pertaining to such duties.  The Administrative Agent shall not be responsible
for the negligence or misconduct of any agents or attorneys-in-fact selected by
it with reasonable care.  The Administrative Agent may also from time to time,
when the Administrative Agent deems it to be necessary or desirable, appoint one
or more trustees, co-trustees, collateral co-agents, collateral subagents or
attorneys-in-fact (each, a “Subagent”) with respect to all or any part of the
Collateral; provided, that no such Subagent shall be authorized to take any
action with respect to any Collateral unless and except to the extent expressly
authorized in writing by the Administrative Agent.  Should any instrument in
writing from the Borrowers or any other Loan Party be required by any Subagent
so appointed by the Administrative Agent to more fully or certainly vest in and
confirm to such Subagent such rights, powers, privileges and duties, the
Borrowers shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by the Administrative
Agent.  If any Subagent, or successor thereto, shall die, become incapable of
acting, resign or be removed, all rights, powers, privileges and duties of such
Subagent, to the extent permitted by law, shall automatically vest in and be
exercised by the Administrative Agent until the appointment of a new
Subagent.  The Administrative Agent shall not be responsible for the negligence
or misconduct of any agent, attorney-in-fact or Subagent that it selects in
accordance with the foregoing provisions of this Section 8.02 in the absence of
the Administrative Agent’s gross negligence or willful misconduct.
 
(c) Exculpatory Provisions.  Neither any Agent or its Affiliates nor any of
their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (a) liable for any action lawfully taken or omitted to be
taken by it or such person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such person’s own gross negligence or willful misconduct)
or (b) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder.  The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-116-

--------------------------------------------------------------------------------

 

properties, books or records of any Loan Party.  The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents.  Without limiting the generality of the foregoing,
(x) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default or Event of Default has occurred
and is continuing, and (y) the Administrative Agent shall not, except as
expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrowers or any of their Affiliates that is communicated to or
obtained by the person serving as the Administrative Agent or any of its
Affiliates in any capacity.  The Administrative Agent shall be deemed not to
have knowledge of any Default or Event of Default unless and until written
notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrowers, a Lender or an Issuing Bank.  The
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
(d) Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) or conversation believed by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to any Credit Event, that by its terms must be fulfilled to
the satisfaction of a Lender or any Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Bank prior to such Credit Event.  The Administrative
Agent may consult with legal counsel (including counsel to Holdings or the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.  The Administrative Agent
may deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent.  The Administrative Agent shall
be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all or other Lenders) as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all or other Lenders), and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans.
 
(e) Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received written notice from a Lender, Holdings or
the Borrowers referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.”  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give prompt notice thereof to the Lenders.  The Administrative
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-117-

--------------------------------------------------------------------------------

 

Agent shall take such action with respect to such Default or Event of Default as
shall be reasonably directed by the Required Lenders (or, if so specified by
this Agreement, all or other Lenders); provided, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
 
(f) Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender.  Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.
 
(g) Indemnification.  The Lenders agree to indemnify each Agent and each Issuing
Bank in its capacity as such (to the extent not reimbursed by Holdings or the
Borrowers and without limiting the obligation of Holdings or the Borrowers to do
so), in the amount of its pro rata share (based on its aggregate Revolving
Facility Credit Exposure and unused Commitments hereunder; provided, that the
aggregate principal amount of Swingline Loans owing to the Swingline Lender and
of L/C – BA Disbursements owing to any Issuing Bank shall be considered to be
owed to the Revolving Lenders ratably in accordance with their respective
Revolving Facility Credit Exposure), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent or such Issuing Bank in any way relating to or arising out of
the Commitments, this Agreement, any of the other Loan Documents (including,
without limitation, the Intercreditor Agreement and the Senior Lender
Intercreditor Agreement) or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent or such Issuing Bank under or in connection with
any of the foregoing; provided, that no Lender shall be liable for the payment
of any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from such Agent’s or such Issuing Bank’s gross negligence or willful
misconduct.  The failure of any Lender to reimburse any Agent or any Issuing
Bank, as the case may be, promptly upon demand for its ratable share of any
amount required to be paid by the
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-118-

--------------------------------------------------------------------------------

 

Lenders to such Agent or such Issuing Bank, as the case may be, as provided
herein shall not relieve any other Lender of its obligation hereunder to
reimburse such Agent or such Issuing Bank, as the case may be, for its ratable
share of such amount, but no Lender shall be responsible for the failure of any
other Lender to reimburse such Agent or such Issuing Bank, as the case may be,
for such other Lender’s ratable share of such amount.  The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.
 
(h) Agent in Its Individual Capacity.  Each Agent and its affiliates may make
loans to, accept deposits from, and generally engage in any kind of business
with any Loan Party as though such Agent were not an Agent.  With respect to its
Loans made or renewed by it and with respect to any Letter of Credit issued, or
Letter of Credit or Swingline Loan participated in, by it, each Agent shall have
the same rights and powers under this Agreement and the other Loan Documents as
any Lender and may exercise the same as though it were not an Agent, and the
terms “Lender” and “Lenders” shall include each Agent in its individual
capacity.
 
(i) Successor Administrative Agent.  The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrowers.  If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 7.01(b), (c), (h) or (i) shall
have occurred and be continuing) be subject to approval by the Company (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans.  If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
retiring Administrative Agent shall, on behalf of the Lenders, appoint a
successor agent which shall (unless an Event of Default under Section 7.01(b),
(c), (h) or (i) shall have occurred and be continuing) be subject to approval by
the Company (which approval shall not be unreasonably withheld or
delayed).  After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 8.09 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.
 
Agents and Arrangers.  Neither the Syndication Agent, the Documentation Agents
nor any of the Joint Lead Arrangers shall have any duties or responsibilities
hereunder in its capacity as such.
 
(j) Field Audit and Examination Reports; Disclaimer by Lenders.  By signing this
Agreement, each Lender:
 
is deemed to have requested that the Collateral Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report (each a “Report” and collectively, “Reports”) prepared by or on behalf of
the Collateral Agent;
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-119-

--------------------------------------------------------------------------------

 

expressly agrees and acknowledges that neither the Banks nor the Agents (i) make
any representation or warranty as to the accuracy of any Report, or (ii) shall
be liable for any information contained in any Report;
 
expressly agrees and acknowledges that the Reports are not comprehensive audits
or examinations, that the Collateral Agent, a Bank, or other party performing
any audit or examination will inspect only specific information regarding the
Borrowers and will rely significantly upon the Borrowers’ books and records, as
well as on representations of the Borrowers’ personnel;
 
agrees to keep all Reports confidential and strictly for its internal use, and
not to distribute except to its participants, or use any Report in any other
manner; and
 
without limiting the generality of any other indemnification provision contained
in this Agreement, agrees: (i) to hold the Agents and any other Lender preparing
a Report harmless from any action the indemnifying Lender may take or conclusion
the indemnifying Lender may reach or draw from any Report in connection with any
loans or other credit accommodations that the indemnifying Lender has made or
may make to the Borrowers, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a loan or loans of the Borrowers; and (ii) to
pay and protect, and indemnify, defend, and hold the Agents and any such other
Lender preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including Attorney
Costs) incurred by the Agents and any such other Lender preparing a Report as
the direct or indirect result of any third parties who might obtain all or part
of any Report through the indemnifying Lender.
 
 
    SECTION 11.    
 
Miscellaneous
 
(a) Notices; Communications.
 
(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in Section 9.01(b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
 
if to any Loan Party, the Administrative Agent, the Issuing Bank or the
Swingline Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such person on Schedule 9.01; and
 
if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
 
Notices and other communications to the Lenders and the Issuing Bank hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-120-

--------------------------------------------------------------------------------

 

pursuant to Article II if such Lender or the Issuing Bank, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrowers may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
 
        Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when
received.  Notices sent by telecopier shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
business day for the recipient).  Notices delivered through electronic
communications to the extent provided in Section 9.01(b) above shall be
effective as provided in such Section 9.01(b).
 
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.
 
Documents required to be delivered pursuant to Section 5.04 (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically (including as set forth in Section 9.17) and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 9.01, or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided, that (A) the Company shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrowers to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender, and
(B) the Borrowers shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Notwithstanding anything contained herein, in every
instance the Borrowers shall be required to provide paper copies of the
certificates required by Section 5.04(c) to the Administrative Agent.  Except
for such certificates required by Section 5.04(c), the Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrowers with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
 
(b) Survival of Agreement.  All covenants, agreements, representations and
warranties made by the Loan Parties herein, in the other Loan Documents and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and each Issuing Bank and shall survive the
making by the Lenders of the Loans, the execution and delivery of the Loan
Documents and the issuance of the Letters of Credit, regardless of any
investigation made by such persons or on their behalf, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or L/C – BA Disbursement or any Fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not been terminated.
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-121-

--------------------------------------------------------------------------------

 

Without prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Sections 2.15, 2.17 and 9.05) shall survive the payment in full of
the principal and interest hereunder, the expiration of the Letters of Credit
and the termination of the Commitments or this Agreement.
 
(c) Binding Effect.  This Agreement shall become effective when it shall have
been executed by Holdings, the Borrowers and the Administrative Agent and when
the Administrative Agent shall have been notified by each Lender (or otherwise
received evidence satisfactory to the Administrative Agent) that such Lender has
executed it, and thereafter shall be binding upon and inure to the benefit of
Holdings, the Borrowers, each Issuing Bank, the Administrative Agent and each
Lender and their respective permitted successors and assigns.
 
(d) Successors and Assigns.
 
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Bank that issues any
Letter of Credit or Bankers’ Acceptance), except that (i) the Borrowers may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrowers without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 9.04.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section 9.04), and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement or the
other Loan Documents.
 
(b) (i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:
 
the Company; provided, that no consent of the Company shall be required for an
assignment to a Lender, an affiliate of a Lender, an Approved Fund (as defined
below) or, if an Event of Default under Sections 7.01(b), (c), (h) or (i) has
occurred and is continuing, any other person;
 
the Administrative Agent; and
 
the Issuing Bank and the Swingline Lender; provided, that no consent of the
Issuing Bank and the Swingline Lender shall be required for an assignment of all
or any portion of a Revolving Loan.
 
Assignments shall be subject to the following additional conditions:
 
except in the case of an assignment to a Lender, an affiliate of a Lender or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitments or Loans, the amount of the Commitments or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5 million, unless each of the
Company and the Administrative Agent otherwise consent; provided, that (1) no
such consent of the Company shall be required if an Event of Default under
Sections 7.01(b), (c), (h) or (i) has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds (with simultaneous assignments to or by two or more Related Funds
shall be treated as one assignment), if any;
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-122-

--------------------------------------------------------------------------------

 

the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Acceptance via an electronic settlement system
acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent);
 
the Assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire and all applicable tax forms;
 
the Assignee shall not be a Borrower or any of the Borrowers’ Affiliates or
Subsidiaries;
 
no such assignment shall be made to a Defaulting Lender; and
 
In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Company and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swingline
Loans in accordance with its Applicable Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
 
For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.  Notwithstanding the foregoing, no Lender shall be permitted to assign
or transfer any portion of its rights and obligations under this Agreement to an
Ineligible Institution.
 
(ii)           Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) below, from and after the effective date specified in each
Assignment and Acceptance the Assignee thereunder shall be a party hereto and,
to the extent of the interest

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-123-

--------------------------------------------------------------------------------

 

assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.05).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section 9.04.
(iii)           The Administrative Agent, acting for this purpose as an agent of
the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount of
the Loans and Revolving L/C – BA Exposure owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, and the Borrowers, the Administrative Agent, the Issuing
Bank and the Lenders may treat each person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as Defaulting
Lender.  The Register shall be available for inspection by the Borrowers, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(iv)           Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an Assignee, the Assignee’s completed
Administrative Questionnaire (unless the Assignee shall already be a Lender
hereunder), all applicable tax forms, the processing and recordation fee
referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall promptly accept such Assignment and Acceptance and record the information
contained therein in the Register.  No assignment, whether or not evidenced by a
promissory note, shall be effective for purposes of this Agreement unless it has
been recorded in the Register as provided in this paragraph (b)(v).
 
(c) (i)  Any Lender may, without the consent of the Company or the
Administrative Agent, sell participations to one or more banks or other entities
(other than a Defaulting Lender) (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans owing to it); provided, that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement and the other Loan
Documents; provided, that (x) such agreement may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to Section 9.04(a)(i) or clauses (i), (ii), (iii),
(iv), (v) or (vi) of the first proviso to Section 9.08(b) and (2) directly
affects such Participant and (y) no other agreement with respect to amendment,
modification or waiver may exist between such Lender and such
Participant.  Subject to paragraph (c)(ii) of this Section 9.04, the Borrowers
agree that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section 9.04.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.06 as though it were a Lender, provided such Participant shall be
subject to Section 2.18(c) as though it were a Lender.
 
(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.15, 2.16 or 2.17 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Company’s prior written consent.  A Participant shall not be entitled
to the benefits of Section 2.17 to the extent such Participant fails to comply
with Section 2.17(e) and (f) as though it were a Lender.
 
(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 9.04 shall
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-124-

--------------------------------------------------------------------------------

 

not apply to any such pledge or assignment of a security interest; provided,
that no such pledge or assignment of a security interest shall release a Lender
from any of its obligations hereunder or substitute any such pledgee or Assignee
for such Lender as a party hereto.
 
(e) The Borrowers, upon receipt of written notice from the relevant Lender,
agree to issue Notes to any Lender requiring Notes to facilitate transactions of
the type described in paragraph (d) above.
 
(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Company or the Administrative Agent.  Each of Holdings, the
Borrowers, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.
 
(g) If the Company wishes to replace the Loans or Commitments under the
Revolving Facility with ones having different terms, it shall have the option,
with the consent of the Administrative Agent, and subject to at least three
Business Days’ advance notice to the Lenders under the Revolving Facility,
instead of prepaying the Loans or reducing or terminating the Commitments to be
replaced, to (i) (A) with respect to all Loans and Commitments held by Lenders
who are not then Defaulting Lenders, require all such Lenders under the
Revolving Facility to assign all such Loans or Commitments to the Administrative
Agent or its designees and (B) with respect to all Loans and Commitments held by
Lenders who are then Defaulting Lenders, and notwithstanding anything to the
contrary in Section 2.08, 2.18 or otherwise in this Agreement, prepay all
amounts outstanding under any Loans held by such Defaulting Lenders, and
terminate and cancel the Commitments held by such Defaulting Lenders; and
(ii) amend the terms of all such Loans and Commitments so assigned pursuant to
the preceding clause (i)(A) in accordance with Section 9.08 (with such
replacement, if applicable, being deemed to have been made pursuant to
Section 9.08(d)).  Pursuant to any such assignment, all Loans and Commitments to
be replaced, terminated, canceled and/or repaid pursuant to this
Section 9.04(g) shall be purchased or repaid at par (allocated among the Lenders
under the Revolving Facility in the same manner as would be required if such
Loans were being optionally prepaid or such Commitments were being optionally
reduced or terminated by the Borrowers), accompanied by payment of any accrued
interest and fees thereon and any other amounts owing pursuant to
Section 9.05(b).  By receiving such purchase price, the Lenders under the
Revolving Facility shall automatically be deemed to have assigned the Loans or
Commitments under the Revolving Facility pursuant to the terms of the form of
Assignment and Acceptance attached hereto as Exhibit A, and accordingly no other
action by such Lenders shall be required in connection therewith.  The
provisions of this paragraph (g) are intended to facilitate the maintenance of
the perfection and priority of existing security interests in the Collateral
during any such replacement.
 
(h) Notwithstanding the foregoing, no assignment may be made to an Ineligible
Institution without the prior written consent of the Company.
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-125-

--------------------------------------------------------------------------------

 

(e)  Expenses; Indemnity.
 
(a) The Borrowers agree to pay (i) all reasonable out-of-pocket expenses
(including Other Taxes) incurred by the Administrative Agent in connection with
the preparation of this Agreement and the other Loan Documents, or by the
Administrative Agent in connection with the syndication of the Commitments or
the administration of this Agreement (including reasonable expenses incurred in
connection with due diligence, to the extent incurred with the reasonable prior
approval of the Company and the reasonable fees, disbursements and charges for
no more than one counsel in each jurisdiction where Collateral is located) or in
connection with the administration of this Agreement and any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
Transactions hereby contemplated shall be consummated), including the reasonable
fees, charges and disbursements of Shearman & Sterling LLP, counsel to the
Administrative Agent, the Collateral Agent and the Joint Lead Arrangers, and, if
necessary, the reasonable fees, charges and disbursements of one local counsel
per jurisdiction; (ii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent or the Joint Lead Arrangers for
(A) the costs of appraisals, inspections and verifications of the Collateral,
including travel, lodging, and meals for inspections of the Collateral and the
Loan Parties’ operations by the Administrative Agent or the Collateral Agent,
plus the Administrative Agent’s then customary charge for field examinations and
audits and the preparation of reports thereof (such charge is currently $850 per
day (or portion thereof) for each agent or employee of the Administrative Agent
with respect to each field examination or audit), (B) the costs and expenses of
forwarding loan proceeds, collecting checks, and other items of payment, and
establishing and maintaining Payment Accounts and lock boxes, and (C) the costs
and expenses of lien searches, taxes, fees and other charges for filing
financing statements, and other actions to maintain, preserve and protect the
Collateral and the Collateral Agent’s Lien thereon; provided, that so long as no
Default or Event of Default shall have occurred and be continuing, such costs,
expenses and charges described in clauses (A)-(C) shall not exceed (x) $100,000
per year in any year that the Collateral Agent conducts no more than one
Collateral Audit and one appraisal of the Collateral and (y) $150,000 per
year  in any year that the Collateral Agent conducts more than one Collateral
Audit and appraisal of the Collateral; (iii) sums paid or incurred to pay any
amount or take any action required of any Borrower or other Loan Party under the
Loan Documents that such Borrower or Loan Party fails to take; and (iv) all
out-of-pocket expenses (including Other Taxes) incurred by the Administrative
Agent or any Lender in connection with the enforcement or protection of their
rights in connection with this Agreement and the other Loan Documents, in
connection with the Loans made or the Letters of Credit issued hereunder,
including the fees, charges and disbursements of counsel for the Administrative
Agent (including any special and local counsel).
 
(b) The Borrowers agree to indemnify the Administrative Agent, the Collateral
Agent, the Joint Lead Arrangers, each Issuing Bank, each Lender, each of their
respective Affiliates and each of their respective directors, trustees,
officers, employees, agents, trustees and advisors (each such person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including
reasonable counsel fees, charges and disbursements (except the allocated costs
of in-house counsel), incurred by or asserted against any Indemnitee arising out
of, in any way connected with, or as a result of (i) the execution or delivery
of this Agreement or any other Loan Document (including, without limitation, the
Intercreditor Agreement and the Senior Lender Intercreditor
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-126-

--------------------------------------------------------------------------------

 

Agreement) or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated hereby, (ii) the use of the proceeds of the Loans or the use of any
Letter of Credit or Bankers’ Acceptance or (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto and regardless of whether such matter is initiated
by a third party or by Holdings, the Borrowers or any of their subsidiaries or
Affiliates; provided, that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a final, non-appealable judgment of a court
of competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnitee (for purposes of this proviso only, each of the
Administrative Agent, the Joint Lead Arrangers, any Issuing Bank or any Lender
shall be treated as several and separate Indemnitees, but each of them together
with its respective Related Parties, shall be treated as a single
Indemnitee).  Subject to and without limiting the generality of the foregoing
sentence, the Borrowers agree to indemnify each Indemnitee against, and hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including reasonable counsel or consultant fees, charges
and disbursements (limited to not more than one counsel, plus, if necessary, one
local counsel per jurisdiction) (except the allocated costs of in-house
counsel), incurred by or asserted against any Indemnitee arising out of, in any
way connected with, or as a result of (A) any claim related in any way to
Environmental Laws and Holdings, any Borrower or any of their Subsidiaries, or
(B) any actual or alleged presence, Release or threatened Release of Hazardous
Materials at, under, on or from any Property; provided, that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or any of its
Related Parties.  None of the Indemnitees (or any of their respective
affiliates) shall be responsible or liable to the Fund, Holdings, the Borrowers
or any of their respective subsidiaries, Affiliates or stockholders or any other
person or entity for any special, indirect, consequential or punitive damages,
which may be alleged as a result of the Facility or the Transactions.  The
provisions of this Section 9.05 shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent, any Issuing Bank or any Lender.  All amounts
due under this Section 9.05 shall be payable on written demand therefor
accompanied by reasonable documentation with respect to any reimbursement,
indemnification or other amount requested.
 
(c) Except as expressly provided in Section 9.05(a) with respect to Other Taxes,
which shall not be duplicative with any amounts paid pursuant to Section 2.17,
this Section 9.05 shall not apply to Taxes.
 
(d) To the fullest extent permitted by applicable law, Holdings and the
Borrowers shall not assert, and hereby waive, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
 
(e) The agreements in this Section 9.05 shall survive the resignation of the
Administrative Agent, any Issuing Bank, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations and the termination of this Agreement.
 
(f) Right of Set-off.  If an Event of Default shall have occurred and be
continuing, each Lender and each Issuing Bank is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender
or such Issuing Bank to or for the credit or the account of Holdings, the
Borrowers or any Subsidiary against any of and all the obligations of Holdings
or the Borrowers now or hereafter existing under this Agreement or any other
Loan Document held by such Lender
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-127-

--------------------------------------------------------------------------------

 

or such Issuing Bank , irrespective of whether or not such Lender or such
Issuing Bank shall have made any demand under this Agreement or such other Loan
Document and although the obligations may be unmatured.  The rights of each
Lender and each Issuing Bank under this Section 9.06 are in addition to other
rights and remedies (including other rights of set-off) that such Lender or such
Issuing Bank may have.
 
(g) Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN
LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
 
(h) Waivers; Amendment.
 
(a) No failure or delay of the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the
Administrative Agent, each Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by Holdings,
any Borrower or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  No notice or demand on Holdings, any Borrower or any other
Loan Party in any case shall entitle such person to any other or further notice
or demand in similar or other circumstances.
 
(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) as provided in
Section 2.21, (y) in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by Holdings, the Borrowers and the Required
Lenders, and (z) in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by each party thereto and the
Administrative Agent (or, in the case of any Security Documents, the Collateral
Agent if so provided therein) and consented to by the Required Lenders;
provided, however, that no such agreement shall
 
decrease or forgive the principal amount of, or extend the final maturity of, or
decrease the rate of interest on, any Loan or any L/C – BA Disbursement, or
extend the stated expiration of any Letter of Credit or Bankers’ Acceptance
beyond the Revolving Facility Maturity Date, without the prior written consent
of each Lender directly affected thereby, except as provided in Section 2.05(c),
 
increase or extend the Commitment of any Lender or decrease the Commitment Fees
or L/C-BA Participation Fees or other fees of any Lender without the prior
written consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the aggregate Commitments shall not constitute an
increase of the Commitments of any Lender),
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-128-

--------------------------------------------------------------------------------

 

extend any date on which payment of interest on any Loan or any L/C – BA
Disbursement or any Fees is due, without the prior written consent of each
Lender adversely affected thereby,
amend the provisions of Section 5.02 of the Collateral Agreement in a manner
that would by its terms alter the pro rata sharing of payments required thereby,
without the prior written consent of each Lender adversely affected thereby,
 
amend or modify the provisions of this Section 9.08 or the definition of the
term “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the prior written
consent of each Lender adversely affected thereby (it being understood that,
with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Loans and Commitments are
included on the Closing Date),
 
release all or substantially all the Collateral or release any of Holdings, the
Company or all or substantially all of the Subsidiary Loan Parties from their
respective Guarantees under the Collateral Agreement, unless, in the case of a
Subsidiary Loan Party, all or substantially all the Equity Interests of such
Subsidiary Loan Party is sold or otherwise disposed of in a transaction
permitted by this Agreement, without the prior written consent of each Lender,
 
increase any of the percentages set forth in the definition of the Borrowing
Base without the consent of all of the Lenders; or
 
(viii)            increase the Incremental Revolving Facility Commitment above
$150 million or add any other Indebtedness under the Facility without the prior
written consent of each Lender;
 
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or an Issuing Bank
hereunder without the prior written consent of the Administrative Agent or such
Issuing Bank acting as such at the effective date of such agreement, as
applicable.  Each Lender shall be bound by any waiver, amendment or modification
authorized by this Section 9.08 and any consent by any Lender pursuant to this
Section 9.08 shall bind any assignee of such Lender.
 
(c) Without the consent of the Syndication Agent, the Documentation Agent or any
Joint Lead Arranger or any Lender or Issuing Bank, the Loan Parties and the
Administrative Agent may (in their respective sole discretion, or shall, to the
extent required by any Loan Document) enter into any amendment, modification or
waiver of any Loan Document, or enter into any new agreement or instrument, to
effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit of the Secured Parties, or as required by local law to give
effect to, or protect any security interest for the benefit of the Secured
Parties, in any property or so that the security interests therein comply with
applicable law.
 
(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent,
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-129-

--------------------------------------------------------------------------------

 

Holdings and the Borrowers (i) to add one or more additional credit facilities
to this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Loans and the accrued interest and fees in respect thereof
and (ii) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders.
 
(e) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrowers and the
Administrative Agent to the extent necessary to integrate any Incremental
Revolving Facility Commitments on substantially the same basis as the Revolving
Loans.
 
(h) Interest Rate Limitation
 
.  Notwithstanding anything herein to the contrary, if at any time the
applicable interest rate, together with all fees and charges that are treated as
interest under applicable law (collectively, the “Charges”), as provided for
herein or in any other document executed in connection herewith, or otherwise
contracted for, charged, received, taken or reserved by any Lender or any
Issuing Bank, shall exceed the maximum lawful rate (the “Maximum Rate”) that may
be contracted for, charged, taken, received or reserved by such Lender in
accordance with applicable law, the rate of interest payable hereunder, together
with all Charges payable to such Lender or such Issuing Bank, shall be limited
to the Maximum Rate; provided, that such excess amount shall be paid to such
Lender or such Issuing Bank on subsequent payment dates to the extent not
exceeding the legal limitation.
 
(j) Entire Agreement.  This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof.  Any
previous agreement among or representations from the parties or their Affiliates
with respect to the subject matter hereof is superseded by this Agreement and
the other Loan Documents.  Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect.  Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.
 
(k) WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
 
(l) Severability.  In the event any one or more of the provisions contained in
this Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby.  The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-130-

--------------------------------------------------------------------------------

 

provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.
 
(m) Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall constitute an original but all of which, when taken
together, shall constitute but one contract, and shall become effective as
provided in Section 9.03.  Delivery of an executed counterpart to this Agreement
by facsimile transmission (or other electronic transmission pursuant to
procedures approved by the Administrative Agent) shall be as effective as
delivery of a manually signed original.
 
(n) Headings.  Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
are not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.
 
(o) Jurisdiction; Consent to Service of Process.
 
(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or federal court of the United States of America sitting in New York
City, and any appellate court from any thereof (collectively, “New York
Courts”), in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that any party may
otherwise have to bring any action or proceeding relating to this Agreement or
any of the other Loan Documents in the courts of any jurisdiction, except that
each of the Loan Parties agrees that (a) it will not bring any such action or
proceeding in any court other than New York Courts (it being acknowledged and
agreed by the parties hereto that any other forum would be inconvenient and
inappropriate in view of the fact that more of the Lenders who would be affected
by any such action or proceeding have contacts with the State of New York than
any other jurisdiction), and (b) in any such action or proceeding brought
against any Loan Party in any other court, it will not assert any cross-claim,
counterclaim or setoff, or seek any other affirmative relief, except to the
extent that the failure to assert the same will preclude such Loan Party from
asserting or seeking the same in the New York Courts.
 
(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
 
(p) Confidentiality.  Each of the Lenders, each Issuing Bank and each of the
Agents agrees that it shall maintain in confidence any information relating to
Holdings, the Borrowers and any Subsidiary furnished to it by or on behalf of
Holdings, the Borrowers or any Subsidiary (other than information that (a) has
become generally available to the public other than as a result of a disclosure
by such party, (b) has been independently developed by such Lender,
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-131-

--------------------------------------------------------------------------------

 

such Issuing Bank or such Agent without violating this Section 9.16 or (c) was
available to such Lender, such Issuing Bank or such Agent from a third party
having, to such person’s knowledge, no obligations of confidentiality to
Holdings, the Borrowers or any other Loan Party) and shall not reveal the same
other than to its directors, trustees, officers, employees and advisors with a
need to know or to any person that approves or administers the Loans on behalf
of such Lender (so long as each such person shall have been instructed to keep
the same confidential in accordance with this Section 9.16), except:  (A) to the
extent necessary to comply with law or any legal process or the requirements of
any Governmental Authority, the National Association of Insurance Commissioners
or of any securities exchange on which securities of the disclosing party or any
Affiliate of the disclosing party are listed or traded, (B) as part of normal
reporting or review procedures to, or examinations by, Governmental Authorities
or self-regulatory authorities, including the National Association of Insurance
Commissioners or the National Association of Securities Dealers, Inc., (C) to
its parent companies, Affiliates or auditors (so long as each such person shall
have been instructed to keep the same confidential in accordance with this
Section 9.16), (D) in order to enforce its rights under any Loan Document in a
legal proceeding, (E) to any pledge under Section 9.04(d) or any other
prospective assignee of, or prospective Participant in, any of its rights under
this Agreement (so long as such person shall have been instructed to keep the
same confidential in accordance with this Section 9.16) and (F) to any direct or
indirect contractual counterparty in Swap Agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section 9.16).
 
(q) Platform; Borrower Materials.  The Borrowers hereby acknowledge that (a) the
Administrative Agent and/or the Joint Lead Arrangers will make available to the
Lenders and the Issuing Bank materials and/or information provided by or on
behalf of the Borrowers hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”), and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrowers or their securities) (each, a “Public
Lender”).  Each Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (i) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent, the Joint Lead Arrangers, the Issuing
Bank and the Lenders to treat such Borrower Materials as either publicly
available information or not material information (although it may be sensitive
and proprietary) with respect to the Borrowers or their securities for purposes
of United States Federal and state securities laws, (iii) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (iv) the Administrative Agent and the
Joint Lead Arrangers shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”
 
(r) Release of Liens and Guarantees.  In the event that any Loan Party conveys,
sells, leases, assigns, transfers or otherwise disposes of all or any portion of
any of the Equity Interests or assets of any Subsidiary Loan Party to a person
that is not (and is not required to become) a Loan Party in a transaction not
prohibited by Section 6.05, the Collateral Agent shall promptly (and the Lenders
hereby authorize the Collateral Agent to) take such action and execute any such
documents as may be reasonably requested by Holdings or the Borrowers and at the
Borrowers’ expense to release any Liens created by any Loan Document in respect
of such Equity Interests or assets, and, in the case of a disposition of the
Equity Interests of any Subsidiary Loan Party in a transaction permitted by
Section 6.05 and as a result of which such Subsidiary Loan Party would cease to
be a Subsidiary, terminate such Subsidiary Loan Party’s obligations under its
Guarantee.  In addition, the Collateral Agent agrees to take such actions as are
reasonably requested by Holdings or the Borrowers and at the Borrowers’ expense
to terminate the Liens and security interests created by the Loan Documents when
all the Obligations (other than contingent indemnification Obligations with
respect to which no claim has been made) are paid in full and all
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-132-

--------------------------------------------------------------------------------

 

Letters of Credit and Commitments are terminated.  Any representation, warranty
or covenant contained in any Loan Document relating to any such Equity
Interests, asset or subsidiary of Holdings shall no longer be deemed to be made
once such Equity Interests or asset is so conveyed, sold, leased, assigned,
transferred or disposed of.
 
(s) Judgment Currency.  If, for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due hereunder or any other Loan Document in one
currency into another currency, the rate of exchange used shall be that at which
in accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of the
Borrowers in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency.  If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss.  If the amount of
the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent in such currency, the Administrative Agent agrees to
return the amount of any excess to such Borrower (or to any other Person who may
be entitled thereto under applicable law).
 
(t) USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.
 
(u) Joint and Several Liability.  All Revolving Loans, upon funding, shall be
deemed to be jointly funded to and received by the Borrowers.  Each Borrower
jointly and severally agrees to pay, and shall be jointly and severally liable
under this Agreement for, all Obligations, regardless of the manner or amount in
which proceeds of Revolving Loans are used, allocated, shared, or disbursed by
or among the Borrowers themselves, or the manner in which an Agent and/or any
Lender accounts for such Revolving Loans or other extensions of credit on its
books and records.  Each Borrower shall be liable for all amounts due to an
Agent and/or any Lender under this Agreement, regardless of which Borrower
actually receives Revolving Loans or other extensions of credit hereunder or the
amount of such Revolving Loans and extensions of credit received or the manner
in which such Agent and/or such Lender accounts for such Revolving Loans or
other extensions of credit on its books and records.  Each Borrower’s
Obligations with respect to Revolving Loans and other extensions of credit made
to it, and such Borrower’s Obligations arising as a result of the joint and
several liability of such Borrower hereunder, with respect to Loans made to the
other Borrowers hereunder, shall be separate and distinct obligations, but all
such Obligations shall be primary obligations of such Borrower.  The Borrowers
acknowledge and expressly agree with the Agents and each Lender that the joint
and
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-133-

--------------------------------------------------------------------------------

 

several liability of each Borrower is required solely as a condition to, and is
given solely as inducement for and in consideration of, credit or accommodations
extended or to be extended under the Loan Documents to any or all of the other
Borrowers and is not required or given as a condition of extensions of credit to
such Borrower.  Each Borrower’s obligations under this Agreement and as an
obligor under a Guaranty Agreement shall be separate and distinct
obligations.  Each Borrower’s obligations under this Agreement shall, to the
fullest extent permitted by law, be unconditional irrespective of (i) the
validity or enforceability, avoidance, or subordination of the Obligations of
any other Borrower or of any promissory note or other document evidencing all or
any part of the Obligations of any other Borrower, (ii) the absence of any
attempt to collect the Obligations from any other Borrower, any Guarantor, or
any other security therefor, or the absence of any other action to enforce the
same, (iii) the waiver, consent, extension, forbearance, or granting of any
indulgence by an Agent and/or any Lender with respect to any provision of any
instrument evidencing the Obligations of any other Borrower or Guarantor, or any
part thereof, or any other agreement now or hereafter executed by any other
Borrower or Guarantor and delivered to an Agent and/or any Lender, (iv) the
failure by an Agent and/or any Lender to take any steps to perfect and maintain
its security interest in, or to preserve its rights to, any security or
collateral for the Obligations of any other Borrower or Guarantor, (v) an
Agent’s and/or any Lender’s election, in any proceeding instituted under the
Bankruptcy Code, of the application of Section 1111(b)(2) of the Bankruptcy
Code, (vi) any borrowing or grant of a security interest by any other Borrower,
as debtor-in-possession under Section 364 of the Bankruptcy Code, (vii) the
disallowance of all or any portion of an Agent’s and/or any Lender’s
claim(s) for the repayment of the Obligations of any other Borrower under
Section 502 of the Bankruptcy Code, or (viii) any other circumstances which
might constitute a legal or equitable discharge or defense of a guarantor or of
any other Borrower.  With respect to any Borrower’s Obligations arising as a
result of the joint and several liability of the Borrowers hereunder with
respect to Revolving Loans or other extensions of credit made to any of the
other Borrowers hereunder, such Borrower waives, until the Obligations shall
have been paid in full and this Agreement shall have been terminated, any right
to enforce any right of subrogation or any remedy which an Agent and/or any
Lender now has or may hereafter have against any other Borrower, any endorser or
any guarantor of all or any part of the Obligations, and any benefit of, and any
right to participate in, any security or collateral given to an Agent and/or any
Lender to secure payment of the Obligations or any other liability of any
Borrower to an Agent and/or any Lender.  Upon any Event of Default, the Agents
may proceed directly and at once, without notice, against any Borrower to
collect and recover the full amount, or any portion of the Obligations, without
first proceeding against any other Borrower or any other Person, or against any
security or collateral for the Obligations.  Each Borrower consents and agrees
that the Agents shall be under no obligation to marshal any assets in favor of
any Borrower or against or in payment of any or all of the
Obligations.  Notwithstanding anything to the contrary provided herein, until
the consummation of the merger of Covalence with and into Berry, with Berry
surviving, the amount of Obligations deemed funded to Berry and each of the
Borrowers that are subsidiaries of Berry, and the amount of Obligations for
which such Borrowers agree to pay and for which they shall be liable shall be
limited to the amount of such Obligations that such entities may incur pursuant
to the proviso of Section 4.03(a) of each of the Berry Senior Subordinated Notes
Indenture and the Original Second Lien Notes Indenture.
 
(v) Contribution and Indemnification among the Borrowers.  Each Borrower is
obligated to repay the Obligations as joint and several obligor under this
Agreement.  To the extent that any Borrower shall, under this Agreement as a
joint and several obligor, repay any of the Obligations constituting Revolving
Loans made to another Borrower hereunder or other Obligations incurred directly
and primarily by any other Borrower (an “Accommodation Payment”), then the
Borrower making such Accommodation Payment shall be entitled to contribution and
indemnification from, and be reimbursed by, each of the other Borrowers in an
amount, for each of such other Borrowers, equal to a fraction of such
Accommodation Payment, the numerator of which fraction is such other Borrower’s
Allocable Amount (as defined below) and the denominator of which is the sum of
the Allocable Amounts of all of the Borrowers.  As of any date of determination,
the “Allocable Amount” of each Borrower shall be equal to the maximum amount of
liability for Accommodation Payments which could be asserted against such
Borrower hereunder without (a) rendering such Borrower “insolvent” within the
meaning of Section 101 (31) of the Bankruptcy Code, Section 2 of the Uniform
Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) leaving such Borrower with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such Borrower
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the UFCA.  All
rights and claims of contribution, indemnification, and reimbursement under this
Section shall be subordinate in right of payment to the prior payment in full of
the Obligations.  The provisions of this Section shall, to the extent
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-134-

--------------------------------------------------------------------------------

 

expressly inconsistent with any provision in any Loan Document, supersede such
inconsistent provision.
 
(w) Agency of Company for Each Other Borrower.  Each of the other Borrowers
irrevocably appoints the Company as its agent for all purposes relevant to this
Agreement, including the giving and receipt of notices and execution and
delivery of all documents, instruments, and certificates contemplated herein
(including, without limitation, execution and delivery to the Agents of
Borrowing Base Certificates,  Borrowing Requests and Interest Election Requests)
and all modifications hereto.  Any acknowledgment, consent, direction,
certification, or other action which might otherwise be valid or effective only
if given or taken by all or any of the Borrowers or acting singly, shall be
valid and effective if given or taken only by the Company, whether or not any of
the other Borrowers joins therein, and the Agents and the Lenders shall have no
duty or obligation to make further inquiry with respect to the authority of the
Company under this Section 9.23, provided that nothing in this Section 9.23
shall limit the effectiveness of, or the right of the Agents and the Lenders to
rely upon, any notice (including without limitation a Borrowing Request or an
Interest Election Request), document, instrument, certificate, acknowledgment,
consent, direction, certification, or other action delivered by any Borrower
pursuant to this Agreement.
 
(x) Additional Borrowers.  Subject to any applicable limitations set forth in
the Security Documents, upon the request of the Company from time to time, any
direct or indirect Domestic Subsidiary formed or otherwise purchased or acquired
after the Amendment Effective Date (including pursuant to a Permitted Business
Acquisition), or that ceases to constitute an Unrestricted Subsidiary after the
Amendment Effective Date, may be added as an Other Borrower hereunder, effective
upon the execution and delivery to the Administrative Agent of (a) by such
Domestic Subsidiary, (i) a Borrower Joinder Agreement and amendments or joinders
to any outstanding promissory notes issued under Section 2.09(e) and (ii) any
other Security Documents and other documents that such Domestic Subsidiary would
be required to deliver pursuant to the Collateral and Guarantee Requirement if
it were becoming a guarantor (with such modifications thereto as are reasonably
necessary to accommodate such Domestic Subsidiary becoming a Borrower and not a
Guarantor), and (b) by Holdings and each Subsidiary Loan Party, reaffirmations
from each of their respective Guarantees under the Loan Documents. For the
avoidance of doubt, Other Borrowers designated as such prior to the Amendment
Effective Date shall be Other Borrowers hereunder.
 
(y) Express Waivers By Borrowers In Respect of Cross Guaranties and Cross
Collateralization.  Each Borrower agrees as follows:
 
Each Borrower hereby waives:  (i) notice of acceptance of this Agreement;
(ii) notice of the making of any Revolving Loans, the issuance of any Letter of
Credit or any other financial accommodations made or extended under the Loan
Documents or the creation or existence of any Obligations; (iii) notice of the
amount of the Obligations, subject, however, to such Borrower’s right to make
inquiry of the Administrative Agent to ascertain the amount of the Obligations
at any reasonable time; (iv) notice of any adverse change in the financial
condition of any other Borrower or of any other fact that might increase such
Borrower’s risk with respect to such other Borrower under the Loan Documents;
(v) notice of presentment for payment, demand, protest, and notice thereof as to
any promissory notes or other instruments among the Loan Documents; and
(vii) all other notices (except if such notice is specifically required to be
given to such Borrower
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-135-

--------------------------------------------------------------------------------

 

hereunder or under any of the other Loan Documents to which such Borrower is a
party) and demands to which such Borrower might otherwise be entitled;
 
Each Borrower hereby waives the right by statute or otherwise to require an
Agent or any Lender to institute suit against any other Borrower or to exhaust
any rights and remedies which an Agent or any Lender has or may have against any
other Borrower.  Each Borrower further waives any defense arising by reason of
any disability or other defense of any other Borrower (other than the defense
that the Obligations shall have been fully and finally performed and paid) or by
reason of the cessation from any cause whatsoever of the liability of any such
Borrower in respect thereof.
 
Each Borrower hereby waives and agrees not to assert against an Agent, any
Lender, or any Issuing Bank: (i) any defense (legal or equitable), set-off,
counterclaim, or claim which such Borrower may now or at any time hereafter have
against any other Borrower or any other party liable under the Loan Documents;
(ii) any defense, set-off, counterclaim, or claim of any kind or nature
available to any other Borrower against an Agent, any Lender, or any Issuing
Bank, arising directly or indirectly from the present or future lack of
perfection, sufficiency, validity, or enforceability of the Obligations or any
security therefor; (iii) any right or defense arising by reason of any claim or
defense based upon an election of remedies by an Agent, any Lender, or any
Issuing Bank under any applicable law; (iv) the benefit of any statute of
limitations affecting any other Borrower’s liability hereunder;
 
Each Borrower consents and agrees that, without notice to or by such Borrower
and without affecting or impairing the obligations of such Borrower hereunder,
the Agents may (subject to any requirement for consent of any of the Lenders to
the extent required by this Agreement), by action or inaction: (i) compromise,
settle, extend the duration or the time for the payment of, or discharge the
performance of, or may refuse to or otherwise not enforce the Loan Documents;
(ii) release all or any one or more parties to any one or more of the Loan
Documents or grant other indulgences to any other Borrower in respect thereof;
(iii) amend or modify in any manner and at any time (or from time to time) any
of the Loan Documents; or (iv) release or substitute any Person liable for
payment of the Obligations, or enforce, exchange, release, or waive any security
for the Obligations or any Guaranty of the Obligations;
 
Each Borrower represents and warrants to the Agents and the Lenders that such
Borrower is currently informed of the financial condition of all other Borrowers
and all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations.  Each Borrower further
represents and warrants that such Borrower has read and understands the terms
and conditions of the Loan Documents.  Each Borrower agrees that neither the
Agents, any Lender, nor any Issuing Bank has any responsibility to inform any
Borrower of the financial condition of any other Borrower or of any other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Obligations.
 
(z) Intercreditor Agreements and Collateral Agreement.  Each Lender hereunder
(a) consents to the priority and/or subordination of Liens provided for in the
Intercreditor Agreement, (b) consents to the priority and/or subordination of
Liens provided for in
 

NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-136-

--------------------------------------------------------------------------------

 

the Senior Lender Intercreditor Agreement, (c) agrees that it will be bound by
and will take no actions contrary to the provisions of the Intercreditor
Agreement or the Senior Lender Intercreditor Agreement, (d) authorizes and
instructs the Collateral Agent to enter into the Intercreditor Agreement as
First Lien Intercreditor Agent and on behalf of such Lender, (e) authorizes and
instructs the Administrative Agent and the Collateral Agent to enter into the
Senior Lender Intercreditor Agreement as Revolving Facility Administrative Agent
and Collateral Agent, respectively, and on behalf of such Lender, and
(f) consents to the amendment of the First Lien Guarantee and Collateral
Agreement under (and as defined in) the Existing Credit Agreement, in the form
of the Collateral Agreement referred to herein.  The foregoing provisions are
intended as an inducement to the Lenders to extend credit and such Lenders are
intended third party beneficiaries of such provisions and the provisions of the
Intercreditor Agreement and the Senior Lender Intercreditor Agreement.
[SIGNATURE PAGES FOLLOW]
 





NYDOCS01/1270096.12                                                                     Berry
– A&R Revolving Credit Agreement
 
-137-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.
 
COVALENCE SPECIALTY MATERIALS CORP.
By:
  Name:
  Title:



 
[Signature Page to the Amended and Restated Revolving Credit Agreement]
 
 

--------------------------------------------------------------------------------

 



BERRY PLASTICS GROUP, INC.
By:
  Name:
  Title:



 
[Signature Page to the Amended and Restated Revolving Credit Agreement]
 
 

--------------------------------------------------------------------------------

 





COVALENCE SPECIALTY ADHESIVES LLC
By:         COVALENCE SPECIALTY MATERIALS CORP.,
its sole member and manager
By:_________________________________
Name:
Title:






COVALENCE SPECIALTY COATINGS LLC
By:         COVALENCE SPECIALTY MATERIALS CORP.,
its sole member and manager
By:_________________________________
Name:
Title:



[Signature Page to the Amended and Restated Revolving Credit Agreement]
 
 

--------------------------------------------------------------------------------

 



BERRY PLASTICS HOLDING CORPORATION
BERRY PLASTICS CORPORATION
AEROCON, INC.
BERRY IOWA CORPORATION
BERRY PLASTICS DESIGN CORPORATION
BERRY PLASTICS TECHNICAL SERVICES, INC.
BERRY STERLING CORPORATION
CARDINAL PACKAGING, INC.
CPI HOLDING CORPORATION
KNIGHT PLASTICS, INC.
PACKERWARE CORPORATION
PESCOR, INC.
POLY-SEAL CORPORATION
VENTURE PACKAGING, INC.
VENTURE PACKAGING MIDWEST, INC.
BERRY PLASTICS ACQUISITION CORPORATION III
BERRY PLASTICS ACQUISITION CORPORATION V
BERRY PLASTICS ACQUISITION CORPORATION VII
BERRY PLASTICS ACQUISITION CORPORATION VIII
BERRY PLASTICS ACQUISITION CORPORATION IX
BERRY PLASTICS ACQUISITION CORPORATION X
BERRY PLASTICS ACQUISITION CORPORATION XI
BERRY PLASTICS ACQUISITION CORPORATION XII
BERRY PLASTICS ACQUISITION CORPORATION XIII
KERR GROUP, INC.
SAFFRON ACQUISITION CORP.
SUN COAST INDUSTRIES, INC.
By:
  Name:
  Title:
LANDIS PLASTICS, INC.


By:
  Name:
  Title:







 
[Signature Page to the Amended and Restated Revolving Credit Agreement]
 
 

--------------------------------------------------------------------------------

 





BERRY PLASTICS ACQUISITION CORPORATION XV, LLC


By:           Berry Plastics Corporation,
its sole member


By:                ________________________________
Name:
Title:


SETCO, LLC


By:                 Kerr Group, Inc.,
its sole member


By:                ________________________________
Name:
Title:




TUBED PRODUCTS, LLC


By:                 Kerr Group, Inc.,
its sole member


By:                ________________________________
Name:
Title:





[Signature Page to the Amended and Restated Revolving Credit Agreement]
 
 

--------------------------------------------------------------------------------

 





BANK OF AMERICA, N.A.,
as Administrative Agent and as Collateral Agent and as a Lender
By:
Name:
Title:



NYDOCS01/1271105.12


 
 

--------------------------------------------------------------------------------

 

Schedule 1
 
Loan and Commitment Amounts of Designated Lenders
 

 
Lender
Loan and Commitment Amounts
1.
Bank of America, N.A
$92,628,205
2.
Wells Fargo Capital Finance, LLC
$74,102,564
3.
Barclays Bank PLC
$66,692,308
4.
Citicorp North America, Inc.
$44,461,538
5.
Credit Suisse AG, Cayman Islands Branch
$44,461,538
6.
Deutsche Bank Trust Company Americas
$37,051,282
7.
U.S. Bank National Association
$37,051,282
8.
UBS Loan Finance LLC
$37,051,282
9.
Goldman Sachs Bank USA
$29,641,026
10.
Siemens Financial Services, Inc.
$18,525,641
Total
$481,666,667



 

NYDOCS01/1271105.12


 
 

--------------------------------------------------------------------------------

 
